      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 1 of 246




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                     §
In re:                                               §       Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §       Case No. 19-35654 (MI)
                                                     §
                                                     §       (Jointly Administered)
                 Debtors.1                           §
                                                     §


         DISCLOSURE STATEMENT FOR FIFTH AMENDED JOINT CHAPTER 11
         PLAN OF EP ENERGY CORPORATION AND ITS AFFILIATED DEBTORS

WEIL, GOTSHAL & MANGES LLP                               WEIL, GOTSHAL & MANGES LLP
Alfredo R. Pérez                                         Matthew S. Barr (admitted pro hac vice)
Clifford Carlson                                         Ronit Berkovich (admitted pro hac vice)
Stephanie Morrison (admitted pro hac vice)               Scott R. Bowling (admitted pro hac vice)
700 Louisiana Street, Suite 1700                         David J. Cohen (admitted pro hac vice)
Houston, Texas 77002                                     767 Fifth Avenue
Telephone: (713) 546-5000                                New York, New York 10153
Facsimile: (713) 224-9511                                Telephone: (212) 310-8000
                                                         Facsimile: (212) 310-8007



Attorneys for the Debtors and
Debtors in Possession




Dated: July 13, 2020
       Houston, Texas




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 601 Travis St., Suite 1400, Houston, TX 77002.
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 2 of 246




                  DISCLOSURE STATEMENT, DATED JULY 13, 2020

                                 Solicitation of Votes on the
                                 Plan of Reorganization of

                          EP ENERGY CORPORATION, ET AL.

 THIS SOLICITATION OF VOTES (THE “SOLICITATION”) IS BEING
 CONDUCTED TO OBTAIN SUFFICIENT VOTES TO ACCEPT THE FIFTH
 AMENDED JOINT CHAPTER 11 PLAN OF EP ENERGY CORPORATION AND
 ITS AFFILIATED DEBTORS IN THE ABOVE-CAPTIONED CHAPTER 11 CASES
 (COLLECTIVELY, THE “DEBTORS”) ATTACHED HERETO AS EXHIBIT A
 (THE “PLAN”).

 THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M.
 (PREVAILING CENTRAL TIME) ON AUGUST 19, 2020 UNLESS EXTENDED BY
 THE DEBTORS.

 THE RECORD DATE FOR DETERMINING WHICH HOLDERS OF CLAIMS OR
 INTERESTS MAY VOTE ON THE PLAN IS JULY 15, 2020 (THE “VOTING
 RECORD DATE”).



                        RECOMMENDATION BY THE DEBTORS

 The special committee of the board of directors of EP Energy Corporation and each of the
 governing bodies for each of its affiliated debtors have unanimously approved the transactions
 contemplated by the Solicitation and the Plan. The Debtors believe the Plan is in the best
 interests of all stakeholders and recommend that all creditors whose votes are being solicited
 submit ballots to accept the Plan.

 Further, holders of 98% in aggregate principal amount of the Claims under the Debtors’ RBL
 Facility (as defined herein), have agreed to vote in favor of an Approved Plan (as defined in
 the Exit Term Sheet).


HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS
OF THE DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS,
FINANCIAL, OR TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN
ADVISERS BEFORE CASTING A VOTE WITH RESPECT TO THE PLAN.

THE ISSUANCE OF AND THE DISTRIBUTION UNDER THE PLAN OF THE NEW
COMMON SHARES PURSUANT TO SECTION 4.4(A) OF THE PLAN, WILL BE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 3 of 246




AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO SECTION 1145 OF THE BANKRUPTCY CODE.
SUBJECT TO THE TRANSFER PROVISIONS, IF ANY, AND OTHER APPLICABLE
PROVISIONS SET FORTH IN THE STOCKHOLDERS AGREEMENT, THESE
SECURITIES MAY BE RESOLD WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OR OTHER FEDERAL SECURITIES LAWS PURSUANT TO THE
EXEMPTION PROVIDED BY SECTION 4(a)(1) OF THE SECURITIES ACT, UNLESS
THE HOLDER IS AN “UNDERWRITER” WITH RESPECT TO SUCH SECURITIES, AS
THAT TERM IS DEFINED IN SECTION 1145(b) OF THE BANKRUPTCY CODE.
SUBJECT TO THE TRANSFER PROVISIONS, IF ANY, AND OTHER APPLICABLE
PROVISIONS SET FORTH IN THE STOCKHOLDERS AGREEMENT, SUCH SECTION
1145 EXEMPT SECURITIES GENERALLY MAY BE RESOLD WITHOUT
REGISTRATION UNDER STATE SECURITIES LAWS PURSUANT TO VARIOUS
EXEMPTIONS PROVIDED BY THE RESPECTIVE LAWS OF THE SEVERAL STATES.

THE AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE SECURITIES LAWS WILL
NOT BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE DATE.

THE SECURITIES ISSUED PURSUANT TO THE PLAN HAVE NOT BEEN APPROVED
OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR SIMILAR PUBLIC,
GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR
ANY SUCH AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED IN THE DISCLOSURE STATEMENT OR UPON
THE MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT,
INCLUDING STATEMENTS INCORPORATED BY REFERENCE, PROJECTED
FINANCIAL INFORMATION (SUCH AS THAT REFERRED TO IN THE PRECEDING
PARAGRAPH AND UNDER THE CAPTION “FINANCIAL PROJECTIONS”
ELSEWHERE IN THIS DISCLOSURE STATEMENT) AND OTHER FORWARD-
LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS.
THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL BE
REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS
SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS,
UNCERTAINTIES, AND RISKS DESCRIBED HEREIN.

FURTHERMORE, READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING
STATEMENTS HEREIN, INCLUDING ANY PROJECTIONS, ARE SUBJECT TO A
NUMBER OF ASSUMPTIONS, RISKS, AND UNCERTAINTIES, MANY OF WHICH
ARE BEYOND THE CONTROL OF THE DEBTORS, INCLUDING THE
IMPLEMENTATION OF THE PLAN. IMPORTANT ASSUMPTIONS AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER
MATERIALLY INCLUDE, BUT ARE NOT LIMITED TO, THOSE FACTORS, RISKS
AND UNCERTAINTIES DESCRIBED IN MORE DETAIL UNDER THE HEADING



                                     2
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 4 of 246




“CERTAIN RISK FACTORS TO BE CONSIDERED” BELOW, AS WELL AS THE
VOLATILITY OF AND POTENTIAL FOR SUSTAINED LOW OIL, NATURAL GAS
AND NGLS PRICES, THE SUPPLY AND DEMAND FOR OIL, NATURAL GAS AND
NGLS, CHANGES IN COMMODITY PRICES FOR OIL AND NATURAL GAS, THE
DEBTORS’ ABILITY TO MEET PRODUCTION VOLUME TARGETS, THE
UNCERTAINTY OF ESTIMATING PROVED RESERVES AND UNPROVED
RESOURCES, THE DEBTORS’ ABILITY TO DEVELOP PROVED UNDEVELOPED
RESOURCES AND OTHER RISKS INHERENT IN THE DEBTORS’ BUSINESSES AND
OTHER FACTORS LISTED IN THE DEBTORS’ SEC FILINGS. PARTIES ARE
CAUTIONED THAT THE FORWARD-LOOKING STATEMENTS SPEAK AS OF THE
DATE MADE, ARE BASED ON THE DEBTORS’ CURRENT BELIEFS, INTENTIONS
AND EXPECTATIONS, AND ARE NOT GUARANTEES OF FUTURE PERFORMANCE.
ACTUAL RESULTS OR DEVELOPMENTS MAY DIFFER MATERIALLY FROM THE
EXPECTATIONS EXPRESSED OR IMPLIED IN THE FORWARD-LOOKING
STATEMENTS, AND THE DEBTORS UNDERTAKE NO OBLIGATION TO UPDATE
ANY SUCH STATEMENTS. THE DEBTORS AND REORGANIZED DEBTORS, AS
APPLICABLE, DO NOT INTEND AND UNDERTAKE NO OBLIGATION TO UPDATE
OR OTHERWISE REVISE ANY FORWARD-LOOKING STATEMENTS, INCLUDING
ANY PROJECTIONS CONTAINED HEREIN, TO REFLECT EVENTS OR
CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE HEREOF OR TO
REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS OR OTHERWISE,
UNLESS INSTRUCTED TO DO SO BY THE BANKRUPTCY COURT.

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED
THE FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN.

THE DEBTORS HAVE NOT AUTHORIZED ANY PERSON TO GIVE ANY
INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THE DISCLOSURE STATEMENT.

THE STATEMENTS CONTAINED IN THE DISCLOSURE STATEMENT ARE MADE
AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE
PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE SUMMARIES
IN THE DISCLOSURE STATEMENT.

THE INFORMATION IN THE DISCLOSURE STATEMENT IS BEING PROVIDED
SOLELY FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR
OBJECTING TO CONFIRMATION. NOTHING IN THE DISCLOSURE STATEMENT
MAY BE USED BY ANY PARTY FOR ANY OTHER PURPOSE.

ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO
AND ARE A PART OF THE DISCLOSURE STATEMENT AS IF SET FORTH IN FULL
HEREIN.

THE PLAN PROVIDES THAT THE FOLLOWING PARTIES ARE DEEMED TO
GRANT THE RELEASES PROVIDED FOR THEREIN: (I) HOLDERS OF ALL CLAIMS
OR INTERESTS THAT VOTE TO ACCEPT THE PLAN, (II) HOLDERS OF ALL




                                     3
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 5 of 246




CLAIMS OR INTERESTS WHOSE VOTE TO ACCEPT OR REJECT THE PLAN IS
SOLICITED BUT THAT DO NOT VOTE EITHER TO ACCEPT OR TO REJECT THE
PLAN, (III) HOLDERS OF ALL CLAIMS OR INTERESTS THAT VOTE, OR ARE
DEEMED, TO REJECT THE PLAN BUT DO NOT OPT OUT OF GRANTING THE
RELEASES SET FORTH THEREIN, (IV) HOLDERS OF ALL CLAIMS AND
INTERESTS THAT ARE GIVEN NOTICE OF THE OPPORTUNITY TO OPT OUT OF
GRANTING THE RELEASES SET FORTH THEREIN BUT DO NOT OPT OUT, AND
(V) THE RELEASED PARTIES.

HOLDERS OF CLAIMS IN VOTING CLASSES (3, 4, 5B, 6, AND 9) HAVE RECEIVED A
RELEASE OPT-OUT FORM ATTACHED TO THEIR BALLOT. HOLDERS OF
CLAIMS IN NON-VOTING CLASSES (1, 2, 5A, 7, 8, 10 AND 11) HAVE RECEIVED A
RELEASE OPT-OUT FORM ATTACHED TO THEIR NOTICE OF NON-VOTING
STATUS AND NOTICE OF RIGHT TO OPT OUT OF CERTAIN RELEASES. SEE
EXHIBIT G FOR A DESCRIPTION OF THE RELEASES AND RELATED PROVISIONS.




                                     4
          Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 6 of 246



                                                              TABLE OF CONTENTS

                                                                                                                                                                      Page
I. INTRODUCTION ...................................................................................................................................................... 8

            A.           Overview of Restructuring ................................................................................................................ 8
            B.           DIP-to-Exit Commitment ................................................................................................................ 12
            C.           UCC Challenge Period .................................................................................................................... 14
            D.           Inquiries .......................................................................................................................................... 14

II. SUMMARY OF PLAN TREATMENT ................................................................................................................. 15

III. OVERVIEW OF DEBTORS’ OPERATIONS ...................................................................................................... 20

            A.           Business Overview.......................................................................................................................... 20
                         1.       General Overview ............................................................................................................. 20
                         2.       Drilling Operations ........................................................................................................... 21
                         3.       Joint Ventures ................................................................................................................... 22
                         4.       Hedging ............................................................................................................................ 22
            B.           Debtors’ Corporate History and Structure ...................................................................................... 23
                         1.       Corporate History ............................................................................................................. 23
                         2.       Debtors’ Corporate and Governance Structure ................................................................. 23
            C.           Equity Ownership ........................................................................................................................... 24
            D.           Prepetition Indebtedness ................................................................................................................. 25
                         1.       RBL Claims ...................................................................................................................... 26
                         2.       1.125L Notes Claims ........................................................................................................ 26
                         3.       1.25L Notes Claims .......................................................................................................... 27
                         4.       1.5L Notes Claims ............................................................................................................ 27
                         5.       Intercreditor Agreements .................................................................................................. 28
                         6.       Unsecured Notes Claims ................................................................................................... 28
                         7.       Other Claims ..................................................................................................................... 29
                         8.       Prepetition Legal Proceedings .......................................................................................... 30
                         9.       Intercompany Claims ........................................................................................................ 30
                         10.      Decommissioning, Reclamation and Plugging and Abandonment Obligations for
                                  Federal Oil & Gas Leases ................................................................................................. 31

IV. KEY EVENTS LEADING TO COMMENCEMENT OF CHAPTER 11 CASES ............................................... 31

            A.           Continued Weakness in Oil & Gas Exploration and Production Industry ...................................... 31
            B.           Prepetition Restructuring Efforts .................................................................................................... 32
                         1.       Operational Initiatives....................................................................................................... 32
                         2.       Strategic Transactions ....................................................................................................... 32
                         3.       Leverage and Liquidity Concerns ..................................................................................... 32
                         4.       Special Committee Appointed to Oversee Strategic Process ............................................ 33
                         5.       Debtors Engage with Creditors and Other Parties ............................................................ 33
                         6.       Utilization of Grace Period and Entry into Forbearance Agreements............................... 34
                         7.       Agreement in Principle with Initial Supporting Noteholders............................................ 35
                         8.       Negotiations Regarding Tax Attributes ............................................................................ 35
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 7 of 246



                      9.       Employee Incentive Plan and New Executive Employment Agreement
                               Negotiations to Be Included in Plan Supplement ............................................................. 36
           C.         Prepetition Analysis ........................................................................................................................ 37
                      1.       Independent Investigation ................................................................................................. 37
                      2.       Mortgage Lien Analysis.................................................................................................... 38
           D.         Prepetition Compensation Program ................................................................................................ 40

V. OVERVIEW OF CHAPTER 11 CASES ............................................................................................................... 40

           A.         Commencement of Chapter 11 Cases and First Day Motions ........................................................ 40
           B.         First Day Motions ........................................................................................................................... 40
           C.         Procedural Motions and Retention of Professionals ....................................................................... 41
           D.         Retention of Chapter 11 Professionals ............................................................................................ 41
           E.         Postpetition Novation of Hedges .................................................................................................... 42
           F.         Execution of Backstop Commitment Agreement and Plan Support Agreement and Entry
                      into DIP Facility and Existing Commitment Letter ........................................................................ 42
           G.         Appointment of Creditors’ Committee ........................................................................................... 42
           H.         MSB Adversary Complaints ........................................................................................................... 44
                      1.       Lien Invalidation Lawsuit – Adv. Pro. No. 19-03660....................................................... 44
                      2.       C Lease Lawsuit – Adv. Pro. No. 20-03019 ..................................................................... 45
           I.         Altamont Adversary Complaint ...................................................................................................... 47
           J.         Exclusivity ...................................................................................................................................... 47
           K.         Statements and Schedules, and Claims Bar Dates .......................................................................... 48
           L.         Request for Equity Committee ........................................................................................................ 48
           M.         Prior Disclosure Statement and Prior Plan ...................................................................................... 48
           N.         Severance Motion ........................................................................................................................... 50
           O.         Development of a New Plan of Reorganization .............................................................................. 50
           P.         Alternative Plan Proposal................................................................................................................ 51

VI. TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS .............. 51

VII. CERTAIN TAX CONSEQUENCES OF PLAN ................................................................................................. 53

           A.         Consequences to the Debtors .......................................................................................................... 54
                      1.      Cancellation of Debt ......................................................................................................... 54
                      2.      Limitation of NOL Carryforwards and Other Tax Attributes ........................................... 55
           B.         Consequences to Holders of Certain Claims ................................................................................... 56
                      1.      RBL Claims ...................................................................................................................... 57
                      2.      1.125L Notes Claims ........................................................................................................ 60
                      3.      Convenience Claims and Parent Unsecured Claims ......................................................... 62
                      4.      Distributions in Discharge of Accrued Interest or OID .................................................... 62
                      5.      Character of Gain or Loss ................................................................................................. 63
                      6.      Tax Treatment of Disputed Claims Reserve ..................................................................... 63
           C.         Treatment of Existing Parent Equity Interests ................................................................................ 64
           D.         Withholding on Distributions and Information Reporting .............................................................. 64

VIII. CERTAIN RISK FACTORS TO BE CONSIDERED........................................................................................ 65

           A.         Certain Bankruptcy Law Considerations ........................................................................................ 65
                      1.       General.............................................................................................................................. 65
                      2.       Risk of Non-Confirmation of the Plan .............................................................................. 66
                      3.       Non-Consensual Confirmation and Conversion into Chapter 7 Cases ............................. 66
                      4.       Risk of Non-Occurrence of the Effective Date ................................................................. 66



                                                                                 6
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 8 of 246



                       5.       Risks Related to Possible Objections to the Plan .............................................................. 67
                       6.       Releases, Injunctions, and Exculpations Provisions May Not Be Approved .................... 67
           B.          Risks Related to Exit Facility .......................................................................................................... 67
                       1.       Defects in Collateral Securing the Exit Facility................................................................ 67
                       2.       Failure to Perfect Security Interests in Collateral ............................................................. 68
                       3.       Casualty Risk of Collateral ............................................................................................... 68
                       4.       Any Future Pledge of Collateral Might Be Avoidable in a Subsequent
                                Bankruptcy by the Reorganized Debtors .......................................................................... 68
                       5.       Risk that Remaining Lender May Not Sign Up to the Exit Facility ................................. 68
                       6.       Effectiveness of Exit Facility ............................................................................................ 69
           C.          Additional Factors Affecting the Value of Reorganized Debtors ................................................... 69
                       1.       Projections and Other Forward-Looking Statements Are Not Assured, and
                                Actual Results May Vary.................................................................................................. 69
                       2.       Risks Associated with the Debtors’ Business and Industry .............................................. 70
                       3.       DIP Facility....................................................................................................................... 71
                       4.       Post-Effective Date Indebtedness ..................................................................................... 71
           D.          Factors Relating to Securities to Be Issued under Plan ................................................................... 72
                       1.       Market for Securities ........................................................................................................ 72
                       2.       Potential Dilution .............................................................................................................. 72
                       3.       Significant Holders ........................................................................................................... 72
                       4.       Equity Interests Subordinated to Reorganized Debtors’ Indebtedness ............................. 72
                       5.       Valuation of New Common Shares Not Intended to Represent Trading Value of
                                New Common Shares ....................................................................................................... 73
                       6.       No Intention to Pay Dividends.......................................................................................... 73
                       7.       Reorganized EP Energy will be a Private Company ......................................................... 73
           E.          Additional Factors ........................................................................................................................... 73
                       1.       Debtors Could Withdraw Plan .......................................................................................... 73
                       2.       Debtors Have No Duty to Update ..................................................................................... 73
                       3.       No Representations Outside the Disclosure Statement Are Authorized ........................... 74
                       4.       No Legal or Tax Advice Is Provided by the Disclosure Statement .................................. 74
                       5.       No Admission Made ......................................................................................................... 74
                       6.       Certain Tax Consequences................................................................................................ 74

IX. VOTING PROCEDURES AND REQUIREMENTS............................................................................................ 74

           A.          Voting Deadline .............................................................................................................................. 74
           B.          Voting Procedures ........................................................................................................................... 75
           C.          Parties Entitled to Vote ................................................................................................................... 75
                       1.       Fiduciaries and Other Representatives.............................................................................. 77
                       2.       Agreements Upon Furnishing Ballots ............................................................................... 77
                       3.       Change of Vote ................................................................................................................. 77
           D.          Waivers of Defects, Irregularities, etc. ............................................................................................ 77
           E.          Further Information, Additional Copies .......................................................................................... 78

X. CONFIRMATION OF PLAN ................................................................................................................................ 78

           A.          Confirmation Hearing ..................................................................................................................... 78
           B.          Objections to Confirmation ............................................................................................................. 78
           C.          Requirements for Confirmation of Plan .......................................................................................... 79
                       1.      Acceptance of Plan ........................................................................................................... 80



                                                                                 7
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 9 of 246



                     2.          Best Interests Test ............................................................................................................. 81
                     3.          Feasibility ......................................................................................................................... 81

XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN .............................................. 82

          A.         Alternative Plan of Reorganization ................................................................................................. 82
          B.         Sale under Section 363 of the Bankruptcy Code ............................................................................. 83
          C.         Liquidation Under Chapter 7 of Bankruptcy Code ......................................................................... 83

XII. CONCLUSION AND RECOMMENDATION ................................................................................................... 83

Exhibit A:           Plan

Exhibit B:           Amended Commitment Letter

Exhibit C:           Organizational Chart

Exhibit D:           Liquidation Analysis

Exhibit E:           Financial Projections

Exhibit F:           Valuation Analysis

Exhibit G:           Release Provisions

                                                                    I.
                                                              INTRODUCTION

          A.         Overview of Restructuring

                EP Energy Corporation (“EP Energy” or “EP Parent”) and its debtor affiliates2
(each, a “Debtor,” and collectively, the “Debtors” or the “Company”) submit this disclosure
statement (as may be amended from time to time, the “Disclosure Statement”) in connection with
the Solicitation of votes on the Fifth Amended Joint Chapter 11 Plan of EP Energy Corporation
and Its Affiliated Debtors dated July 13, 2020 attached hereto as Exhibit A (the “Plan”).

                The purpose of this Disclosure Statement is to provide information of a kind, and
in sufficient detail, to enable creditors of, and holders of interests in, the Debtors that are entitled
to vote on the Plan to make an informed decision on whether to vote to accept or reject the Plan.
This Disclosure Statement contains summaries of the Plan, certain statutory provisions, events
contemplated in the chapter 11 cases that commenced (the “Chapter 11 Cases”) on October 3,
2019 (the “Petition Date”), and certain documents related to the Plan.3


2
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013),
EP Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary
mailing address is 601 Travis St., Suite 1400, Houston, TX 77002.
3
  Capitalized terms used in the Disclosure Statement, but not defined herein, have the meanings ascribed to them in
the Plan. To the extent any inconsistencies exist between the Disclosure Statement and the Plan, the Plan will govern.



                                                                               8
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 10 of 246



                As described in more detail below, the Debtors faced certain financial difficulties
prior to the Petition Date and commenced these Chapter 11 Cases to accomplish a successful
restructuring of their business through a substantial deleveraging of their capital structure to reduce
the go-forward cost of capital for their otherwise healthy operations, as well as reject certain
executory contracts the Debtors are party to that are burdensome to the Debtors’ operations and
estates.

               In early March 2020, the Debtors were on the cusp of emerging from these Chapter
11 Cases after the Bankruptcy Court confirmed the Debtors’ Fourth Amended Joint Chapter 11
Plan of EP Energy Corporation and Its Affiliated Debtors [Docket No. 685] (the “Prior Plan”),
which would have enabled the Debtors to exit chapter 11 by eliminating billions in dollars of debt
and providing for new capital to fund the restructuring and the Debtors’ business going forward.
The Prior Plan was the product of several months of hard work and careful planning by the
independent special committee of the board of directors of the Company (the “Special
Committee”) and the Debtors’ management team. The Debtors worked hard to achieve
substantial support for the Prior Plan, including the acceptance of the Prior Plan from all voting
classes and the support of the Prior Plan from most of their key stakeholders, including the official
committee of unsecured creditors (the “Creditors’ Committee”), and ultimately achieved
confirmation of the Prior Plan over objections raised by the ad hoc group of 1.125 Noteholders
(the “Ad Hoc Group”) and Storey Minerals, Ltd., Maltsberger/Storey Ranch LLC, Rene R.
Barrientos, Ltd. (“MSB”). See Proposed Findings of Fact, Conclusions of Law and Order (I)
Confirming Fourth Amended Joint Chapter 11 Plan of EP Energy Corporation and Its Affiliated
Debtors and (II) Granting Related Relief [Docket No. 1049] (the “Original Confirmation
Order”).

                Unfortunately, in the days following the Bankruptcy Court’s oral ruling confirming
the Prior Plan on March 6, 2020, Saudi Arabia and Russia implemented price reductions that
severely affected the price of oil and gas, causing United States oil prices to fall by more than 30%.
The spread of the disease caused by the novel coronavirus (“COVID-19”) also resulted in the
crash of financial markets. As a result, the Debtors became unable to satisfy all of the conditions
to the effectiveness of their exit facility and therefore could not consummate the Prior Plan.

                At the same time, the Backstop Parties asserted (i) that the proposed confirmation
order left open the possibility that Reliance Damages and Pecuniary Losses (as defined in the
Original Confirmation Order) could have been held to be payable to holders of 1.125 Lien Notes
Claims and 1.25 Lien Notes Claims in excess of the reasonable and documented advisor fees and
expenses provided for in the 1.125 Lien Indenture and 1.25 Lien Indenture, which was inconsistent
with the treatment set forth in the Plan Support Agreement (as defined below) and the Prior Plan
and certain Backstop Parties’ investment theses; (ii) that the Debtors had materially breached
certain provisions of the Plan Support Agreement by filing a proposed confirmation order that was
inconsistent with the Plan Support Agreement; and (iii) that a Supporting Noteholder Termination
Event (as defined in the Plan Support Agreement) had occurred and was continuing.

              Following the above confluence of events, the Debtors agreed to terminate their
backstop commitment agreement (the “Backstop Agreement”) and the plan support agreement
(the “Plan Support Agreement”). See Amended Stipulation of Settlement Regarding Backstop
Agreement and Plan Support Agreement [Docket No. 1104] (the “Termination Stipulation”).
Under the terms of the Termination Stipulation, the Backstop Parties (as defined in the Prior Plan)



                                                  9
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 11 of 246



also agreed, among other things, to waive the $26 million termination fee under the Backstop
Agreement. The Debtors and the Backstop Parties also exchanged mutual releases from any and
all claims (as further described in the Termination Stipulation) arising from, inter alia, these
Chapter 11 Cases, the Backstop Agreement, the Plan Support Agreement, and the Prior Plan. The
Backstop Parties also agreed not to contest any restructuring of the Debtors so long as such
restructuring does not provide treatment that is less favorable to the Backstop Parties’ claims than
the treatment provided to other holders of claims in the same respective class. Consequently, the
Bankruptcy Court vacated the Prior Plan on March 23, 2020. See Order Vacating Order
Confirming Plan [Docket No. 1103] (the “Vacatur Order”).

                 Following entry of the Vacatur Order, oil prices continued to fall and, in fact, for
the first time in history, U.S. crude oil futures dropped to below zero (as low as -$37 per barrel for
crude oil), presenting further challenges for the Debtors. The Debtors were proactive in responding
to these challenges by, among other things, (i) developing a new business plan, (ii) exploring
strategic alternatives with their advisors, (iii) engaging in discussions with several of their major
stakeholders, including the RBL Lenders (as defined below) and the advisors to the Ad Hoc Group,
regarding potential paths forward, and (iv) taking steps to reduce costs, including rejecting several
burdensome executory contracts and implementing a reduction in their workforce. Moreover, as
of the date hereof, oil prices have risen from their record lows, helping to facilitate a path forward
toward emergence from these Chapter 11 Cases.

                The Plan is the result of extensive good faith negotiations, overseen by the Debtors’
independent Special Committee, between the Debtors and a number of their key economic
stakeholders, including the RBL Lenders and the Ad Hoc Group. The holders of approximately
98% of the Claims under the Debtors’ prepetition RBL Facility have agreed to support the exit
term sheet attached to the Amended Commitment Letter (as defined below) and the Debtors are
hopeful that 100% of the holders of such claims (and 100% of the holders of DIP Claims) will
execute the Amended Commitment Letter and agree to provide similar support. To the extent any
holder of RBL Claims does not execute the Amended Commitment Letter, then either the Existing
Commitment Letter (as defined below), or the Amended Commitment Letter may be modified or
replaced to provide that non-consenting lenders will, with respect to their Claims under the Debtors’
prepetition RBL Facility (but not, for the avoidance of doubt, under the DIP Facility) receive first
lien, second-out term loans under the Exit Credit Agreement on a dollar-for-dollar basis under the
Plan. Moreover, based on negotiations with the advisors to the Ad Hoc Group, the Debtors expect
that the holders of Claims in the Ad Hoc Group will support the Plan.

               The Plan provides for a comprehensive restructuring of the Company’s balance
sheet. The transactions contemplated in the Plan will strengthen the Company by substantially
reducing its debt and preserve in excess of 450 jobs. Specifically, the proposed restructuring
contemplates, among other things:

       a reduction of current debt on the Debtors’ balance sheet by approximately $4.4 billion,

       access to an approximately $629 million exit credit facility (the “Exit Facility”), which
        RBL Lenders holding 98% of the Claims under the Debtors’ prepetition RBL Facility have
        committed to provide support for, and which the Debtors’ prepetition RBL Facility and
        postpetition DIP Facility will “roll” into on the effective date of the Plan (“Effective Date”).




                                                  10
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 12 of 246



               The Debtors believe that upon consummation of the Plan and the transactions
contemplated thereby, the post-emergence enterprise will have the ability to withstand the
challenges and volatility of the oil and gas industry and succeed as a leading operator in their three
main regions: Northeastern Utah, the Eagle Ford shale in South Texas, and the Permian basin in
West Texas.

               The Plan provides for the following treatment of claims and equity interests:

       Each holder of an Allowed DIP Claim that executes the Amended Commitment Letter by
        the Voting Deadline will receive on a dollar-for-dollar basis, first-lien, first-out revolving
        loans or revolving commitments (as applicable) under the Exit Credit Agreement and letter
        of credit participations under the Exit Credit Agreement; provided that each holder of an
        Allowed DIP Claims that does not execute the Amended Commitment Letter by the Voting
        Deadline shall receive such treatment with respect to its Allowed DIP Claim as may be
        agreed to or as may otherwise comply with the Bankruptcy Code.

       Each holder of an Allowed RBL Claim that executes the Amended Commitment Letter by
        the Voting Deadline shall receive on a dollar-for-dollar basis first lien, first-out revolving
        loans under the Exit Credit Agreement and letter of credit participations under the Exit
        Credit Agreement; provided that each holder of an Allowed RBL Claim that does not
        execute the Amended Commitment Letter by the Voting Deadline shall receive, on a
        dollar-for-dollar basis, first lien, second-out term loans under the Exit Credit Agreement.

       Holders of Allowed 1.125L Notes Claims will receive on account of such Allowed 1.125L
        Notes Claim, in full and final satisfaction of such Allowed 1.125L Notes Claim, their Pro
        Rata share of 100% of the New Common Shares (which shall be distributed to holders of
        Allowed 1.125L Notes Claims on or about the Effective Date), subject to dilution solely
        by the EIP Shares.

       Holders of Allowed Unsecured Claims (i.e., 1.25L Notes Claims, 1.5L Notes Claims,
        Unsecured Notes Claims, and General Unsecured Claims, but not Convenience Class
        Claims (defined below)) will not receive any distribution on account of such Allowed
        Unsecured Claims. Although holders of Unsecured Claims are receiving no recovery under
        the Plan, following discussions with the Creditors’ Committee, the Plan provides for
        payment of the reasonable and documented compensation, fees, expenses and
        disbursements incurred by the 1.25L Notes Trustee, the 1.5L Notes Trustees, and the
        Unsecured Notes Trustees. In addition, the Debtors have agreed to waive Avoidance
        Actions against Ongoing Trade Parties following the Effective Date.

       Holders of Parent Unsecured Claims will receive, on the later of (i) the Effective Date,
        and (ii) the date on which such Parent Unsecured Claim becomes Allowed, or, in each case,
        as soon as reasonably practicable thereafter, the lesser of (a) payment in cash of 100% of
        such Allowed Parent Unsecured Claim, or (b) its Pro Rata share of the Cash on EP Energy’s
        balance sheet on the Effective Date.

       Holders of Allowed Convenience Claims (i.e., Claims that would otherwise be a General
        Unsecured Claim but are (i) Allowed in the amount of $100,000 or less, or (ii) irrevocably
        reduced to the Convenience Claim Amount at the election of the holder on a Class 6 Ballot



                                                 11
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 13 of 246



        in accordance with the Plan) will receive the lesser of (a) payment in Cash of 10% of such
        Allowed Convenience Claim, or (b) their Pro Rata share of the Convenience Claim
        Distribution Amount which is $175,000.

       Holders of Existing Parent Equity Interests will receive, on account of available assets
        of EP Energy, their Pro Rata share of $300,000 in Cash.

        B.     DIP-to-Exit Commitment

                On October 18, 2019, the Debtors reached an agreement with the RBL Lenders
holding 100% of the Claims under the Debtors’ RBL Facility (the “Exit Commitment Parties”)
to secure their commitment to support the Exit Facility (as such facility was contemplated at such
time and described in the exit term sheet attached to the Existing Commitment Letter), including
to convert 50% of the obligations under their RBL Facility into a $314,710,456 Senior Secured
Superpriority Priming Debtor-in-Possession Revolving Facility (the “DIP Facility”) and upon the
Effective Date of the Plan, to convert their remaining obligations under the RBL Facility and the
DIP Facility into the Exit Facility contemplated at such time (the “DIP-to-Exit Facility”).

                During the months leading up to the Petition Date, the Debtors conducted a
thorough marketing process and engaged in extensive negotiations that resulted in obtaining a
commitment to provide the Exit Facility on the best available terms. Each of the other exit
financing offers received by the Debtors were significantly less attractive than the DIP-to-Exit
Facility due to one or more of the following: (i) a meaningfully smaller committed exit facility
relative to the DIP-to-Exit Facility, (ii) a requirement that the Debtors take market risk due to
syndications on a best-efforts basis, (iii) increased negative carry costs associated with the use of
cash collateral, and/or (iv) significantly higher fees.

                The RBL Agent and RBL Lenders conditioned the Exit Facility on it being part of
a DIP-to-Exit Facility that included a roll up (the “Roll-Up”) of 50% of the obligations owed under
the RBL Credit Agreement into the DIP Facility. The Debtors agreed to the Roll-Up as part of a
package deal that included the Exit Commitment Parties’ (i) commitment to provide an
approximately $629 million Exit Facility, (ii) commitment to vote to accept an Approved Plan (as
defined in the Exit Term Sheet), and (iii) consent to the Debtors’ continued use of Cash Collateral.
No new-money financing was provided to the Debtors in connection with the DIP Facility.

               On November 25, 2019, the Bankruptcy Court entered an order approving the
Debtors’ entry into the DIP Facility and their obligations under the Existing Commitment Letter
(as defined below) and related fee letters [Docket No. 482] (the “DIP Order”).

                 Although the Original Confirmation Order was vacated by the Bankruptcy Court
and the Prior Plan was not consummated, the DIP-to-Exit Facility remained in effect. However,
the terms of the Exit Facility, as contemplated in the term sheet attached to the Existing
Commitment Letter, cannot be satisfied because the Prior Plan cannot be consummated at this time.
Therefore, the Exit Facility as previously contemplated cannot be implemented. As the DIP
Facility is set to mature on November 25, 2020, the Debtors promptly began negotiations with the
RBL Lenders with respect to terms of an acceptable plan pursuant to which the Exit Facility could
be consummated.




                                                 12
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 14 of 246



                In July 2020, following lengthy, arms-length discussions between the Debtors and
the RBL Lenders, the Debtors and a majority (over 90%) of the RBL Lenders agreed in principle
to amend the Existing Commitment Letter to, among other things, (i) extend the maturity of the
Exit Facility to the date that is three (3) years from the date of emergence, (ii) amend the definition
of “Approved Plan” and the conditions precedent to effectiveness of the Exit Facility, and
(iii) amend certain financial covenants. These amendments would enable the Debtors to maintain
the Exit Facility commitment despite there being no additional capital investment during these
Chapter 11 Cases or pursuant to the Plan. The holders of approximately 98% of the Claims under
the Debtors’ prepetition RBL Facility have agreed to the terms of the Amended Commitment
Letter (as defined below) and the Debtors are hopeful that the holders of the remaining Claims
under the Debtors’ prepetition RBL Facility will agree as well after the Debtors file the terms
publicly with the filing of the Disclosure Statement, and the Amended Commitment Letter will be
effective. To the extent any holder of RBL Claims does not execute the Amended Commitment
Letter by the Voting Deadline, then (1) with respect to its Allowed RBL Claims such non-
consenting RBL Lender will receive first lien, second-out term loans under the Exit Credit
Agreement on a dollar-for-dollar basis under the Plan; and (2) with respect to its Allowed DIP
Claims such non-consenting RBL Lender will receive such treatment as may be agreed or as may
otherwise comply with the Bankruptcy Code.

                 As set forth in further detail in the amended Exit Term Sheet attached to the
Amended Commitment Letter, a copy of which is annexed hereto as Exhibit B, on the Effective
Date, the DIP Facility and the remaining principal amount of any Allowed RBL Claims of each
RBL Lender that executes the Amended Commitment Letter by the Voting Deadline shall receive
on a dollar-for-dollar basis first lien, first-out revolving loans under the Exit Credit Agreement and
letter of creditor participations under the Exit Credit Agreement (the “Exit Revolving Facility”)
that will be subject to a Borrowing Base (as defined in the Exit Term Sheet) and with commitments
in an aggregate maximum principal amount of up to $629,420,912 (less the aggregate principal
amount of any Exit Term Facility (as defined below)). If there are any non-consenting RBL
Lenders, the aggregate principal amount of any Allowed RBL Claims of each RBL Lender that
has not elected to participate in the Exit Revolving Facility will automatically be converted to a
non-amortizing last-out term loan facility secured in a manner pari passu with the Exit Revolving
Facility (the “Exit Term Facility”).4

               The Debtors and the Exit Commitment Parties’ original agreements are
memorialized in that certain $314,710,456 Senior Secured Superpriority Priming Debtor-in-
Possession Revolving Facility and $629,420,912 Senior Secured Revolving Exit Facility
Commitment Letter, dated October 18, 2019 (the “Existing Commitment Letter,” and as
amended, restated or supplemented from time to time including pursuant to the amendment
accomplishing the modifications described above, the “Amended Commitment Letter”). If the
Exit Facility Conversion Date (as defined in the Amended Commitment Letter) occurs prior to
November 1, 2020, then (based on a reserve report prepared as of December 31, 2019), the Initial
Borrowing Base (as defined in the Amended Commitment Letter) shall be $650,000,000; provided,
however, that if the Exit Facility Conversion Date has not occurred prior to November 1, 2020,

4
  The Debtors do not anticipate that any RBL Claims will convert into the Exit Term Facility because holders of 100%
in aggregate principal amount of the Claims under the Debtors’ RBL Facility agreed to participate in the Exit
Revolving Facility in the Existing Commitment Letter, and the Debtors are hopeful that the holders will also execute
the Amended Commitment Letter.



                                                        13
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 15 of 246



then such Initial Borrowing Base may be redetermined by the Exit Facility Agent and the RBL
Lenders in accordance with the methodology described in the Amended Commitment Letter using
the reserve report prepared as of June 30, 2020, and required to be delivered under the DIP Facility
Credit Agreement on or before September 30, 2020 and such other information as required under
the DIP Facility Credit Agreement.

       C.      UCC Challenge Period

              On January 8, 2020, the Debtors, Apollo Management Holdings, L.P. (“Apollo”)
and Elliott Management Corporation (“Elliot” and together with Apollo, the “Initial Supporting
Noteholders”) reached an agreement in principle with the Creditors’ Committee that resolved the
Creditors’ Committee’s objections to confirmation of the Prior Plan. The detailed terms of the
agreement in principle were subsequently negotiated among the Creditors’ Committee, the
Commitment Parties, and the Debtors, resulting in a settlement (the “UCC Settlement”).

               In connection with the UCC Settlement, the Creditors’ Committee agreed to certain
limited modifications of its rights under the DIP Order [Docket No. 730] (the “DIP Order
Amendment”). The Creditors’ Committee agreed that it would not assert a Challenge to the RBL
Obligations or otherwise against the RBL Secured Parties (as such terms are defined in the DIP
Order). In addition, and subject to the foregoing, the Creditors’ Committee’s investigation,
discovery or prosecution of any Challenge would be stayed (and the Challenge Period would be
accordingly stayed and tolled solely for the Creditors’ Committee) subject to the occurrence of the
Effective Date, the Debtors’ repudiation or cessation to prosecute the Plan, or certain other events
(the “Challenge Stay Period”). Further, upon the occurrence of the Effective Date, the Challenge
Period would expire as to the Creditors’ Committee. The Debtors memorialized the foregoing
agreements in a DIP Order Amendment filed with the Bankruptcy Court.

                 Subsequently, when the Original Confirmation Order was vacated by the
Bankruptcy Court, and the Backstop Agreement and Plan Support Agreement were terminated,
the Debtors and Creditors’ Committee entered into another agreement to further modify the DIP
Order [Docket No. 1105] (the “Second DIP Order Amendment”). Pursuant to the Second DIP
Order Amendment, subject to the right of the Creditors’ Committee to seek a further extension by
order of the Bankruptcy Court for good cause shown, the Challenge Stay Period was extended
through the date that is 45 calendar days from the earlier of (i) June 6, 2020, (ii) the date on which
the Debtors file a motion to approve a disclosure statement for a modified chapter 11 plan, or
(iii) the date on which the Debtors file a motion to approve bidding procedures for the sale of all
or substantially all of the Debtors’ assets. Accordingly, the Challenge Stay Period expires on July
21, 2020.

       D.      Inquiries

               If you have any questions about the packet of materials you have received, please
contact Prime Clerk LLC, the Debtors’ voting agent (the “Voting Agent”), at 1-877-502-9869
(domestic toll-free) or 1-917-947-2373 (international). Additional copies of this Disclosure
Statement, the Plan, or the Plan Supplement (when filed) are available upon written request made
to the Voting Agent at the following address:




                                                 14
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 16 of 246



                                    EP Energy Ballot Processing
                                       c/o Prime Clerk, LLC
                                    830 Third Avenue, 3rd Floor
                                       New York, NY 10022

                Copies of this Disclosure Statement, which includes the Plan and the Plan
Supplement (when filed) are also available on the Voting Agent’s website,
https://cases.primeclerk.com/EPEnergy. PLEASE DO NOT DIRECT INQUIRIES TO THE
BANKRUPTCY COURT.

               WHERE TO FIND ADDITIONAL INFORMATION: The Company may provide
additional information, including, but not limited to, financial reports, which may be obtained by
visiting the Company’s website at http://www.epenergy.com/financial-reports.html. The
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2019, filed with
the SEC on March 25, 2020 is incorporated as if fully set forth herein and is a part of this Disclosure
Statement.

                                         II.
                             SUMMARY OF PLAN TREATMENT

                 The following table summarizes: (1) the treatment of Claims and Interests under
the Plan; (2) which Classes are impaired by the Plan; (3) which Classes are entitled to vote on the
Plan; and (4) the estimated recoveries for holders of Claims and Interests. The table is qualified
in its entirety by reference to the full text of the Plan. For a more detailed summary of the terms
and provisions of the Plan, see Section VI—Summary of the Plan below. A detailed discussion of
the analysis underlying the estimated recoveries, including the assumptions underlying such
analysis, is set forth in Section XI.C.4—Valuation below.




                                                  15
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 17 of 246



                                                                                        Estimated Allowed
                                                                        Impairment and
  Class and                                                                                Amount and
                                     Treatment                           Entitlement to
 Designation                                                                            Approx. Percentage
                                                                              Vote
                                                                                            Recovery

                The legal, equitable, and contractual rights of the
                holders of Allowed Other Secured Claims are
                unaltered by the Plan. Except to the extent that a
                holder of an Allowed Other Secured Claim agrees
                to a less favorable treatment, in full and final
                satisfaction of such Allowed Other Secured Claim,                         Estimated
                                                                          Unimpaired
                at the option of the Debtors or the Reorganized                           Allowed
      1         Debtors, but with the reasonable consent of the                           Amount:
                                                                          (Not entitled
    (Other      Requisite 1.125L Noteholders (i) such holder will                         N/A
                                                                             to vote
   Secured      receive payment in full in Cash, payable on the
                                                                            because
   Claims)      later of the Effective Date and the date that is ten                      Estimated
                                                                          presumed to
                (10) Business Days after the date on which such                           Percentage
                                                                            accept)
                Other Secured Claim becomes an Allowed Other                              Recovery: N/A
                Secured Claim, in each case, or as soon as
                reasonably practicable thereafter or (ii) such holder
                will receive such other treatment so as to render
                such holder’s Allowed Other Secured Claim
                Unimpaired.


                The legal, equitable, and contractual rights of the
                holders of Allowed Other Priority Claims are
                unaltered by the Plan. Except to the extent that a
                holder of an Allowed Other Priority Claim agrees
                to a less favorable treatment, in full and final
                satisfaction of such Allowed Other Priority Claim,                        Estimated
                                                                          Unimpaired      Allowed
                each holder of an Allowed Other Priority Claim
                will, at the option of the Debtors or the                                 Amount:
      2                                                                  (Not entitled    N/A
                Reorganized Debtors, but with the reasonable
(Other Priority                                                              to vote
                consent of the Requisite 1.125L Noteholders (i) be
   Claims)                                                                  because       Estimated
                paid in full in Cash or (ii) otherwise receive
                                                                          presumed to     Percentage
                treatment consistent with the provisions of section
                                                                            accept)
                1129(a)(9) of the Bankruptcy Code, payable on the                         Recovery: N/A
                later of the Effective Date and the date that is ten
                (10) Business Days after the date on which such
                Other Priority Claim becomes an Allowed Other
                Priority Claim, in each case, or as soon as
                reasonably practicable thereafter.




                                                    16
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 18 of 246



                                                                                               Estimated Allowed
                                                                               Impairment and
 Class and                                                                                        Amount and
                                        Treatment                               Entitlement to
Designation                                                                                    Approx. Percentage
                                                                                     Vote
                                                                                                   Recovery

             Each holder of an Allowed RBL Claim that
             executes the Amended Commitment Letter by the
             Voting Deadline shall receive on a dollar-for-dollar                                     Estimated
             basis first lien, first-out revolving loans under the                                    Allowed
                                                                                    Impaired          Amount:
             Exit Credit Agreement and letter of credit
     3       participations under the Exit Credit Agreement;                                          $314,710,456
                                                                                  (Entitled to
(RBL Claims) provided that each holder of an Allowed RBL
                                                                                     vote)            Estimated
             Claim that does not execute the Amended
             Commitment Letter by the Voting Deadline shall                                           Percentage
             receive, on a dollar-for-dollar basis, first lien,                                       Recovery: 100%
             second-out term loans under the Exit Credit
             Agreement.


              On the Effective Date, each holder of an Allowed
              1.125L Notes Claim will receive on account of
              such Allowed 1.125L Notes Claim, in full and final                                      Estimated
              satisfaction of such Allowed 1.125L Notes Claim,                                        Allowed
              its Pro Rata share of 100% of the New Common                                            Amount:
              Shares (which shall be distributed to holders of                      Impaired                        6
      4                                                                                               $1,000,000,000
(1.125L Notes Allowed 1.125L Notes Claims on or about the
              Effective Date), subject to dilution on the Effective               (Entitled to
   Claims)                                                                                            Estimated
                                               5                                     vote)
              Date solely by the EIP Shares. On the Effective                                         Percentage
              Date the 1.125L Notes Indenture will be cancelled,                                      Recovery:
              released, and extinguished and will be of no further                                    38.53%
              force or effect except as set forth herein, whether
              surrendered for cancellation or otherwise.




    5
      Ten percent (10%) of the New Common Shares on the Effective Date, on a fully diluted basis (including shares
    issuable under the Employee Incentive Plan), will be reserved for issuance under the Employee Incentive Plan.
    6
      For simplicity, the estimated Allowed amount of 1.125L Notes Claims includes the aggregate original principal
    amount of $1 billion plus any “Applicable Premium” due under the 1.125L Notes Indenture, accrued and unpaid
    interest thereon and any other amounts due under the 1.125L Notes Indenture and applicable law.



                                                          17
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 19 of 246



                                                                                                  Estimated Allowed
                                                                                  Impairment and
 Class and                                                                                           Amount and
                                         Treatment                                 Entitlement to
Designation                                                                                       Approx. Percentage
                                                                                        Vote
                                                                                                      Recovery

                 All Unsecured Claims (excluding, for the                                                 Estimated
                                                                                       Impaired           Allowed
                 avoidance of doubt, any Convenience Claim) shall
                 be discharged, cancelled, released, and                                                  Amount:
    5A                                                                               (Not entitled        $3,526,351,425
                 extinguished as of the Effective Date, and will be
(Unsecured                                                                             to vote
                 of no further force or effect, and holders of
  Claims)                                                                              because            Estimated
                 Allowed Unsecured Claims will not receive any
                                                                                      deemed to           Percentage
                 distribution on account of such Allowed Unsecured
                                                                                        reject)
                 Claims.                                                                                  Recovery: N/A


                 Except to the extent that a holder of a Parent
                 Unsecured Claim agrees to a less favorable
                 treatment, in full and final satisfaction of such                                        Estimated
                 Allowed Parent Unsecured Claim, each holder of                                           Allowed
                 an Allowed Parent Unsecured Claim will receive,                       Impaired           Amount:
   5B
                 on the later of (i) the Effective Date, and (ii) the                                     $692.36
 (Parent
                 date on which such Parent Unsecured Claim                           (Entitled to
Unsecured
                 becomes Allowed, or, in each case, as soon as                               7            Estimated
 Claims)                                                                               vote)
                 reasonably practicable thereafter, the lesser of (a)                                     Percentage
                 payment in cash of 100% of such Allowed Parent
                                                                                                          Recovery: 100%8
                 Unsecured Claim, or (b) its Pro Rata share of the
                 Cash on EP Energy’s balance sheet on the
                 Effective Date.




   7
     Class 5B is assumed to be Impaired solely for purposes of soliciting vote to accept or reject the Plan. The Debtors
   reserve all rights to the extent that Class 5B is in fact Unimpaired.
   8
     As of the date hereof, the Debtors believe that the class of Parent Unsecured Claims consists of one Allowed Claim
   totaling $692.36 and that Allowed Parent Unsecured Claim will ultimately be paid in full.




                                                            18
          Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 20 of 246



                                                                                                 Estimated Allowed
                                                                                 Impairment and
 Class and                                                                                          Amount and
                                         Treatment                                Entitlement to
Designation                                                                                      Approx. Percentage
                                                                                       Vote
                                                                                                     Recovery
                  Except to the extent that a holder of an Allowed
                  Convenience Claim agrees to a less favorable
                  treatment, in full and final satisfaction of such
                  Allowed Convenience Claim, each holder of an                                          Estimated
                  Allowed Convenience Claim will receive, on the                                        Allowed
                  later of (i) the Effective Date and (ii) the date on                                  Amount:
                                                                                      Impaired
     6            which such Convenience Claim becomes Allowed,                                         $1,750,000
(Convenience      or, in each case, as soon as reasonably practicable               (Entitled to
  Claims)         thereafter, the lesser of (a) payment in Cash of 10%                                  Estimated
                                                                                       vote)
                  of such Allowed Convenience Claim, or (b) its Pro                                     Percentage
                  Rata share of the Convenience Claim Distribution                                                    9
                                                                                                        Recovery: 10%
                  Amount. Allowed Convenience Claims shall not
                  include interest from and after the Petition Date or
                  include any penalty on such Claim.

                                                                                                        Estimated
                                                                                    Unimpaired          Allowed
              On or after the Effective Date, all Intercompany
              Claims shall be adjusted, reinstated, or discharged                                       Amount:
       7                                                                           (Not entitled        N/A
(Intercompany in the Debtors’ or Reorganized Debtors’ discretion,                      to vote
              subject to the reasonable consent of the Requisite
    Claims)                                                                           because           Estimated
              1.125L Noteholders.                                                   presumed to         Percentage
                                                                                      accept)
                                                                                                        Recovery: N/A
                                                                                                        Estimated
              All Subordinated Claims, if any, shall be                               Impaired          Allowed
              discharged, cancelled, released, and extinguished                                         Amount:
      8       as of the Effective Date, and will be of no further                  (Not entitled        N/A
(Subordinated force or effect, and holders of Allowed                                to vote
   Claims)    Subordinated Claims will not receive any                               because            Estimated
              distribution on account of such Allowed                               deemed to           Percentage
              Subordinated Claims.                                                    reject)
                                                                                                        Recovery: N/A




    9
     Based on holders of General Unsecured Claims less than the Convenience Claim amount (i.e., assuming no holders
    of Claims in Class 5A elect to treat their Claims as Convenience Claims), the Debtors estimate that Class 6 Claims
    will recover 10% of such Allowed Convenience Claim. Otherwise, holders of Convenience Claims will receive their
    Pro Rata share of the Convenience Claim Distribution Amount.



                                                           19
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 21 of 246



                                                                                        Estimated Allowed
                                                                        Impairment and
 Class and                                                                                 Amount and
                                    Treatment                            Entitlement to
Designation                                                                             Approx. Percentage
                                                                                Vote
                                                                                             Recovery
                                                                                         Estimated
                Each holder of Allowed Existing Parent Equity                            Allowed
                Interests will receive its Pro Rata share of $300,000                    Amount:
      9                                                                      Impaired
                in Cash. On the Effective Date, Existing Parent                          N/A
  (Existing
                Equity Interests will be cancelled, released, and
Parent Equity                                                              (Entitled to
                extinguished and will be of no further force or                          Estimated
  Interests)                                                                    vote)
                effect, whether surrendered for cancellation or                          Percentage
                otherwise.
                                                                                         Recovery: N/A
                                                                                         Estimated
                                                                             Impaired    Allowed
                Other Equity Interests will be cancelled, released,                      Amount:
      10        and extinguished and will be of no further force or       (Not entitled  N/A
(Other Equity   effect, whether surrendered for cancellation or               to vote
  Interests)    otherwise. No holder of Other Equity Interests will           because    Estimated
                receive a distribution.                                     deemed to    Percentage
                                                                               reject)
                                                                                         Recovery: N/A
              Intercompany Interests are Unimpaired. On the                              Estimated
              Effective Date, all Intercompany Interests, the             Unimpaired     Allowed
              Debtors’ or the Reorganized Debtors’ discretion,                           Amount:
       11     subject to the reasonable consent of the Requisite         (Not entitled   N/A
(Intercompany 1.125L Noteholders, will be (i) cancelled (or                  to vote
   Interests) otherwise eliminated) or (ii) reinstated or                   because      Estimated
              contributed to the applicable Debtor solely to              presumed to    Percentage
              maintain the Debtors’ corporate structure and shall           accept)
                                                                                         Recovery: N/A
              otherwise receive no recovery or distributions.



                                          III.
                            OVERVIEW OF DEBTORS’ OPERATIONS

           A.     Business Overview

                  1.      General Overview

                   EP Energy operates as an independent exploration and production company
    engaged in the acquisition and development of unconventional onshore oil and natural gas
    properties in the United States. In 2018, EP Energy had operating revenues of approximately
    $1.324 billion. The Company’s revenues are generated primarily through the physical sale of oil,
    natural gas, and natural gas liquids to third-party customers at spot or market prices under both
    short and long-term contracts, as well as settlements of the Company’s in-the-money commodity
    hedge positions. The Debtors operate through a diverse base of producing assets and are focused
    on the development of drilling inventory located in three areas: the Eagle Ford shale in South



                                                    20
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 22 of 246



Texas, the Permian basin in West Texas, and Northeastern Utah. The Debtors have established
significant contiguous leasehold positions in each of their three areas, representing approximately
463,000 net acres in total (as of May 2019).

                The Debtors’ strategy is to invest in opportunities that provide the highest return
across their asset base, continually seek out operating and capital efficiencies, effectively manage
costs, and identify accretive acquisition opportunities and divestitures—all with the objective of
enhancing the Debtors’ portfolio, growing asset value, improving cash flow and increasing
financial flexibility. Each of the Debtors’ areas is characterized by a long-lived reserve base and
high drilling success rates. The Debtors’ mission is to set the standard for the efficient
development of hydrocarbons in the United States.

                In addition to opportunities in its existing portfolio, the Company continuously
explores strategic acquisitions of leasehold acreage or acquisitions of producing assets that allow
the Company to leverage existing expertise in its operating areas, balance exposure to regions,
basins and commodities, help achieve or enhance risk-adjusted returns competitive with those
available in existing programs and increase reserves. The Company also continuously evaluates
its asset portfolio and sells oil and natural gas properties if such properties no longer meet long-
term objectives.

                As of the Petition Date, the Debtors employed approximately 360 employees and a
supplemental workforce of approximately 180 temporary employees and independent contractors
in their operations.

               2.      Drilling Operations

                 The Debtors’ operations are capital-intensive, with capital expenditures and asset
acquisitions in 2019 totaling approximately $536 million in the aggregate ($517 million excluding
acquisitions). In 2019, the Debtors completed 67 gross wells, and as of December 31, 2019 had a
total of 41 gross wells drilled, but not completed, across its programs. The Debtors operate
approximately 95% of their producing wells. Further, during 2019, the Debtors completed (i) 54
gross wells in the Eagle Ford for a total of 847 net operated wells, (ii) 13 gross wells in
Northeastern Utah for a total of 345 net operated wells, and (iii) 0 gross wells in the Permian basin
for a total of 353 net operated wells.

               As of December 31, 2019, the Debtors had proven reserves of 189.7 million barrels
of oil equivalent (“MMBoe”), including 92.9 million barrels of proved oil reserves, 39.5 million
barrels of proved natural gas liquids reserves, and 343.8 billion cubic feet of proved natural gas
reserves, representing 49%, 21%, and 30%, respectively, of total proved reserves. All of the
Company’s total proved reserves are proved developed producing assets, which generated average
production of 70.9 thousand barrels of oil equivalent per day (“MBoe/d”) in 2019 from
approximately 1,806 gross wells. During the 12 months ended December 31, 2019, the Company




                                                 21
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 23 of 246



produced on average approximately 70,898 Boe per day, compared to 80,654 Boe per day during
                        10
the same period in 2018.

                 3.      Joint Ventures

                In addition to the Debtors’ owned properties, the Debtors are party to certain joint
ventures in their asset areas to enhance the development of wells, hold acreage, and/or improve
near-term economics in its existing programs. In Northeastern Utah, the Company’s joint venture
partner is participating in the development of 53 wells, and as of December 31, 2019, the Debtors
drilled and completed 51 wells under the joint venture agreement. Under the joint venture
agreement, the Debtors fund less than half of the drilling costs for a 50% working interest in the
joint venture wells and sell the associated production to its joint venture partner.

                Moreover, since 2017, EP Energy has been party to a joint venture with Wolfcamp
Drillco Operating L.P. (“Jeter Drillco”) to fund future oil and natural gas development in the
Permian basin and the Eagle Ford Shale (the “Jeter Drillco JV”). Under the Jeter Drillco JV,
Jeter Drillco agreed to fund 60% of the estimated drilling, completion, and equipping costs in the
joint venture wells, divided into two approximately $225 million investment tranches, in exchange
for a 50% working interest. The Company is the operator of Jeter Drillco’s assets. Under the Jeter
Drillco JV, once Jeter achieves a specified internal rate of return on its invested capital in each
tranche, a portion of its working interest reverts to the Company. The Debtors have completed the
planned activity in the first tranche, having completed 69 wells in the Permian basin. In April
2018, the parties amended the Jeter Drillco JV to direct the second tranche investment to the Eagle
Ford shale. Wells in the Eagle Ford shale began producing in the third quarter of 2018. As of the
second quarter 2019, the Debtors drilled and completed all wells in the Eagle Ford under the
amended agreement and the Debtors have completed the planned activity in the second tranche.

                 4.      Hedging

                The Company utilizes derivative contracts to hedge its exposure to commodity
price fluctuations and reduce the variability in the Company’s cash flows associated with
anticipated sales of future oil and natural gas production. As of March 31, 2020, the Company
had derivative contracts in the form of fixed price swaps and three-way collars on 10.6 MMBbls
of oil in 2020 (5.8 MMBbls in three-way collars, 4.8 MMBbls in crude oil fixed price swaps) and
1.1 MMBbls in 2021 (0.9 MMBbls in three-way collars and 0.2 MMBbls in crude oil fixed price
swaps). In addition to the contracts above, the Company has derivative contracts related to
locational basis differences on its oil production in the form of 1.1 MMBbls in cushing basis swaps
in 2020.

                All of the Debtors’ open hedging agreements relate to its crude oil production. As
of March 31, 2020, the aggregate mark-to-market value of all derivative assets and liabilities
related to Company’s prepetition and postpetition hedging agreements, calculated using standard
industry valuation processes, was a net derivative asset of approximately $212 million (subject to
daily fluctuations). The Company’s obligations under its hedges are secured by the same collateral

10
  Average production was lower as a result of, among other reasons downstream third-party operational issues and
constraints in the Eagle Ford shale and Permian basin, fewer wells placed on production in the Eagle Ford shale,
reduced drilling activity in Northeastern Utah, and a reduction in capital allocated to the Permian basin.



                                                      22
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 24 of 246



(on the same priority) that secures its obligations under the RBL Credit Agreement. All of the
Debtors’ hedge counterparties are also RBL Lenders under the RBL Facility. Pursuant to the DIP
Order, the Debtors’ Prepetition Hedge Obligations and any Postpetition Hedge Agreements with
a Postpetition Hedge Bank are treated as DIP Obligations (each as defined in the DIP Order).

        B.       Debtors’ Corporate History and Structure

                 1.       Corporate History

                On February 14, 2012, affiliates of Apollo, Riverstone Holdings LLC
(“Riverstone”), Access Industries, Inc. (“Access”), and Korean National Oil Corporation
(“KNOC”, and collectively with Apollo, Riverstone, and Access, the “Sponsors”), along with
other co-investors, formed EPE Acquisition, LLC (“AcqCo”). On May 24, 2012, the Sponsors
acquired Debtor EP Energy LLC’s predecessor and its subsidiaries from El Paso Corporation for
approximately $7.2 billion in cash in a spin-out sale transaction that was consummated in
connection with the $21.1 billion cash and stock merger of El Paso Corporation and Kinder
Morgan, Inc. The acquisition was partly financed through the issuance of approximately $4.25
billion of debt by the Company.

               On August 30, 2013, EP Energy was formed and the Sponsors and other members
of AcqCo contributed their membership interests in AcqCo to EP Energy in exchange for common
stock in EP Energy, resulting in EP Energy becoming the 100% equity owner of AcqCo.
Subsequently, in January 2014, EP Energy completed an initial public offering of 35.2 million
shares of Class A common stock (approximately 14% of Class A common stock at the time) and
received net proceeds of approximately $664 million (the “2013 IPO”). EP Energy’s Class A
common stock commenced trading on the New York Stock Exchange (the “NYSE”) on January
17, 2014 under the ticker symbol “EPE”. EP Energy’s Class A common stock was delisted from
the NYSE May 23, 2019 and, beginning on May 24, 2019, the Class A common stock of EP Energy
began trading on the OTC Pink marketplace under the symbol “EPEG”. On April 24, 2020, EP
Energy deregistered its Class A common stock, and suspended its public reporting obligations with
the SEC.

                 2.       Debtors’ Corporate and Governance Structure

                Collectively, EP Energy and its direct and indirect subsidiaries consist of nine (9)
entities organized under the laws of the State of Delaware, eight (8) of which are Debtors in these
Chapter 11 Cases.11 A chart illustrating the Debtors’ organizational structure as of the Petition
Date is annexed hereto as Exhibit C.

                EP Energy’s board of directors generally functions as the Company’s governing
board. On June 4, 2019, the Board of Directors of EP Energy (the “Board”) established the
Special Committee, comprised of three independent directors, to evaluate the Company’s strategic
alternatives, and to the extent applicable, negotiate, and implement one or more capital structure
transactions. Accordingly, the Special Committee, by virtue of its mandate, serves as the
11
  EPE Employee Holdings II, LLC (“Employee Holdings”) is the only subsidiary of EP Energy that is not a debtor
in these Chapter 11 Cases. Employee Holdings has no operations or liabilities. Its only asset is Class B common
stock of EP Energy held for the benefit of current and former employees of the Company. The Company believes that
the Class B common stock is worthless.



                                                       23
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 25 of 246



Company’s governing body with respect to the restructuring and these Chapter 11 Cases. The
Special Committee approved the Debtors’ entry into the Backstop Commitment Agreement and
Plan Support Agreement as well as the filing of the Plan.

               Each Debtor other than EP Energy (which was formerly a NYSE-listed corporation)
is either a member-managed or manager-managed limited liability company or a corporation with
a one-person or two-person board of directors, with the exception of one partnership entity that is
managed by its general partner. EP Energy’s Board consists of the following thirteen directors:

   Name                    Position

   Alan R. Crain           Chairman; Independent Director; Special Committee Member
   Gregory A. Beard        Director
   Scott R. Browning       Director
   Carol Flaton            Independent Director; Chair of Special Committee
   Jae Hwii Gwag           Director
   Wilson B. Handler       Director
   J. Barton Kalsu         Independent Director; Special Committee Member
   Rajen Mahagaokar        Director
   Russell E. Parker       Director; President and CEO
   Robert C. Reeves        Independent Director
   Robert Tichio           Director
   Rakesh Wilson           Director
   Donald A. Wagner        Director

            The Company has highly experienced managers for its operations. The Company’s
core management team consists of the following individuals:

  Name                     Position

  Russell E. Parker        President and Chief Executive Officer
  Kyle A. McCuen           Senior Vice President and Chief Financial Officer
  David Rush               Chief Restructuring Officer
  Chad D. England          Senior Vice President, Operations
  Jace D. Locke            Vice President, General Counsel and Corporate Secretary
  Peter D. Addison         Vice President, Land and Land Administration
  Mark E. Hargis           Vice President, Geoscience
  Dennis M. Price          Vice President, Marketing

       C.      Equity Ownership

                EP Energy was formerly a publicly listed company that filed annual reports with,
and furnished other information to, the SEC. As indicated above, the Company’s Class A common
stock was delisted from the NYSE on May 23, 2019 and, beginning on May 24, 2019, the Class A
common stock of the Company began trading on the OTC Pink marketplace under the symbol
“EPEG”. On April 24, 2020, EP Energy deregistered its Class A common stock, and suspended
its public reporting obligations with the SEC.




                                                24
         Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 26 of 246



               As of June 30, 2020, (i) 254,248,648 shares of EP Energy’s $0.01 par value Class
A common stock were issued and outstanding, and (ii) 237,256 shares of the EP Energy’s $0.01
par value Class B common stock were issued and outstanding.

               Holders of Class A common shares are entitled to one vote per Class A shares on
all matters to be voted on by EP Energy’s stockholders. The Company understands that EP
Energy’s Class A common stock is currently held 39.1% by Apollo as record holder, 13.7% by
Access, 12.3% by Riverstone, 12.3% by KNOC, and 22.6% by other shareholders. All of the other
Debtors are wholly-owned direct or indirect subsidiaries of EP Energy.

               Class B common shares are non-voting shares that are held by certain current and
former employees who were issued such shares in 2012, in addition to a smaller portion that were
issued to non-debtor affiliate Employee Holdings in late 2013 in advance of the Company’s 2013
IPO. Class B common shares entitle holders to receive proceeds in the form of cash or Class A
common shares upon certain performance events that did not occur prior to the Petition Date (e.g.,
the Sponsors receiving a return of at least 1.0x their invested capital plus a stated return).

              EP Energy terminated the registration underlying its prepetition stock-based
compensation plans (the 2014 Omnibus Incentive Plan and 2017 Employment Inducement Plan),
as of March 31, 2020, and no longer issues equity compensation or other stock-based awards to
any of the Company’s employees or non-employee directors.

           D.        Prepetition Indebtedness

              Immediately prior to the Petition Date, the Debtors’ funded prepetition
indebtedness was approximately $4.909 billion (plus accrued and unpaid interest and other
expenses), consisting of the following:

                                    Principal
             Name                    Amount                          Lien Priority and Collateral
                                  (approximate)
 RBL Claims                      $629 million12           First lien on substantially all of the Debtors’ assets
                                                          First lien on substantially all of the Debtors’ assets,
 1.125L Notes Claims             $1 billion
                                                          subject to prior payment of RBL Claims
                                                          First lien on substantially all of the Debtors’ assets,
 1.25L Notes Claims              $500 million             subject to prior payment of RBL Claims and 1.125L
                                                          Notes Claims
                                                          First lien on substantially all of the Debtors’ assets,
 1.5L Notes Claims               $2.092 billion           subject to prior payment of RBL Claims, 1.125L
                                                          Notes Claims, and 1.25L Note Claims
 Unsecured Notes
                                 $688 million             N/A
 Claims
 Total                           $4.909 billion


12
     Including $27 million of outstanding letters of credit.



                                                               25
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 27 of 246



              In connection with the DIP Order, the Bankruptcy Court approved the “roll-up” of
50% of the commitments under the RBL Facility into the DIP Facility. Accordingly, the current
principal amount of the RBL Claims is approximately $315 million.

              The below description of the Debtors’ prepetition indebtedness is for informational
purposes only and is qualified in its entirety by reference to the specific agreements evidencing
such indebtedness.

               1.      RBL Claims

               Certain of the Debtors are parties to that certain Credit Agreement, dated as of May
24, 2012 (as amended, restated, amended and restated, modified, or otherwise supplemented from
time to time, the “RBL Credit Agreement”, and the claims thereunder, the “RBL Claims”)
between EP Energy LLC, as borrower (the “RBL Borrower”), AcqCo, JPMorgan Chase
Bank, N.A., as administrative agent and collateral agent (in its capacity as such, the “RBL Agent”)
and issuing bank, and the lenders party thereto (the “RBL Lenders”) that provided for a
commitment of approximately $629 million, including a sublimit for a letter of credit facility
(the “RBL Facility”). As noted above, in connection with the DIP Order, the Bankruptcy Court
approved the “roll-up” of 50% of the commitments under the RBL Facility into the DIP Facility.
Accordingly, the current principal amount of the RBL Claims is approximately $315 million.

                All of the Debtors, other than EP Energy and the RBL Borrower, are guarantors
under the RBL Facility. As of the Petition Date, the RBL Facility was fully drawn, including
approximately $27 million in letters of credit that remained outstanding but were undrawn as of
the date thereof, plus any applicable interest, fees, and other amounts outstanding under the RBL
Credit Agreement. The RBL Claims are secured by a first-priority security interest in and liens
(subject to certain permitted liens) on substantially all of the assets of AcqCo and its direct and
indirect subsidiaries, including the vast majority of such entities’ oil and natural gas properties,
cash, accounts receivable, and other material assets.

                On July 22, 2019, in the ordinary course of the Company’s business and to reduce
interest exposure, the Company utilized excess cash on hand to pay down its RBL Facility by
approximately $60 million. Subsequently, to provide the Company with increased liquidity and
help ensure that the Debtors’ operations could continue in the ordinary course of business in a
potential restructuring, on August 1, 2019, the Debtors drew down on the remaining capacity under
their RBL Facility (approximately $268 million).

               2.      1.125L Notes Claims

                Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “1.125L Indenture”, and the claims thereunder,
the “1.125L Notes Claims”), dated as of May 23, 2018, among EP Energy LLC and Everest
Acquisition Finance Inc. (“Acquisition FinanceCo”, and together with EP Energy LLC, the “EP
Co-Issuers”) as co-issuers, each of the guarantors named therein (each of EP Energy LLC’s direct
and indirect subsidiaries, the “Debtor Guarantors”), and UMB Bank, National Association, as
successor indenture trustee and notes collateral agent. The obligations under the 1.125L Indenture
are jointly and severally guaranteed by each of the Debtor Guarantors and are secured by junior-
priority liens on substantially all of the assets of the EP Co-Issuers and the Debtor Guarantors,



                                                26
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 28 of 246



including the vast majority of such entities’ oil and natural gas properties, cash, accounts
receivable, and other material assets (the “Collateral”).

                The liens securing the obligations under the 1.125L Indenture are junior in priority
to the liens securing the RBL Claims. As of the Petition Date, the aggregate amount outstanding
under the 1.125L Indenture was $1 billion in original principal amount, plus any “Applicable
Premium” due under the 1.125L Indenture, any unpaid interest, fees, premiums, or other amounts
due thereunder.

               3.      1.25L Notes Claims

               Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “1.25L Indenture”, and the claims thereunder, the
“1.25L Notes Claims”), dated as of November 29, 2016, among the EP Co-Issuers, the Debtors
Guarantors, and BOKF, NA, as successor indenture trustee and notes collateral agent. The
obligations under the 1.25L Indenture are jointly and severally guaranteed by each of the Debtor
Guarantors and are secured by junior-priority liens over the Collateral. The liens securing the
obligations under the 1.25L Indenture are junior in priority to the liens securing the RBL Claims
and the 1.125L Notes Claims. As of the Petition Date, the aggregate amount outstanding under
the 1.25L Indenture was $500 million in principal amount, plus any unpaid interest, fees, premiums,
or other amounts due thereunder.

               4.      1.5L Notes Claims

                Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “2024 1.5L Indenture”, and the claims thereunder,
the “2024 1.5L Notes Claims”), dated as of January 3, 2018, among the EP Co-Issuers, the
Debtors Guarantors, and Wilmington Trust, National Association, as indenture trustee and notes
collateral agent. The obligations under the 2024 1.5L Indenture are jointly and severally
guaranteed by each of the Debtor Guarantors and are secured by junior-priority liens over the
Collateral. The liens securing the obligations under the 2024 1.5L Indenture are junior in priority
to the liens securing the RBL Claims, the 1.125L Notes Claims, and the 1.25L Notes Claims, and
are pari passu with the 2025 1.5L Notes Claims (as defined herein). As of the date hereof, the
aggregate amount outstanding under the 2024 1.5L Indenture is $1.092 billion in principal amount,
plus any unpaid interest, fees, premiums, or other amounts due thereunder.

                Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “2025 1.5L Indenture”, and together with the 2024
1.5L Indenture, the “1.5L Indentures”, and the claims thereunder, the “2025 1.5L Notes Claims”,
and together with the 2024 1.5L Notes Claims, the “1.5L Notes Claims”), dated as of February 6,
2017, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Trust, National
Association, as indenture trustee and notes collateral agent. The obligations under the 2025 1.5L
Indenture are jointly and severally guaranteed by each of the Debtor Guarantors and are secured
by junior-priority liens over the Collateral. The liens securing the obligations under the 2025 1.5L
Indenture are junior in priority to the liens securing the RBL Claims, the 1.125L Notes Claims,
and the 1.25L Notes Claims, and are pari passu with the 2024 1.5L Notes Claims. As of the
Petition Date, the aggregate amount outstanding under the 2025 1.5L Indenture was $1 billion in
principal amount, plus any unpaid interest, fees, premiums, or other amounts due thereunder.



                                                27
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 29 of 246



               5.      Intercreditor Agreements

              The rights of the Debtors’ prepetition secured parties with respect to the Collateral
are governed by three intercreditor agreements (collectively, the “Intercreditor Agreements”):

       (a)     the rights as between the RBL Agent on one hand, and the notes collateral agent
               under the 1.125L Indenture on the other, are governed by that certain Senior
               Priority Lien Intercreditor Agreement dated as of May 23, 2018, with RBL Claims
               being “First-Priority Lien Obligations” thereunder, and 1.125L Notes Claims being
               “Second-Priority Lien Obligations” thereunder;

       (b)     the rights as between the RBL Agent and the notes collateral agent under the 1.125L
               Indenture on one hand, and the notes collateral agent under the 1.25L Indenture on
               the other, are governed by that certain Additional Priority Lien Intercreditor
               Agreement dated as of November 29, 2016, with RBL Claims and 1.125L Notes
               Claims being “First-Priority Lien Obligations” thereunder, and 1.25L Notes Claims
               being “Second-Priority Lien Obligations” thereunder; and

       (c)     the rights as between the RBL Agent and the notes collateral agent under the 1.125L
               Indenture and the 1.25L Indenture on one hand, and the notes collateral agent under
               the 1.5L Indentures on the other, are governed by that certain Priority Lien
               Intercreditor Agreement dated as of August 24, 2016, with RBL Claims, 1.125L
               Notes Claims, and 1.125L Notes Claims being “First-Priority Lien Obligations”
               thereunder, and 1.5L Notes Claims being “Second-Priority Lien Obligations”
               thereunder.

                The Intercreditor Agreements govern, among other things, the priority of
distribution of the Collateral and proceeds thereof between the prepetition secured parties.

               6.      Unsecured Notes Claims

               Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “2020 Unsecured Notes Indenture”), dated as of
April 24, 2012, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Trust, National
Association, as indenture trustee. The obligations under the 2020 Unsecured Notes Indenture are
jointly and severally guaranteed by each of the Debtor Guarantors. As of the Petition Date, the
aggregate amount outstanding under the 2020 Unsecured Notes Indenture was $182 million in
principal amount, plus any unpaid interest, fees, premiums, or other amounts due thereunder.

                Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “2022 Unsecured Notes Indenture”), dated as of
August 13, 2012, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Services
Fund Society, FSB, as indenture trustee. The obligations under the 2022 Unsecured Notes
Indenture are jointly and severally guaranteed by each of the Debtor Guarantors. As of the Petition
Date, the aggregate amount outstanding under the 2022 Unsecured Notes Indenture was $182
million in principal amount, plus any unpaid interest, fees, premiums, or other amounts due
thereunder.




                                                28
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 30 of 246



               Certain of the Debtors are party to that certain Indenture (as amended, modified, or
otherwise supplemented from time to time, the “2023 Unsecured Notes Indenture”), dated as of
May 28, 2015, among the EP Co-Issuers, the Debtors Guarantors, and Wilmington Services Fund
Society, FSB, as indenture trustee. The obligations under the 2023 Unsecured Notes Indenture are
jointly and severally guaranteed by each of the Debtor Guarantors. As of the Petition Date, the
aggregate amount outstanding under the 2023 Unsecured Notes Indenture was $323 million in
principal amount, plus any unpaid interest, fees, premiums, or other amounts due thereunder.

                   7.       Other Claims

               The Company has other claims against it that do not consist of long-term funded
debt. Among other things, as described below, the Company is a defendant in numerous civil
actions that may give rise to substantial unsecured claims, most of which are contingent,
unliquidated, and disputed. The Debtors estimate that the aggregate amount of litigation claims
                                                          13
asserted against the Debtors is approximately $75 million.

               Further, in the ordinary course of their business, the Debtors incur trade debt with
numerous vendors in connection with their operations. The Company has a number of unsecured
prepetition obligations to certain of its vendors that do not benefit from state-law lien rights or
setoff rights. However, a significant number of the Debtors’ prepetition trade obligations have
been satisfied by the Debtors in accordance with first day relief granted by the Bankruptcy Court
(as described below).

                On November 18, 2019, the Debtors filed their schedules of assets and liabilities
(the “Schedules”) and statements of financial affairs (the “Statements”) detailing known claims
against the Debtors. Since the expiration of the Bar Date (as defined below), the Debtors have been
analyzing the approximately 985 proofs of claim filed in these Chapter 11 Cases. As of the date
hereof, the Debtors estimate that Allowed Unsecured Claims against the Debtors, after all
                                                                                  14
Unsecured Claims have been reconciled, will be approximately $3,526,351,425, including 1.25L
Notes Claims of $513,666,667, 1.5L Notes Claims of $2,186,617,532, Unsecured Notes Claims
of $710,067,228, and General Unsecured Claims (including litigation claims, trade claims, and
contract rejection claims) in the aggregate amount of approximately $116,000,000. The Debtors
estimate that Allowed Parent Unsecured Claims are de minimis.

                The Debtors reviewed, analyzed, and reconciled objections to the filed Claims. The
Debtors identified Claims they believe should be disallowed because, among other things, the
Claims are duplicative, without merit, overstated, or such Claims have already been paid pursuant
to orders of the Bankruptcy Court. The Debtors have already objected to 275 Claims [Docket Nos.
653, 654, 655, 656, 657, 707, 708, 709]. The Bankruptcy Court sustained objections to 160 of
these Claims, which are now either disallowed or allowed Claims at amounts agreed upon by the



13
  Litigation claims amounting to approximately $460 million have been filed, including MSB filing duplicative $64
million claims seven (7) times. Therefore, excluding duplicates, the Debtors’ estimate of litigation claims is $75
million.
14
     The 1.125L Notes deficiency claim is not included in the total for Unsecured Claims amount.



                                                          29
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 31 of 246



Debtors and the respective Claimant [Docket Nos. 1169, 1170, 1171, 1172, 1173, 1174, 1175,
1176].

                8.       Prepetition Legal Proceedings

                 Certain Debtors are named as defendants from time to time in routine litigation
proceedings including, but not limited to, personal injury and breach of contract disputes. For
example, see Section V.H. herein describing the MFN Lawsuit (as defined below). In
management’s view, Claims made in connection with the legal proceedings will be Allowed in an
amount that is less than the claimed amount, and the outcome of these proceedings will not have
a material adverse effect on the Debtors’ financial position, results of operations, or cash flows.
The Debtors, however, cannot predict with certainty the outcome or effect of pending or threatened
litigation or legal proceedings, and the eventual outcome could materially differ from their current
estimates.

                9.       Intercompany Claims

              In the ordinary course of business, the Debtors enter into intercompany transactions
with one another (“Intercompany Transactions,” and any intercompany receivable and payable
generated pursuant to an Intercompany Transaction, “Intercompany Claim”) including when,
among other things, (i) Debtors EP Energy, EP Energy E&P Company, L.P. (“EP OpCo”), and
EP Energy LLC receive funds into their bank accounts on behalf of other Debtors, (ii) Debtors EP
Energy, Ep OpCo, EP Energy Management, L.L.C., and EP Energy LLC make payments and
disbursements out of their Bank Accounts on behalf of other Debtors, and (iii) funds are transferred
between and among the Debtors.15

                Intercompany Transactions and Intercompany Claims between Debtors are not
generally settled by actual transfers of cash among the Debtors. Instead, the Debtors track all
Intercompany Transactions and Intercompany Claims electronically in their centralized
accounting system, the results of which are recorded concurrently on the applicable Debtor’s
balance sheets and regularly reconciled. The accounting system requires that all general ledger
entries be balanced at the legal-entity level; therefore, when the accounting system enters an
intercompany receivable on one entity’s balance sheet, it also automatically creates a
corresponding intercompany payable on the applicable affiliate’s balance sheet. This results in a
net balance of zero when consolidating all intercompany accounts.

              The Debtors maintain records of all transactions processed through their cash
management system. During these Chapter 11 Cases, the Debtors have kept and will continue to
keep records of any postpetition Intercompany Transactions and Intercompany Claims.




15
   The Debtors do not transact or have any intercompany claims with their non-Debtor affiliate, EPE Employee
Holdings II, LLC. In addition, EP Parent is not a debtor or creditor on account of any Intercompany Claim. The
Debtors’ Intercompany Claims are detailed in the Schedules and Statements, available at:
https://cases.primeclerk.com/EPEnergy/Home-DocketInfo?DocAttribute=4807&DocAttrName=SchedulesSOFA.



                                                     30
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 32 of 246



               10.     Decommissioning, Reclamation and Plugging and Abandonment
                       Obligations for Federal Oil & Gas Leases

                The United States asserts that (i) the Debtors that are lessees (“Federal Debtor
Lessees”) under federal and Indian oil and gas leases and grants of rights-of-way (collectively, the
“Federal Leases”) and have, and will retain, continuing decommissioning, plugging and
abandonment and reclamation obligations (collectively, the “P&A Obligations”) under the terms
of their Federal Leases and the Outer Continental Shelf Lands Act, 43 U.S.C. §§ 1331 et seq.
(“OCSLA”), the Mineral Leasing Act of 1920, 30 U.S.C. §§ 181 et seq. (“MLA”), the Mineral
Leasing Act for Acquired Lands, 30 U.S.C. §§ 351 et seq. (“MLAAL”), the Act of March 3, 1909,
25 U.S.C. § 396 (the “1909 Act”) and the Indian Mineral Leasing Act, 25 U.S.C. §§ 396a-g
(“IMLA”) and their respective implementing regulations (OCSLA, MLA, MLAAL, the 1909 Act,
IMLA and any other statutes or applicable implementing regulations shall be referred to as the
“Applicable Federal Laws”) until such P&A Obligations are completed; (ii) Federal Debtor
Lessees’ offshore P&A Obligations are joint and several in nature (see 30 C.F.R. § 250.1701); (iii)
for onshore and Indian leases, P&A Obligations are continuing in nature and cannot be divested
by assignment or transfer (see 43 C.F.R. §§ 3106.7-2, 3106.7-6; 25 C.F.R. §§ 211.47(c), (d), (e),
(g) and (i) (for tribal leases) and 212.47 (applicable to allotted leases)); and (iv) Federal Debtor
Lessees must satisfy various maintenance and monitoring obligations, financial assurance
obligations and other regulatory obligations as set forth in Applicable Federal Laws. The United
States believes that the Federal Debtor Lessees’ P&A Obligations, financial assurance obligations,
and maintenance and monitoring obligations will likely be significant.

                                      IV.
                             KEY EVENTS LEADING TO
                        COMMENCEMENT OF CHAPTER 11 CASES

       A.      Continued Weakness in Oil & Gas Exploration and Production Industry

                As has been well documented, the distressed market conditions in the oil and gas
industry, which began in 2014 and have been exacerbated by recent events, have negatively
impacted all levels of the industry, including upstream companies that produce oil and gas. As
evidenced by the numerous chapter 11 filings or other announcements of debt restructurings in the
industry, the impact of the volatility of the commodity markets on the Debtors’ businesses is clear.
Notably, oil and natural gas prices dropped precipitously in 2014 and 2015 and have held at
depressed levels for the last several years. Prior to the Petition Date both the decline and the length
of this trough have been greater than what anyone in the business could have reasonably
anticipated, resulting in a substantial decline in revenue, reserves, and asset values across the
industry. Further, in March 2020, for the first time in history, U.S. crude oil futures dropped to
below zero (as low as -$37 per barrel for crude oil) as a result of COVID-19 and the Russia-Saudi
Arabia price reductions.

                The Debtors, of course, have not been immune to these adverse market conditions
and the impact on its reserves, cash flow, and ability to service its outstanding indebtedness. As
with many of its peers, this drastic and prolonged drop in prices and the severe dislocations it
caused to the Debtors’ operations have impacted their asset base and put the Debtors in a stressed
financial situation.




                                                  31
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 33 of 246



           B.      Prepetition Restructuring Efforts

                   1.      Operational Initiatives

                In November 2017, the Board announced a change in senior leadership with Russell
E. Parker joining the Company and becoming its President and Chief Executive Officer, along
with a new streamlined management structure. In connection with the leadership change, the
majority of the prior management team departed the organization. The change in senior leadership
was a move from an asset-based to a function-based organization, which was intended to enable
greater flexibility in allocating capital and resources to specific assets and to improve the Debtors’
cost structure and create efficiencies.

                Further, the Debtors undertook a number of operational efforts to improve its
financial position. Through vendor cost reduction initiatives, business optimization, and general
efficiencies, the Debtors significantly reduced their cash operating cost structure. For example,
the Debtors reduced their run-rate general and administrative expenses by approximately 24% and
its lease operating expense by 27% since Q3 2017.16

                   2.      Strategic Transactions

                Facing a declining revenue and asset-base on account of commodity prices, and
approximately $365 million of annual interest expense, in 2018 the Debtors took a number of
strategic steps in an effort to improve its asset portfolio and financial flexibility and address its
capital structure and liquidity needs, including (i) completing $277 million in acquisitions in the
Eagle Ford shale and divesting of certain assets in Northeastern Utah for approximately $177
million, (ii) exchanging approximately $1.147 billion of the Unsecured Notes maturing in 2020,
2022, and 2023, for the new $1.092 billion of 2024 1.5L Notes, (iii) repurchasing $134 million of
Unsecured Notes for approximately $89 million in cash, (iv) issuing $1 billion in senior secured
1.125L Notes maturing in 2026 and using the net proceeds to repay in full the outstanding amounts
at that time under the RBL Facility, and (v) extending the maturity of the RBL Facility from May
2019 to November 2021.

                   3.      Leverage and Liquidity Concerns

                Despite these efforts, it became apparent that the Debtors’ revenue and cash flow
generating capacity would not be sufficient to service its outstanding debt on a long-term basis and
to maintain the liquidity necessary to operate its businesses and preserve its long-term viability
and enterprise value. In March 2019, EP Energy stated in its Form 10-K annual report that its
projections showed that, based on its then-forecasted EBITDAX (assuming approximately
$55/barrel of oil), cash on hand, and remaining capacity under the RBL Facility, the Debtors would
not have sufficient liquidity available to repay the 2020 Unsecured Notes at maturity and meet
their working capital needs and/or fund their planned capital expenditures.17



16
     Based on Q3 2017 compared to 2019 (through May).
17
  Later, on May 9, 2019, the Company noted in its first-quarter 10-Q that there was substantial doubt about its ability
to continue as a going concern.



                                                          32
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 34 of 246



               4.      Special Committee Appointed to Oversee Strategic Process

                Beginning in April 2019, certain ad hoc committees comprised of certain of the
Company’s creditors began to organize, engage advisors, and deliver letters to the Company, each
asking that the Company consider certain strategic alternatives. These creditors included (i) the
Ad Hoc Group, (ii) certain holders of the Company’s 1.5L Notes, including Elliott and Apollo,
and (iii) an ad hoc group of holders of the Company’s Unsecured Notes (as defined herein) (the
“Ad Hoc Unsecured Noteholder Group”). Around this time, certain 1.5L Noteholders, including
Elliott, and the Ad Hoc Unsecured Noteholder Group also delivered unsolicited proposals for
potential restructuring and refinancing transactions, respectively.

                 On June 4, 2019, the Board established the Special Committee (and appointed to it
independent members of the Board who are not affiliated with the Sponsors) to evaluate the
Company’s strategic alternatives, and to the extent applicable, negotiate, and implement one or
more capital structure transactions. The Company also retained Weil, Gotshal & Manges LLP
(“Weil”) as counsel, Evercore Group L.L.C. (“Evercore”) as investment banker, and FTI
Consulting, Inc. (“FTI”) (initially solely as financial advisor) to explore strategic alternatives and
assist it in both (i) evaluating certain other sources of incremental liquidity, including additional
debt issuances, refinancings, and asset sales, and (ii) potentially developing and implementing a
comprehensive plan to restructure its balance sheet, whether in-court or out-of-court. The
independent members of the Board also retained Davis Polk & Wardwell LLP (“Davis Polk”) as
counsel and consulted with Davis Polk from time to time regarding various issues. The Special
Committee did not retain additional financial advisors or additional legal counsel thereafter.

               5.      Debtors Engage with Creditors and Other Parties

                In the months leading up to the Petition Date, the Company engaged in continuous
discussions with its existing stakeholders with respect to a range of strategic transactions, including
various out-of-court financing and capital markets transactions and potential comprehensive
recapitalization and/or restructuring solutions. Such stakeholders included (i) the Company’s RBL
Lenders, (ii) the Ad Hoc Group, (iii) the certain 1.5L Noteholders, including Elliot, (iv) Apollo
(the Company’s largest prepetition equity sponsor and one of the Company’s largest noteholders,
holding 1.25L Notes and 1.5L Notes), (v) the Ad Hoc Unsecured Noteholder Group, and (vi)
certain other creditors. The Debtors also contacted five institutions outside of the Debtors’ existing
capital structure with respect to liability management options.

                The Debtors executed non-disclosure agreements with (i) the advisors to (a) Elliott
(Milbank LLP, Houlihan Lokey, Inc., W.D Von Gonten & Co., and DeGolyer and MacNaughton
Corp.), (b) Apollo (Paul, Weiss, Rifkind, Wharton & Garrison LLP and Moelis & Company LLC),
(c) the Ad Hoc Group (Morrison & Foerster LLP and PJT Partners LP), and (d) the Ad Hoc
Unsecured Noteholder Group (Stroock & Stroock & Lavan LLP, Rothschild & Co., and Intrepid
Financial Partners), and (ii) certain members of certain of the foregoing constituencies. The
Debtors also (x) established a data room to facilitate providing diligence to the foregoing advisors,
(y) held a significant number of diligence calls and meetings between management, the Company’s
advisors and such parties and/or their respective advisors, and (z) participated in a number of in-
person meetings with a number of such parties to discuss potential in-court restructurings and out-
of-court transactions.




                                                  33
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 35 of 246



                From May to mid-August 2019, the Debtors’ advisors had numerous calls and
meetings with advisors to (i) the Ad Hoc Group regarding, among other things, the terms of a
potential restructuring, (ii) the certain 1.5L Noteholders, including Elliott and Apollo, to discuss a
potential debt-for-equity transaction coupled with an equity rights offering, and (iii) the Ad Hoc
Unsecured Noteholder Group to discuss a potential new financing transaction and/or unsecured
notes repurchase. During this period, the Special Committee met regularly to analyze and consider
EP’s strategic options, including the proposals made by the ad hoc committees. The Special
Committee meticulously weighed whether the Company should raise new money financing
(including by, through its advisors, soliciting numerous indications of interest from potential
lenders) to give the Company runway to continue to implement its business plan and make its
scheduled coupon payments, or to implement a comprehensive restructuring of the Company.

                The principal out-of-court strategies that the Special Committee considered (among
other strategies) involved (i) fully utilizing the ability to raise up to an incremental $371 million
of senior secured debt financing for additional funding or as an exchange, (ii) investing assets in
an “unrestricted” subsidiary and utilizing such baskets to raise incremental financing to augment
the Company’s liquidity or fund a cash tender for existing securities of the Company at a discount
to par value, and/or (iii) issuing new debt securities for existing securities of the Company at a
discount to par value. However, absent an unforeseeable, substantial, and sustained rise in
commodity prices, these potential transactions did not offer a sufficient solution to address the
Debtors’ balance sheet problems. Further, as commodity prices continued to drop over the summer
of 2019, access to the capital markets for oil and gas exploration and production firms became
extremely limited.

               The Debtors also began negotiating competing restructuring proposals with Elliott
and Apollo on one hand, and the Ad Hoc Group, on the other, as well as Exit Facility terms with
JPM and other prospective RBL Lenders. The Debtors also continued to have discussions with
other stakeholders and financing sources.

                 6.      Utilization of Grace Period and Entry into Forbearance Agreements

               Prior to the payment dates for their (i) $40 million coupon payment due on August
15, 2019 for the Company’s 2025 1.5L Notes (the “1.5L Coupon”), and (ii) $7.05 million coupon
payment due on September 3, 2019 for the Company’s 2022 Unsecured Notes, the Debtors elected
not to pay such coupons and instead utilized the 30-day grace periods in respect of such coupon
payments in order to preserve liquidity and continue negotiations with stakeholders as long as
         18
possible.

               Frequent discussions with the Debtors’ stakeholders continued throughout the
grace period. After entering the grace periods, the Debtors also continued to consider whether an
out-of-court refinancing transaction on terms proposed by the Ad Hoc Unsecured Noteholder
Group could be consummated, but given market conditions (i) such a transaction did not appear to



18
  On August 15, 2019, the Debtors filed an 8-K disclosing that the 1.5L Notes coupon payment would not be made
when due. On September 3, 2019, the Debtors filed an 8-K disclosing that the unsecured coupon payment would not
be made when due.



                                                      34
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 36 of 246



offer a viable long-term capital structure solution for the Debtors, and (ii) in any event, capital
providers in the market were not willing to finance the new money required in such a transaction.

               To allow discussions to continue past the expiry of the grace period on the 1.5L
Coupon, on September 14, 2019, the Debtors entered into forbearance agreements with parties
holding more than 70% of the 2025 1.5L Notes (the “1.5L Forbearance”) through September 22,
2019, and with the RBL Lenders through October 3, 2019 (but terminating upon the termination
of the 1.5L Forbearance) (collectively with the 1.5L Forbearance, the “Forbearance
Agreements”). The 1.5L Forbearance was subsequently extended through October 3, 2019 to
allow negotiations to continue.

                During this period, EP and its advisors held numerous in-person meetings and
conference calls with the principals of and advisors to the Ad Hoc Group, Elliott, and Apollo to
discuss EP’s go-forward business plan and negotiate the terms of a potential restructuring
transaction. The Debtors exchanged competing proposals with these creditors with respect to a
potential restructuring backstopped by a new money equity investment in EP. The Debtors also
made a proposal to the Ad Hoc Group and the Initial Supporting Noteholders that would provide
for all such parties to provide a new money equity investment in the Debtors and support a chapter
11 plan. Further, EP and its advisors engaged in continuing negotiations with its RBL Lenders
regarding a potential restructuring, including the consensual use of cash collateral in a chapter 11
case and provision of a committed exit reserve-based lending facility.

               7.      Agreement in Principle with Initial Supporting Noteholders

               Ultimately, after months of diligence and negotiations, the Initial Supporting
Noteholders agreed in principle to backstop $463 million of an equity rights offering in connection
with a deleveraging chapter 11 plan, and no other creditor or ad hoc group agreed to make a new
money investment in the Debtors at sufficiently attractive terms. Accordingly, after thoroughly
exploring all options available to the Company and extensive negotiations with creditors across
the Company’s capital structure, the Special Committee authorized the Debtors to reach an
agreement in principle with the Initial Supporting Noteholders and commence these Chapter 11
Cases to pursue the transactions contemplated thereby.

               8.      Negotiations Regarding Tax Attributes

                 In connection with entry into the Plan Support Agreement and the filing of the Prior
Plan, the Debtors and the Initial Supporting Noteholders negotiated the treatment of holders of the
Existing Parent Equity Interests. During such negotiations, the parties focused on certain tax
attributes of EP Parent and its Debtor subsidiaries, including (i) federal net operating loss
carryforwards (“NOLs”) that, as of the Petition Date were estimated to exceed $3.3 billion,
(ii) federal interest expense carryforwards under section 163(j) of Title 26 of the United States
Code that, as of the Petition Date, were estimated to exceed approximately $393 million, and
(iii) other tax benefits, including tax basis in excess of the fair market value of the assets
(collectively, the “Tax Attributes”). As of December 31, 2019, the NOLs were estimated to
exceed $2.9 billion and the federal interest expense carryforwards under section 163(j) of Title 26
of the United States Code were estimated to exceed approximately $297 million.




                                                 35
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 37 of 246



                The Tax Attributes may reduce future taxable income and thus future tax liability,
subject to certain statutory limitations.

                For U.S. federal income tax purposes, the Tax Attributes are currently treated as
residing at EP Parent rather than the Debtor subsidiaries which are generally disregarded as
separate from EP Parent for U.S. federal income tax purposes. During the course of negotiations
with the Initial Supporting Noteholders, the Debtors raised arguments suggesting that the Tax
Attributes might have independent value from which only EP Parent (and not the Debtor
subsidiaries) could benefit from. The Debtors also raised arguments that because none of the
holders of Claims on account of the Debtors’ funded debt hold such claims against EP Parent, any
value of the Tax Attributes should inure to the benefit of the Existing Parent Equity Interest
Holders. In addition, without EP Parent’s participation as a Debtor under the Plan, participation
to which the Existing Parent Equity Holders could potentially have objected, the Debtors expect
that the Reorganized Debtors (excluding EP Parent) would have a significantly lower tax basis in
their assets and no access to the existing NOLs or other valuable Tax Attributes that would remain
at EP Parent. However, independent utilization of the Tax Attributes by EP Parent would entail
surmounting significant practical and legal hurdles, including (i) the fact that EP Parent would
have to generate taxable income in order to utilize the Tax Attributes, which would require new
capital contributions by Existing Parent Equity Interest Holders to acquire or develop a new
business able to generate taxable income, and (ii) EP Parent’s ability to continue as a going concern.

                Thus, while it is not clear whether the Tax Attributes have independent value (and,
if they do, whether any such value should inure to the benefit of the Existing Parent Equity
Holders), the Debtors and the advisors to the Ad Hoc Group determined that, taking into account
those uncertainties, the significant hurdles to independent utilization, the uncertainty as to the value
of the Tax Attributes to the Reorganized Debtors (as discussed in Section VIII.A.2 (Limitations of
NOL Carryforwards and Other Tax Attributes), and the potential for unidentified liabilities of EP
Parent, weighed against the potential future tax savings that the Tax Attributes could provide to
the Reorganized Debtors and the other assets of EP Parent, a $300,000 payment to the Existing
Parent Equity Interest Holders under the Plan on account of the Tax Attributes of EP Parent would
be in the best interests of all stakeholders.

               9.      Employee Incentive Plan and New Executive Employment Agreement
                       Negotiations to Be Included in Plan Supplement

              In connection with the formulation and negotiation of the Employee Incentive Plan
(“EIP”) term sheet (annexed to the Plan Supplement) and the New Executive Employment
Agreement Term Sheet (as defined in the Plan and annexed to the Plan Supplement), the Debtors
were advised by an independent compensation consultant, Longnecker & Associates. EIP and
New Executive Employment Agreement negotiations were led by the Debtors’ senior management
team, overseen by the Special Committee.

               Certain material terms of the EIP include:

       Participants of the EIP will include officers and employees of the Company and its
        subsidiaries who are designated by the New Board to receive awards under the EIP.




                                                  36
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 38 of 246



       10% of the New Common Shares on the Effective Date, on a fully diluted basis (including
        shares issuable under the EIP), will be reserved for issuance under the EIP (the “Award
        Pool”).

        C.     Prepetition Analysis

               1.     Independent Investigation

                Prior to the Petition Date, Carol Flaton, in her capacity as both an independent
director and member of the Special Committee, oversaw an investigation (the “Independent
Investigation”) into certain potential claims and estate causes of action in connection with (a)
related party transactions (the “RPTs”) between the Company and its Sponsors and (b) the general
operation of the business and Board practices. The RPTs included transactions involving the
Company and its Sponsors from May 2012 to October 2019 including (i) certain debt purchases
by Apollo and Access in late 2018 and 2019; (ii) the Jeter Drillco JV and certain payable disputes
in connection therewith; (iii) a management fee paid to Phoenix Natural Resources LLC to release
members of its leadership team to join EP Energy; (iv) reimbursement payments made to Sponsors
pursuant to the Stockholders Agreement of EP Energy Corporation, dated as of August 30, 2013
(the “Existing Stockholders Agreement”) in relation to Board activities and transactions; (v) an
August 2016 term loan exchange transaction; (vi) fees paid to Apollo and Riverstone as co-
managers to underwrite bond offerings in May 2015 and November 2016; (vii) payments made to
various Apollo affiliates Pegasus Optimization Partners, LLC, Express Energy Services, and
Hexion Inc. f/k/a Momentive Specialty Chemicals Inc., under drilling services and supply
agreements; (viii) a $6.25 million management fee paid to Sponsors in January 2014 pursuant to a
May 2012 Management Agreement; (ix) an $83.3 million transaction fee paid to Sponsors in
January 2014 pursuant to a May 2012 Management Agreement; (x) the incurrence of an obligation,
and payment of, a $71.5 million transaction fee to the Sponsors in connection with the acquisition
from El Paso Corporation in May 2012; and (xi) a dividend paid from proceeds of a PIK note
issuance in December 2012 and a dividend paid from asset sale proceeds in June 2013. The
Independent Investigation covered all RPTs between the Company and the Sponsors in the 6-year
period preceding the Petition Date. In connection with the Independent Investigation, Ms. Flaton
directed Weil to assist in evaluating the colorability of any potential claims and estate causes of
action related to the RPTs.

               The Independent Investigation took place over the course of two months and
involved an extensive factual and legal analysis, where Weil conferred with and reported on its
investigation to Ms. Flaton throughout. In connection with the Independent Investigation, ten
separate interviews were conducted, extensive documentation was reviewed, and the Company’s
governance practices and controls were carefully reviewed. Additional information related to the
Company’s governance, including its Related Party Transaction Policy, is available at
http://www.epenergy.com/about/governance.html.

               At the conclusion of the Independent Investigation, no colorable claims were
identified belonging to the Company related to the RPTs or conduct by officers or directors, other
than a potential non-material preference claim for reimbursements to Sponsors of reasonable
expenses related to Board activities and transactions per the Existing Stockholders Agreement,
which may be subject to valid defenses. The Independent Investigation concluded that the other
claims were not colorable because, among other things, the Company has a robust governance



                                                37
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 39 of 246



protocol for evaluating related party transactions and debt trading by the Sponsors which was
followed at all operative times. The Company’s governance protocol includes a related party
transaction policy that requires only independent members to vote on related party transactions
and was adhered to for the transactions investigated with each transaction being evaluated before
it was approved. For example, with respect to the Project Jeter Drillco JV, competing proposals
were considered, and the transactions were deemed to be substantively fair before they were
approved. Given that there are no colorable claims, any such claims lack any measurable
value. Further, when litigation costs were considered, it was concluded that such claims would
likely have a negative value to the Company. Based upon the results of the Independent
Investigation, Ms. Flaton concluded and therefore recommended to the Special Committee that
any transaction should include releases for officers, directors, and Sponsors if such transaction is
otherwise the best transaction available to the Company and is in the best interests of the Company
and its stakeholders. Specifically, the releases were supported because there were no colorable
claims identified in the Independent Investigation. Moreover, if the Sponsors provided any
consideration to the Company in any such transaction, then such consideration significantly
outweighs the benefits of preserving any potential claims.

                Although the Original Confirmation Order was vacated by the Bankruptcy Court,
at the conclusion of the confirmation hearing on the Prior Plan, the Bankruptcy Court found that
these releases were (i) an integral and necessary part of the Prior Plan, (ii) fair, reasonable, and in
the best interests of the Debtors, the Estates, and holders of Claims and Interests, (iii) in exchange
for the good and valuable consideration provided by the released parties, (iv) a good faith
settlement and compromise of the claims released by the Debtors and their Estates, and
(v) represented a valid exercise of the Debtors’ business judgment. Further, the Debtors and the
Backstop Parties provided mutual releases in the Termination Stipulation from any and all claims
arising from, inter alia, these Chapter 11 Cases, the Backstop Agreement, the Plan Support
Agreement, and the Prior Plan.

               2.      Mortgage Lien Analysis

                Prior to the Petition Date, the Debtors’ advisors conducted an independent analysis
of the quality and value of the mortgages filed in association with the Debtors’ four tranches of
secured funded debt. The Company’s books and records were reviewed to determine (i) the
technical validity of all filed mortgages to assure that individual mortgage forms satisfied relevant
technical legal requirements (the “Technical Validity Analysis”) and (ii) the lien coverage ratio,
or the asset value of mortgaged properties to total asset value (the “Lien Coverage Analysis”).

               The Technical Validity Analysis included a comprehensive search of UCC
financing statements in Utah and filed mortgages in Texas and Utah. FTI manually reviewed each
of the 91 mortgage documents to determine whether (i) the document is legible, (ii) the mortgagor
name is correct, (iii) the mortgagee name is correct, (iv) the trustee name is correct, (v) party
signatures are present, (vi) the document is notarized, and (vii) the document is properly recorded
(stamped with book/liber/volume number, page number, date, and time). In addition, Weil
manually reviewed each of the 91 mortgage documents to determine the following: (i) within each
secured loan tranche, relative to the base form for that tranche, the language of the grant, the
language of the security agreement (for fixtures/as-extracted collateral), enforcement provisions,
the description of debt, whether the mortgage has a valid “catchall/all assets in county” provision,




                                                  38
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 40 of 246



(ii) documented discrepancies between tranches of debt, and (iii) whether UCC’s filed in Utah
were validly extended.

               Moreover, the Lien Coverage Analysis was performed using various reserve
databases, including the most recent fall 2019 reserve report (the “Fall 2019 Reserve Report”),
which was conducted during August and September of 2019 and provided to the RBL Agent.19
The coverage ratio of the total proved value of mortgaged oil and gas leases to total Company
reserve value (unrisked PV-10), based on the Fall 2019 Reserve Report, are as follows for each of
the secured debt tranches:(20)(21)(22)

                                    PDP                                    PUD
                                                        PNP
                Loan              (Proved                                (Proven                 Total
                                                    (Proved Not
                                 Developed                             Undeveloped
                                                     Producing)
                                 Producing)                             Reserves)

           RBL Facility             98.6%               97.1%               92.1%               97.2%

           1.125L Notes             98.6%               97.1%               91.9%               97.1%

           1.25L Notes              98.6%               97.1%               91.9%               97.1%

           1.5L Notes               98.6%               97.1%               91.9%               97.1%

                Total              98.6%               97.1%               92.1%                97.2%


                As shown above, for each of the secured debt tranches, the Debtors determined that
their prepetition secured lenders had valid, perfected liens in over 98.6% of the Debtors’ proved
developed producing reserves, 97.1% of the Debtors’ proved developed non-producing reserves,
and 92.1% of the Debtors’ proved undeveloped reserves.




19
  A copy of the Debtors’ most recent publicly filed annual reserve report is attached as Exhibit 99.1 to Annual Report
on Form 10-K for the fiscal year ended December 31, 2019, filed with the SEC on March 25, 2020, available at
https://www.sec.gov/Archives/edgar/data/1584952/000158495220000005/0001584952-20-000005-index.htm. The
estimates of proved reserves in such report may have been revised due to a number of factors, including as a result of
future operations, effects of regulation by governmental agencies, or geopolitical or economic risks. The proved
reserves included in such report are estimates only and should not be construed as being exact quantities, and if
recovered, the revenues therefrom, and the actual costs related thereto, could be more or less than the estimated
amounts.
20
  The values in the coverage ratio include $2.2 million of oil and gas leases that are potentially impacted by the
Technical Validity Analysis, which if excluded would reduce the total coverage ratio in each tranche by 0.09%.
21
     Results shown are based solely on unrisked PV-10 values.
22
     Drilled Uncompleted Wells are included in the PNP reserve category in the Fall 2019 Reserve Report.




                                                          39
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 41 of 246



           D.        Prepetition Compensation Program

                 On May 29, 2019, the Compensation Committee of the Board approved the
implementation of a Key Employee Retention Program (the “KERP”) for all employees of the
Company. The KERP was designed to retain employees of the Company in their current roles
over the near term while providing them with financial stability. Pursuant to the KERP, employees
must continue their employment with the Company for approximately thirteen months or they will
forfeit the full amount of the retention payment. The KERP payments are in lieu of any bonuses
or long-term incentive awards, if any, that would otherwise be due or payable to the KERP
participants for 2019 performance. If, before June 30, 2020, a KERP participant is terminated for
cause or voluntarily terminates his or her employment with the Company without good reason
(other than as a result of death or disability) such participant must repay his or her KERP payment
in full. The KERP was formulated with the input and based upon the recommendations of the
Compensation Committee’s independent compensation consultant.23

             The Company’s named executive officers were awarded the following amounts
under the KERP:

      Name                        Position                                                  Amount

      Russell E. Parker           President and Chief Executive Officer                     $ 2,392,800
      Chad D. England             Senior Vice President, Operations                         $ 813,600
      Raymond J. Ambrose          Senior Vice President, Engineering and Subsurface         $ 572,000
      Kyle A. McCuen              Senior Vice President and Chief Financial Officer         $ 543,000
      Jace D. Locke               Vice President, General Counsel and Corporate Secretary   $ 543,000

                                               V.
                                  OVERVIEW OF CHAPTER 11 CASES

           A.        Commencement of Chapter 11 Cases and First Day Motions

               On October 3, 2019, the Debtors commenced their Chapter 11 Cases. The Debtors
continue managing their properties and operating their businesses as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

           B.        First Day Motions

               On the Petition Date, the Debtors filed multiple motions seeking various relief from
the Bankruptcy Court to enable the Debtors to facilitate a smooth transition into chapter 11 and
minimize any disruptions to the Debtors’ operations (the “First Day Motions”). The Bankruptcy
Court granted substantially all of the relief requested in the First Day Motions and entered various
orders authorizing the Debtors to, among other things:

                       Restrict certain transfers of equity interests in the Debtors [Docket Nos. 56,
                        313];



23
     The KERP was not subject to the Independent Investigation.



                                                         40
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 42 of 246



                     Pay certain prepetition taxes and assessments [Docket No. 57];

                     Continue paying employee wages and benefits [Docket No. 58];

                     Continue insurance and surety bond programs [Docket No. 61];

                     Obtain use of cash collateral [Docket No. 65];

                     Continue the use of the Debtors’ cash management system, bank accounts, and
                      business forms [Docket Nos. 66, 327];

                     Pay certain prepetition joint interest billing, royalty, and lienable operating
                      expenses [Docket No. 67];

                     Establish procedures for utility companies to request adequate assurance of
                      payment and to prohibit utility companies from altering or discontinuing service
                      [Docket No. 99]; and

                     Reject a burdensome executory contract with Ruby Pipeline, L.L.C. [Docket
                      No. 319].24

        C.         Procedural Motions and Retention of Professionals

               The Debtors have filed various motions regarding procedural issues that are
common to chapter 11 cases of similar size and complexity as these Chapter 11 Cases. The
Bankruptcy Court granted substantially all of the relief request in such motions and entered various
orders authorizing the Debtors to, among other things:

                     Jointly administer the Debtors’ estates [Docket No. 26]

                     File a consolidated creditor matrix and list of 30 largest unsecured creditors and
                      modify the requirement to file a list of equity security holders [Docket No. 59];

                     Establish procedures for the interim compensation and reimbursement of
                      expenses of chapter 11 professionals [Docket No. 318]; and

                     Employ professionals utilized by the Debtors in the ordinary course of business
                      [Docket No. 317].

        D.         Retention of Chapter 11 Professionals

               The Debtors filed several applications and obtained authority to retain various
professionals to assist the Debtors in carrying out their duties under the Bankruptcy Code during
the Chapter 11 Cases. These professionals include (i) FTI (including designating David Rush to
serve as Chief Restructuring Officer); (ii) Evercore, as investment banker; (iii) Weil, as counsel to
the Debtors; and (iv) Prime Clerk LLC, as claims, noticing, and solicitation agent; and (v) Ernst &
24
  Since the Petition Date, the Debtors filed motions seeking to reject other burdensome contracts [Docket Nos. 535,
589, and 600].



                                                        41
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 43 of 246



Young LLP, as auditor. The Bankruptcy Court entered orders authorizing the retention of such
professionals [Docket Nos. 316 (FTI), 328 (Evercore), 315 (Weil), 114 (Prime Clerk), and 497
(Ernst & Young)]. Those orders, as well as the professionals’ engagement letters and related
filings, can be accessed at https://cases.primeclerk.com/EPEnergy/Home-DocketInfo.

       E.      Postpetition Novation of Hedges

               Following the Petition Date, DNB Bank AKA (“DNB”), one of the Debtors’
hedging counterparties, informed the Debtors that it intended to terminate each of its outstanding
hedging transactions with the Debtors unless such hedging transactions were successfully novated
and such novation was approved by the Bankruptcy Court. After negotiations, J. Aron & Company
(the “J. Aron”), one of the Debtors’ other hedging counterparties, DNB, and the Debtors agreed
that DNB would novate its position under such hedging transactions to J. Aron and the Debtors
would pay a $1 million novation fee to J. Aron. On October 16, 2019, the Bankruptcy Court
entered the order granting the relief requested [Docket No. 155].

       F.      Execution of Backstop Commitment Agreement and Plan Support Agreement
               and Entry into DIP Facility and Existing Commitment Letter

              Following the Petition Date, the Debtors and their advisors worked to finalize
definitive documentation to memorialize their agreement in principle with the Supporting
Noteholders and secure the commitments necessary to prosecute their restructuring.

               On October 18, 2019, following months of good-faith, arms’-length negotiations,
the Debtors (i) entered into the Backstop Commitment Agreement and Plan Support Agreement
with the Supporting Noteholders, and (ii) reached an agreement with the Exit Commitment Parties
to provide the DIP-to-Exit Facility. The DIP-to-Exit Facility is described further in Section I
herein.

               Following hearings held on November 20 and 21, 2019, the Bankruptcy Court
overruled the objections to the Backstop Commitment Agreement, found that the Special
Committee was independent and not influenced by Apollo, Access, or Elliott, and entered an order
approving the Debtors’ entry into the Backstop Commitment Agreement [Docket No. 483]. Prior
to such hearing, the Supporting Noteholders also agreed to waive a “no-shop” provision that they
had negotiated for in the Backstop Commitment Agreement.

                The Debtors also negotiated a consensual resolution of all of the objections to the
DIP-to-Exit Facility other than an objection filed by MSB [Docket No. 377]. Following the
hearings held on November 20 and 21, 2019, the Bankruptcy Court overruled MSB’s objection.
Following the Bankruptcy Court’s ruling, the Debtors filed a proposed final order approving the
DIP-to-Exit Facility [Docket No. 479], to which all parties that had filed objections consented as
to form. On November 25, 2019, the Bankruptcy Court entered the final order approving the DIP-
to-Exit Facility [Docket No. 482].

       G.      Appointment of Creditors’ Committee

              On October 21, 2019, the Creditors’ Committee was appointed by the Office of the
United States Trustee for Region 7 (the “U.S. Trustee”) pursuant to section 1102 of the
Bankruptcy Code to represent the interests of unsecured creditors in these Chapter 11 Cases


                                                42
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 44 of 246



[Docket No. 200]. The members of the Creditors’ Committee are: (i) Wilmington Trust, N.A.; (ii)
                                                                                        25
Wilmington Savings Fund Society, FSB; (iii) Rene R. Barrientos, Ltd. (“Barrientos”) ; and (iv)
Antora Peak Capital Management LP. The Creditors’ Committee has retained Stroock & Stroock
& Lavan LLP and Polsinelli PC as co-counsel, Pachulski Stang Ziehl & Jones LLP as conflicts
counsel, AlixPartners LLP as its financial advisor, and Jefferies Group LLC as its investment
banker. The Bankruptcy Court entered orders authorizing the Creditors’ Committee’s retention of
such professionals [Docket Nos. 652 (Stroock), 649 (Polsinelli), 648 (Pachulski), 650
(AlixPartners), and 651 (Jefferies)]. Barrientos has since resigned from the Creditors’ Committee.
On May 7, 2020, the Creditors’ Committee filed a motion to withdraw Polsinelli PC and substitute
Fox Rothschild LLP as counsel to the Creditors’ Committee [Docket No. 1216]. The Bankruptcy
Court entered an order authorizing the withdrawal and substitution of counsel [Docket No. 1273].

                 Prior to the UCC Settlement, the Creditors’ Committee, in the exercise of its
fiduciary duties, had begun investigating (i) the extent of the liens and claims of certain of the
Debtors’ secured creditors, including the holders of RBL Claims, 1.125L Notes Claims, 1.25L
Notes Claims, and 1.5L Notes Claims, (ii) the prepetition trading activities of Apollo and Access,
and (iii) potential avoidance actions, including potential claims against certain insiders of the
Debtors. The proposed releases under the Plan would release estate causes of action related to
such matters. In connection with the Second DIP Order Amendment, the Creditors’ Committee
agreed to pause its investigation of such matters until the date that is 45 calendar days from the
earlier of (i) June 6, 2020, (ii) the date on which the Debtors file a motion to approve a disclosure
statement for a modified chapter 11 plan, or (iii) the date on which the Debtors file a motion to
approve bidding procedures for the sale of all or substantially all of the Debtors’ assets.
Accordingly, the Challenge Stay Period expires on July 21, 2020.

                  The Creditors’ Committee also determined that it would not assert a Challenge (as
such term is defined in the DIP Order) against the RBL Agent or RBL Lenders. As discussed
herein, the Debtors conducted the Independent Investigation and determined that there are no
colorable estate causes of action related to the matters that had been under review by the Creditors’
Committee. Further, at the conclusion of the confirmation hearing on the Prior Plan, the
Bankruptcy Court found that these releases were (i) an integral and necessary part of the Prior Plan,
(ii) fair, reasonable, and in the best interests of the Debtors, the Estates, and holders of Claims and
Interests, (iii) in exchange for good and valuable consideration provided by the released parties,
(iv) a good faith settlement and compromise of the claims released by the Debtors and their Estates,
and (v) represented a valid exercise of the Debtors’ business judgment.

               In light of the Original Confirmation Order being vacated, the Debtors and the
Backstop Parties memorialized the releases in the Prior Plan by including them in the Termination
Stipulation. Specifically, the Debtors and the Backstop Parties provided mutual releases in the
Termination Stipulation from any and all claims arising from, inter alia, these Chapter 11 Cases,
the Backstop Agreement, the Plan Support Agreement, and the Prior Plan; provided that (i) the
releases provided to the Backstop Parties will not apply to any claims, causes of action, or other
Challenges the Creditors’ Committee may assert in connection with the Challenge Period and



25
     Barrientos resigned from the Creditors’ Committee shortly after his appointment.



                                                          43
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 45 of 246



(ii) the releases will not affect, impair, or operate as a release of rights of the Creditors’ Committee
under the DIP Order.

       H.      MSB Adversary Complaints

                Certain of the Debtors and Maltsberger/Storey Ranch, LLC (“Maltsberger”),
Storey Minerals, Ltd. (“Storey”), and Barrientos (together with Maltsberger and Storey, “MSB”)
are party to adversary proceedings in these Chapter 11 Cases, including the following:

               1.      Lien Invalidation Lawsuit – Adv. Pro. No. 19-03660

               The Debtors filed an adversary proceeding in October 2019 requesting a declaratory
judgment that MSB does not hold a judgment lien with respect to a currently-on-appeal final
judgment entered in a state-court lawsuit brought by MSB against Debtor EP OpCo in 2018
(the “Lien Invalidation Lawsuit”). On April 6, 2020, the Bankruptcy Court granted summary
judgment in favor of the Debtors and held that MSB does not hold a valid judgment lien on any of
the assets of EP OpCo (the “Lien Invalidation Judgment”). The Bankruptcy Court issued a
memorandum opinion to accompany its Lien Invalidation Judgment.

                In the underlying state-court lawsuit, MSB sued EP OpCo in the 81st District Court
of La Salle County, Texas alleging breach of a most favored-nations clause (the “MFN Clause”)
in three oil and gas leases (the “MFN Lawsuit”). The MFN Lawsuit covers the three “A” leases.
EP OpCo agrees that the MFN Clause in the three “A” leases was triggered by EP OpCo’s
acquisition of certain third-party leases in a large lease-acquisition transaction in January 2018,
but the parties assert competing constructions of the MFN Clause and dispute the amount due to
MSB under the MFN Clause. The parties litigated the MFN Lawsuit over the course of a year and
in March 2019 EP OpCo and MSB each filed cross-motions for summary judgment regarding the
construction of the MFN Clause.

               On June 6, 2019, the state trial court granted in part and denied in part MSB’s
motion for partial summary judgment, holding that (i) EP OpCo breached the MFN Clause and
owes an MFN payment calculated from the difference between bonus rate already paid to MSB
and the bonus rate provided in one of the third-party leases at issue, and (ii) MSB is not entitled to
an MFN payment based on the delay rental rate in the “A” leases. On July 11, 2019, the state court
entered a judgment in favor of MSB in the aggregate amount of approximately $41.1 million
($17.5 million to Maltsberger, $17.5 million to Storey, and $6.1 million to Barrientos) (the “Final
Judgment”).

                EP OpCo perfected an appeal from the Final Judgment on July 17, 2019 and
superseded the Final Judgment by depositing a cashier’s check with the trial court clerk the same
day. MSB filed a contest to the adequacy of the supersedeas deposit, but the state court has not
heard or ruled upon MSB’s supersedeas contest. The Final Judgment therefore remains superseded,
and EP OpCo’s appeal remains pending in the Texas Fourth Court of Appeals.

              MSB obtained an abstract of judgment from the trial court clerk on July 16, 2019
(the “Abstract of Judgment”), and recorded the Abstract of Judgment in the Real Property
Records of La Salle County on August 22, 2019. MSB asserts claims against EP OpCo as reflected
by the Abstract of Judgment in the aggregate amount of approximately $41,034,055.00, plus



                                                  44
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 46 of 246



attorney’s fees, expenses, and costs, and for other obligations as set forth in its proofs of claim on
file (the “MSB Claims”).

                On October 31, 2019, the Debtors filed a complaint against MSB in the Bankruptcy
Court, seeking a declaratory judgment that MSB does not hold a valid judgment lien based on the
Abstract of Judgment or, alternatively, that the purported judgment lien should be avoided as a
preferential transfer under section 547 of the Bankruptcy Code.

                On January 6, 2020, the Debtors filed a motion for summary judgment that the
Abstract of Judgment does not give rise to a valid judgment lien under Texas law. The parties
briefed the issue and, after a hearing, the Bankruptcy Court granted the Debtors’ motion and issued
the Lien Invalidation Judgment and accompanying memorandum opinion on April 6, 2020. On
April 20, 2020, MSB filed a motion to reconsider the Lien Invalidation Judgment. On May 5,
2020, the Bankruptcy Court entered a stipulation and order abating the motion to reconsider.

                The Debtors believe the Bankruptcy Court’s Lien Invalidation Judgment is correct
under Texas law and that it is unlikely that the Bankruptcy Court will grant MSB’s motion to
reconsider (though it is possible). For similar reasons, the Debtors further believe it is unlikely
that the Lien Invalidation Judgment would be vacated or reversed on appeal (though it is possible).
Yet even if the Bankruptcy Court were to grant MSB’s motion to reconsider, or if the Lien
Invalidation Judgment were vacated or reversed on appeal, then the Debtors would request that the
Bankruptcy Court consider and rule upon the Debtors’ alternative avoidance claim under section
547 of the Bankruptcy Code. The Debtors believe that their alternative avoidance claim will
prevail. Yet even if the Debtors were to not prevail on their alternative avoidance claim, the
Debtors would then move to value the collateral and determine the extent and priority of the
resulting MSB lien in view of the very substantial funded secured claims that were perfected years
before MSB filed its liens. MSB would have an allowed secured claim based on the value of any
unencumbered property, which the Debtors believe is not significant. Under such circumstances,
MSB could argue that the secured portion of its claims, if any, is entitled to the same treatment as
the “Other Secured Claims” in Class 1 and therefore unimpaired pursuant to the Plan.

               2.      C Lease Lawsuit – Adv. Pro. No. 20-03019

                 On July 12, 2019, the day after entry of the Final Judgment in the MFN Lawsuit
regarding the “A” leases, MSB filed a new, separate lawsuit against EP OpCo alleging breach of
the identical MFN Clause in the three “C” leases, based on the same transaction and occurrence
giving rise to the MFN Lawsuit (the “C Lease Lawsuit”). EP OpCo removed the C Lease Lawsuit
to the Bankruptcy Court in January 2020. MSB asserts that it may be able to obtain a declaration
that the “A” and “C” leases have terminated due to EP OpCo’s alleged failure to comply with the
currently-on-appeal Final Judgment in the state-court MFN Lawsuit. To be clear, MSB seeks to
amend its live complaint in the C Lease Lawsuit to add these combined “A” and “C” lease
termination claims, but at present there is no live pleading by MSB in any court, state or federal,
containing MSB’s purported termination claims. In addition, MSB asserts that its termination
claims under the “A” and “C” leases are not Claims that can be discharged in bankruptcy.

                The Debtors believe that MSB’s termination claims fail for a number of reasons,
including (a) they are unripe or, alternatively, barred by res judicata based on the Final Judgment
in the MFN Lawsuit; (b) termination is not available as a remedy for breach of the MFN Clause,



                                                 45
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 47 of 246



because under Texas law the MFN Clause is a covenant giving rise to money damages, not a
condition giving rise to termination; (c) even if termination were an available remedy, MSB
already elected and obtained the remedy of money damages in the MFN Lawsuit and cannot now
seek termination; and (d) the MFN Clause in the “C” Leases has not been triggered. On February
22, 2020, EP OpCo filed a motion for summary judgment for dismissal of all live claims in the C
Lease Lawsuit based on its affirmative defense of res judicata (the “Res Judicata MSJ”). MSB
opposed the Res Judicata MSJ and in its response argued for the first time that its termination
claims are not barred by res judicata because they are “judgment enforcement” claims that “only
arose” after entry of the Final Judgment in the MFN Lawsuit. In its Reply, EP OpCo explained
that any such “judgment enforcement” claims are unripe under Texas law “until the case is
disposed of on appeal.” Street v. Honorable Second Court of Appeals, 756 S.W.2d 299, 301 (Tex.
1988). The Bankruptcy Court held a hearing regarding the Res Judicata MSJ and related motions
(including MSB’s motion to remand the lawsuit to state court) on July 9, 2020. At the hearing, the
Bankruptcy Court indicated that it intended to abate the C Lease Lawsuit pending complete
disposition of the MFN Lawsuit on appeal. The Bankruptcy Court instructed the parties to present
an agreed form of abatement order.

              The Debtors believe (i) that MSB’s termination claims will fail; and (ii) that they
have complied with all terms of the “A” and “C” leases, including the MFN Clause (and the
Debtors dispute any allegation that they have not); however, the Debtors acknowledge that
termination of the “A” and “C” leases could materially impact the Debtors’ projections and
treatment under the Plan.

               On March 6, 2020, at the conclusion of the Confirmation Hearing on the Prior Plan,
the Bankruptcy Court made the following findings, in the context of the feasibility of the Prior
Plan, with respect to whether MSB could terminate the A Lease and the Debtors’ operations
           26
thereunder: (i) the Debtor failed to perform under the MSB Contracts (as defined in the Plan) as
required prepetition; (ii) it was more likely than not that the Debtors would be found to have
breached the A Leases; (iii) such breach would yield a monetary remedy and not a non-monetary
remedy under the terms of documents; and (iv) that MSB more likely than not elected a monetary
remedy with respect to the A Leases. Therefore, the Bankruptcy Court ultimately found that the
types of defaults at issue in the litigation would likely lead only to monetary relief and not non-
monetary relief in terms of the termination of the lease, and that as to the A Leases, MSB elected
the remedy of monetary relief.

               In addition to these findings, the Bankruptcy Court directed the Debtors to add
language to Original Confirmation Order regarding the Plan’s effect on MSB’s claims. The
Debtors complied with the Bankruptcy Court’s directive and, after conferring with counsel for
MSB, amended the proposed confirmation order to include agreed language addressing the Plan’s
effect on MSB’s claims. In light of the vacatur of the Original Confirmation Order, the Debtors
have provided for the same treatment of MSB’s claims in the Plan using the same agreed language
that was included in the Original Confirmation Order. See Plan, § 5.2.



26
   The Bankruptcy Court explicitly noted that these findings were not conclusions and could not be used for purposes
of collateral estoppel or res judicata.




                                                        46
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 48 of 246



         I.       Altamont Adversary Complaint

                 On November 22, 2019, Kinder Morgan Altamont LLC (“Kinder”) filed an
adversary complaint (the “Altamont Complaint”) against EP OpCo, seeking (i) a declaration that
                              27
the Altamont Agreement is a covenant that runs with the land and cannot be rejected;
(ii) alternatively, if the Altamont Agreement does not satisfy the privity of estate requirement for
a covenant running with the land, a declaration that the Altamont Agreement is an equitable
                                                                                      28
servitude that cannot be rejected; (iii) a declaration that the Omnibus Agreement is integrated
and non-severable from the Altamont Agreement; or (iv) alternatively, if the Bankruptcy Court
determines that the Altamont Agreement is neither a covenant running with the land nor an
equitable servitude, an order pursuant to section 365(d)(2) of the Bankruptcy Code compelling the
                                                         29
Debtors to assume or reject the Altamont Agreement. On January 6, 2020, EP OpCo filed a
motion to dismiss the Altamont Complaint.

               On January 17, 2020, the Bankruptcy Court held the Altamont Adversary
Proceeding in abeyance and ordered the Debtors to file a notice stating whether EPLP intends to
assume or reject the Altamont Agreement and Omnibus Agreement (together, the “Altamont
Agreements”) no later than February 28, 2020. On February 28, 2020, the Debtors announced to
the Bankruptcy Court that EPLP did not intend to reject the Altamont Agreements. The Debtors
subsequently moved to assume the Altamont Agreements pursuant to the Original Confirmation
Order. However, the Bankruptcy Court subsequently entered an order vacating the Confirmation
Order and, therefore, the assumption of the Altamont Agreements never became effective pursuant
to the Confirmation Order. On April 24, 2020, the Debtors filed a motion to assume the Altamont
Agreements and on May 25, 2020, the Bankruptcy Court entered an order authorizing the Debtors
to assume the Altamont Agreements. Accordingly, this adversary proceeding is moot.

         J.       Exclusivity

              Section 1121(b) of the Bankruptcy Code provides for a period of 120 days after the
commencement of a chapter 11 case during which time a debtor has the exclusive right to file a
plan of reorganization (the “Exclusive Plan Period”). In addition, section 1121(c)(3) of the
Bankruptcy Code provides that if a debtor files a plan within the Exclusive Plan Period, it has a

27
  The Altamont Agreement is defined to mean that certain gas purchasing/processing contract entered into between
Kinder and EP OpCo, dated November 14, 2017, and made effective June 1, 2010 (as amended, modified, or
supplemented).
28
  The Omnibus Agreement is defined to mean that certain omnibus agreement entered into between El Paso E&P
and El Paso Midstream, by which Kinder and EP OpCo became successor-in-interest to, dated February 8, 2012, and
made effective January 1, 2012 (as amended, modified, or supplemented).
29
   On October 8, 2019, Kinder filed a motion [Docket No. 105] seeking entry of an order “lifting the automatic stay
for cause to require [EP OpCo] to provide adequate assurance that it has the financial wherewithal to perform under
the [Altamont Agreement], a non-executory contract, that in accordance with sections 365(c) and 365(e)(2)(B) of the
Bankruptcy Code, [Kinder] shall not be required to provide financial accommodations to [EP OpCo] and expend
further funds absent a court order that the [Altamont Agreement] is not an executory contract or to the extent that it is
deemed to be an executory contract, Debtor has assumed the [Altamont Agreement] and for such other and future
relief to which [Kinder] may be entitled.” This motion was subsequently withdrawn prior to the filing of the Altamont
Complaint.



                                                           47
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 49 of 246



period of 180 days after commencement of the chapter 11 case to obtain acceptances of such plan
(the “Exclusive Solicitation Period,” and together with the Exclusive Plan Period, the “Exclusive
Periods”). Pursuant to section 1121(d) of the Bankruptcy Code, the Bankruptcy Court may, upon
a showing of cause, extend the Exclusive Periods. The Exclusive Periods currently remain in
effect and expire on October 31, 2020, and December 31, 2020, respectively.

       K.      Statements and Schedules, and Claims Bar Dates

              On October 7, 2019, the Bankruptcy Court entered an order approving (i) December
16, 2019 as the deadline for all creditors or other parties in interest to file proofs of Claim (the
“Bar Date”); and (ii) March 31, 2020 as the deadline for all Governmental Entities to file a proof
of Claim [Docket No. 98].

                The Debtors provided notice of the Bar Date, and published notice of the Bar Date
in the national edition of the New York Times and the Houston Chronicle.

               On November 18, 2019, the Debtors filed their Schedules and Statements, detailing
known claims against the Debtors. Further, as of the date hereof, over 985 proofs of Claim had
been filed against the Debtors asserting in the aggregate approximately $21 billion. The Debtors
continue to review, analyze, and reconcile objections to the filed Claims. The Debtors have
identified Claims they believe should be disallowed because, among other things, the Claims are
duplicative, without merit, overstated, or such Claims have already been paid pursuant to orders
of the Bankruptcy Court. The Debtors have already objected to 275 Claims. The Bankruptcy
Court sustained objections to 160 of these Claims, which are now either disallowed or allowed
Claims at amounts agreed upon by the Debtors and the respective Claimant. The Debtors will
continue to reconcile objections to the filed Claims as appropriate.

               Further, the Debtors intend to reject certain executory contracts pursuant to the Plan.
Any counterparty to an executory contract that is rejected must file and serve a proof of Claim on
the applicable Debtor that is party to the applicable executory contract to be rejected by no later
than the applicable bar date governed by the Plan of the Bankruptcy Court order governing such
rejection.

       L.      Request for Equity Committee

                On October 17, 2019 [Docket No. 160] and November 25, 2019 [Docket No. 488],
Mr. Duane Morley Cox filed pleadings in these Chapter 11 Cases seeking, among other various
relief, the appointment of an official equity committee in these Chapter 11 Cases. On December
13, 2019, the Debtors filed an objection [Docket No. 543] to such relief on the grounds that the
proposed appointment of an equity committee is plainly inappropriate. Mr. Cox filed a reply brief
on December 26, 2019 [Docket No. 592]. On February 12, 2020, the Bankruptcy Court held a
hearing, and at the conclusion of the hearing, the Bankruptcy Court denied Mr. Cox’s request to
appoint an equity committee. See also [Docket No. 879].

       M.      Prior Disclosure Statement and Prior Plan

              On November 18, 2019, the Debtors filed the Joint Chapter 11 Plan of EP Energy
Corporation and Its Affiliated Debtors [Docket No. 429] and the Disclosure Statement for Joint
Chapter 11 Plan of Reorganization of EP Energy Corporation and Its Affiliated Debtors [Docket


                                                 48
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 50 of 246



No. 430] (as amended, the “Prior Disclosure Statement”). The Debtors subsequently amended
the Prior Plan and the Prior Disclosure Statement [Docket Nos. 536, 537, 613, 614, 638, 639, 642,
643,674, 685, 686]. The Debtors received objections to the Prior Disclosure Statement from (i) the
United States Department of Interior [Docket No. 564], (ii) MSB [Docket No. 565], (iii) the
Creditors’ Committee [Docket No. 566], (iv) UMB Bank, National Association and the Ad Hoc
Group [Docket No. 569], (v) Wilmington Savings Fund Society, FSB [Docket No. 570], and
(vi) Wilmington Trust, National Association [Docket No. 596].

                The hearing to approve the Prior Disclosure Statement was held on January 8, 2020.
Prior to the hearing, the Debtors resolved all objections to the Prior Disclosure Statement, entered
into the global UCC Settlement with the Creditors’ Committee, and further amended the Prior Plan
[Docket No. 685]. On January 14, 2020, the Bankruptcy Court entered an order approving the
Prior Disclosure Statement [Docket No. 691]. The Debtors subsequently filed a plan supplement
containing various documents that were integral to, and were considered part of, the Prior Plan,
and that were approved pursuant to confirmation of the Prior Plan [Docket No. 785].

                Prior to the confirmation hearing, numerous objections to the Prior Plan were filed,
including by MSB and the Ad Hoc Group. After a heavily contested confirmation hearing that
began on February 26, 2020, the Bankruptcy Court overruled the objections, orally confirmed the
Prior Plan on March 6, 2020, and entered the Original Confirmation Order on March 12, 2020.
However, in the days immediately following the Bankruptcy Court’s oral ruling confirming the
Prior Plan, Saudi Arabia and Russia implemented price reductions that severely affected the price
of oil and gas, causing United States oil prices to fall by more than 30%. The spread of COVID-
19 also resulted in the crash of financial markets. As a result, the Debtors became unable to satisfy
all of the conditions to the effectiveness of their exit facility and therefore could not consummate
the Prior Plan.

                At the same time, the Backstop Parties asserted (i) that the proposed confirmation
order left open the possibility that Reliance Damages and Pecuniary Losses (as defined in the
Original Confirmation Order) could have been held to be payable to holders of 1.125 Lien Notes
Claims and 1.25 Lien Notes Claims in excess of the reasonable and documented advisor fees and
expenses provided for in the 1.125 Lien Indenture and 1.25 Lien Indenture, which was inconsistent
with the treatment set forth in the Plan Support Agreement (as defined below) and the Prior Plan
and certain Backstop Parties’ investment theses; (ii) that the Debtors had materially breached
certain provisions of the Plan Support Agreement by filing a proposed confirmation order that was
inconsistent with the Plan Support Agreement; and (iii) that a Supporting Noteholder Termination
Event (as defined in the Plan Support Agreement) had occurred and was continuing.

                Following the above confluence of events, the Debtors agreed to terminate the
Backstop Agreement and the Plan Support Agreement with the Backstop Parties. Under the terms
of the Termination Stipulation, the Backstop Parties also agreed, among other things, to waive the
$26 million termination fee under the Backstop Agreement. The Debtors and the Backstop Parties
exchanged mutual releases from any and all claims (as further described in the Termination
Stipulation) arising from, inter alia, these Chapter 11 Cases, the Backstop Agreement, the Plan
Support Agreement, and the Prior Plan.




                                                 49
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 51 of 246



              Consequently, the Bankruptcy Court vacated the Original Confirmation Order
[Docket Nos. 1103, 1104]. The Debtors and the Creditors’ Committee agreed to further modify
the DIP Order to extend the Challenge Stay Period to July 21, 2020.

       N.      Severance Motion

              To address the risk of key members of the Debtors’ management team departing
the Company following the entry of the Vacatur Order, on May 1, 2020, the Debtors filed a motion
seeking authority to include certain officers in their previously approved rank and file severance
program (the “Severance Motion”) [Docket No. 1210]. The Bankruptcy Court approved the
Severance Motion on May 27, 2020 [Docket No. 1262].

       O.      Development of a New Plan of Reorganization

                As noted above, following entry of the Vacatur Order, oil prices continued to fall
and, in fact, for the first time in history, U.S. crude oil futures dropped to below zero (as low as -
$37 per barrel for crude oil), presenting further challenges for the Debtors. The Debtors were
proactive in responding to these challenges by, among other things, (i) developing a new business
plan, (ii) exploring strategic alternatives with their advisors, (iii) engaging in discussions with
several of their major stakeholders, including the RBL Lenders and the Ad Hoc Group, regarding
potential paths forward, and (iv) taking steps to reduce their costs, including rejecting several
burdensome executory contracts and implementing a reduction in the Debtors’ workforce [Docket
Nos. 589, 600, 765, 1113, 1189]. As a result of such efforts, the Debtors were able to obtain the
support of over 90% of the RBL Lenders holding 98% of the RBL Claims with respect to an
Approved Plan and the advisors to the Ad Hoc Group (i.e., the largest holders of the 1.125L Notes
Claims) with respect to the Plan. Further, the Plan was developed based on feedback from the
Creditors’ Committee.

                 In July 2020, following lengthy, arms-length discussions between the Debtors and
the RBL Lenders, the Debtors and a majority (over 90%) of the RBL Lenders agreed in principle
to amend the Existing Commitment Letter to, among other things, (i) extend the maturity of the
Exit Facility to the date that is three (3) years from the date of emergence, (ii) amend the definition
of “Approved Plan” and the conditions precedent to effectiveness of the Exit Facility, and
(iii) amend certain financial covenants. These amendments would enable the Debtors to maintain
the Exit Facility commitment despite there being no additional capital investment during these
Chapter 11 Cases or pursuant to the Plan. The holders of approximately 98% of the Claims under
the Debtors’ prepetition RBL Facility have agreed to the terms of the Amended Commitment
Letter and the Debtors are hopeful that the holders of the remaining Claims under the Debtors’
prepetition RBL Facility will agree as well after the Debtors file the terms publicly with the filing
of the Disclosure Statement, and the Amended Commitment Letter will be effective. To the extent
any holder of RBL Claims does not execute the Amended Commitment Letter by the Voting
Deadline, then (1) with respect to its Allowed RBL Claims such non-consenting RBL Lender will
receive first lien, second-out term loans under the Exit Credit Agreement on a dollar-for-dollar
basis under the Plan; and (2) with respect to its Allowed DIP Claims such non-consenting RBL
Lender will receive such treatment as may be agreed or as may otherwise comply with the
Bankruptcy Code.




                                                  50
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 52 of 246



        P.      Alternative Plan Proposal

                On June 30, 2020, Elliott delivered a proposal to the Board to acquire substantially
all of the Debtors’ assets pursuant to a sale under section 363 of the Bankruptcy Code. The Debtors
reviewed the proposal and analyzed its strengths and weaknesses. The Special Committee
considered the proposal and determined it was not actionable. The Debtors understand that the
proposal was shared with advisors to the Ad Hoc Group and the RBL Lenders.

                                   VI.
                        TRANSFER RESTRICTIONS AND
                CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

               The issuance of and the distribution under the Plan of the New Common Shares
pursuant to Section 4.4(a) of the Plan will be exempt from registration under section 5 of the
Securities Act and any other applicable securities laws pursuant to section 1145 of the Bankruptcy
Code.

                  Section 1145 of the Bankruptcy Code generally exempts from registration under
the Securities Act the offer or sale under a chapter 11 plan of a security of the debtor, of an affiliate
participating in a joint plan with the debtor, or of a successor to the debtor under a plan, if such
securities are offered or sold in exchange for a claim against, or an interest in, the debtor or such
affiliate, or principally in such exchange and partly for cash. Section 1145 of the Bankruptcy Code
also exempts from registration the offer of a security through any right to subscribe sold in the
manner provided in the prior sentence, and the sale of a security upon the exercise of such right.
In reliance upon this exemption, the New Common Shares will be exempt from the registration
requirements of the Securities Act, and state and local securities laws. These securities may be
resold without registration under the Securities Act or other federal or state securities laws pursuant
to the exemption provided by section 4(a)(1) of the Securities Act, unless the holder is an
“underwriter” with respect to such securities, as that term is defined in section 1145(b) of the
Bankruptcy Code. In addition, such New Common Shares generally may be resold without
registration under state securities laws pursuant to various exemptions provided by the respective
laws of the several states.

                 Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the
Securities Act as one who, except with respect to ordinary trading transactions, (a) purchases a
claim with a view to distribution of any security to be received in exchange for the claim, (b) offers
to sell securities issued under a plan for the holders of such securities, (c) offers to buy securities
issued under a plan from persons receiving such securities, if the offer to buy is made with a view
to distribution or (d) is an issuer, as used in section 2(a)(11) of the Securities Act, with respect to
such securities, which includes control persons of the issuer.

                “Control,” as defined in Rule 405 of the Securities Act, means the possession,
directly or indirectly, of the power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract, or otherwise. The
legislative history of Section 1145 of the Bankruptcy Code suggests that a creditor who owns ten
percent (10%) or more of a class of voting securities of a reorganized debtor may be presumed to
be a “controlling person” and, therefore, an underwriter.




                                                   51
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 53 of 246



                 Notwithstanding the foregoing, control person underwriters may be able to sell
securities without registration pursuant to the resale limitations of Rule 144 of the Securities Act
which, in effect, permit the resale of securities received by such underwriters pursuant to a chapter
11 plan, subject to applicable volume limitations, notice and manner of sale requirements, and
certain other conditions. Parties who believe they may be statutory underwriters as defined in
section 1145 of the Bankruptcy Code are advised to consult with their own legal advisers as to the
availability of the exemption provided by Rule 144.

               Transfers of New Common Shares will be subject to the transfer provisions and
other applicable provisions that may be set forth in the Stockholders Agreement.

                                             *****

                Legends. To the extent certificated or issued by way of direct registration on the
records of the Reorganized EP Energy’s transfer agent, certificates evidencing the New Common
Shares held by holders of 10% or more of the outstanding New Common Shares, or who are
otherwise underwriters as defined in section 1145(b) of the Bankruptcy Code, will bear a legend
substantially in the form below:

          THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE
ORIGINALLY ISSUED ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”),
OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD
OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.”

                The Debtors and Reorganized Debtors, as applicable, reserve the right to reasonably
require certification, legal opinions or other evidence of compliance with Rule 144 as a condition
to the removal of such legend. .

               In any case, recipients of securities issued under or in connection with the Plan are
advised to consult with their own legal advisers as to the availability of any such exemption from
registration under state law in any given instance and as to any applicable requirements or
conditions to such availability.

           BECAUSE OF THE COMPLEX, SUBJECTIVE NATURE OF THE QUESTION
OF WHETHER A PARTICULAR PERSON MAY BE AN UNDERWRITER OR AN
AFFILIATE AND THE HIGHLY FACT-SPECIFIC NATURE OF THE AVAILABILITY OF
EXEMPTIONS FROM REGISTRATION UNDER THE SECURITIES ACT, INCLUDING THE
EXEMPTIONS AVAILABLE UNDER SECTION 1145 OF THE BANKRUPTCY CODE AND
RULE 144 UNDER THE SECURITIES ACT, NONE OF THE DEBTORS MAKE ANY
REPRESENTATION CONCERNING THE ABILITY OF ANY PERSON TO DISPOSE OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE
PLAN. THE DEBTORS RECOMMEND THAT POTENTIAL RECIPIENTS OF THE
SECURITIES TO BE ISSUED UNDER OR OTHERWISE ACQUIRED PURSUANT TO THE
PLAN CONSULT THEIR OWN COUNSEL CONCERNING WHETHER THEY MAY




                                                 52
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 54 of 246



FREELY TRADE SUCH SECURITIES AND THE CIRCUMSTANCES UNDER WHICH
THEY MAY RESELL SUCH SECURITIES.

                                       VII.
                        CERTAIN TAX CONSEQUENCES OF PLAN

               The following discussion is a summary of certain U.S. federal income tax
consequences of the consummation of the Plan to the Debtors and to certain holders of Claims and
Existing Parent Equity Interests. The following summary does not address the U.S. federal income
tax consequences to holders of Claims who are paid in full in cash, unimpaired or deemed to reject
the Plan.

                The discussion of U.S. federal income tax consequences below is based on the
Internal Revenue Code of 1986, as amended (the “Tax Code”), U.S. Treasury regulations
(“Treasury Regulations”), judicial authorities, published positions of the Internal Revenue
Service (“IRS”), and other applicable authorities, all as in effect on the date of this Disclosure
Statement and all of which are subject to change or differing interpretations (possibly with
retroactive effect). The U.S. federal income tax consequences of the contemplated transactions
are complex and subject to significant uncertainties. The Debtors have not requested an opinion
of counsel or a ruling from the IRS with respect to any of the tax aspects of the contemplated
transactions, and the discussion below is not binding upon the IRS or any court. No assurance can
be given that the IRS will not assert, or that a court will not sustain, a different position than any
position discussed herein.

                This summary does not address non-U.S., state, or local tax consequences of the
contemplated transactions, nor does it address the U.S. federal income tax consequences of the
transactions to special classes of taxpayers (e.g., controlled foreign corporations, passive foreign
investment companies, small business investment companies, regulated investment companies,
real estate investment trusts, banks and certain other financial institutions, insurance companies,
tax-exempt entities or organizations, retirement plans, individual retirement and other tax-deferred
accounts, holders that are, or hold their Claims through, S corporations, partnerships or other pass-
through entities for U.S. federal income tax purposes, U.S. Holders (as defined below) whose
functional currency is not the U.S. dollar, dealers in securities or foreign currency, traders that
mark-to-market their securities, persons subject to the alternative minimum tax or the “Medicare”
tax on net investment income, persons whose Claims are part of a straddle, hedging, constructive
sale, or conversion transaction or who may hold both Claims and Existing Parent Equity Interests,
and persons who use the accrual method of accounting and report income on an “applicable
financial statement”). This summary does not address the U.S. federal income tax consequences
of the transactions to non-U.S. taxpayers. In addition, this discussion does not address U.S. federal
taxes other than income taxes.

               The following discussion assumes that all Claims and Interests are held as “capital
assets” (generally, property held for investment) within the meaning of section 1221 of the Tax
Code (unless otherwise indicated), and that the various debt and other arrangements to which the
Debtors are parties are respected for U.S. federal income tax purposes in accordance with their
form.




                                                 53
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 55 of 246



                The Debtors currently contemplate, and the following discussion also assumes, that
(i) Reorganized EP Energy will be the existing EP Energy corporate entity, it will not be a
reincorporated entity or another new entity, and it will not be a member of a consolidated tax group
of which it is not the common parent, and (ii) each of the Reorganized Debtors that are currently
treated as entities disregarded as separate from EP Energy for U.S. federal income tax purposes
will continue to be disregarded as separate from EP Energy following the Effective Date (the
“Current Structure”). However, under the Plan, the definition of “Reorganized EP Energy”
allows for alternative structures, including the possibility that Reorganized EP Energy could be a
different entity that acquires the assets or equity of the existing EP Energy. Any deviations from
the Current Structure could materially change the U.S. federal income tax consequences of the
Plan to the Debtors, holders of Claims and holders of Interests described herein.

               The following summary of certain U.S. federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based upon
your individual circumstances. All holders of Claims and Interests are urged to consult their own
tax advisors for the U.S. federal, state, local and other tax consequences applicable under the Plan.

       A.      Consequences to the Debtors

                For U.S. federal income tax purposes, EP Energy is the common parent of an
affiliated group of companies that files a single consolidated U.S. federal income tax return (the
“Tax Group”), of which the other Debtors are members or are disregarded entities, directly or
indirectly, wholly-owned by a member of the Tax Group. The Debtors estimate that, as of
December 31, 2019, the Tax Group had in excess of $2.9 billion of NOLs, disallowed interest
expense carryforwards in excess of $297 million, and certain other Tax Attributes (including an
aggregate tax basis in assets substantially in excess of their estimated fair market value).

               The amount of any such NOLs and other Tax Attributes remain subject to audit and
adjustment by the IRS. In addition, equity trading activity and certain other actions prior to the
Effective Date could result in an ownership change of the Tax Group independent of the Plan,
which could adversely affect the ability to utilize the Tax Group’s Tax Attributes. In an attempt
to minimize the likelihood of such an ownership change occurring, the Debtors obtained a final
order from the Bankruptcy Court authorizing certain protective equity trading effective as of the
Petition Date [Docket No. 313].

                As discussed below, in connection with the implementation of the Plan, the Debtors
expect that the amount of the Tax Group’s NOL carryforwards will be eliminated, and the amount
of certain other Tax Attributes will be reduced. In addition, the subsequent utilization of certain
remaining Tax Attributes following the Effective Date may be severely restricted.

               1.      Cancellation of Debt

                In general, the Tax Code provides that a debtor in a bankruptcy case must reduce
certain of its Tax Attributes—such as NOL carryforwards and current year NOLs, capital loss
carryforwards, tax credits, and tax basis in assets—by the amount of any cancellation of debt
(“COD”) incurred pursuant to a confirmed chapter 11 plan. Although not free from doubt, it is
expected that carryover of disallowed interest expense would not be a tax attribute subject to such
reduction. The amount of COD incurred is generally the amount by which the indebtedness



                                                 54
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 56 of 246



discharged exceeds the value of any consideration given in exchange therefor. Certain statutory
or judicial exceptions may apply to limit the amount of COD incurred for U.S. federal income tax
purposes. If advantageous, the debtor can elect to reduce the basis of depreciable property prior
to any reduction in its NOL carryforwards or other Tax Attributes. Any reduction in Tax Attributes
in respect of COD generally does not occur until after the determination of the debtor’s net income
or loss for the taxable year in which the COD is incurred.

                In connection with the implementation of the Plan, the Debtors expect to incur a
substantial amount of COD for U.S. federal income tax purposes. The amount of COD and
resulting attribute reduction is primarily dependent on the fair market value of the New Common
Shares. Based on the Equity Value (see Exhibit F —Valuation Analysis), the Debtors expect the
Tax Group’s NOL carryforwards will be eliminated and certain other Tax Attributes (such as the
Debtors’ tax basis in its assets) will be reduced.

               2.      Limitation of NOL Carryforwards and Other Tax Attributes

                Following the Effective Date, any NOL carryforwards, disallowed interest expense
carryforwards and certain other Tax Attributes (“Pre-Change Losses”) may be subject to
limitation under section 382 of the Tax Code. Any such limitation applies in addition to, and not
in lieu of, the reduction of Tax Attributes that results from COD arising in connection with the
Plan.

               Under section 382 of the Tax Code, if a corporation (or consolidated group)
undergoes an “ownership change” and the corporation does not qualify for (or elects out of) the
special bankruptcy exception in section 382(l)(5) of the Tax Code discussed below, the amount of
its Pre-Change Losses that may be utilized to offset future taxable income generally are subject to
an annual limitation. The Debtors anticipate that the issuance of the New Common Shares
pursuant to the Plan will result in an ownership change of the Tax Group.

                       (a)     Annual Limitation

               In the event of an ownership change, the amount of the annual limitation to which
a corporation (or consolidated group) that undergoes an ownership change will be subject is
generally equal to the product of (A) the fair market value of the stock of the corporation (or
common parent of the consolidated group) immediately before the ownership change (with certain
adjustments) multiplied by (B) the “long term tax exempt rate” in effect for the month in which
the ownership change occurs (e.g., 0.89% for ownership changes occurring in July 2020). For a
corporation (or consolidated group) in bankruptcy that undergoes an ownership change pursuant
to a confirmed bankruptcy plan, the fair market value of the stock of the corporation is generally
determined immediately after (rather than before) the ownership change after giving effect to the
discharge of creditors’ claims, but subject to certain adjustments; in no event, however, can the
stock value for this purpose exceed the pre-change gross value of the corporation’s assets. Any
portion of the annual limitation that is not used in a given year may be carried forward, thereby
adding to the annual limitation for the subsequent taxable year.

                 In addition, if a loss corporation (or consolidated group) has a net unrealized built-
in gain at the time of an ownership change (taking into account most assets and items of “built-in”
income, gain, loss and deduction), any built-in gains recognized (or, according to a currently



                                                  55
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 57 of 246



effective IRS notice treated as recognized) during the following five years (up to the amount of
the original net unrealized built-in gain) generally will increase the annual limitation in the year
recognized, such that the loss corporation (or consolidated group) would be permitted to use its
Pre-Change Losses against such built-in gain income in addition to its regular annual allowance.
Alternatively, if a loss corporation (or consolidated group) has a net unrealized built-in loss at the
time of an ownership change, then any built-in losses recognized during the following five years
(up to the amount of the original net unrealized built-in loss) generally will be treated as Pre-
Change Losses and similarly will be subject to the annual limitation. In general, a loss
corporation’s (or consolidated group’s) net unrealized built-in gain or loss will be deemed to be
zero unless the actual amount of such gain or loss is greater than the lesser of (1) $10,000,000.00
or (2) fifteen percent of the fair market value of its assets (with certain adjustments) before the
ownership change. On September 9, 2019, the IRS issued proposed regulations that would
significantly modify the calculation and treatment of net unrealized built-in gains and losses;
however, the IRS recently amended the proposed effective date provision to exempt from the new
regulations ownership changes pursuant to chapter 11 cases filed prior to the regulations becoming
effective. Thus, the proposed regulations should not apply to the Debtors.

               Based on existing IRS interpretations, the Debtors expect to be in a net unrealized
built-in gain position as of the Effective Date. Accordingly, even though the Debtors have an
aggregate tax basis in their assets substantially in excess of their estimated fair market value, the
Debtors do not expect that any future depletion, amortization, depreciation or losses attributable
to such excess tax basis (after reduction for COD arising in connection with the Plan) to be limited
by any resulting annual limitation.

               If a corporation (or consolidated group) does not continue its historic business or
use a significant portion of its historic assets in a new business for at least two years after the
ownership change, the annual limitation resulting from the ownership change is reduced to zero,
thereby precluding any utilization of the corporation’s Pre-Change Losses (absent any increases
due to the recognition of any built-in gains as of the time of the ownership change).

                       (b)     Special Section 382(l)(5) Bankruptcy Exception

                Under section 382(l)(5) of the Tax Code, an exception to the foregoing annual
limitation rules generally applies where qualified creditors of a debtor corporation receive, in
respect of their claims, at least fifty percent (50%) of the vote and value of the stock of the
reorganized debtor (or a controlling corporation if also in bankruptcy) pursuant to a confirmed
chapter 11 plan. Under this rule, existing NOLs and NOL carryforwards (and possibly certain tax
credits) would be subject to reduction in respect of certain interest deductions previously claimed
in respect of debt exchanged for stock pursuant to the Plan, and a second ownership change within
two years following the first ownership change would eliminate the Debtors’ ability to utilize any
Pre-Change Losses from periods before the second ownership change. It is uncertain whether the
Debtors will qualify for this exception, and, if applicable, whether the Debtors will elect not to
have it apply. The Plan is not premised on the application of such exception.

       B.      Consequences to Holders of Certain Claims

             This summary discusses the U.S. federal income tax consequences to U.S. Holders
of Allowed RBL Claims, 1.125L Notes Claims, and Parent Unsecured Claims. As used herein,



                                                 56
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 58 of 246



the term “U.S. Holder” means a beneficial owner of Claims or Existing Parent Equity Interests
that is for U.S. federal income tax purposes:

       an individual who is a citizen or resident of the United States;

       a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes,
        created or organized in or under the laws of the United States, any state thereof or the
        District of Columbia;

       an estate the income of which is subject to U.S. federal income taxation regardless of its
        source; or

       a trust, if a court within the United States is able to exercise primary jurisdiction over its
        administration and one or more U.S. persons have authority to control all of its substantial
        decisions, or if the trust has a valid election in effect under applicable Treasury Regulations
        to be treated as a U.S. person.

                 If a partnership or other entity or arrangement taxable as a partnership for U.S.
federal income tax purposes holds such Claims or Existing Parent Equity Interests, the tax
treatment of a partner in such partnership generally will depend upon the status of the partner and
the activities of the partnership. If you are a partner in such a partnership holding any such Claims
or Existing Parent Equity Interests, you should consult your own tax advisor.

               As indicated above, the discussion herein is based on the Current Structure and any
deviation therefrom could materially change the U.S. federal income tax consequences described
herein.

               1.      RBL Claims

                On the Effective Date, holder of an Allowed RBL Claim that executes the Amended
Commitment Letter by the Voting Deadline shall receive on a dollar-for-dollar basis first lien,
first-out revolving loans under the Exit Credit Agreement (the “New Loan Obligations”) and
letter of credit participations under the Exit Credit Agreement; provided that each holder of an
Allowed RBL Claim that does not execute the Amended Commitment Letter by the Voting
Deadline shall receive, on a dollar-for-dollar basis, first lien, second-out term loans under the Exit
Credit Agreement.

                       (a)     Gain or Loss on the Exchange of RBL Claims

                For U.S. federal income tax purposes, the purported exchange of a new debt
instrument for an existing debt instrument will be respected as an exchange, as a result of which
(among other things) gain or loss is realized, if the terms of the new debt instrument compared to
existing debt instrument constitute a “significant modification.” The applicable Treasury
Regulations concerning modification of debt instruments generally provide that an exchange
occurs when, based on all the facts and circumstances and taking into account all changes in the
terms of the debt instrument collectively (other than certain specified changes which are tested
separately), the legal rights or obligations that are altered, and the degree to which they are altered,
are economically significant. The Debtors believe that the exchange of Allowed RBL Claims for



                                                  57
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 59 of 246



New Loan Obligations is likely to be treated as a “significant modification” of the Allowed RBL
Claims, and the remainder of this discussion so assumes.

                Accordingly, the Debtors believe that the receipt of the New Loan Obligations in
exchange for Allowed RBL Claims will be a fully taxable transaction to holders. In general, a U.S.
Holder of Allowed RBL Claims should recognize gain or loss in an amount equal to the difference,
if any, between (i) the sum of the “issue price” (as defined below) of the New Loan Obligations
received in satisfaction of its Claims (other than any consideration received in respect of any Claim
for accrued but unpaid interest), and (ii) the holder’s adjusted tax basis in its Claims (other than
any tax basis attributable to accrued but unpaid interest). See Section B.5 below — Character of
Gain or Loss. A U.S. Holder of Allowed RBL Claims will have ordinary interest income to the
extent of any consideration allocable to accrued but unpaid interest not previously included in
income. See Section B.4 below — Distributions in Discharge of Accrued Interest or OID.

                The “issue price” of any of the New Loan Obligations depends on whether, at any
time during the 31-day period ending 15 days after the Effective Date, the New Loan Obligations
or the Allowed RBL Claims are considered traded on an “established market.” Pursuant to
applicable Treasury Regulations, an “established market” need not be a formal market. It is
sufficient if there is a readily available sales price for an executed purchase or sale of the New
Loan Obligations or Allowed RBL Claims, or if there is one or more “firm quotes” or “indicative
quotes” with respect to the New Loan Obligations or Allowed RBL Claims, in each case as such
terms are defined in applicable Treasury Regulations. If any of the New Loan Obligations received
are considered traded on an established market, the issue price of such New Loan Obligations for
U.S. federal income tax purposes will equal their fair market value as of the Effective Date. If any
New Loan Obligations are not considered traded on an established market but the Allowed RBL
Claims are so treated, the issue price of the New Loan Obligations for U.S. federal income tax
purposes will be based on the fair market value of the Allowed RBL Claims. Alternatively, if the
Allowed RBL Claims are also not considered traded on an established market, the issue price of
the New Loan Obligations for U.S. federal income tax purposes generally will be their stated
principal amount. If EP Energy determines that any of the New Loan Obligations or the Allowed
RBL Claims are traded on an established market, such determination and the determination of
issue price will be binding on a holder unless such holder discloses, on a timely-filed U.S. federal
income tax return for the taxable year that includes the Effective Date, that such holder’s
determination is different from the EP Energy’s determination, the reasons for such holder’s
different determination and, if applicable, how such holder determined the fair market value.

                As of the date hereof, the Debtors do not believe that the RBL Claims would
currently be considered traded on an established market; however the relevant determination date
for such purpose is the Effective Date and there can be no assurances that a sufficient market will
not arise in respect of the RBL Claims or the New Loan Obligations between now and 15 days
after the Effective Date. Accordingly, holders of RBL Claims are urged to consult their own tax
advisors regarding such determination and the gain or loss that such holder may recognize upon
implementation of the Plan.

                If the RBL Claims or the New Loan Obligations are treated as traded on an
established market and the New Loan Obligations are determined to be issued at a discount, it is
possible that the final agreed terms of the New Loan Obligations may implicate the provisions of
the Treasury Regulations relating to “contingent payment debt instruments.” For example, if the



                                                 58
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 60 of 246



New Loan Obligations are issued at a discount, the obligation of the Reorganized Debtors to prepay
the loan if there is a reduction in the “borrowing base” could subject the New Loan Obligations to
treatment as contingent payment debt instrument depending on the likelihood as of the Effective
Date that such prepayments might actually occur. Based in part on the principle terms contained
in the Amended Commitment Letter and the Financial Projections, as well as the likely absence of
an established market, the Debtors do not currently expect to treat the New Loan Obligations as
contingent payment debt instruments, and the tax discussion herein assumes that the New Loan
Obligations are not contingent payment debt instruments. However, the Debtors’ determination
will be made based on the facts and circumstances as of the Effective Date, including the final
agreed terms of the New Loan Obligations. No assurance can be provided that the Debtors’
treatment would be sustained if challenged by the IRS. Treatment as a contingent payment debt
instrument could affect the timing and amount of a holder’s income and could cause the gain from
the sale or other disposition of New Loan Obligations to be treated as ordinary income rather than
capital gain. Holders of New Loan Obligations are urged to consult their own tax advisors
regarding the possible application of the contingent payment debt instrument rules to the New
Loan Obligations.

                        (b)     Stated Interest and Original Issue Discount on New Loan
                                Obligations

               Payments of stated interest on the New Loan Obligations generally should be
taxable to a U.S. Holder as ordinary interest income at the time such payments are accrued or are
received in accordance with the holder’s regular method of tax accounting.

                The New Loan Obligations may be treated as issued with original issue discount
(“OID”). A debt instrument generally has OID if its “stated redemption price at maturity” exceeds
its “issue price” (as described in the preceding section) by at least a statutorily defined de minimis
amount. The “stated redemption price at maturity” of the New Loan Obligations for this purpose
would include all principal and interest payable over the term of the New Loan Obligations, other
than “qualified stated interest,” i.e., stated interest that is unconditionally payable at least annually
at a constant rate in cash or property (other than debt of the issuer). The stated interest payable on
the New Loan Obligations should be considered qualified stated interest for this purpose.
Accordingly, New Loan Obligations should be considered to be issued with OID for U.S. federal
income tax purposes only if the stated principal amount of the respective New Loan Obligation
exceeds its issue price by at least a de minimis amount.

                If the New Loan Obligations are issued with OID, a U.S. Holder of New Loan
Obligations generally will be required to include OID in gross income as it accrues over the term
of the loan in accordance with a constant yield-to-maturity method, regardless of whether the U.S.
Holder is a cash or accrual method taxpayer, and regardless of whether and when the holder
receives cash payments of interest on the obligation. Accordingly, a U.S. Holder could be treated
as receiving interest income in advance of a corresponding receipt of cash. Any OID that a holder
includes in income will increase the holder’s adjusted tax basis in the New Loan Obligations. A
U.S. Holder generally will not be required to include separately in income cash payments (other
than in respect of qualified stated interest) received on the New Loan Obligations; instead, such
payments will reduce the holder’s adjusted tax basis in the New Loan Obligations by the amount
of the payment.




                                                   59
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 61 of 246



                The amount of OID includible in income for a taxable year by a U.S. Holder
generally equals the sum of the daily portions of OID that accrue on the New Loan Obligations for
each day during the taxable year on which such holder holds the New Loan Obligations, whether
reporting on the cash or accrual basis of accounting for U.S. federal income tax purposes. The
daily portion is determined by allocating to each day of an accrual period (generally, the period
between interest payments or compounding dates) a pro rata portion of the OID allocable to such
accrual period. The amount of OID that will accrue during an accrual period is the product of the
“adjusted issue price” of the New Loan Obligations at the beginning of the accrual period
multiplied by the yield to maturity of the New Loan Obligations less the amount of any qualified
stated interest allocable to such accrual period. The “adjusted issue price” of the New Loan
Obligations at the beginning of an accrual period will equal its issue price, increased by the
aggregate amount of OID that has accrued on the New Loan Obligations in all prior accrual periods,
and decreased by any payments made during all prior accrual periods on the New Loan Obligations
other than qualified stated interest.

               The rules regarding the determination of issue price and OID are complex.
Accordingly, U.S. Holders of Allowed RBL Claims are urged to consult their own tax advisors
regarding the possible application of the OID rules to the New Loan Obligations.

               2.      1.125L Notes Claims

                Pursuant to the Plan, each holder of an Allowed 1.125L Notes Claim will receive,
in full and final satisfaction of such Allowed 1.125L Notes Claim, New Common Shares.

                       (a)     Status as a Security

                The U.S. federal income tax consequences of the Plan to a U.S. Holder of an
Allowed 1.125L Notes Claim depends, in part, on whether a holder’s Allowed 1.125L Notes Claim
constitutes a “security” for U.S. federal income tax purposes.

                 The term “security” is not defined in the Tax Code or in Treasury Regulations
issued thereunder and has not been clearly defined by judicial decisions. The determination of
whether a particular debt obligation constitutes a “security” depends on an overall evaluation of
the nature of the debt, including whether the holder of such debt obligation is subject to a material
level of entrepreneurial risk and whether a continuing proprietary interest is intended or not. One
of the most significant factors considered in determining whether a particular debt obligation is a
security is its original term. In general, debt obligations issued with a weighted average maturity
at issuance of less than five (5) years do not constitute securities, whereas debt obligations with a
weighted average maturity at issuance of ten (10) years or more constitute securities. Additionally,
the IRS has ruled that new debt obligations with a term of less than five years issued in exchange
for and bearing the same terms (other than interest rate) as securities should also be classified as
securities for this purpose, since the new debt represents a continuation of the holder’s investment
in the corporation in substantially the same form.

                The Allowed 1.125L Notes Claims had an eight (8) year maturity at issuance.
Although it is the determination of whether the new instrument constitutes a security that generally
controls, that determination may be governed by whether the exchanged instrument constituted a
security based on the IRS ruling mentioned above. The Debtors intend to take the position and,



                                                 60
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 62 of 246



unless otherwise indicated, the rest of this discussion assumes that the Allowed 1.125L Notes
Claims qualify as securities for U.S. federal income tax purposes. U.S. Holders of Allowed 1.125L
Notes Claims are urged to consult their own tax advisors regarding the appropriate status of their
Allowed 1.125L Notes Claims for U.S. federal income tax purposes.

                      (b)     Recapitalization Treatment

               A U.S. Holder’s receipt of New Common Shares and other consideration, if any, in
exchange for Allowed 1.125L Notes Claims (that are treated as “securities” for U.S. federal income
tax purposes) will qualify as a “recapitalization” for U.S. federal income tax purposes.
Accordingly, in general, a U.S. Holder of an Allowed 1.125L Notes Claim will not recognize any
gain or loss upon the exchange of its Claim. However, a U.S. Holder will have interest income to
the extent of any consideration allocable to accrued but unpaid interest or possibly accrued OID
not previously included in income (see Section B.4 below — Distributions in Discharge of
Accrued Interest or OID).

               In a recapitalization exchange, a U.S. Holder’s aggregate tax basis in the New
Common Shares should equal such U.S. Holder’s adjusted tax basis in its Allowed 1.125L Notes
Claim, increased by any interest income recognized in the exchange. In general, the holder’s
holding period in the New Common Shares received would include the holder’s holding period for
its Claim, except to the extent that such shares were issued in respect of a Claim for accrued but
unpaid interest.

                      (c)     Disposition of New Common Shares

                In general, unless a nonrecognition provision applies to a future disposition, and
subject to the discussion below with respect to the potential carryover of accrued market discount
(see Section B.5 below — Character of Gain or Loss), U.S. Holders generally will recognize
capital gain or loss upon the sale or exchange of the New Common Shares in an amount equal to
the difference between (i) the holder’s adjusted tax basis in the New Common Shares held and (ii)
the sum of the cash and the fair market value of any property received from such disposition. Any
such gain or loss generally should be long-term capital gain or loss if the U.S. Holder’s holding
period for its New Common Shares is more than one year at that time. A reduced tax rate on long-
term capital gain may apply to non-corporate U.S. Holders. The deductibility of capital loss is
subject to significant limitations.

               However, any gain recognized by a U.S. Holder upon a disposition of the New
Common Shares received in exchange for its Claim (or any stock or property received for such
New Common Shares in a later tax-free exchange) generally will be treated as ordinary income
for U.S. federal income tax purposes to the extent of (i) any ordinary loss deductions previously
claimed as a result of the write-down of the Claim, decreased by any income (other than interest
income) recognized by the U.S. Holder upon exchange of the Claim, and (ii) with respect to a
cash-basis U.S. Holder and in addition to clause (i) above, any amounts which would have been
included in its gross income if the holder’s Claim had been satisfied in full but which was not
included by reason of the cash method of accounting.




                                               61
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 63 of 246



               3.      Convenience Claims and Parent Unsecured Claims

                The Plan provides that holders of Allowed Convenience Claims will receive
distributions in Cash equal to the lesser of (a) 10% of such Allowed Convenience Claim, or (b) its
Pro Rata share of the Convenience Claim Distribution Amount. The Plan further provides that
holders of Allowed Parent Unsecured Claims will receive distributions in Cash equal to the lesser
of (i) the amount of such Claim or (ii) the holder’s Pro Rata share of the Cash on EP Parent’s
balance sheet on the Effective Date, in full and final satisfaction of their Claims.

               In general, a U.S. Holder of Allowed Convenience Claims or Allowed Parent
Unsecured Claims receiving Cash in full and final satisfaction of its Claims, should recognize gain
or loss in an amount equal to the difference, if any, between (i) the aggregate amount of Cash
received in respect of its Claims (other than any consideration received in respect of a Claim for
accrued but unpaid interest and possibly accrued OID), and (ii) the U.S. Holder’s adjusted tax basis
in its Claims (other than any tax basis attributable to accrued but unpaid interest and possibly
accrued OID). See Section B.5 below — Character of Gain or Loss. A U.S. Holder will have
ordinary interest income to the extent of any consideration allocable to accrued but unpaid interest
or accrued OID not previously included in income. See Section B.4 below — Distributions in
Discharge of Accrued Interest or OID.

               In the event of the subsequent disallowance of any Disputed Convenience Claim
Disputed Parent Unsecured Claim, it is possible that a holder of a previously Allowed Convenience
Claim or Allowed Parent Unsecured Claim may receive additional distributions in respect of its
Claim, except that any such additional distributions will not be treated for U.S. federal income tax
purposes as additional consideration received in respect of its Claim to the extent treated as interest
income under the imputed interest provisions of the Tax Code. Accordingly, it is possible that the
recognition of any loss realized by a holder with respect to an Allowed Convenience Claim or
Allowed Parent Unsecured Claim may be deferred until all Convenience Claims or Parent
Unsecured Claims, as applicable, are allowed or disallowed. Alternatively, it is possible that a
holder will have additional gain in respect of any additional distributions received in respect of its
Allowed Convenience Claim or Allowed Parent Unsecured Claim. See also Section B.6 below —
Tax Treatment of Disputed Claims Reserve.

               4.      Distributions in Discharge of Accrued Interest or OID

                In general, to the extent that any consideration received pursuant to the Plan by a
U.S. Holder of a Claim is received in satisfaction of accrued interest during its holding period,
such amount will be taxable to the U.S. Holder as interest income (if not previously included in
the U.S. Holder’s gross income). Conversely, a U.S. Holder generally recognizes a deductible loss
to the extent any accrued interest claimed or accrued OID was previously included in its gross
income and is not paid in full. However, the IRS has privately ruled that a holder of a “security”
of a corporate issuer, in an otherwise tax-free exchange, could not claim a current loss with respect
to any accrued unpaid OID.

               Section 6.13 of the Plan provides that, except as otherwise required by law,
consideration received in respect of an Allowed RBL Claim, Allowed 1.125L Notes Claim or an
Allowed Parent Unsecured Claim is allocable first to the principal amount of the Claim (as
determined for U.S. federal income tax purposes) and then, to the extent of any excess, to the



                                                  62
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 64 of 246



remainder of the Claim, including any Claim for accrued but unpaid interest. There is no assurance
that the IRS will respect such allocation for U.S. federal income tax purposes. U.S. Holders of
Allowed Claims are urged to consult their own tax advisor regarding the allocation of
consideration received under the Plan, as well as the deductibility of accrued but unpaid interest
(including OID) and the character of any loss claimed with respect to accrued but unpaid interest
(including OID) previously included in gross income for U.S. federal income tax purposes.

               5.      Character of Gain or Loss

                Where gain or loss is recognized by a U.S. Holder, the character of such gain or
loss as long-term or short-term capital gain or loss or as ordinary income or loss will be determined
by a number of factors, including the tax status of the holder, whether the Claim constitutes a
capital asset in the hands of the holder and how long it has been held, whether the Claim was
acquired at a market discount, and whether and to what extent the holder previously claimed a bad
debt deduction.

                A holder that purchased its Claims from a prior holder at a “market discount”
(relative to the principal amount of the Claims at the time of acquisition) may be subject to the
market discount rules of the Tax Code. A holder that purchased its Claim from a prior holder will
be considered to have purchased such Claim with “market discount” if the holder’s adjusted tax
basis in its Claim is less than the stated redemption price of such Claim at maturity by at least a
statutorily defined de minimis amount. Under these rules, any gain recognized on the exchange of
Claims (other than in respect of a Claim for accrued but unpaid interest) generally will be treated
as ordinary income to the extent of the market discount accrued (on a straight line basis or, at the
election of the holder, on a constant yield basis) during the holder’s period of ownership, unless
the holder elected to include the market discount in income as it accrued. If a holder of Claims
did not elect to include market discount in income as it accrued and, thus, under the market
discount rules, was required to defer all or a portion of any deductions for interest on debt incurred
or maintained to purchase or carry its Claims, such deferred amounts would become deductible at
the time of the exchange but, if the exchange qualifies for recapitalization treatment, only up to
the amount of gain that the holder recognizes in the exchange.

                In the case of an exchange of an Allowed 1.125L Notes Claim that qualifies for
recapitalization treatment, the Tax Code indicates that any accrued market discount in respect of
the Claim should not be currently includible in income under Treasury Regulations to be issued.
Any accrued market discount that is not included in income should carry over to any
nonrecognition property received in exchange therefor, i.e., to the New Common Shares. Any
gain recognized by a U.S. Holder upon a subsequent disposition of such New Common Shares
should then be treated as ordinary income to the extent of any accrued market discount not
previously included in income. To date, specific Treasury Regulations implementing this rule
have not been issued.

               6.      Tax Treatment of Disputed Claims Reserve

               Subject to definitive guidance from the IRS or a court of competent jurisdiction to
the contrary, or the receipt of a determination by the IRS, the Disbursing Agent will (i) treat any
cash or other property held in the Disputed Claims Reserve on account of Disputed Convenience
Claims and Disputed Parent Unsecured Claims as held in a “disputed ownership fund” governed



                                                 63
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 65 of 246



by Treasury Regulation section 1.468B-9, and (ii) to the extent permitted by applicable law, report
consistently with the foregoing for state and local income tax purposes. All parties (including,
without limitation, the Debtors, the Disbursing Agent, and the holders of Convenience Claims and
Parent Unsecured Claims) will be required to report for tax purposes consistently with such
treatment. Accordingly, the Disputed Claims Reserve will be a separate taxable entity for U.S.
federal income tax purposes, and all interest and earnings of the reserve will be taxable to such
entity.

                Any distributions from the reserve to holders of Allowed Claims will be treated for
U.S. federal income tax purposes as if received directly from the Debtors on their Allowed Claims.
The Disbursing Agent will be responsible for payment, out of the cash in the Disputed Claims
Reserve, of any taxes imposed on the Disputed Claims Reserve. Accordingly, distributions from
the reserve will be net of any taxes relating to the retention, disposition and distribution of assets
in the reserve. In the event, and to the extent, any cash of the reserve is insufficient to pay the
portion of any such taxes attributable to the taxable income arising from the assets of the reserve
(including any income that may arise upon the distribution of the assets in such reserve), assets of
the reserve may be sold to pay such taxes.

       C.      Treatment of Existing Parent Equity Interests

               On the Effective Date, each holder of Existing Parent Equity Interests will receive
its Pro Rata share of $300,000 in Cash in cancellation, release, and extinguishment of its Existing
Parent Equity Interests.

               In general, a U.S. Holder of Existing Parent Equity Interests should recognize gain
or loss in an amount equal to the difference, if any, between (i) the aggregate amount of Cash
received in respect of its Existing Parent Equity Interests, and (ii) the U.S. Holder’s adjusted tax
basis in the Existing Parent Equity Interests exchanged. Any such gain or loss generally should
be long-term capital gain or loss if the U.S. Holder’s holding period for its Existing Parent Equity
Interests is more than one year. A reduced tax rate on long-term capital gain may apply to non-
corporate U.S. Holders. The deductibility of capital loss is subject to significant limitations.

               As indicated above, the foregoing discussion does not address holders of Existing
Parent Equity Interests that also hold Claims or the U.S. federal income tax consequences to non-
U.S. Holders. All holders of Existing Parent Equity Interests are urged to consult their own tax
advisors regarding the U.S. federal income tax treatment to them under the Plan.

       D.      Withholding on Distributions and Information Reporting

               All distributions to holders of RBL Claims, 1.125L Notes Claims, Convenience
Claims, Parent Unsecured Claims and Existing Parent Equity Interests under the Plan are subject
to any applicable tax withholding, including backup withholding and withholding on distributions
to non-U.S. Holders (such as due to the application of the Foreign Investment in Real Property
Tax Act).

               Under U.S. federal income tax law, interest, dividends, and other reportable
payments may, under certain circumstances, be subject to “backup withholding” at the then
applicable withholding rate (currently 24%). Backup withholding generally applies if the U.S.



                                                 64
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 66 of 246



Holder (a) fails to furnish its social security number or other taxpayer identification number, (b)
furnishes an incorrect taxpayer identification number, (c) fails properly to report interest or
dividends, or (d) under certain circumstances, fails to provide a certified statement, signed under
penalty of perjury, that the tax identification number provided is its correct number and that it is
not subject to backup withholding. Backup withholding is not an additional tax but merely an
advance payment, which may be refunded to the extent it results in an overpayment of tax. Certain
persons are exempt from backup withholding, including, in certain circumstances, corporations
and financial institutions. Holders are urged to consult their own tax advisors regarding the
potential application of U.S. withholding taxes to the transactions contemplated under the Plan
and whether any distributions to them would be subject to withholding.

               In addition, Treasury Regulations generally require disclosure by a taxpayer on its
U.S. federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds.

                The foregoing summary has been provided for informational purposes only. All
holders of Claims and Interests are urged to consult their own tax advisors concerning the federal,
state, local and other tax consequences applicable under the Plan.

                                      VIII.
                     CERTAIN RISK FACTORS TO BE CONSIDERED

               Before voting to accept or reject the Plan, holders of Claims and Interests should
read and carefully consider the risk factors set forth below, in addition to the information set forth
in the Disclosure Statement together with any attachments, exhibits, or documents incorporated by
reference hereto.

           THIS SECTION PROVIDES INFORMATION REGARDING POTENTIAL
RISKS IN CONNECTION WITH THE PLAN. THE FACTORS BELOW SHOULD NOT BE
REGARDED AS THE ONLY RISKS ASSOCIATED WITH THE PLAN OR ITS
IMPLEMENTATION. ADDITIONAL RISK FACTORS IDENTIFIED IN THE DEBTORS’
PUBLIC FILINGS WITH THE SEC MAY ALSO BE APPLICABLE TO THE MATTERS SET
OUT HEREIN AND SHOULD BE REVIEWED AND CONSIDERED IN CONJUNCTION
WITH THIS DISCLOSURE STATEMENT, TO THE EXTENT APPLICABLE. THE RISK
FACTORS SET FORTH IN THE DEBTORS’ ANNUAL REPORT ON FORM 10-K FOR THE
FISCAL YEAR ENDED DECEMBER 31, 2019 FILED WITH THE SEC ON MARCH 25, 2020
ARE HEREBY INCORPORATED BY REFERENCE. NEW FACTORS, RISKS AND
UNCERTAINTIES EMERGE FROM TIME TO TIME AND IT IS NOT POSSIBLE TO
PREDICT ALL SUCH FACTORS, RISKS AND UNCERTAINTIES.

       A.      Certain Bankruptcy Law Considerations

               1.      General

                Although the Debtors believe that the Chapter 11 Cases will be of short duration
and will not be materially disruptive to their businesses, the Debtors cannot be certain that this will
be the case. Although the Plan is designed to minimize the length of the Chapter 11 Cases, it is



                                                  65
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 67 of 246



impossible to predict with certainty the amount of time that one or more of the Debtors may spend
in bankruptcy or to assure parties in interest that the Plan will be confirmed. Even if confirmed on
a timely basis, bankruptcy cases to confirm the Plan could have an adverse effect on the Debtors’
business. Among other things, it is possible that bankruptcy proceedings could adversely affect
the Debtors’ relationships with their key customers and employees. The cases will also involve
additional expense and may divert some of the attention of the Debtors’ management away from
business operations.

               2.      Risk of Non-Confirmation of the Plan

               Although the Debtors believe that the Plan will satisfy all requirements necessary
for confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court
will reach the same conclusion or that modifications to the Plan will not be required for
confirmation or that such modifications would not necessitate re-solicitation of votes.

               Moreover, the Debtors can make no assurances that they will receive the requisite
votes for acceptance to confirm the Plan. Even if all Voting Classes vote in favor of the Plan or
the requirements for “cramdown” are met with respect to any Class that rejected the Plan, the
Bankruptcy Court could decline to confirm the Plan if it finds that any of the statutory requirements
for Confirmation are not met. If the Plan is not confirmed, it is unclear what distributions holders
of Claims or Interests ultimately would receive with respect to their Claims or Interests in a
subsequent plan of reorganization.

               3.      Non-Consensual Confirmation and Conversion into Chapter 7 Cases

               If any impaired class of claims or equity interests does not accept or is deemed not
to accept a plan of reorganization, a bankruptcy court may nevertheless confirm such plan at the
proponent’s request if at least one impaired class has voted to accept the plan (with such acceptance
being determined without including the vote of any “insider” in such class), and as to each impaired
class that has not accepted the plan, the bankruptcy court determines that the plan “does not
discriminate unfairly” and is “fair and equitable” with respect to the dissenting impaired classes.
If any Class votes to reject the Plan, then these requirements must be satisfied with respect to such
rejecting Classes. The Debtors believe that the Plan satisfies these requirements.

                If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise
finds that it would be in the best interest of holders of Claims and Interests, the Chapter 11 Cases
may be converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee
would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance with
the priorities established by the Bankruptcy Code. See Section XI.C hereof, as well as the
Liquidation Analysis attached hereto as Exhibit D, for a discussion of the effects that a chapter 7
liquidation would have on the recoveries of holders of Claims and Interests.

               4.      Risk of Non-Occurrence of the Effective Date

               Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date and that there is not a material risk that the Debtors will not be able to obtain
any necessary governmental approvals (including any antitrust approval), there can be no
assurance as to the timing of the Effective Date. The transactions contemplated under the Plan



                                                 66
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 68 of 246



may require a review under the Hart-Scott-Rodino Antitrust Improvements Act. If the conditions
precedent to the Effective Date set forth in the Plan have not occurred or have not been waived as
set forth in Article IX of the Plan, then the Confirmation Order may be vacated, in which event no
distributions would be made under the Plan, the Debtors and all holders of Claims or Interests
would be restored to the status quo as of the day immediately preceding the Confirmation Date,
and the Debtors’ obligations with respect to Claims and Interests would remain unchanged.

               5.      Risks Related to Possible Objections to the Plan

                 There is a risk that certain parties could oppose and object to either the entirety of
the Plan or specific provisions of the Plan. Although the Debtors believe that the Plan complies
with all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest
will not file an objection to the Plan or that the Bankruptcy Court will not sustain such an objection.

               6.      Releases, Injunctions, and Exculpations Provisions May Not Be
                       Approved

               Article X.7 of the Plan provides for certain releases, injunctions, and exculpations,
for Claims and Causes of Action that may otherwise be asserted against the Debtors, the
Reorganized Debtors, the Exculpated Parties, or the Released Parties, as applicable. The releases,
injunctions, and exculpations provided in the Plan, and annexed hereto as Exhibit G, are subject
to objection by parties in interest and may not be approved. If the releases and exculpations are
not approved, certain parties may not be considered Releasing Parties, Released Parties, or
Exculpated Parties, and certain Released Parties or Exculpated Parties may withdraw their support
for the Plan.

       B.      Risks Related to Exit Facility

               1.      Defects in Collateral Securing the Exit Facility

                The indebtedness under the Exit Facility will be secured, subject to certain
exceptions and permitted liens, by security interests in substantially all assets of the Reorganized
Debtors (henceforth, the “Collateral”). The Collateral securing the Exit Facility may be subject
to exceptions, defects, encumbrances, liens, and other imperfections. Further, the Debtors have
not conducted appraisals of any of their assets constituting Collateral to determine if the value of
the Collateral upon foreclosure or liquidation equals or exceeds the amount of the Exit Facility or
such other obligation secured by the Collateral. Accordingly, it cannot be assured that the
remaining proceeds from a sale of the Collateral would be sufficient to repay holders of the
obligations under the Exit Facility all amounts owed in accordance therewith. The fair market
value of the Collateral is subject to fluctuations based on factors that include, among others, the
ability to sell Collateral in an orderly manner, general economic conditions, the availability of
buyers, the Reorganized Debtors’ failure to implement their business strategy, and similar factors.
The amount received upon a sale of Collateral would be dependent on numerous factors, including
the actual fair market value of the Collateral at such time, and the timing and manner of the sale.
By its nature, portions of the Collateral may be illiquid and may have no readily ascertainable
market value. In the event of a subsequent foreclosure, liquidation, bankruptcy, or similar
proceeding, it cannot be assured that the proceeds from any sale or liquidation of the Collateral
will be sufficient to pay the Reorganized Debtors’ obligations under the Exit Facility, in full or at



                                                  67
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 69 of 246



all. There can also be no assurance that the Collateral will be saleable, and, even if saleable, the
timing of its liquidation would be uncertain. Accordingly, there may not be sufficient collateral to
pay all or any of the amounts due on the Exit Facility.

               2.      Failure to Perfect Security Interests in Collateral

                 The failure to properly perfect liens on the Collateral could adversely affect the Exit
Facility Agent’s ability to enforce its respective rights with respect to the Collateral for the benefit
of itself and the holders of the Exit Facility. In addition, applicable law requires that certain
property and rights acquired after the grant of a general security interest or lien can only be
perfected at the time such property and rights are acquired and identified. There can be no
assurance that the Exit Facility Agent will monitor, or that the Reorganized Debtors will inform
the Exit Facility Agent of the future acquisition of property and rights that constitute Collateral,
and that the necessary action will be taken to properly perfect the security interest in such after-
acquired Collateral. The Exit Facility Agent has no obligation to monitor the acquisition of
additional property or rights that constitute Collateral or the perfection of any security interests
therein. Such failure may result in the loss of the practical benefits of the liens thereon or of the
priority of the liens securing the notes against third parties.

               3.      Casualty Risk of Collateral

                  The Reorganized Debtors will be obligated by the Exit Facility to maintain
adequate insurance or otherwise insure against hazards as is customarily done by companies
having assets of a similar nature in the same or similar localities. There are, however, certain
losses that may either be uninsurable or not economically insurable, in whole or in part. As a
result, it is possible that the insurance proceeds will not compensate the Reorganized Debtors fully
for their losses. If there is a total or partial loss of any of the pledged Collateral, the insurance
proceeds received may be insufficient to satisfy the secured obligations of the Reorganized Debtors,
including the Exit Facility.

               4.      Any Future Pledge of Collateral Might Be Avoidable in a Subsequent
                       Bankruptcy by the Reorganized Debtors

               Any future pledge of Collateral in favor of the Exit Facility Agent, including
pursuant to security documents delivered after the date of the Exit Facility, might be avoidable by
the pledgor (as a subsequent debtor in possession) or by its trustee in bankruptcy if certain events
or circumstances exist or occur, including, among others, if the pledgor is insolvent at the time of
the pledge, the pledge permits the holders of the securities under the Exit Facility to receive a
greater recovery than if the pledge had not been given, and a bankruptcy proceeding in respect of
the pledgor is commenced within 90 days following the pledge, or, in certain circumstances, a
longer period.

               5.      Risk that Remaining Lender May Not Sign Up to the Exit Facility

               The holders of approximately 98% of the Claims under the Debtors’ prepetition
RBL Facility have agreed to the terms of the Amended Commitment Letter and the Debtors are
hopeful that the holders of the remaining Claims under the Debtors’ prepetition RBL Facility will
agree as well after the Debtors file the terms publicly with the filing of the Disclosure Statement,



                                                  68
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 70 of 246



and the Amended Commitment Letter will be effective. However, there can be no assurance that
the remaining RBL Lenders will execute and deliver the Amended Commitment Letter. As such,
there is a risk that less than 100% of the holders of Claims under the Prepetition RBL Facility will
commit to the Exit Facility.

               6.      Effectiveness of Exit Facility

                  The effectiveness of the Exit Facility and the commitment of the Exit Lenders to
make revolving loans available to the Reorganized Debtor are subject to the conditions precedent,
including as set forth in the Exit Term Sheet, which include the following material conditions
(i) entry of the Confirmation Order in form and substance reasonably satisfactory to the Exit
Facility Agent and the Required Revolving Lenders (as defined in the Amended Commitment
Letter), (ii) the Effective Date of the Plan occurring, (iii) all obligations under the DIP Facility and
RBL Facility, to the extent not automatically converted into the Exit Facility, being repaid in full
in cash, (iv) the Exit Facility Agent shall have received satisfactory evidence that immediately
after the consummation of the Plan, total outstanding debt for borrowed money net of unrestricted
cash and cash equivalents of EPE Acquisition LLC, EP Energy LLC and its restricted subsidiaries
shall not exceed $525,000,000, (v) the only outstanding secured indebtedness for borrowed money
of the Credit Parties (as defined in the Amended Commitment Letter) shall be the indebtedness
arising under the Exit Facility, and (vi) the Credit Parties shall have minimum Liquidity (as defined
in the Amended Commitment Letter) of $100,000,000 (subject to adjustments as set forth in the
Amended Commitment Letter).

       C.      Additional Factors Affecting the Value of Reorganized Debtors

               1.      Projections and Other Forward-Looking Statements Are Not Assured,
                       and Actual Results May Vary

                 Certain of the information contained herein is, by nature, forward-looking, and
contains estimates and assumptions, which might ultimately prove to be incorrect, and projections,
which may be materially different from actual future experiences. Many of the assumptions
underlying the projections are subject to significant uncertainties that are beyond the control of the
Debtors or Reorganized Debtors, including the timing, confirmation, and consummation of the
Plan, customer demand for the Reorganized Debtors’ products, inflation, and other unanticipated
market and economic conditions. There are uncertainties associated with any projections and
estimates, and they should not be considered assurances or guarantees of the amount of funds or
the amount of Claims in the various Classes that might be allowed. Some assumptions may not
materialize, and unanticipated events and circumstances may affect the actual results. Projections
are inherently subject to substantial and numerous uncertainties and to a wide variety of significant
business, economic, and competitive risks, and the assumptions underlying the projections may be
inaccurate in material respects. In addition, unanticipated events and circumstances occurring after
the approval of this Disclosure Statement by the Bankruptcy Court including any natural disasters,
terrorist attacks, or health epidemics may affect the actual financial results achieved. Such results
may vary significantly from the forecasts and such variations may be material.




                                                  69
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 71 of 246



               2.      Risks Associated with the Debtors’ Business and Industry

                The risks associated with the Debtors’ businesses and industry are more fully
described in the Debtors’ SEC filings, including Form 10-K for the fiscal year ended December
31, 2019, filed with the SEC on March 25, 2020. The risks associated with the Debtors’ businesses
and industry described in the Debtors’ SEC filings include, but are not limited to, the following:

       risk and uncertainties relating to the effects of disruption from the Chapter 11 Cases making
        it more difficult to maintain business and operational relationships, to retain key executives
        and to maintain various licenses and approvals necessary for the Debtors to conduct the
        Debtors’ business;

       risk and uncertainties relating to the Debtors’ ability to complete definitive documentation
        in connection with any financing and the amount, terms and conditions of any such
        financing;

       risk and uncertainties relating to the Debtors’ ability to obtain requisite support for the Plan
        from various stakeholders; the Debtors’ ability to confirm and consummate the Plan; and
        Reorganized EP Energy’s ability to continue as a going concern;

       risk and uncertainties relating to the trading of the Debtors’ securities;

       risk and uncertainties relating to events outside of the Debtors’ control, including an
        epidemic or outbreak of an infectious disease, such as the novel coronavirus (COVID-19),
        and the potential effects on the Debtors’ operations and/or on domestic and international
        demand for crude oil and natural gas, delays, supply chain disruptions, travel restrictions
        and other events resulting therefrom that may impact the oil and gas industry;

       the volatility and potential for sustained low oil, natural gas, and natural gas liquids prices;

       the supply and demand for oil, natural gas, and natural gas liquids; and potential risks
        relating to agreements and negotiations among members of the Organization of the
        Petroleum Exporting Countries;

       changes in commodity prices and basis differentials for oil and natural gas;

       the Debtors’ ability to meet production volume targets;

       the uncertainty of estimating proved reserves and unproved resources;

       the Debtors’ ability to develop proved undeveloped reserves;

       the future level of operating and capital costs;

       the availability and cost of financing to fund future exploration and production operations;

       the Debtors’ ability to comply with the covenants in various financing documents,
        including making principal and interest payments or to obtain any necessary consents,
        waivers or forbearances thereunder;


                                                  70
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 72 of 246



       the Debtors’ ability to generate sufficient cash flow to meet their debt obligations and
        commitments;

       the Debtors’ ability to borrow under existing debt agreements to fund their operations;

       the Debtors’ ability to obtain necessary governmental approvals for proposed exploration
        and production projects and to successfully construct and operate such projects;

       actions by credit ratings agencies, including potential downgrades;

       credit and performance risk of the Debtors’ lenders, trading counterparties, customers,
        vendors, suppliers and third party operators;

       general economic and weather conditions in geographic regions or markets we serve, or
        where operations are located, including the risk of a global recession and negative impact
        on demand for oil and/or natural gas;

       the uncertainties associated with governmental regulation, including any potential changes
        in federal and state tax laws and regulations; and

       competition.

               3.      DIP Facility

                The DIP Facility, along with the use of cash on hand (cash collateral), is intended
to provide liquidity to the Debtors during the pendency of the Chapter 11 Cases. If the Chapter 11
Cases take longer than expected to conclude, the Debtors may exhaust or lose access to their
financing. The DIP Facility matures on November 25, 2020. There is no assurance that the
Debtors will be able to obtain additional financing from the Debtors’ existing lenders or otherwise.
In either such case, the liquidity necessary for the orderly functioning of the Debtors’ business
may be materially impaired.

               4.      Post-Effective Date Indebtedness

                Following the Effective Date, the Reorganized Debtors will have $500 million of
secured funded indebtedness outstanding composed of the Exit Facility (assumed to be drawn in
an amount of $500 million on the Effective Date). The Reorganized Debtors’ ability to service
their debt obligations will depend, among other things, on their future operating performance,
which depends partly on economic, financial, competitive, and other factors beyond the
Reorganized Debtors’ control. The Reorganized Debtors may not be able to generate sufficient
cash from operations to meet their debt service obligations as well as fund necessary capital
expenditures and investments in sales and marketing. In addition, if the Reorganized Debtors need
to refinance their debt, obtain additional financing, or sell assets or equity, they may not be able to
do so on commercially reasonable terms, if at all.




                                                  71
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 73 of 246



       D.      Factors Relating to Securities to Be Issued under Plan

               1.      Market for Securities

               There is currently no market for the New Common Shares, and there can be no
assurance as to the development or liquidity of any market for any such securities.

                The Reorganized Debtors are under no obligation to list the New Common Shares
on any national securities exchange. Therefore, there can be no assurance that any of the foregoing
securities will be tradable or liquid at any time after the Effective Date. Further, the New Common
Shares will be subject to transfer restrictions, if any, in the Stockholders Agreement. If a trading
market does not develop or is not maintained, holders of the foregoing securities may experience
difficulty in reselling such securities or may be unable to sell them at all. Even if such a market
were to exist, such securities could trade at prices higher or lower than the estimated value set forth
in the Disclosure Statement depending upon many factors including prevailing interest rates,
markets for similar securities, industry conditions, and the performance of, and investor
expectations for the Reorganized Debtors. Accordingly, holders of these securities may bear
certain risks associated with holding securities for an indefinite period of time.

               2.      Potential Dilution

               The ownership percentage represented by the New Common Shares distributed on
the Effective Date under the Plan, will be subject to dilution from the equity issued in connection
with the Employee Incentive Program, any other shares that may be issued in connection with the
Plan or post-emergence, and the conversion of any options, warrants, convertible securities,
exercisable securities, or other securities that may be issued post-emergence.

               3.      Significant Holders

                Certain holders of 1.125L Claims are expected to acquire a significant ownership
interest in the New Common Shares pursuant to the Plan. Such holders, if their decisions are
aligned, may be in a position to control the outcome of all actions requiring stockholder approval,
including the election of directors, without the approval of other stockholders. This concentration
of ownership could also facilitate or hinder a negotiated change of control of the Reorganized
Debtors and, consequently, have an impact upon the value of the New Common Shares.

               4.      Equity Interests Subordinated to Reorganized Debtors’ Indebtedness

                In any subsequent liquidation, dissolution, or winding up of the Reorganized
Debtors, the New Common Shares would rank below all debt claims against the Reorganized
Debtors. As a result, holders of the New Common Shares will not be entitled to receive any
payment or other distribution of assets upon the liquidation, dissolution, or winding up of the
Reorganized Debtors until after all the Reorganized Debtors’ obligations to their debt holders have
been satisfied.




                                                  72
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 74 of 246



               5.      Valuation of New Common Shares Not Intended to Represent Trading
                       Value of New Common Shares

                The valuation of the Reorganized Debtors is not intended to represent the trading
value of New Common Shares in public or private markets and is subject to additional uncertainties
and contingencies, all of which are difficult to predict. Actual market prices of such securities at
issuance will depend upon, among other things: (a) prevailing interest rates; (b) conditions in the
financial markets; (c) the anticipated initial securities holdings of prepetition creditors, some of
whom may prefer to liquidate their investment rather than hold it on a long-term basis; and
(d) other factors that generally influence the prices of securities. The actual market price of the
New Common Shares is likely to be volatile. Many factors, including factors unrelated to the
Reorganized Debtors’ actual operating performance and other factors not possible to predict, could
cause the market price of the New Common Shares to rise and fall. Accordingly, the value, stated
herein and in the Plan, of the securities to be issued does not necessarily reflect, and should not be
construed as reflecting, values that will be attained for the New Common Shares in the public or
private markets.

               6.      No Intention to Pay Dividends

                Reorganized EP Energy may not pay any dividends on the New Common Shares
and may instead retain any future cash flows for debt reduction and to support its operations. As
a result, the success of an investment in the New Common Shares may depend entirely upon any
future appreciation in the value of the New Common Shares. There is, however, no guarantee that
the New Common Shares will appreciate in value or even maintain their initial value.

               7.      Reorganized EP Energy will be a Private Company

                Reorganized EP Energy is not expected to be subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act. As a result, holders of the New Common Shares may
receive less information with respect to the Debtors’ business than they would have received if
Reorganized EP Energy was subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act.

       E.      Additional Factors

               1.      Debtors Could Withdraw Plan

               The Plan may be revoked or withdrawn prior to the Confirmation Date by the
Debtors.

               2.      Debtors Have No Duty to Update

                The statements contained in the Disclosure Statement are made by the Debtors as
of the date hereof, unless otherwise specified herein, and the delivery of the Disclosure Statement
after that date does not imply that there has been no change in the information set forth herein
since that date. The Debtors have no duty to update the Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.




                                                 73
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 75 of 246



               3.     No Representations Outside the Disclosure Statement Are Authorized

               No representations concerning or related to the Debtors, the Chapter 11 Cases, or
the Plan are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth
in the Disclosure Statement.

               Any representations or inducements made to secure your vote for acceptance or
rejection of the Plan that are other than those contained in, or included with, the Disclosure
Statement should not be relied upon in making the decision to vote to accept or reject the Plan.

               4.     No Legal or Tax Advice Is Provided by the Disclosure Statement

               The contents of the Disclosure Statement should not be construed as legal, business,
or tax advice. Each holder of a Claim or Interest should consult their own legal counsel and
accountant as to legal, tax, and other matters concerning their Claim or Interest.

               The Disclosure Statement is not legal advice to you. The Disclosure Statement may
not be relied upon for any purpose other than to determine how to vote on the Plan or object to
confirmation of the Plan.

               5.     No Admission Made

              Nothing contained herein or in the Plan will constitute an admission of, or will be
deemed evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims
or Interests.

               6.     Certain Tax Consequences

              For a discussion of certain tax considerations to the Debtors and certain holders of
Claims in connection with the implementation of the Plan, see Article VII thereof.

                                     IX.
                     VOTING PROCEDURES AND REQUIREMENTS

               Before voting to accept or reject the Plan, each holder of a claim in a Voting Class
as of the Record Date (an “Eligible Holder”) should carefully review the Plan attached hereto as
Exhibit A. All descriptions of the Plan set forth in the Disclosure Statement are subject to the
terms and conditions of the Plan.

       A.      Voting Deadline

               All Eligible Holders have been sent a Ballot together with the Disclosure Statement.
Such holders should read the Ballot carefully and follow the instructions contained therein. Please
use only the Ballot that accompanies the Disclosure Statement to cast your vote.

              The Debtors have engaged Prime Clerk LLC as their Voting Agent to assist in the
transmission of voting materials and in the tabulation of votes with respect to the Plan. FOR
YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING



                                                74
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 76 of 246



DEADLINE OF 4:00 P.M. (PREVAILING CENTRAL TIME) ON AUGUST 19, 2020,
UNLESS EXTENDED BY THE DEBTORS.

           IF A BALLOT IS DAMAGED OR LOST, YOU MAY CONTACT THE VOTING
AGENT AT THE NUMBER SET FORTH BELOW TO RECEIVE A REPLACEMENT
BALLOT. ANY BALLOT THAT IS EXECUTED AND RETURNED BUT WHICH DOES NOT
INDICATE A VOTE FOR ACCEPTANCE OR REJECTION OF THE PLAN WILL NOT BE
COUNTED.

         IF YOU HAVE ANY QUESTIONS CONCERNING VOTING PROCEDURES,
YOU MAY CONTACT THE VOTING AGENT AT:

                                   Prime Clerk LLC
      Telephone: (877) 502-9869 (domestic toll free) or (917) 947-2373 (international)
      E-mail: EPEnergyinfo@primeclerk.com (with “EP Energy” in the subject line)


              Additional copies of the Disclosure Statement are available upon request made to
the Voting Agent, at the telephone numbers or e-mail address set forth immediately above.

       B.      Voting Procedures

               The Debtors are providing copies of the Disclosure Statement (including all
exhibits and appendices), related materials, and a Ballot (collectively, a “Solicitation Package”)
to record holders in the Voting Classes.

                Eligible Holders in the Voting Classes should provide all of the information
requested by the Ballot, and should (a) complete and return all Ballots received in the enclosed,
self-addressed, postage-paid envelope provided with each such Ballot to the Voting Agent, or
electronically via e-mail to EPEnergyinfo@primeclerk.com with “EP Energy” in the subject line,
or (b) submit a Ballot electronically via the E-Ballot voting platform on Prime Clerk’s website by
visiting https://cases.primeclerk.com/EPEnergy, clicking on the “Submit E-Ballot” link, and
following the instructions set forth on the website.

           HOLDERS ARE STRONGLY ENCOURAGED TO SUBMIT THEIR BALLOTS
VIA THE E-BALLOT PLATFORM.

       C.      Parties Entitled to Vote

                 Under the Bankruptcy Code, only holders of claims or interests in “impaired”
classes are entitled to vote on a plan. Under section 1124 of the Bankruptcy Code, a class of claims
or interests is deemed to be “impaired” under a plan unless: (1) the plan leaves unaltered the legal,
equitable, and contractual rights to which such claim or interest entitles the holder thereof; or
(2) notwithstanding any legal right to an accelerated payment of such claim or interest, the plan
cures all existing defaults (other than defaults resulting from the occurrence of events of
bankruptcy) and reinstates the maturity of such claim or interest as it existed before the default.

               If, however, the holder of an impaired claim or interest will not receive or retain
any distribution under the plan on account of such claim or interest, the Bankruptcy Code deems


                                                 75
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 77 of 246



such holder to have rejected the plan, and, accordingly, holders of such claims and interests do not
actually vote on the plan. If a claim or interest is not impaired by the plan, the Bankruptcy Code
deems the holder of such claim or interest to have accepted the plan and, accordingly, holders of
such claims and interests are not entitled to vote on the Plan.

               A vote may be disregarded if the Bankruptcy Court determines, pursuant to section
1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance
with the provisions of the Bankruptcy Code.

                The Bankruptcy Code defines “acceptance” of a plan by a class of: (1) Claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in dollar amount and more
than one-half (1/2) in number of the Claims that cast ballots for acceptance or rejection of the Plan;
and (2) Interests as acceptance by interest holders in that class that hold at least two-thirds (2/3) in
amount of the Interests that cast ballots for acceptance or rejection of the Plan.

                The Claims and Interests in the following classes are impaired under the Plan and
entitled to vote to accept or reject the Plan:

       Class 3 — RBL Claims

       Class 4 — 1.125L Notes Claims

       Class 5B — Parent Unsecured Claims

       Class 6 — Convenience Class

       Class 9 — Existing Parent Equity Interests

               An Eligible Holder should vote on the Plan by completing a Ballot in accordance
with the instructions therein and as set forth above.

                All Ballots must be signed by the Eligible Holder, or any person who has obtained
a properly completed Ballot proxy from the Eligible Holder by the Record Date. Unless otherwise
ordered by the Bankruptcy Court, Ballots that are signed, dated, and timely received, but on which
a vote to accept or reject the Plan has not been indicated, will not be counted. The Debtors, in
their sole discretion, may request that the Voting Agent attempt to contact such voters to cure any
such defects in the Ballots. Any Ballot marked to both accept and reject the Plan will not be
counted. If you return more than one Ballot voting different claims, the Ballots are not voted in
the same manner, and you do not correct this before the Voting Deadline, those Ballots will not be
counted. An otherwise properly executed Ballot that attempts to partially accept and partially
reject the Plan will likewise not be counted.

               The Ballots provided to Eligible Holders will reflect the principal amount of such
Eligible Holder’s Claim; however, when tabulating votes, the Voting Agent may adjust the amount
of such Eligible Holder’s Claim by multiplying the principal amount by a factor that reflects all
amounts accrued between the Record Date and the Petition Date including interest.

               Under the Bankruptcy Code, for purposes of determining whether the requisite
votes for acceptance have been received, only Eligible Holders who actually vote will be counted.



                                                  76
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 78 of 246



The failure of a holder to deliver a duly executed Ballot to the Voting Agent will be deemed to
constitute an abstention by such holder with respect to voting on the Plan and such abstentions will
not be counted as votes for or against the Plan.

               Except as provided below, unless the Ballot is timely submitted to the Voting Agent
before the Voting Deadline together with any other documents required by such Ballot, the Debtors
may, in their sole discretion, reject such Ballot as invalid, and therefore decline to utilize it in
connection with seeking confirmation of the Plan.

                1.      Fiduciaries and Other Representatives

                 If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact,
officer of a corporation, or another, acting in a fiduciary or representative capacity, such person
should indicate such capacity when signing and, if requested, must submit proper evidence
satisfactory to the Debtors of authority to so act. Authorized signatories should submit the separate
Ballot of each Eligible Holder for whom they are voting.

                2.      Agreements Upon Furnishing Ballots

                The delivery of an accepting Ballot pursuant to one of the procedures set forth
above will constitute the agreement of the creditor with respect to such Ballot to accept: (a) all of
the terms of, and conditions to, this Solicitation; and (b) the terms of the Plan including the
injunction, releases, and exculpations set forth in Sections 10.5, 10.6, 10.7, 10.8, and 10.9 therein.
All parties in interest retain their right to object to confirmation of the Plan pursuant to section
1128 of the Bankruptcy Code.

                3.      Change of Vote

               Any party who has previously submitted to the Voting Agent before the Voting
Deadline a properly completed Ballot may revoke such Ballot and change its vote by submitting
to the Voting Agent before the Voting Deadline a subsequent, properly completed Ballot voting
for acceptance or rejection of the Plan.

        D.      Waivers of Defects, Irregularities, etc.

                 Unless otherwise directed by the Bankruptcy Court, all questions as to the validity,
form, eligibility (including time of receipt), acceptance, and revocation or withdrawals of Ballots
will be determined by the Voting Agent or the Debtors, as applicable, in their sole discretion,
which determination will be final and binding. The Debtors reserve the right to reject any and all
Ballots submitted by any of their respective creditors not in proper form, the acceptance of which
would, in the opinion of the Debtors or their counsel, as applicable, be unlawful. The Debtors
further reserve their respective rights to waive any defects or irregularities or conditions of delivery
as to any particular Ballot. The interpretation (including the Ballot and the respective instructions
thereto) by the applicable Debtor, unless otherwise directed by the Bankruptcy Court, will be final
and binding on all parties. Unless waived, any defects or irregularities in connection with
deliveries of Ballots must be cured within such time as the Debtors (or the Bankruptcy Court)
determines. Neither the Debtors nor any other person will be under any duty to provide notification
of defects or irregularities with respect to deliveries of Ballots nor will any of them incur any
liabilities for failure to provide such notification. Unless otherwise directed by the Bankruptcy


                                                   77
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 79 of 246



Court, delivery of such Ballots will not be deemed to have been made until such irregularities have
been cured or waived. Ballots previously furnished (and as to which any irregularities have not
theretofore been cured or waived) will be invalidated.

       E.      Further Information, Additional Copies

               If you have any questions or require further information about the voting
procedures for voting your claims or about the packet of material you received, or if you wish to
obtain an additional copy of the Plan, the Disclosure Statement, or any exhibits to such documents,
please contact the Voting Agent.

                                         X.
                                 CONFIRMATION OF PLAN

       A.      Confirmation Hearing

                Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a
confirmation hearing upon appropriate notice to all required parties. On, or as promptly as
practicable after, the Petition Date, the Debtors will request that the Bankruptcy Court schedule
the Confirmation Hearing. Notice of the Confirmation Hearing will be provided to all known
creditors and equity holders or their representatives. The Confirmation Hearing may be adjourned
from time to time by the Bankruptcy Court without further notice except for the announcement of
the continuation date made at the Confirmation Hearing, at any subsequent continued
Confirmation Hearing, or pursuant to a notice filed on the docket for the Chapter 11 Cases.

       B.      Objections to Confirmation

                Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to the confirmation of a plan. Any objection to confirmation of the Plan must be in writing,
must conform to the Bankruptcy Rules and the Local Rules, must set forth the name of the objector,
the nature and amount of the Claims held or asserted by the objector against the Debtors’ estates
or properties, the basis for the objection and the specific grounds therefore, and must be filed with
the Bankruptcy Court, with a copy to the chambers of the United States Bankruptcy Judge
appointed to the Chapter 11 Cases, together with proof of service thereof, and served upon the
following parties, including such other parties as the Bankruptcy Court may order.

   a) Debtors at
      EP Energy Corporation
      601 Travis St., Suite 1400, Houston, TX 77002
      Houston, Texas 77042
      Attn: Jace Locke, Esq.

   b) Counsel to Debtors at
      Weil, Gotshal & Manges LLP
      700 Louisiana Street, Suite 1700
      Houston, Texas 77002
      Attn: Alfredo R. Pérez (Alfredo.Perez@weil.com)
             Clifford Carlson (Clifford.Carlson@weil.com)
             Stephanie Morrison (Stephanie.Morrison@weil.com)


                                                 78
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 80 of 246



       -and-

       Weil, Gotshal & Manges LLP
       767 Fifth Avenue
       New York, New York 10153
       Attn: Matthew S. Barr (Matt.Barr@weil.com)
              Ronit Berkovich (Ronit.Berkovich@weil.com)
              Scott R. Bowling (Scott.Bowling@weil.com)
              David J. Cohen (DavidJ.Cohen@weil.com)


   c) Counsel to the Ad Hoc Group of 1.125L Noteholders at
      Morrison & Foerster LLP
      250 West 55th Street
      New York, New York 10019
      Tel: (212) 468-8000
      Attn: Brett H. Miller (brettmiller@mofo.com)
              Dennis L. Jenkins (djenkins@mofo.com)

   d) Counsel to the Creditors’ Committee at
      Stroock & Stroock & Lavan LLP
      180 Maiden Lane
      New York, New York 10038
      Tel: (212) 806-5400
      Attn: Kristopher M. Hansen (khansen@stroock.com)
              Frank A. Merola (fmerola@stroock.com)
              Erez E. Gilad (egilad@stroock.com)
              Jonathan D. Canfield (jcanfield@stroock.com)

   e) Office of the U.S. Trustee at
      Office of the U.S. Trustee for Region 7
      515 Rusk Street, Suite 3516
      Houston, Texas 77002

   UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT
           MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

       C.      Requirements for Confirmation of Plan

                The Bankruptcy Court will confirm the Plan only if all of the requirements of
section 1129 of the Bankruptcy Code are met. Among the requirements for confirmation are that
the Plan is (1) accepted by all impaired Classes of Claims and Interests entitled to vote or, if
rejected or deemed rejected by an impaired Class, that the Plan “does not discriminate unfairly”
and is “fair and equitable” as to such Class; (2) in the “best interests” of the holders of Claims and
Interests impaired under the Plan; and (3) feasible.




                                                 79
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 81 of 246



                1.      Acceptance of Plan

                Under the Bankruptcy Code, a Class accepts a chapter 11 plan if (1) holders of two-
thirds (2/3) in amount and (2) with respect to holders of Claims, more than a majority in number
of the allowed claims in such class (other than those designated under section 1126(e) of the
Bankruptcy Code) vote to accept the Plan. Holders of Claims or Interests that fail to vote are not
counted in determining the thresholds for acceptance of the Plan.

                 If any impaired Class of Claims or Interests does not accept the Plan (or is deemed
to reject the Plan), the Bankruptcy Court may still confirm the Plan at the request of the Debtors
if, as to each impaired Class of Claims or Interests that has not accepted the Plan (or is deemed to
reject the Plan), the Plan “does not discriminate unfairly” and is “fair and equitable” under the so-
called “cram down” provisions set forth in section 1129(b) of the Bankruptcy Code. The “unfair
discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under the Plan. A chapter 11 plan does not discriminate unfairly,
within the meaning of the Bankruptcy Code, if the legal rights of a dissenting class are treated in
a manner consistent with the treatment of other classes whose legal rights are substantially similar
to those of the dissenting class and if no class of claims or interests receives more than it legally is
entitled to receive for its claims or interests. The test does not require that the treatment be the
same or equivalent, but that such treatment be “fair.” The “fair and equitable” test applies to
classes of different priority and status (e.g., secured versus unsecured; claims versus interests) and
includes the general requirement that no class of claims receive more than 100% of the allowed
amount of the claims in such class. As to the dissenting class, the test sets different standards that
must be satisfied for the Plan to be confirmed, depending on the type of claims or interests in such
class. The following sets forth the “fair and equitable” test that must be satisfied as to each type
of class for a plan to be confirmed if such class rejects the Plan:

       Secured Creditors. Each holder of an impaired secured claim either (a) retains its liens
        on the property, to the extent of the allowed amount of its secured claim, and receives
        deferred cash payments having a value, as of the effective date of the plan, of at least the
        allowed amount of such secured claim, (b) has the right to credit bid the amount of its claim
        if its property is sold and retains its lien on the proceeds of the sale, or (c) receives the
        “indubitable equivalent” of its allowed secured claim.
       Unsecured Creditors. Either (a) each holder of an impaired unsecured claim receives or
        retains under the plan, property of a value, as of the effective date of the plan, equal to the
        amount of its allowed claim or (b) the holders of claims and interests that are junior to the
        claims of the dissenting class will not receive any property under the plan.
       Interests. Either (a) each equity interest holder will receive or retain under the plan
        property of a value equal to the greater of (i) the fixed liquidation preference or redemption
        price, if any, of such equity interest and (ii) the value of the equity interest or (b) the holders
        of interests that are junior to the interests of the dissenting class will not receive or retain
        any property under the plan.

                The Debtors believe the Plan satisfies the “fair and equitable” requirement with
respect to any rejecting Class.




                                                    80
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 82 of 246



           IF ALL OTHER CONFIRMATION REQUIREMENTS ARE SATISFIED AT
THE CONFIRMATION HEARING, THE DEBTORS WILL ASK THE BANKRUPTCY
COURT TO RULE THAT THE PLAN MAY BE CONFIRMED ON THE GROUND THAT THE
SECTION 1129(b) REQUIREMENTS HAVE BEEN SATISFIED.

               2.      Best Interests Test

               As noted above, with respect to each impaired class of claims and equity interests,
confirmation of a plan requires that each such holder either: (a) accept the plan; or (b) receive or
retain under the plan property of a value, as of the effective date of the plan, that is not less than
the value such holder would receive or retain if the debtors were liquidated under chapter 7 of the
Bankruptcy Code. This requirement is referred to as the “best interests test.”

                This test requires a bankruptcy court to determine what the holders of allowed
claims and allowed equity interests in each impaired class would receive from a liquidation of the
debtor’s assets and properties in the context of a liquidation under chapter 7 of the Bankruptcy
Code. To determine if a plan is in the best interests of each impaired class, the value of the
distributions from the proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared with the value
offered to such classes of claims and equity interests under the plan.

                The Debtors believe that under the Plan all holders of impaired Claims and Interests
will receive property with a value not less than the value such holder would receive in a liquidation
under chapter 7 of the Bankruptcy Code. The Debtors’ belief is based primarily on:
(a) consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to holders of impaired Claims and Interests; and (b) the Liquidation
Analysis attached hereto as Exhibit D.

               The Debtors believe that any liquidation analysis is speculative, as it is necessarily
premised on assumptions and estimates which are inherently subject to significant uncertainties
and contingencies, many of which would be beyond the control of the Debtors. The Liquidation
Analysis provided in Exhibit D is solely for the purpose of disclosing to holders of Claims and
Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the
assumptions set forth therein. There can be no assurance as to values that would actually be
realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations
under section 1129(a)(7) of the Bankruptcy Code.

               3.      Feasibility

               Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that
confirmation of a plan is not likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this requirement, the Debtors
have analyzed their ability to meet their obligations under the Plan. As part of this analysis, the
Debtors have prepared the consolidated financial projections for the Reorganized Debtors
(collectively with the reserve information, development of schedules, and financial information,
the “Financial Projections”) for the fiscal years 2020 through 2025 (the “Projection Period”).
The Financial Projections, and the assumptions on which they are based, are annexed hereto as



                                                 81
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 83 of 246



Exhibit E. Based upon such Financial Projections, the Debtors believe they will have sufficient
resources to make all payments required pursuant to the Plan and that confirmation of the Plan is
not likely to be followed by liquidation or the need for further reorganization.

                 The Debtors do not, as a matter of course, publish their business plans or strategies,
projections or anticipated financial position. Accordingly, the Debtors do not anticipate that they
will, and disclaim any obligation to, furnish updated business plans or Financial Projections to
parties in interest after the Confirmation Date, or to include such information in documents
required to be filed with the SEC or otherwise make such information public, unless required to
do so by the SEC or other regulatory bodies. In connection with the planning and development of
the Plan, the Financial Projections were prepared by the Debtors, with the assistance of their
professionals, to present the anticipated impact of the Plan. The Financial Projections assume that
the Plan will be implemented in accordance with its stated terms. The Financial Projections are
based on forecasts of key economic variables and may be significantly impacted by, among other
factors, oil and natural gas prices, expectations regarding future commodity prices, the level of
activity of oil and natural gas exploration, development, and production domestically and
internationally, demand for drilling services, competition and supply of competing rigs, changes
in the political environment of the countries in which the Debtors operate, regulatory changes, and
a variety of other factors. Consequently, the estimates and assumptions underlying the Financial
Projections are inherently uncertain and are subject to material business, economic, and other
uncertainties. Therefore, such Financial Projections, estimates, and assumptions are not
necessarily indicative of current values or future performance, which may be significantly less or
more favorable than set forth herein.

                The Financial Projections should be read in conjunction with the assumptions,
qualifications, and explanations set forth in the Disclosure Statement, the Plan, and the Plan
Supplement, in their entirety, and the historical consolidated financial statements (including the
notes and schedules thereto).

                                        XI.
                           ALTERNATIVES TO CONFIRMATION
                             AND CONSUMMATION OF PLAN

                The Debtors have evaluated several alternatives to the Plan. After studying these
alternatives, the Debtors have concluded that the Plan is the best alternative and will maximize
recoveries to parties in interest, assuming confirmation and consummation of the Plan. If the Plan
is not confirmed and consummated, the alternatives to the Plan are: (A) the preparation and
presentation of an alternative reorganization; (B) the a sale of some or all of the Debtors’ assets
pursuant to section 363 of the Bankruptcy Code; or (C) a liquidation under chapter 7 of the
Bankruptcy Code.

       A.      Alternative Plan of Reorganization

               If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in
which to file a plan of reorganization has expired, any other party in interest) could attempt to
formulate a different plan. Such a plan might involve either: (a) a reorganization and continuation
of the Debtors’ businesses or (b) an orderly liquidation of their assets. The Debtors, however,




                                                  82
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 84 of 246



believe that the Plan, as described herein, enables their creditors to realize the most value under
the circumstances.

       B.      Sale under Section 363 of the Bankruptcy Code

                If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court,
after notice and hearing, authorization to sell their assets under section 363 of the Bankruptcy Code.
Subject to the terms of the Intercreditor Agreements, holders of RBL Claims, 1.125L Notes Claims,
1.25L Notes Claims, and 1.5L Notes Claims and the DIP Lenders would be entitled to credit bid
on any property to which their security interest is attached to the extent of the value of such security
interest, and to offset their Claims against the purchase price of the property. In addition, the
security interests in the Debtors’ assets held by holders of 1.125L Notes Claims, 1.25L Notes
Claims, and 1.5L Notes Claims and the DIP Lenders would attach to the proceeds of any sale of
the Debtors’ assets to the extent of their secured interests therein. Upon analysis and consideration
of this alternative, the Debtors do not believe a sale of its assets under section 363 of the
Bankruptcy Code would yield a higher recovery for the holders of Claims under the Plan.

       C.      Liquidation Under Chapter 7 of Bankruptcy Code

                If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under
chapter 7 of the Bankruptcy Code in which a trustee would be elected or appointed to liquidate the
assets of the Debtors for distribution to their creditors in accordance with the priorities established
by the Bankruptcy Code. The effect that a chapter 7 liquidation would have on the recovery of
holders of Allowed Claims and Interests is set forth in the Liquidation Analysis attached hereto as
Exhibit D.

                The Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of, among other things, the
delay resulting from the conversion of the Chapter 11 Cases, the additional administrative
expenses associated with the appointment of a trustee and the trustee’s retention of professionals
who would be required to become familiar with the many legal and factual issues in the Chapter
11 Cases, and the loss in value attributable to an expeditious liquidation of the Debtors’ assets as
required by chapter 7.

                                       XII.
                         CONCLUSION AND RECOMMENDATION

               The Debtors believe the Plan is in the best interests of all stakeholders and urge the
holders of Claims and Interests in Classes 3, 4, 5B, 6 and 9 to vote in favor thereof.




                                                  83
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 85 of 246



Dated: July 13, 2020
       Houston, Texas              Respectfully submitted,

                                   EP ENERGY CORPORATION, on behalf of itself
                                   and its undersigned subsidiaries

                                      /s/ David Rush

                                     Name: David Rush
                                     Title: Chief Restructuring Officer

                                   EPE ACQUISITION, LLC
                                   EP ENERGY LLC
                                   EVEREST ACQUISITION FINANCE INC.
                                   EP ENERGY GLOBAL LLC
                                   EP ENERGY MANAGEMENT, L.L.C.
                                   EP ENERGY RESALE COMPANY, L.L.C.
                                   EP ENERGY E&P COMPANY, L.P.




                                     84
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 86 of 246




                             Exhibit A

                                Plan
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 87 of 246




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                     §
In re:                                               §        Chapter 11
                                                     §
EP ENERGY CORPORATION, et al.,                       §        Case No. 19-35654 (MI)
                                                     §
                                                     §        (Jointly Administered)
                 Debtors.1                           §
                                                     §


                    FIFTH AMENDED JOINT CHAPTER 11 PLAN OF
              EP ENERGY CORPORATION AND ITS AFFILIATED DEBTORS



 WEIL, GOTSHAL & MANGES LLP                                 WEIL, GOTSHAL & MANGES LLP
 Alfredo R. Pérez                                           Matthew S. Barr (admitted pro hac vice)
 Clifford W. Carlson                                        Ronit Berkovich (admitted pro hac vice)
 Stephanie N. Morrison (admitted pro hac vice)              Scott R. Bowling (admitted pro hac vice)
 700 Louisiana Street, Suite 1700                           David J. Cohen (admitted pro hac vice)
 Houston, Texas 77002                                       767 Fifth Avenue
 Telephone: (713) 546-5000                                  New York, New York 10153
 Facsimile: (713) 224-9511                                  Telephone: (212) 310-8000
                                                            Facsimile: (212) 310-8007

 Attorneys for Debtors
 and Debtors in Possession

 Dated: July 13, 2020
         Houston, Texas




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: EP Energy Corporation (2728), EPE Acquisition, LLC (5855), EP Energy LLC (1021),
Everest Acquisition Finance Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP
Energy Resale Company, L.L.C. (9561), and EP Energy E&P Company, L.P. (7092). The Debtors’ primary mailing
address is 601 Travis Street, Suite 1400, Houston, TX 77002.
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 88 of 246




                                             Table of Contents

ARTICLE I.     Definitions and Interpretation. .......................................................................1

   1.1         Definitions..........................................................................................................1

   1.2         Interpretation; Application of Definitions; Rules of Construction. .................18

   1.3         Reference to Monetary Figures. .......................................................................18

   1.4         Consent Rights of the Requisite 1.125L Noteholders ......................................18

   1.5         Controlling Document. ....................................................................................18

ARTICLE II.    Administrative Expense Claims, Fee Claims, DIP Claims, and Priority
               Tax Claims. .....................................................................................................19

   2.1         Treatment of Administrative Expense Claims. ................................................19

   2.2         Treatment of Fee Claims. .................................................................................19

   2.3         Treatment of DIP Claims and Commitments...................................................20

   2.4         Payment of Fees and Expenses Under DIP Order. ..........................................20

   2.5         Treatment of Priority Tax Claims. ...................................................................20

ARTICLE III.   Classification of Claims and Interests. .........................................................21

   3.1         Classification in General. .................................................................................21

   3.2         Formation of Debtor Groups for Convenience Only. ......................................21

   3.3         Summary of Classification of Claims and Interests. ........................................21

   3.4         Special Provision Governing Unimpaired Claims. ..........................................22

   3.5         Separate Classification of Other Secured Claims. ...........................................22

   3.6         Elimination of Vacant Classes. ........................................................................22

   3.7         Voting Classes; Presumed Acceptance by Non-Voting Classes......................22

   3.8         Voting; Presumptions; Solicitation. .................................................................23

   3.9         Cramdown. .......................................................................................................23

   3.10        No Waiver. .......................................................................................................23
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 89 of 246




ARTICLE IV.   Treatment of Claims and Interests...............................................................23

   4.1        Class 1: Other Secured Claims. .......................................................................23

   4.2        Class 2: Other Priority Claims. .......................................................................24

   4.3        Class 3: RBL Claims.......................................................................................24

   4.4        Class 4: 1.125L Notes Claims. ........................................................................25

   4.5        Class 5A: Unsecured Claims. .........................................................................25

   4.6        Class 5B: Parent Unsecured Claims. ..............................................................25

   4.7        Class 6: Convenience Claims..........................................................................25

   4.8        Class 7: Intercompany Claims. .......................................................................26

   4.9        Class 8: Subordinated Claims. ........................................................................26

   4.10       Class 9: Existing Parent Equity Interests. .......................................................26

   4.11       Class 10: Other Equity Interests. ....................................................................26

   4.12       Class 11: Intercompany Interests. ...................................................................27

   4.13       Treatment of Vacant Classes. ..........................................................................27

ARTICLE V.    Means for Implementation. ...........................................................................27

   5.1        Compromise and Settlement of Claims, Interests, and Controversies. ............27

   5.2        Treatment of MSB Claims, Interests, and Controversies. ...............................27

   5.3        Continued Corporate Existence; Effectuating Documents; Further
              Transactions. ....................................................................................................28

   5.4        Corporate Action. .............................................................................................29

   5.5        Plan Funding. ...................................................................................................30

   5.6        Cancellation of Existing Securities and Agreements. ......................................30

   5.7        Cancellation of Certain Existing Security Interests. ........................................31

   5.8        Officers and Boards of Directors. ....................................................................32

   5.9        Employee Incentive Plan. ................................................................................33

   5.10       Authorization, Issuance, and Delivery of New Common Shares. ...................33


                                                         ii
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 90 of 246




   5.11       Exit Credit Agreement. ....................................................................................33

   5.12       Intercompany Interests; Corporate Reorganization. ........................................34

   5.13       Restructuring Transactions. .............................................................................34

   5.14       Indenture Trustee Fees and Expenses. .............................................................34

   5.15       Private Company. .............................................................................................36

   5.16       Member Expenses. ...........................................................................................36

ARTICLE VI.   Distributions. ..................................................................................................36

   6.1        Distributions Generally. ...................................................................................36

   6.2        No Postpetition Interest on Claims. .................................................................36

   6.3        Date of Distributions. .......................................................................................36

   6.4        Distribution Record Date. ................................................................................37

   6.5        Distributions after Effective Date ....................................................................37

   6.6        Disbursing Agent. ............................................................................................37

   6.7        Delivery of Distributions. ................................................................................37

   6.8        Unclaimed Property. ........................................................................................38

   6.9        Satisfaction of Claims. .....................................................................................38

   6.10       Manner of Payment under Plan........................................................................38

   6.11       Fractional Shares and De Minimis Cash Distributions. ...................................38

   6.12       No Distribution in Excess of Amount of Allowed Claim. ...............................39

   6.13       Allocation of Distributions Between Principal and Interest. ...........................39

   6.14       Exemption from Securities Laws. ....................................................................39

   6.15       Setoffs and Recoupments. ................................................................................39

   6.16       Rights and Powers of Disbursing Agent. .........................................................40

   6.17       Withholding and Reporting Requirements. .....................................................40




                                                        iii
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 91 of 246




ARTICLE VII. Procedures for Disputed Claims. ..................................................................41

     7.1             Allowance of Claims........................................................................................41

     7.2             Claims Objections. ...........................................................................................41

     7.3             Estimation of Claims........................................................................................41

     7.4             Adjustment to Claims Register Without Objection. ........................................42

     7.5             Time to File Objections to Claims. ..................................................................42

     7.6             Disallowance of Claims. ..................................................................................42

     7.7             Amendments to Claims. ...................................................................................42

     7.8             No Distributions Pending Allowance. .............................................................43

     7.9             Disputed Claims Reserve. ................................................................................43

     7.10            Distributions After Allowance. ........................................................................44

     7.11            Claims Resolution Procedures Cumulative. ....................................................44

ARTICLE VIII. Executory Contracts and Unexpired Leases. ..............................................44

     8.1             General Treatment. ..........................................................................................44

     8.2             Determination of Cure Amounts and Deemed Consent. .................................45

     8.3             Payments Related to Assumption of Contracts and Leases. ............................46

     8.4             Rejection Damages Claims. .............................................................................46

     8.5             Survival of the Debtors’ Indemnification Obligations.....................................46

     8.6             Employee Arrangements. .................................................................................47

     8.7             Insurance Policies. ...........................................................................................47

     8.8             Modifications, Amendments, Supplements, Restatements, or Other
                     Agreements. .....................................................................................................48

     8.9             Reservation of Rights. ......................................................................................48

ARTICLE IX.          Conditions Precedent to Occurrence of Effective Date. .............................49

     9.1             Conditions Precedent to Effective Date. ..........................................................49

     9.2             Waiver of Conditions Precedent. .....................................................................50


                                                               iv
      Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 92 of 246




      9.3             Effect of Failure of a Condition. ......................................................................50

ARTICLE X.            Effect of Confirmation...................................................................................50

      10.1            Binding Effect. .................................................................................................50

      10.2            Vesting of Assets. ............................................................................................51

      10.3            Discharge of Claims Against and Interests in Debtors. ...................................51

      10.4            Pre-Confirmation Injunctions and Stays. .........................................................52

      10.5            Injunction Against Interference With Plan. .....................................................52

      10.6            Plan Injunction. ................................................................................................52

      10.7            Releases............................................................................................................53

      10.8            Exculpation. .....................................................................................................56

      10.9            Injunction Related to Releases and Exculpation. .............................................56

      10.10           Subordinated Claims. .......................................................................................57

      10.11           Retention of Causes of Action and Reservation of Rights. .............................57

      10.12           Ipso Facto and Similar Provisions Ineffective. ................................................57

      10.13           Indemnification and Reimbursement Obligations. ..........................................57

ARTICLE XI.           Retention of Jurisdiction. ..............................................................................58

      11.1            Retention of Jurisdiction. .................................................................................58

ARTICLE XII. Miscellaneous Provisions. ..............................................................................60

      12.1            Exemption from Certain Transfer Taxes. ........................................................60

      12.2            Request for Expedited Determination of Taxes. ..............................................60

      12.3            Dates of Actions to Implement Plan. ...............................................................60

      12.4            Amendments. ...................................................................................................60

      12.5            Revocation or Withdrawal of Plan. ..................................................................61

      12.6            Severability. .....................................................................................................61

      12.7            Governing Law. ...............................................................................................62



                                                                  v
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 93 of 246




12.8      Immediate Binding Effect. ...............................................................................62

12.9      Successors and Assigns....................................................................................62

12.10     Entire Agreement. ............................................................................................62

12.11     Computing Time. .............................................................................................62

12.12     Exhibits to Plan. ...............................................................................................62

12.13     Notices. ............................................................................................................62

12.14     Reservation of Rights. ......................................................................................63

12.15     Dissolution of Creditors’ Committee. ..............................................................64




                                                     vi
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 94 of 246




               Each of EP Energy Corporation; EPE Acquisition, LLC; EP Energy LLC; Everest
Acquisition Finance Inc.; EP Energy Global LLC; EP Energy Management, L.L.C.; EP Energy
Resale Company, L.L.C.; and EP Energy E&P Company, L.P. (each, a “Debtor” and collectively,
the “Debtors”) proposes the following joint chapter 11 plan of reorganization pursuant to section
1121(a) of the Bankruptcy Code. Capitalized terms used herein shall have the meanings set forth
in Section 1.1 below.



ARTICLE I.             DEFINITIONS AND INTERPRETATION.

               1.1     Definitions.

               The following terms shall have the respective meanings specified below:

              1.125L Notes means the 7.750% senior secured notes due 2026 issued pursuant to
the 1.125L Notes Indenture.

                1.125L Notes Claims means all Claims, other than Claims subject to subordination
in accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the 1.125L
Notes, the 1.125L Notes Indenture, or any of the security documents governing or evidencing any
security interests entered into in connection therewith, including accrued but unpaid interest, costs,
fees and indemnities through the Effective Date. The 1.125L Notes Claims shall be deemed
Allowed on the Effective Date in the aggregate original principal amount of $1 billion plus any
“Applicable Premium” due under the 1.125L Notes Indenture, accrued and unpaid interest thereon
and any other amounts due under the 1.125L Notes Indenture and applicable law. For the
avoidance of doubt, neither the 1.125L Notes Trustee Fees and Expenses nor the Ad Hoc 1.125L
Noteholder Group Fees and Expenses are 1.125L Notes Claims.

               1.125L Notes Indenture means that certain Indenture, dated as of May 23, 2018,
by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the
guarantors named therein, and the 1.125L Notes Trustee, as the same may be amended, modified,
or otherwise supplemented from time to time.

               1.125L Notes Trustee Fees and Expenses means the reasonable and documented
compensation, fees, out-of-pocket expenses, disbursements, and indemnity claims incurred by the
1.125L Notes Trustee, including, without limitation, attorneys’, financial advisors’ and agents’
fees, expenses, and disbursements. For the avoidance of doubt, the 1.125L Notes Trustee Fees
and Expenses shall include, without limitation, to the extent not previously paid in connection with
the Chapter 11 Cases, all outstanding reasonable and documented fees and expenses (including
any transaction or completion fees) of the professional advisors retained by or on behalf of the
1.125L Notes Trustee at the direction of the Ad Hoc 1.125L Noteholder Group, including fees and
expenses incurred by (a) Morrison & Foerster LLP pursuant to that certain engagement letter,
dated October 3, 2019, with the 1.125L Notes Trustee, (b) Foley & Lardner LLP pursuant to that
certain engagement letter, dated October 3, 2019, with the 1.125L Notes Trustee, (c) Faegre
Drinker Biddle & Reath LLP pursuant to that certain engagement letter, dated October 3, 2019,
with the 1.125L Notes Trustee, and (d) PJT Partners LP pursuant to that certain engagement letter,
dated October 3, 2019, with Morrison & Foerster LLP, as counsel to the 1.125L Notes Trustee.


                                                  1
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 95 of 246




              1.125L Notes Trustee means UMB Bank, National Association, in its capacity as
successor indenture trustee and notes collateral agent under the 1.125L Notes Indenture.

              1.25L Notes means the 8.000% senior secured notes due 2024 issued pursuant to
the 1.25L Notes Indenture.

                1.25L Notes Claims means all Claims, other than Claims subject to subordination
in accordance with section 510(b) of the Bankruptcy Code, arising from or based upon the 1.25L
Notes, the 1.25L Notes Indenture, or any of the security documents governing or evidencing any
security interests entered into in connection therewith, including accrued but unpaid interest, costs,
fees and indemnities through the Effective Date. The 1.25L Notes Claims shall be deemed
Allowed on the Effective Date in the aggregate principal amount of $500 million plus any accrued
and unpaid interest thereon and other amounts due as of the Petition Date, as adjusted and reduced
by postpetition payments of interest and advisor fees.

               1.25L Notes Indenture means that certain Indenture, dated as of November 29,
2016, by and among EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of
the guarantors named therein, and the 1.25L Notes Trustee, as the same may be amended,
modified, or otherwise supplemented from time to time.

               1.25L Notes Trustee means BOKF, NA, in its capacity as successor indenture
trustee and notes collateral agent under the 1.25L Notes Indenture.

               1.5L Notes means, collectively, the 2024 1.5L Notes and the 2025 1.5L Notes.

              1.5L Notes Claims means, collectively, the 2024 1.5L Notes Claims and the 2025
1.5L Notes Claims.

              1.5L Notes Indentures means the 2024 1.5L Notes Indenture and the 2025 1.5L
Notes Indenture, together.

               1.5L Notes Trustees means the 2024 1.5L Notes Trustee and the 2025 1.5L Notes
Trustee, together.

              2020 Unsecured Notes Claims means all Claims arising under or based upon the
9.375% senior notes due 2020 or the 2020 Unsecured Notes Indenture, of which the aggregate
principal amount plus accrued and unpaid interest thereon as of the Petition Date was
$189,286,918.

                2020 Unsecured Notes Indenture means that certain Indenture dated as of April
24, 2012 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2020 Unsecured Notes Indenture Trustee.

              2020 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB, as
successor indenture trustee under the 2020 Unsecured Notes Indenture.




                                                  2
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 96 of 246




              2022 Unsecured Notes Claims means all Claims arising under or based upon the
7.750% senior notes due 2022 or the 2022 Unsecured Notes Indenture, of which the aggregate
principal amount plus accrued and unpaid interest thereon as of the Petition Date was
$190,729,276.

                2022 Unsecured Notes Indenture means that certain Indenture, dated as of August
13, 2012 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2022 Unsecured Notes Indenture Trustee.

              2022 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB, as
successor indenture trustee under the 2022 Unsecured Notes Indenture.

              2023 Unsecured Notes Claims means all Claims arising under or based upon the
6.375% senior notes due 2023 or the 2023 Unsecured Notes Indenture, the aggregate principal
amount plus accrued and unpaid interest thereon of which outstanding as of the Petition Date was
$330,051,034.

                2023 Unsecured Notes Indenture means that certain Indenture, dated as of May
28, 2015 (as amended, modified, or otherwise supplemented from time to time) by and among the
EP Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2023 Unsecured Notes Indenture Trustee.

              2023 Unsecured Notes Trustee means Wilmington Savings Fund Society, FSB, as
successor indenture trustee under the 2023 Unsecured Notes Indenture.

               2024 1.5L Notes means the 9.375% senior secured notes due 2024 issued pursuant
to the 2024 1.5L Notes Indenture.

                2024 1.5L Notes Claims means all Claims arising under the 2024 1.5L Notes or
2024 1.5L Notes Indenture, of which the aggregate principal amount plus accrued and unpaid
interest thereon as of the Petition Date was $1,135,293,088.

                2024 1.5L Notes Indenture means that that certain Indenture, dated as of January
3, 2018 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2024 1.5L Notes Trustee.

               2024 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2024 1.5L Notes Indenture.

               2025 1.5L Notes means the 8.000% senior secured notes due 2025 issued pursuant
to the 2025 1.5L Notes Indenture.

                2025 1.5L Notes Claims means all Claims arising under the 2025 1.5L Notes or
2025 1.5L Notes Indenture, of which the aggregate principal amount plus accrued and unpaid
interest thereon as of the Petition Date was $1,051,324,444.



                                               3
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 97 of 246




                2025 1.5L Notes Indenture means that that certain Indenture, dated as of February
6, 2017 (as amended, modified, or otherwise supplemented from time to time) by and among EP
Energy LLC and Everest Acquisition Finance Inc., as co-issuers, each of the guarantors named
therein, and the 2025 1.5L Notes Trustee.

               2025 1.5L Notes Trustee means Wilmington Trust, National Association, in its
capacity as indenture trustee and collateral agent under the 2025 1.5L Notes Indenture.

              Ad Hoc 1.125L Noteholder Group means the ad hoc group comprising certain
holders of, among other claims, 1.125L Notes Claims as set forth in the Amended Verified
Statement Pursuant to Federal Rule of Bankruptcy Procedure 2019 (ECF No. 820).

                Ad Hoc 1.125L Noteholder Group Fees and Expenses means, collectively, to the
extent not previously paid in connection with the Chapter 11 Cases and to the extent not
constituting 1.125L Notes Trustee Fees and Expenses, all outstanding reasonable and documented
fees (including any transaction or completion fees) and out-of-pocket expenses of any professional
advisors retained on behalf of the Ad Hoc 1.125L Noteholder Group, including (a) Morrison &
Foerster LLP, (b) Foley & Lardner LLP, and (c) PJT Partners LP.

               Administrative Bar Date means the date that requests for payment of
Administrative Expense Claims (other than Fee Claims) must be filed with the Bankruptcy Court
and served on the Debtors or the Reorganized Debtors, as applicable, that is thirty (30) days after
the Effective Date.

               Administrative Expense Claim means any Claim constituting a cost or expense of
administration incurred during the Chapter 11 Cases of a kind specified under section 503(b) of
the Bankruptcy Code and entitled to priority under sections 507(a)(2), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including (a) the actual and necessary costs and expenses incurred after the
Petition Date and through the Effective Date of preserving the Estates and operating the businesses
of the Debtors (such as wages, salaries, or commissions for services and payments for goods and
other services and leased premises), and (b) Fee Claims. For the avoidance of doubt, DIP Claims
are not Administrative Expense Claims.

                 Allowed means, with respect to any Claim against or Interest in a Debtor, (a) (i) that
is timely filed by the bar date established in the Chapter 11 Cases, or (ii) as to which there exists
no requirement for the holder of a Claim to file such Claim under the Plan, the Bankruptcy Code,
the Bankruptcy Rules or a Final Order, (b) (i) that is listed in the Schedules as not contingent, not
unliquidated, and not disputed, and (ii) for which no contrary proof of claim has been timely filed,
or (c) allowed under the Plan or by a Final Order. With respect to any Claim described in clause
(a) above, such Claim will be considered allowed only if, and to the extent that, (A) no objection
to the allowance of such Claim has been asserted, or may be asserted, on or before the time period
set forth in the Plan, and no request for estimation or other challenge, including pursuant to section
502(d) of the Bankruptcy Code or otherwise, has been interposed and not withdrawn within the
applicable period fixed by the Plan or applicable law, (B) an objection to such Claim is asserted
and such Claim is subsequently allowed pursuant to a Final Order, (C) such Claim is settled
pursuant to an order of the Bankruptcy Court, or (D) such Claim is allowed pursuant to the Plan
or any agreements related thereto and such allowance is approved and authorized by the



                                                  4
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 98 of 246




Bankruptcy Court; provided, however, that notwithstanding the foregoing, the Reorganized
Debtors shall retain all claims and defenses with respect to Allowed Claims that are reinstated or
otherwise unimpaired pursuant to the Plan.

               Antitrust Authorities means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys general of the several
states of the United States and any other Governmental Entity having jurisdiction pursuant to the
Antitrust Laws.

                Antitrust Laws means the Sherman Antitrust Act, the Clayton Antitrust Act, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, the Federal Trade
Commission Act and all other United States, federal or state or foreign or multinational statutes,
rules, regulation, orders, decrees, administrative or judicial doctrines or other laws, including
antitrust, competition and merger control laws, that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of lessening or negatively impacting competition,
monopolization or restraint of trade.

              Asset means all of the rights, title, and interests of a Debtor in and to property of
whatever type or nature (including real, personal, mixed, intellectual, tangible, and intangible
property).

             Assumption Dispute means an unresolved objection regarding assumption, Cure
Amount, “adequate assurance of future performance” (within the meaning of section 365 of the
Bankruptcy Code), or other issues relating to assumption of an executory contract or unexpired
lease.

               Avoidance Actions means all claims and causes of action to avoid a transfer of
property or an obligation incurred by the Debtors arising under sections 544, 545, 547, 548, 549,
and 550 of the Bankruptcy Code, and applicable nonbankruptcy law.

                Bankruptcy Code means title 11 of the United States Code, as amended from time
to time, as applicable to these Chapter 11 Cases.

               Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of Texas having jurisdiction over the Chapter 11 Cases and, to the extent of any reference
made under section 157 of title 28 of the United States Code or the Bankruptcy Court is determined
not to have authority to enter a Final Order on an issue, the District Court having jurisdiction over
the Chapter 11 Cases under section 151 of title 28 of the United States Code.

               Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by Supreme Court of the United States under section 2075 of title 28 of the United
States Code, as amended from time to time, applicable to the Chapter 11 Cases, and any local rules
of the Bankruptcy Court.

                Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are authorized or required by law or executive
order to close.



                                                  5
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 99 of 246




               Cash means legal tender of the United States of America.

                Cause of Action means any action, claim, cross-claim, third-party claim, cause of
action, controversy, dispute, demand, right, Lien, indemnity, contribution, guaranty, suit,
obligation, liability, loss, debt, fee or expense, damage, interest, judgment, cost, account, defense,
remedy, offset, power, privilege, proceeding, license, and franchise of any kind or character
whatsoever, known, unknown, foreseen or unforeseen, existing or hereafter arising, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or unliquidated,
disputed or undisputed, secured or unsecured, assertable directly or derivatively (including any
alter ego theories), whether arising before, on, or after the Petition Date, in contract or in tort, in
law or in equity or pursuant to any other theory of law (including under any state or federal
securities laws). For the avoidance of doubt, Cause of Action also includes (a) any right of setoff,
counterclaim, or recoupment and any claim for breach of contract or for breach of duties imposed
by law or in equity, (b) the right to object to Claims or Interests, (c) any claim pursuant to section
362 or chapter 5 of the Bankruptcy Code, (d) any claim or defense including fraud, mistake, duress,
and usury and any other defenses set forth in section 558 of the Bankruptcy Code, and (e) any state
law fraudulent transfer claim.

             Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court.

              Claim means a “claim,” as defined in section 101(5) of the Bankruptcy Code,
against any Debtor.

              Class means any group of Claims or Interests classified under the Plan pursuant to
section 1122(a) of the Bankruptcy Code.

              Collateral means any Asset of an Estate that is subject to a Lien securing the
payment or performance of a Claim, which Lien is not invalid, is properly perfected as of the
Petition Date, and is not subject to avoidance under the Bankruptcy Code or applicable
nonbankruptcy law.

               Commitment Letter Amendment means the executed amendment to the existing
commitment letter for the DIP Facility Credit Agreement and the Exit Credit Agreement, the form
of which is attached to the Disclosure Statement as Exhibit B (as may be amended, restated, or
supplemented from time to time).

               Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

              Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

               Confirmation Order means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.




                                                  6
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 100 of 246




               Convenience Claim means any Claim that would otherwise be a General
Unsecured Claim that is (i) Allowed in the Convenience Claim Amount or less, or (ii) irrevocably
reduced (and liquidated, if applicable) to the Convenience Claim Amount at the election of the
holder of the Allowed General Unsecured Claim evidenced on the election form timely and validly
submitted by such holder; provided that a General Unsecured Claim may not be subdivided into
multiple Claims of the Convenience Claim Amount or less for purposes of receiving treatment as
a Convenience Claim; provided further, that to the extent that a holder of a Convenience Claim
against a Debtor holds any joint and several liability claims, guaranty claims, or other similar
claims against any other Debtors arising from or relating to the same obligations or liability as
such Convenience Claim, such holder shall only be entitled to a distribution on one Convenience
Claim against the Debtors in full and final satisfaction of all such Claims.

               Convenience Claim Amount means $100,000.

                Convenience Claim Distribution Amount means the aggregate amount of Cash
distributed to holders of Allowed Convenience Class Claims against the Debtors, which amount
shall not exceed $175,000.

             Creditors’ Committee means the Official Committee of Unsecured Creditors
appointed by the U.S. Trustee in these Chapter 11 Cases pursuant to section 1102 of the
Bankruptcy Code as it may be constituted from time to time.

               Cure Amount means the payment of Cash or the distribution of other property (as
the Debtors or the Reorganized Debtors, as applicable (subject to the reasonable consent of the
Requisite 1.125L Noteholders), and the counterparty to an executory contract or unexpired lease
of the Debtors may agree or the Bankruptcy Court may order) necessary to (a) cure a monetary
default by the Debtors in accordance with the terms of an executory contract or unexpired lease
and (b) permit the Debtors to assume such executory contract or unexpired lease under section
365(a) of the Bankruptcy Code.

               Cure Notice means the notice of proposed Cure Amount to be paid in connection
with an executory contract or unexpired lease of the Debtors that may be assumed or assumed and
assigned under the Plan pursuant to section 365 of the Bankruptcy Code, which notice shall be
reasonably acceptable to the Requisite 1.125L Noteholders and shall include (a) procedures for
objecting to proposed assumptions or assumptions and assignments of executory contracts and
unexpired leases, (b) any Cure Amount to be paid in connection therewith, and (c) procedures for
resolution by the Bankruptcy Court of any related disputes.

               D&O Policy means any insurance policy, including tail insurance policies, for
directors’, members’, trustees’, and officers’ liability maintained by the Debtors and in effect or
purchased as of the Petition Date.

               Debtor(s) has the meaning set forth in the introductory paragraph of the Plan.

                Debtor in Possession means, with respect to a Debtor, that Debtor in its capacity
as a debtor in possession pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.




                                                7
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 101 of 246




                DIP Facility means the postpetition senior secured superpriority priming revolving
loan facility approved by the DIP Order.

               DIP Agent means JPMorgan Chase Bank, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP Facility Credit Agreement, its successors,
assigns, or any replacement agent appointed pursuant to the terms of the DIP Facility Credit
Agreement.

                DIP Claim means any Claim held by the DIP Facility Lenders or the DIP Agent
arising under or relating to the DIP Facility Credit Agreement or the DIP Order, which includes
Claims for all principal amounts outstanding of up to $314,710,456 (which is subject to reduction
based on the amount outstanding as of the Effective Date), plus interest, reasonable and
documented out-of-pocket fees, expenses, costs and other charges of the DIP Agent or DIP
Lenders arising and required to be repaid under the DIP Facility Credit Agreement.

              DIP Commitments means obligations of the DIP Facility Lenders on account of
unfunded loans under the DIP Facility Credit Agreement.

               DIP Facility Credit Agreement means the credit agreement governing the terms of
the DIP Facility dated as of November 25, 2019, by and among EP Energy LLC, as borrower, EPE
Acquisition LLC, the DIP Agent, and the DIP Facility Lenders, with any amendments,
restatements, amendments and restatements, modifications or supplements thereto as permitted by
the DIP Order.

             DIP Facility Lenders means the lenders from time to time party to the DIP Facility
Credit Agreement.

               DIP Order means the Final Order (I) Authorizing Use of Cash Collateral;
(II) Authorizing Debtors to Obtain Senior Secured, Superpriority, Postpetition Financing;
(III) Granting Liens and Super-Priority Claims; (IV) Granting Adequate Protection to Prepetition
Secured Parties; and (V) Granting Related Relief (ECF No. 482), authorizing the Debtors to enter
into the DIP Facility Credit Agreement and access the DIP Facility.

               Disbursing Agent means any Entity in its capacity as a disbursing agent under
section 6.6 hereof, including any Debtor or Reorganized Debtor, as applicable, that acts in such a
capacity.

               Disclosure Statement means the Disclosure Statement for the Plan, which shall be
in form and substance reasonably acceptable to the Requisite 1.125L Noteholders, as
supplemented from time to time (and any changes thereto shall be reasonably acceptable to the
Requisite 1.125L Noteholders), which is prepared and distributed in accordance with sections
1125, 1126(b), or 1145 of the Bankruptcy Code, Bankruptcy Rules 3016 and 3018, or other
applicable law, and all exhibits, schedules, supplements, modifications, amendments, annexes, and
attachments to such disclosure statement.

               Disputed means, with respect to a Claim, (a) any Claim, which Claim is disputed
under Section 7.1 of the Plan or as to which the Debtors have interposed and not withdrawn an
objection or request for estimation that has not been determined by a Final Order; (b) any Claim,


                                                8
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 102 of 246




proof of which was required to be filed by order of the Bankruptcy Court but as to which a proof
of claim was not timely or properly filed; (c) any Claim that is listed in the Schedules, if any are
filed, as unliquidated, contingent or disputed, and as to which no request for payment or proof of
claim has been filed; or (d) any Claim that is otherwise disputed by any of the Debtors or the
Reorganized Debtors in accordance with applicable law or contract, which dispute has not been
withdrawn, resolved or overruled by a Final Order. To the extent the Debtors dispute only the
amount of a Claim, such Claim shall be deemed Allowed in the amount the Debtors do not dispute,
if any, and Disputed as to the balance of such Claim.

               Disputed Claims Reserve means the reserve established pursuant to and governed
by Section 7.9 of the Plan.

               Distribution Record Date means, except as otherwise provided in the Plan, the
Effective Date.

              DTC means The Depository Trust Company, a limited-purpose trust company
organized under the New York State Banking Law.

                 Effective Date means the date which is the first Business Day on which (a) all
conditions to the effectiveness of the Plan set forth in Section 9.2 of the Plan have been satisfied
or waived in accordance with the terms of the Plan, (b) no stay of the Confirmation Order is in
effect, and (c) the substantial consummation of the Plan occurs pursuant to 11 U.S.C. § 1101(2).

                EIP Shares means the awards issued under the Employee Incentive Plan, including
restricted stock units, options, New Common Shares, or other rights exercisable, exchangeable, or
convertible into New Common Shares, or a combination thereof, to be issued pursuant to the Plan
and the Employee Incentive Plan, which shall be dilutive of all other equity interests in the
Reorganized Debtors.

               EIP Term Sheet means the term sheet annexed to the Plan Supplement, which shall
be in form and substance reasonably acceptable to the Requisite 1.125L Noteholders, that sets forth
the material provisions of the Employee Incentive Plan.

                Employee Arrangements means all employment and severance arrangements,
programs, and policies, and all compensation and benefits plans, policies, and programs of the
Debtors applicable to their respective employees, retirees, consultants, contractors, and non-
employee directors, including all savings plans, retirement plans, healthcare plans, disability plans,
severance benefit plans, incentive plans (including equity and equity-based plans), welfare benefits
plans, and life and accidental death and dismemberment insurance plans. For the avoidance of
doubt, the New Executive Employment Agreements and the agreements provided for in the EIP
Term Sheet are not Employee Arrangements.

              Employee Incentive Plan means the employee incentive plan to be implemented
pursuant to Section 5.9 of the Plan, which shall be consistent with the terms set forth in the EIP
Term Sheet and be otherwise in form and substance reasonably acceptable to the Requisite 1.125L
Noteholders.

               Entity means an “entity,” as defined in section 101(15) of the Bankruptcy Code.


                                                  9
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 103 of 246




               EP Energy means EP Energy Corporation.

               EPLP means EP Energy E&P Company, L.P.

               Estate(s) means individually or collectively, the estate or estates of the Debtors
created under section 541 of the Bankruptcy Code.

               Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

                Exculpated Parties means collectively, and in each case in their capacities as such
during the Chapter 11 Cases (a) the Debtors, (b) the Reorganized Debtors, (c) the Creditors’
Committee and the current and former members of the Creditors’ Committee (solely in their
capacities as such), and (d) with respect to each of the foregoing Persons in clauses (a) through
(c), such Persons’ predecessors, successors, assigns, subsidiaries, affiliates, current and former
officers and directors, principals, equity holders, members, partners, managers, employees, agents,
advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, management companies, fund advisors, and other professionals, and
such Persons’ respective heirs, executors, estates, and nominees, in each case in their capacity as
such.

              Existing Parent Equity Interests means shares of Class A common stock of EP
Energy that existed immediately prior to the Effective Date, including any restricted stock in EP
Energy that vests prior to the Effective Date.

              Exit Credit Agreement means that certain Amended and Restated Credit
Agreement, to be dated as of the Effective Date, by and among EP Energy LLC, as borrower, EPE
Acquisition LLC, as holdings, the Exit Agent, and the Exit Lenders, which shall be in form and
substance substantially consistent with the Exit Term Sheet or on terms otherwise acceptable to
the Debtors and the Requisite 1.125L Noteholders.

             Exit Facility means the first lien exit credit facility arising pursuant to the Exit
Credit Agreement with aggregate commitments not in excess of $629,420,912.

              Exit Facility Agent means the administrative agent and collateral agent under the
Exit Credit Agreement.

              Exit Lenders means the lenders from time to time party to the Exit Credit
Agreement, including any permitted assignees thereof.

             Exit Term Sheet means that certain term sheet attached to the Commitment Letter
Amendment that sets forth the principal terms of the Exit Facility and, together with any
amendments thereto, shall be in form and substance reasonably acceptable to the Requisite 1.125L
Noteholders.

                Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Petition Date through the Effective Date by Professional Persons retained by an order



                                                10
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 104 of 246




of the Bankruptcy Court pursuant to sections 327, 328, 329, 330, 331, 503(b), or 1103 of the
Bankruptcy Code in the Chapter 11 Cases.

                Fee Escrow Account means an interest-bearing account in an amount equal to the
total estimated amount of Fee Claims and funded by the Debtors on or before the Effective Date.

                Final Order means an order, ruling, or judgment of the Bankruptcy Court (or other
court of competent jurisdiction) that: (a) is in full force and effect; (b) is not stayed; and (c) is no
longer subject to review, reversal, vacatur, modification, or amendment, whether by appeal or by
writ of certiorari; provided, however, that the possibility that a motion under Rules 59 or 60 of the
Federal Rules of Civil Procedure or any analogous Bankruptcy Rule (or any analogous rules
applicable in such other court of competent jurisdiction) may be filed relating to such order, ruling,
or judgment shall not cause such order, ruling, or judgment not to be a Final Order.

                General Unsecured Claim means any Claim, other than a Parent Unsecured Claim,
against the Debtors that is not an RBL Claim, a 1.125L Notes Claim, a 1.25L Notes Claim, a 1.5L
Notes Claim, a Convenience Claim, an Intercompany Claim, an Unsecured Notes Claim, or a
Claim that is secured, subordinated, or entitled to priority under the Bankruptcy Code.

                Governmental Entity means U.S. or non-U.S. international, regional, federal, state,
municipal or local governmental, judicial, administrative, legislative or regulatory authority,
entity, instrumentality, agency, department, commission, court or tribunal of competent
jurisdiction (including any branch, department or official thereof).

              Impaired means, with respect to a Claim, Interest, or a Class of Claims or Interests,
“impaired” within the meaning of such term in section 1124 of the Bankruptcy Code.

                 Indemnification Obligation means any existing or future obligation of any Debtor
to indemnify current and former directors, officers, members, managers, agents or employees of
any of the Debtors who served in such capacity, with respect to or based upon such service or any
act or omission taken or not taken in any of such capacities, or for or on behalf of any Debtor,
whether pursuant to agreement, the Debtors’ respective memoranda, articles or certificates of
incorporation, corporate charters, bylaws, operating agreements, limited liability company
agreements, or similar corporate or organizational documents or other applicable contract or law
in effect as of the Effective Date.

               Indenture Trustee Charging Lien means any Lien or other priority in payment in
favor of the Indenture Trustees against distributions to be made to holders of Allowed Notes
Claims for payment of any Indenture Trustee Fees and Expenses.

              Indenture Trustee Fees and Expenses means the 1.125L Notes Trustee Fees and
Expenses and the Other Indenture Trustee Fees and Expenses.

              Indenture Trustees means the 1.125L Notes Trustee, the 1.25L Notes Trustee, the
1.5L Notes Trustees, and the Unsecured Notes Trustees.

              Indentures means the 1.125L Notes Indenture, the 1.25L Notes Indenture, the 1.5L
Notes Indentures, and the Unsecured Notes Indentures.


                                                  11
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 105 of 246




               Intercompany Claim means any Claim against a Debtor held by another Debtor.

               Intercompany Interest means an Interest in a Debtor other than any Existing Parent
Equity Interests or Other Equity Interests.

                Intercreditor Agreements means collectively, (a) that certain Priority Lien
Intercreditor Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as
RBL Facility Agent and Applicable First Lien Agent, Wilmington Trust, National Association, as
the Initial Other Authorized Representative and each additional Authorized Representative from
time to time party thereto; (b) that certain Amended and Restated Senior Lien Intercreditor
Agreement, dated as of August 24, 2016, among JP Morgan Chase Bank, N.A., as RBL Facility
Agent and Applicable First Lien Agent, and EP Energy LLC and the Subsidiaries of EP Energy
LLC named therein; (c) that certain Additional Priority Lien Intercreditor Agreement, dated as of
November 29, 2016, by and among JPMorgan Chase Bank, N.A., as RBL Facility Agent and
Applicable First Lien Agent, BOKF, N.A., as successor Notes Facility Agent and Applicable
Second Lien Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein; and
(d) that certain Senior Priority Lien Intercreditor Agreement, dated as of May 23, 2018, by and
among JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien Agent,
UMB Bank, National Association, as successor Notes Facility Agent and Applicable Second Lien
Agent, EP Energy LLC and the Subsidiaries of EP Energy LLC named therein. The Intercreditor
Agreements will not be cancelled and will remain in full force and effect on the Effective Date.

                 Interest means any equity security (as defined in section 101(16) of the Bankruptcy
Code) in any of the Debtors, and any other security or equity interest in any of the Debtors,
including all ordinary shares, units, common stock, preferred stock, membership interest,
partnership interest or other instrument, evidencing any fixed or contingent ownership interest in
any of the Debtors, whether or not transferable and whether fully vested or vesting in the future,
including any option, warrant, or other right, contractual or otherwise, to acquire any such interest
in the Debtors, that existed immediately before the Effective Date, and including any equity
interest issued to any of the Debtors’ current or former employees and non-employee directors
various forms of long-term incentive compensation including stock options, stock appreciation
rights, restricted stock, restricted stock units, performance shares/units, incentive awards, Cash
awards, and other stock-based awards.

               Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

              Member Expenses means the reasonable and documented out-of-pocket expenses
of the members of the Creditors’ Committee as of the Effective Date (excluding the fees and
expenses of such members’ counsel).

              MSB Contracts means the oil and gas leases, surface use agreements and other
related agreements, including without limitation, those listed on items 2 through 21 of the MSB
Owners’ Addendum to Proof of Claim, attached as Exhibit A to the MSB Proofs of Claim.

             MSB Owners means Storey Minerals, Ltd., Storey Surface, Ltd., Maltsberger,
LLC, Maltsberger/Storey Ranch, LLC, Maltsberger/Storey Ranch Lands, LLC, the Estate of Sarah
Lee Maltsberger, and Rene R. Barrientos, Ltd.



                                                 12
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 106 of 246




               MSB Proofs of Claim means proofs of claim 289, 291, 295, 298, 299, 301 and 395.

              MSB Stipulation means the Stipulation and Order (I) Granting Limited Relief from
the Automatic Stay to Allow Continuance of Prepetition Action Solely to Prosecute the MSB A
Lease Appeal and (II) Withdrawing Remaining Relief Requested (ECF No. 802).

               New Board means the initial board of directors of Reorganized EP Energy.

                New Common Share Distribution Procedures means the procedures annexed to
the Plan Supplement governing distribution of New Common Shares pursuant to the Plan, which
shall be in form and substance reasonably acceptable to the Requisite 1.125L Noteholders.

              New Common Shares means shares of common stock, par value $0.01 per share,
of Reorganized EP Energy to be issued (a) on the Effective Date, (b) upon implementation of the
Employee Incentive Plan, or (c) as otherwise permitted pursuant to the Plan and the New Corporate
Governance Documents of Reorganized EP Energy, in each case subject to the terms of the Plan
and the New Corporate Governance Documents.

                New Corporate Governance Documents means the certificates of incorporation,
certificates of formation, bylaws, limited liability company agreements, the Stockholders
Agreement, and the operating agreements or other similar organizational or formation documents,
as applicable, of the Reorganized Debtors, which shall be in form and substance acceptable to the
Requisite 1.125L Noteholders.

              New Executive Employment Agreement Term Sheet means the term sheet annexed
to the Plan Supplement, which shall be in form and substance reasonably acceptable to the
Requisite 1.125L Noteholders, that sets forth the material provisions of the New Executive
Employment Agreements.

               New Executive Employment Agreements means the new employment agreements,
dated as of the Effective Date, to employ the following executive officers: (a) Russell Parker;
(b) Chad England, (c) Kyle McCuen, (d) Dennis Price, (e) Pete Addison, (f) Mark Hargis, and
(g) Jace Locke, which shall be consistent with the New Executive Employment Agreement Term
Sheet and otherwise in form and substance reasonably acceptable to the Requisite 1.125L
Noteholders.

               Ongoing Trade Party means a third-party provider of goods or services to the
Debtors that, as determined by the Debtors in their good faith business judgment, facilitates the
Debtors’ operations in the ordinary course of business and will continue to do so after the Effective
Date. The MSB Owners are not Ongoing Trade Parties.

               Other Equity Interests means Class B common stock of EP Energy that existed
immediately prior to the Effective Date and all other Interests in EP Energy other than Existing
Parent Equity Interests.

                Other Indenture Trustee Fees and Expenses means the reasonable and
documented compensation, fees, expenses, and disbursements incurred by the 1.25L Notes
Trustee, the 1.5L Notes Trustees, and the Unsecured Notes Trustees, including, without limitation,


                                                 13
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 107 of 246




attorneys’ and agents’ fees, expenses and disbursements, whether prior to or after the Petition Date
and whether prior to or after the Effective Date, in each case to the extent payable or reimbursable
under the respective Indentures.

                Other Priority Claim means any Claim other than an Administrative Expense
Claim, a DIP Facilities Claim, or a Priority Tax Claim that is entitled to priority of payment as
specified in section 507(a) of the Bankruptcy Code.

               Other Secured Claim means any Secured Claim against a Debtor other than a
Priority Tax Claim, a DIP Claim, an RBL Claim, or a 1.125L Notes Claim. For the avoidance of
doubt, 1.25L Notes Claims and 1.5L Notes Claims are not Secured Claims or Other Secured
Claims.

              Parent Unsecured Claim means any Claim against EP Energy that is not a Secured
Claim or a Subordinated Claim.

               Person means an individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, limited liability partnership, trust, estate,
unincorporated organization, governmental unit (as defined in section 101(27) of the Bankruptcy
Code), or other Entity.

             Petition Date means, with respect to a Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

               Plan means this joint chapter 11 plan, including all appendices, exhibits, schedules,
and supplements hereto (including any appendices, schedules, and supplements to the Plan
contained in the Plan Supplement), as may be modified from time to time in accordance with the
Bankruptcy Code and the terms hereof.

             Plan Distribution means the payment or distribution of consideration to holders of
Allowed Claims and Allowed Interests under the Plan.

                Plan Supplement means a supplement or supplements to the Plan containing
certain documents and forms of documents, schedules, and exhibits relevant to the implementation
of the Plan, to be filed with the Bankruptcy Court no later than ten (10) calendar days before the
Voting Deadline, as amended, modified or supplemented from time to time in accordance with the
terms hereof and in accordance with the Bankruptcy Code and the Bankruptcy Rules, which shall
include, but not be limited to (a) the New Corporate Governance Documents of EP Energy,
including, for the avoidance of doubt, the Stockholders Agreement, (b) the number and slate of
directors to be appointed to the New Board to the extent known and determined, (c) with respect
to the members of the New Board, information required to be disclosed in accordance with section
1129(a)(5) of the Bankruptcy Code, (d) the EIP Term Sheet; (e) the Exit Credit Agreement, (f) a
schedule of retained Causes of Action, (g) the Schedule of Rejected Contracts, (h) the New
Executive Employment Agreement Term Sheet, and (i) the New Common Share Distribution
Procedures.




                                                14
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 108 of 246




               Prepetition RBL Agent means JPMorgan Chase Bank N.A., as administrative agent
and collateral agent, solely in its capacity as administrative agent and collateral agent under the
Prepetition RBL Credit Agreement.

               Prepetition RBL Credit Agreement means that certain Credit Agreement, dated as
of May 24, 2012 (as amended, restated, amended and restated, modified or otherwise
supplemented from time to time), by and among EP Energy, as borrower, EPE Acquisition, LLC,
the Prepetition RBL Agent, and the lenders party thereto from time to time, as in effect
immediately prior to the Effective Date.

              Prepetition RBL Facility means the revolving credit facility arising under the
Prepetition RBL Credit Agreement.

               Prepetition RBL Lenders means the Lenders (as defined in the Prepetition RBL
Credit Agreement) party to the Prepetition RBL Credit Agreement immediately prior to the
Effective Date.

               Priority Tax Claim means any Secured Claim or unsecured Claim of a
governmental unit (as defined in section 101(27) of the Bankruptcy Code) of the kind entitled to
priority of payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

                Pro Rata means the proportion that an Allowed Claim or Interest in a particular
Class bears to the aggregate amount of all Allowed Claims or Interests in that Class.

               Professional Person means any Person retained by order of the Bankruptcy Court
in connection with these Chapter 11 Cases pursuant to sections 327, 328, 330, 331, 503(b), or 1103
of the Bankruptcy Code, excluding any ordinary course professional retained pursuant to an order
of the Bankruptcy Court.

               RBL Claim means any Claim arising under the Prepetition RBL Credit Agreement.

                Released Parties means, collectively, (a) the Debtors, (b) the Reorganized Debtors,
(c) the Exit Facility Agent and the Exit Lenders under the Exit Facility, (d) the DIP Agent and DIP
Lenders under the DIP Facility, (e) the Prepetition RBL Agent and the Prepetition RBL Lenders
under the Prepetition RBL Facility, (f) the Hedge Banks (as defined in the Prepetition RBL Credit
Agreement), (g) holders of Existing Parent Equity Interests, on account of their contributions under
the Plan, (h) the 1.125L Notes Trustee, (i) the Indenture Trustees, (j) the Creditors’ Committee and
the current and former members of the Creditors’ Committee (solely in their capacities as such),
(k) the Ad Hoc 1.125L Noteholder Group and the current and former members of the Ad Hoc
1.125L Noteholder Group, and (l) with respect to each of the foregoing Persons, in clauses
(a) through (k), each of their affiliates, predecessors, successors, assigns, subsidiaries, affiliates,
current and former officers and directors, principals, equity holders, members, partners, managers,
employees, agents, advisory board members, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, fund advisors, and other
professionals, and such Persons’ respective heirs, executors, estates, and nominees, in each case
in their capacity as such. Notwithstanding the foregoing, any Person that opts out of the releases
set forth in Section 10.7(b) of the Plan shall not be deemed a Released Party thereunder.



                                                  15
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 109 of 246




                Releasing Parties means collectively, (a) the holders of all Claims or Interests that
vote to accept the Plan, (b) the holders of all Claims or Interests whose vote to accept or reject the
Plan is solicited but that do not vote either to accept or to reject the Plan, (c) the holders of all
Claims or Interests that vote, or are deemed, to reject the Plan but do not opt out of granting the
releases set forth herein, (d) the holders of all Claims and Interests that were given notice of the
opportunity to opt out of granting the releases set forth herein but did not opt out, and (e) the
Released Parties.

              Reorganized Debtors means the Debtors, as reorganized as of the Effective Date in
accordance with the Plan.

                Reorganized EP Energy means EP Energy, (a) as reorganized pursuant to and
under the Plan, (b) any successor thereto, by merger, consolidation, or otherwise or (c) a new
corporation or limited liability company that may be formed or caused to be formed by EP Energy
to, among other things, directly or indirectly acquire substantially all of the assets and/or stock of
EP Energy and issue the New Common Shares to be distributed or sold pursuant to the Plan, and
in the case of (b) or (c), subject to the consent of the Requisite 1.125L Noteholders.

              Requisite 1.125L Noteholders means holders of at least 50.01% of the outstanding
principal amount of the 1.125L Notes Claims.

               Restructuring means the financial restructuring of the Debtors, the principal terms
of which are set forth in the Plan and Plan Supplement.

               Restructuring Transactions means one or more transactions pursuant to
section 1123(a)(5) of the Bankruptcy Code to occur on the Effective Date or as soon as reasonably
practicable thereafter, that may be necessary or appropriate to effect any transaction described in,
approved by, contemplated by, or necessary to effectuate the Plan, subject to the reasonable
consent of the Requisite 1.125L Noteholders, including (a) the consummation of the transactions
provided for under or contemplated by the Plan and any mergers, amalgamations, consolidations,
arrangements, continuances, transfers, conversions, sales, dispositions, or other corporate
transactions necessary or appropriate to implement the Plan, (b) the execution and delivery of
appropriate agreements or other documents containing terms that are consistent with or reasonably
necessary to implement the terms of the Plan and that satisfy the requirements of applicable law,
(c) the execution and delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any property, right, liability, duty, or obligation on terms consistent with the terms
of the Plan, and (d) all other actions that the Debtors or the Reorganized Debtors, as applicable,
determine are necessary or appropriate and consistent with the Plan.

               Schedule of Rejected Contracts means the schedule of executory contracts and
unexpired leases to be rejected by the Debtors pursuant to the Plan, if any, as the same may be
amended, modified, or supplemented from time to time, which shall be reasonably acceptable to
the Requisite 1.125L Noteholders.

               Schedules means any schedules of assets and liabilities, schedules of executory
contracts and unexpired leases, and statements of financial affairs filed by the Debtors pursuant to
section 521 of the Bankruptcy Code.



                                                 16
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 110 of 246




                Secured Claim means a Claim to the extent (a) secured by a Lien on property of a
Debtor’s Estate, the amount of which is equal to or less than the value of such property as (i) set
forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors, or (iii) determined by
a Final Order in accordance with section 506(a) of the Bankruptcy Code, or (b) secured by the
amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

              Secured Notes Claims means the 1.125L Notes Claims, the 1.25L Notes Claims,
and the 1.5L Notes Claims, regardless of whether such claims are Secured Claims or Unsecured
Claims.

               Securities Act means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–
77aa, and the rules and regulations promulgated thereunder.

             Security means any “security” as such term is defined in section 101(49) of the
Bankruptcy Code.

               Solicitation Materials means collectively, the Disclosure Statement and the related
solicitation materials.

              Stockholders Agreement means the stockholders agreement to be entered into (or
as may be deemed entered into, as applicable) by the Reorganized Debtors and the holders of New
Common Shares, on the Effective Date that will govern certain matters related to the governance
of the Reorganized Debtors.

               Subordinated Claim means a Claim that is subject to subordination in accordance
with sections 510(b)-(c) of the Bankruptcy Code or otherwise.

               Tax Code means the Internal Revenue Code of 1986, as amended from time to time.

                 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or
Interests, not “impaired” within the meaning of sections 1123(a)(4) and 1124(2) of the Bankruptcy
Code.

              Unsecured Claim means 1.25L Notes Claims, 1.5L Notes Claims, Unsecured
Notes Claims, and General Unsecured Claims.

              Unsecured Notes Claims means 2020 Unsecured Notes Claims, 2022 Unsecured
Notes Claims, and 2023 Unsecured Notes Claims.

             Unsecured Notes Indentures means the 2020 Unsecured Notes Indenture, 2022
Unsecured Notes Indenture, and 2023 Notes Indenture.

             Unsecured Notes Trustees means the 2020 Unsecured Notes Trustee, the 2022
Unsecured Notes Trustee, and the 2023 Unsecured Notes Trustee.

               U.S. Trustee means the United States Trustee for Region 7.




                                                 17
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 111 of 246




               Voting Deadline means August 19, 2020 at 4:00 p.m. (Prevailing Central Time),
or such date and time as may set by the Bankruptcy Court.

               1.2     Interpretation; Application of Definitions; Rules of Construction.

                Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in or exhibit to the Plan, as the same may be amended, waived, or modified from
time to time in accordance with the terms hereof. The words “herein,” “hereof,” “hereto,”
“hereunder,” and other words of similar import refer to the Plan as a whole and not to any particular
section, subsection, or clause contained therein and have the same meaning as “in the Plan,” “of
the Plan,” “to the Plan,” and “under the Plan,” respectively. The words “includes” and “including”
are not limiting. The headings in the Plan are for convenience of reference only and shall not limit
or otherwise affect the provisions hereof. For purposes herein: (a) in the appropriate context, each
term, whether stated in the singular or plural, shall include both the singular and plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender; (b) any reference herein to a contract, lease, instrument, release, indenture,
or other agreement or document being in a particular form or on particular terms and conditions
means that the referenced document shall be substantially in that form or substantially on those
terms and conditions; (c) the rules of construction set forth in section 102 of the Bankruptcy Code
shall apply; and (d) any term used in capitalized form herein that is not otherwise defined but that
is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that
term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

               1.3     Reference to Monetary Figures.

               All references in the Plan to monetary figures shall refer to the legal tender of the
United States of America unless otherwise expressly provided.

               1.4     Consent Rights of the Requisite 1.125L Noteholders

              Any and all consent rights of the Requisite 1.125L Noteholders referenced in the
Plan with respect to the form and substance of the Plan Supplement, and the transactions
contemplated thereby, to the extent given, not given, or otherwise withheld, may be communicated
by email transmission by counsel.

               1.5     Controlling Document.

                In the event of an inconsistency between the Plan and the Plan Supplement, the
terms of the relevant document in the Plan Supplement shall control unless otherwise specified in
such Plan Supplement document. In the event of an inconsistency between the Plan and any other
instrument or document created or executed pursuant to the Plan, or between the Plan and the
Disclosure Statement, the Plan shall control. The provisions of the Plan and of the Confirmation
Order shall be construed in a manner consistent with each other so as to effectuate the purposes of
each; provided, that if there is determined to be any inconsistency between any provision of the
Plan and any provision of the Confirmation Order that cannot be so reconciled, then, solely to the
extent of such inconsistency, the provisions of the Confirmation Order shall govern, and any such
provisions of the Confirmation Order shall be deemed a modification of the Plan.



                                                 18
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 112 of 246




ARTICLE II.    ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, DIP
CLAIMS, AND PRIORITY TAX CLAIMS.

               2.1     Treatment of Administrative Expense Claims.

                On (or as soon thereafter as is reasonably practicable) the later of (a) the Effective
Date and (b) the first Business Day after the date that is thirty (30) calendar days after the date
each Administrative Expense Claim becomes an Allowed Administrative Expense Claim, each
holder of an Allowed Administrative Expense Claim (other than a Fee Claim) shall receive in full
and final satisfaction of such Claim, either (x) Cash in an amount equal to the Allowed amount of
such Claim or such other treatment consistent with the provisions of section 1129(a)(9) of the
Bankruptcy Code or (y) such other less favorable treatment as to which the Debtors or the
Reorganized Debtors, as applicable, subject to the reasonable consent of the Requisite 1.125L
Noteholders, and the holder of such Allowed Administrative Expense Claim will have agreed upon
in writing; provided, that Allowed Administrative Expense Claims representing liabilities incurred
in the ordinary course of business by the Debtors, as Debtors in Possession, shall be paid by the
Debtors or the Reorganized Debtors, as applicable, in the ordinary course of business, consistent
with past practice and in accordance with the terms and subject to the conditions of any orders or
agreements governing, instruments evidencing, or other documents establishing, such liabilities.
For the avoidance of doubt, the treatment provided for in this Section 2.1 of the Plan shall not
apply to DIP Claims.

               2.2     Treatment of Fee Claims.

                (a)    All Professional Persons seeking approval by the Bankruptcy Court of
compensation for services rendered or reimbursement of expenses incurred through and including
the Effective Date under sections 327, 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), 503(b)(5),
or 1103 of the Bankruptcy Code shall (i) file, on or before the date that is forty five (45) days after
the Effective Date, their respective applications for final allowances of compensation for services
rendered and reimbursement of expenses incurred and (ii) be paid in full, in Cash, in such amounts
as are Allowed by the Bankruptcy Court or authorized to be paid in accordance with the order(s)
relating to or allowing any such Fee Claim. The Debtors are authorized to pay compensation for
professional services rendered and reimbursement of expenses incurred after the Effective Date in
the ordinary course and without the need for Bankruptcy Court approval.

               (b)      On or prior to the Effective Date, the Debtors shall establish and fund the
Fee Escrow Account. The Debtors shall fund the Fee Escrow Account with Cash equal to the
Professional Persons’ good faith estimates of the Fee Claims. Funds held in the Fee Escrow
Account shall not be considered property of the Debtors’ Estates or property of the Reorganized
Debtors, but shall revert to the Reorganized Debtors only after all Fee Claims allowed by the
Bankruptcy Court have been irrevocably paid in full. The Fee Escrow Account shall be held in
trust for Professional Persons and for no other parties until all Fee Claims Allowed by the
Bankruptcy Court have been paid in full. Fee Claims owing to the applicable Professional Persons
shall be paid in full, in Cash, to such Professional Persons from funds held in the Fee Escrow
Account when such Claims are Allowed by an order of the Bankruptcy Court or authorized to be
paid under the Order Establishing Procedures for Interim Compensation and Reimbursement of
Expenses of Professionals (ECF No. 318); provided, that the Reorganized Debtors’ obligations



                                                  19
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 113 of 246




with respect to Fee Claims shall not be limited by nor deemed limited to the balance of funds held
in the Fee Escrow Account. To the extent that funds held in the Fee Escrow Account are
insufficient to satisfy the amount of accrued Fee Claims owing to the Professional Persons, such
Professional Persons shall have an Allowed Administrative Expense Claim for any such
deficiency, which shall be satisfied in accordance with Section 2.1 of the Plan. No Liens, claims,
or interests shall encumber the Professional Fee Escrow in any way.

                (c)     Any objections to Fee Claims shall be served and filed (i) no later than
twenty one (21) days after the filing of the final applications for compensation or reimbursement
or (ii) such later date as ordered by the Bankruptcy Court upon a motion of the Reorganized
Debtors.

               2.3     Treatment of DIP Claims and Commitments.

               On the Effective Date, in full and final satisfaction, settlement, release, and
discharge of, and in exchange for, each Allowed DIP Claim and DIP Commitment, each holder of
an Allowed DIP Claim or DIP Commitment shall receive, either (a) in the case of each holder of
Allowed DIP Claims and DIP Commitments that executes the Commitment Letter Amendment by
the Voting Deadline, on a dollar-for-dollar basis, first-lien, first-out revolving loans or revolving
commitments (as applicable) under the Exit Credit Agreement and letter of credit participations
under the Exit Credit Agreement or (b) such other or less favorable treatment as to which the
Debtors or the Reorganized Debtors, as applicable, subject to the consent of the Requisite 1.125L
Noteholders, and the holder of such Allowed DIP Claims will have agreed upon in writing or as
may otherwise comply with the Bankruptcy Code. Upon the indefeasible payment or satisfaction
of the Allowed DIP Claims in Cash and/or in the form of first-lien, first-out revolving loans under
the Exit Credit Agreement and letter of credit participations under the Exit Credit Agreement, on
the Effective Date, all Liens granted to secure the Allowed DIP Claims shall be terminated and of
no further force and effect.

               2.4     Payment of Fees and Expenses Under DIP Order.

                On the later of (a) the Effective Date and (b) the date on which such fees, expenses
or disbursements would be required to be paid under the terms of the DIP Order, the Debtors or
the Reorganized Debtors (as applicable) shall pay all fees, expenses and disbursements of the DIP
Agent and otherwise required to be paid under or pursuant to the applicable DIP Order. All
payments of fees, expenses, or disbursements pursuant to this section shall be subject in all respects
to the terms of the applicable DIP Order.

               2.5     Treatment of Priority Tax Claims.

                On the Effective Date or as soon thereafter as is reasonably practicable (but in no
event later than 30 days after the Effective Date), each holder of an Allowed Priority Tax Claim
shall receive in full and final satisfaction of such Claim, either (a) Cash in an amount equal to the
Allowed amount of such Claim or such other treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code or (b) or such other less favorable treatment as to which the
Debtors or the Reorganized Debtors, as applicable, subject to the reasonable consent of the
Requisite 1.125L Noteholders, and the holder of such Allowed Administrative Expense claim will



                                                 20
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 114 of 246




have agreed upon in writing; provided, that Allowed Priority Tax Claims representing liabilities
incurred in the ordinary course of business by the Debtors, as Debtors in Possession, shall be paid
by the Debtors or the Reorganized Debtors, as applicable, in the ordinary course of business,
consistent with past practice and in accordance with the terms and subject to the conditions of any
orders or agreements governing, instruments evidencing, or other documents establishing, such
liabilities.



ARTICLE III.           CLASSIFICATION OF CLAIMS AND INTERESTS.

               3.1     Classification in General.

                A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under the Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code; provided, that a Claim or Interest is placed in a particular Class for the purpose
of receiving distributions pursuant to the Plan only to the extent that such Claim or Interest is an
Allowed Claim or Allowed Interest in that Class and such Claim or Interest has not been satisfied,
released, or otherwise settled prior to the Effective Date.

               3.2     Formation of Debtor Groups for Convenience Only.

               The Plan groups the Debtors together solely for the purpose of describing treatment
under the Plan, confirmation of the Plan, and making Plan Distributions in respect of Claims
against and Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s
status as a separate legal entity, change the organizational structure of the Debtors’ business
enterprise, constitute a change of control of any Debtor for any purpose, cause a merger of
consolidation of any legal entities, or cause the transfer of any Assets; and, except as otherwise
provided by or permitted under the Plan, all Debtors shall continue to exist as separate legal
entities.

               3.3     Summary of Classification of Claims and Interests.

               The following table designates the Classes of Claims against and Interests in the
Debtors and specifies which Classes are: (a) Impaired and Unimpaired under the Plan; (b) entitled
to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and
(c) presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified. The classification of Claims and Interests set forth herein shall apply separately to each
Debtor.

    Class            Type of Claim or Interest             Impairment           Entitled to Vote
Class 1      Other Secured Claims                       Unimpaired         No (Presumed to accept)
Class 2      Other Priority Claims                      Unimpaired         No (Presumed to accept)
Class 3      RBL Claims                                 Impaired           Yes
Class 4      1.125L Notes Claims                        Impaired           Yes



                                                  21
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 115 of 246




    Class               Type of Claim or Interest                  Impairment               Entitled to Vote
Class 5A        Unsecured Claims                                Impaired               No (Deemed to reject)
Class 5B        Parent Unsecured Claims                         Impaired2              Yes
Class 6         Convenience Claims                              Impaired               Yes
Class 7         Intercompany Claims                             Unimpaired             No (Presumed to accept)
Class 8         Subordinated Claims                             Impaired               No (Deemed to reject)
Class 9         Existing Parent Equity Interests                Impaired               Yes
Class 10        Other Equity Interests                          Impaired               No (Deemed to reject)
Class 11        Intercompany Interests                          Unimpaired             No (Presumed to accept)

                  3.4      Special Provision Governing Unimpaired Claims.

               Except as otherwise provided in the Plan, nothing under the Plan shall affect the
rights of the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired
Claims, including all rights in respect of legal and equitable defenses to, or setoffs or recoupments
against, any such Unimpaired Claims.

                  3.5      Separate Classification of Other Secured Claims.

                Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature within the Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
as being in a separate sub-Class for the purposes of voting to accept or reject the Plan and receiving
Plan Distributions.

                  3.6      Elimination of Vacant Classes.

               Any Class that, as of the commencement of the Confirmation Hearing, does not
have at least one holder of a Claim or Interest that is Allowed in an amount greater than zero for
voting purposes that votes on the Plan shall be considered vacant, deemed eliminated from the
Plan for purposes of voting to accept or reject the Plan, and disregarded for purposes of
determining whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to
such Class.

                  3.7      Voting Classes; Presumed Acceptance by Non-Voting Classes.

               With respect to each Debtor, if a Class contained Claims eligible to vote and no
holder of Claims eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the holders of such Claims in such Class.




2
  Class 5B is assumed to be Impaired solely for purposes of soliciting votes to accept or reject the Plan. The Debtors
reserve all rights to the extent that Class 5B is in fact Unimpaired.




                                                         22
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 116 of 246




               3.8     Voting; Presumptions; Solicitation.

                (a)    Acceptance by Certain Impaired Classes. Only holders of Allowed
Claims or Interests in Classes 3, 4, 5B, 6, and 9 are entitled to vote to accept or reject the Plan. An
Impaired Class of Claims shall have accepted the Plan if (i) the holders of at least two-thirds (2/3)
in amount of the Allowed Claims actually voting in such Class have voted to accept the Plan and
(ii) the holders of more than one-half (1/2) in number of the Allowed Claims actually voting in
such Class have voted to accept the Plan. An Impaired Class of Interests shall have accepted the
Plan if the holders of at least two-thirds (2/3) in amount of the Allowed Interests actually voting
in such Class have voted to accept the Plan. Holders of Claims or Interests in Classes 3, 4, 5B, 6,
and 9 shall receive ballots containing detailed voting instructions.

                (b)     Deemed Acceptance by Unimpaired Classes. Holders of Claims and
Interests in Classes 1, 2, 7, and 11 are conclusively deemed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to
accept or reject the Plan.

                (c)    Deemed Rejection by Certain Impaired Classes. Holders of Claims and
Interests in Classes 5A, 8, and 10 are deemed to have rejected the Plan pursuant to section 1126(g)
of the Bankruptcy Code. Accordingly, such holders are not entitled to vote to accept or reject the
Plan.

               3.9     Cramdown.

               If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does
not vote to accept the Plan, the Debtors may (a) seek confirmation of the Plan under section
1129(b) of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms
hereof and the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests, or
any class of Claims or Interests, are impaired, the Bankruptcy Court shall, after notice and a
hearing, determine such controversy on or before the Confirmation Date.

               3.10    No Waiver.

                Nothing contained in the Plan shall be construed to waive a Debtor’s or other
Person’s right to object on any basis to any Disputed Claim.



ARTICLE IV.            TREATMENT OF CLAIMS AND INTERESTS.

               4.1     Class 1: Other Secured Claims.

              (a)    Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Secured Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Secured Claim agrees to a less favorable treatment, in full and final satisfaction of
such Allowed Other Secured Claim, at the option of the Debtors or the Reorganized Debtors, but
with the reasonable consent of the Requisite 1.125L Noteholders (i) such holder will receive
payment in full in Cash, payable on the later of the Effective Date and the date that is ten (10)


                                                  23
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 117 of 246




Business Days after the date on which such Other Secured Claim becomes an Allowed Other
Secured Claim, in each case, or as soon as reasonably practicable thereafter or (ii) such holder will
receive such other treatment so as to render such holder’s Allowed Other Secured Claim
Unimpaired.

               (b)     Impairment and Voting: Allowed Other Secured Claims are Unimpaired.
In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Other Secured
Claims are conclusively presumed to accept the Plan and are not entitled to vote to accept or reject
the Plan, and the votes of such holders shall not be solicited with respect to such Allowed Other
Secured Claims.

               4.2     Class 2: Other Priority Claims.

               (a)     Treatment: The legal, equitable, and contractual rights of the holders of
Allowed Other Priority Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Priority Claim agrees to a less favorable treatment, in full and final satisfaction of
such Allowed Other Priority Claim, each holder of an Allowed Other Priority Claim will, at the
option of the Debtors or the Reorganized Debtors, but with the reasonable consent of the Requisite
1.125L Noteholders (i) be paid in full in Cash or (ii) otherwise receive treatment consistent with
the provisions of section 1129(a)(9) of the Bankruptcy Code, payable on the later of the Effective
Date and the date that is ten (10) Business Days after the date on which such Other Priority Claim
becomes an Allowed Other Priority Claim, in each case, or as soon as reasonably practicable
thereafter.

               (b)     Impairment and Voting: Allowed Other Priority Claims are Unimpaired.
In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Other Priority
Claims are conclusively presumed to accept the Plan and are not entitled to vote to accept or reject
the Plan, and the votes of such holders shall not be solicited with respect to such Allowed Other
Priority Claims.

               4.3     Class 3: RBL Claims.

                  (a)    Treatment: Each holder of an Allowed RBL Claim that does not execute
the Commitment Letter Amendment by the Voting Deadline will receive, on a dollar-for-dollar
basis, first lien, second-out term loans under the Exit Credit Agreement; provided, that each holder
of an Allowed RBL Claim that executes the Commitment Letter Amendment by the Voting
Deadline shall receive on a dollar-for-dollar basis first lien, first-out revolving loans under the Exit
Credit Agreement and letter of credit participations under the Exit Credit Agreement.

             (b)     Impairment and Voting: RBL Claims are Impaired. Holders of Allowed
RBL Claims are entitled to vote on the Plan.

               (c)      Allowance: The RBL Claims shall be deemed Allowed on the Effective
Date, consisting of $314,710,456 in principal amount, plus all other secured obligations, including
unpaid interest, fees, and other reasonable and documented expenses arising and payable under the
Prepetition RBL Credit Agreement that have not become DIP Claims pursuant to the DIP Order.




                                                  24
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 118 of 246




                  4.4      Class 4: 1.125L Notes Claims.

                 (a)     Treatment: On the Effective Date, each holder of an Allowed 1.125L
Notes Claim will receive on account of such Allowed 1.125L Notes Claim, in full and final
satisfaction of such Allowed 1.125L Notes Claim, its Pro Rata share of 100% of the New Common
Shares (which shall be distributed to holders of Allowed 1.125L Notes Claims on or about the
Effective Date), subject to dilution on the Effective Date solely by the EIP Shares. On the Effective
Date, the 1.125L Notes Indenture will be cancelled, released, and extinguished and will be of no
further force or effect except as set forth herein, whether surrendered for cancellation or otherwise.

             (b)    Impairment and Voting: 1.125L Notes Claims are Impaired. Holders of
Allowed 1.125L Notes Claims are entitled to vote on the Plan.

                  4.5      Class 5A: Unsecured Claims.

              (a)     Treatment: All Unsecured Claims shall be discharged, cancelled, released,
and extinguished as of the Effective Date, and will be of no further force or effect, and holders of
Allowed Unsecured Claims will not receive any distribution on account of such Allowed
Unsecured Claims.

               (b)    Impairment and Voting: Allowed Unsecured Claims are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Unsecured Claims are
conclusively deemed to reject the Plan and are not entitled to vote to accept or reject the Plan, and
the votes of such holders shall not be solicited with respect to Unsecured Claims.

                  4.6      Class 5B: Parent Unsecured Claims.

                 (a)    Treatment: Except to the extent that a holder of a Parent Unsecured Claim
agrees to a less favorable treatment, in full and final satisfaction of such Allowed Parent Unsecured
Claim, each holder of an Allowed Parent Unsecured Claim will receive, on the later of (i) the
Effective Date, and (ii) the date on which such Parent Unsecured Claim becomes allowed, or, in
each case, as soon as reasonably practicable thereafter, the lesser of (x) payment in cash of 100%
of such Allowed Parent Unsecured Claim, or (y) its Pro Rata share of the Cash on EP Energy’s
balance sheet on the Effective Date.

            (b)     Impairment and Voting: Allowed Parent Unsecured Claims are
           3
Impaired. Holders of Allowed Parent Unsecured Claims are entitled to vote on the Plan.

                  4.7      Class 6: Convenience Claims.

                (a)     Treatment: Except to the extent that a holder of an Allowed Convenience
Claim agrees to a less favorable treatment, in full and final satisfaction of such Allowed
Convenience Claim, each holder of an Allowed Convenience Claim will receive, on the later of
(i) the Effective Date and (ii) the date on which such Convenience Claim becomes Allowed, or, in

3
  Class 5B is assumed to be Impaired solely for purposes of soliciting vote to accept or reject the Plan. The Debtors
reserve all rights to the extent that Class 5B is Unimpaired.




                                                         25
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 119 of 246




each case, as soon as reasonably practicable thereafter, the lesser of (a) payment in Cash of 10%
of such Allowed Convenience Claim, or (b) its Pro Rata share of the Convenience Claim
Distribution Amount. Allowed Convenience Claims shall not include interest from and after the
Petition Date or include any penalty on such Claim.

              (b)   Impairment and Voting: Allowed Convenience Claims are Impaired.
Holders of Allowed Convenience Claims are entitled to vote on the Plan.

               4.8     Class 7: Intercompany Claims.

                (c)    Treatment: On or after the Effective Date, all Intercompany Claims shall
be adjusted, reinstated, or discharged in the Debtors’ or Reorganized Debtors’ discretion, subject
to the reasonable consent of the Requisite 1.125L Noteholders.

               (d)     Impairment and Voting: All Allowed Intercompany Claims are deemed
Unimpaired. In accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed
Intercompany Claims are conclusively presumed to accept the Plan and are not entitled to vote to
accept or reject the Plan, and the votes of such holders shall not be solicited with respect to such
Allowed Intercompany Claims.

               4.9     Class 8: Subordinated Claims.

               (a)     Treatment: All Subordinated Claims, if any, shall be discharged,
cancelled, released, and extinguished as of the Effective Date, and will be of no further force or
effect, and holders of Allowed Subordinated Claims will not receive any distribution on account
of such Allowed Subordinated Claims.

               (b)     Impairment and Voting: Allowed Subordinated Claims are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Subordinated Claims are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Subordinated Claims.

               4.10    Class 9: Existing Parent Equity Interests.

                (a)    Treatment: Each holder of Allowed Existing Parent Equity Interests will
receive its Pro Rata share of $300,000 in Cash. On the Effective Date, Existing Parent Equity
Interests will be cancelled, released, and extinguished and will be of no further force or effect,
whether surrendered for cancellation or otherwise.

              (b)     Impairment and Voting: Existing Parent Equity Interests are Impaired.
Holders of Existing Parent Equity Interests are entitled to vote on the Plan.

               4.11    Class 10: Other Equity Interests.

              (a)    Treatment: Other Equity Interests will be cancelled, released, and
extinguished and will be of no further force or effect, whether surrendered for cancellation or
otherwise. No holder of Other Equity Interests will receive a distribution.




                                                26
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 120 of 246




               (b)     Impairment and Voting: Other Equity Interests are Impaired. In
accordance with section 1126(g) of the Bankruptcy Code, holders of Other Equity Interests are
conclusively presumed to reject the Plan and are not entitled to vote to accept or reject the Plan,
and the votes of such holders shall not be solicited with respect to Other Equity Interests.

                4.12    Class 11: Intercompany Interests.

                (a)      Treatment: Intercompany Interests are Unimpaired. On the Effective
Date, all Intercompany Interests, in the Debtors’ or the Reorganized Debtors’ discretion, subject
to the reasonable consent of the Requisite 1.125L Noteholders, will be (i) cancelled (or otherwise
eliminated) or (ii) reinstated or contributed to the applicable Debtor solely to maintain the Debtors’
corporate structure and shall otherwise receive no recovery or distributions.

                (b)    Impairment and Voting: Intercompany Interests are Unimpaired. In
accordance with section 1126(f) of the Bankruptcy Code, the holders of Allowed Intercompany
Interests are conclusively presumed to accept the Plan and are not entitled to vote to accept or
reject the Plan, and the votes of such holders shall not be solicited with respect to such Allowed
Intercompany Interests.

                4.13    Treatment of Vacant Classes.

                Any Claim or Interest in a Class that is considered vacant under Section 3.6 of the
Plan shall receive no Plan Distribution.



ARTICLE V.              MEANS FOR IMPLEMENTATION.

                5.1     Compromise and Settlement of Claims, Interests, and Controversies.

                Pursuant to sections 363 and 1123(b)(3) of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided pursuant to the
Plan, the provisions of the Plan shall constitute a good faith compromise of Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a creditor or an Interest
holder may have with respect to any Allowed Claim or Allowed Interest or any distribution to be
made on account of such Allowed Claim or Allowed Interest. Entry of the Confirmation Order
shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all such
Allowed Claims, Allowed Interests, and controversies, as well as a finding by the Bankruptcy
Court that such compromise or settlement is in the best interests of the Debtors, their Estates, and
holders of such Allowed Claims and Allowed Interests, and is fair, equitable, and reasonable.

                5.2     Treatment of MSB Claims, Interests, and Controversies.

               (a)    EPLP and certain of the MSB Owners are parties to the MSB Contracts.
EPLP and the MSB Owners contend that each has, among other things, rights, remedies,
entitlements, and defenses pursuant to applicable law, including bankruptcy law, and the MSB
Contracts.




                                                   27
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 121 of 246




                 (b)      Postpetition to Pre-Effective Date and Administrative Claims. Nothing in
the Plan or the Confirmation Order, except the Administrative Bar Date, shall modify or otherwise
alter (i) the right of the MSB Owners to file an Administrative Claim for alleged damages related
to postpetition, but pre-Effective Date, actions of the Debtors in respect of the MSB Contracts, or
(ii) defenses, counterclaims, or rights of the Debtors and the Reorganized Debtors, as applicable,
to object on any basis to any such alleged Administrative Claims.

                (c)      Proofs of Claim. Nothing in the Plan or the Confirmation Order shall be
construed as a waiver by the Debtors or the Reorganized Debtors, as applicable, of any defenses,
counterclaims or their right to object to any and all proofs of claim related to the MSB Contracts,
including the MSB Proofs of Claim, and each of the Debtors and the Reorganized Debtors, as
applicable, and the MSB Owners fully reserve all rights, claims and defenses with respect to any
claims, rights, or entitlements for further determination by any court of competent jurisdiction.

                (d)     A Lease Appeal. Nothing in the Plan or the Confirmation Order modifies,
alters or otherwise affects the MSB Stipulation, among other things, modifying the automatic stay
to allow the MSB Owners and the Debtors to exhaust their respective appellate remedies to final
determination in the MSB A Lease Appeal (as defined in the MSB Stipulation).

               (e)      Pending Litigation. Nothing in the Plan or the Confirmation Order
modifies, alters or otherwise affects the rights of the Debtors or the Reorganized Debtors, as
applicable, and the MSB Owners to exhaust all of their respective rights, defenses and remedies to
final determination in the pending cases styled as follows: (i) EPLP vs. Maltsberger/Storey Ranch,
LLC, Storey Minerals, Ltd., and Rene R. Barrientos, Ltd., Adversary Proceeding No. 19-03660;
and (ii) Maltsberger/Storey Ranch, LLC, Storey Minerals, Ltd., and Rene R. Barrientos, Ltd. vs.
EPLP, Adversary Proceeding No. 20-03019, all currently pending before the Bankruptcy Court.

               (f)     Prepetition Rights. Notwithstanding anything to the contrary in the Plan or
the Confirmation Order, the MSB Owners shall retain any real property interests and equitable
remedies under the MSB Contracts that do not constitute Claims; provided, that the Bankruptcy
Court retains exclusive jurisdiction to determine whether any dispute with respect to the foregoing
comprises a Claim, which threshold determination may be heard upon motion of the MSB Owners
or the Debtors or Reorganized Debtors, as applicable.

              (g)     Post-Effective Date Rights. Notwithstanding anything to the contrary in the
Plan or the Confirmation Order, the MSB Contracts are not amended, limited or otherwise
changed, and shall remain fully enforceable from and after the Effective Date, and nothing in the
Plan or Confirmation Order modifies, alters or otherwise affects the Debtors’ or Reorganized
Debtors’, as applicable, or the MSB Owners’ post-Effective Date rights, duties or obligations
under the MSB Contracts.

                5.3   Continued Corporate Existence; Effectuating Documents; Further
Transactions.

               (a)    Except as otherwise provided in the Plan, the Debtors shall continue to exist
after the Effective Date as Reorganized Debtors in accordance with the applicable laws of the




                                                28
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 122 of 246




respective jurisdictions in which they are incorporated or organized and pursuant to the New
Corporate Governance Documents or other applicable corporate governance documents.

                 (b)    On or after the Effective Date, without prejudice to the rights of any party
to a contract or other agreement with any Reorganized Debtor, each Reorganized Debtor may, in
its sole discretion, take such action as permitted by applicable law and the New Corporate
Governance Documents or other applicable corporate governance documents, as such Reorganized
Debtor may determine is reasonable and appropriate, including, subject to the consent of the
Requisite 1.125L Noteholders, causing: (i) a Reorganized Debtor to be merged into another
Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized Debtor to be
dissolved; (iii) the legal name of a Reorganized Debtor to be changed; (iv) a Reorganized Debtor
to convert its form of entity; or (v) the closure of a Reorganized Debtor’s Chapter 11 Case on the
Effective Date or any time thereafter, and such action and documents are deemed to require no
further action or approval (other than any requisite filings required under the applicable state,
provincial and federal or foreign law).

               (c)       On the Effective Date or as soon thereafter as is reasonably practicable, the
Reorganized Debtors may take all actions as may be necessary or appropriate to effect any
transaction described in, approved by, or necessary or appropriate to effectuate the Plan, including,
subject to the reasonable consent of the Requisite 1.125L Noteholders: (i) the execution and
delivery of appropriate agreements or other documents of merger, consolidation, restructuring,
conversion, disposition, transfer, dissolution, or liquidation containing terms that are consistent
with the terms of the Plan and the Plan Supplement and that satisfy the requirements of applicable
law and any other terms to which the applicable entities may agree; (ii) the execution and delivery
of appropriate instruments of transfer, assignment, assumption, or delegation of any Asset,
property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and
having other terms to which the applicable parties agree; (iii) the filing of appropriate
organizational documents governing the Reorganized Debtors, including the Reorganized
Debtors’ respective New Corporate Governance Documents, and any amendments or restatements
thereto, or any documents governing any Reorganized Debtor’s reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable law and, as necessary, other
constituent documents, including, without limitation, the organizational documents governing
non-Debtor subsidiaries, as permitted by the laws of their respective states of incorporation; (iv)
the Restructuring Transactions; and (v) all other actions that the applicable entities determine to
be necessary or appropriate, including, making filings or recordings that may be required by
applicable law.

               5.4     Corporate Action.

                (a)    Upon the Effective Date, all actions contemplated by the Plan shall be
deemed authorized and approved in all respects, including (i) the assumption of executory
contracts and unexpired leases as provided herein, (ii) the selection of the managers, directors, or
officers for the Reorganized Debtors, (iii) the distribution of the New Common Shares, (iv) the
entry into or execution of the Exit Credit Agreement and definitive documentation related thereto,
(v) entry into the Stockholders Agreement by the Reorganized Debtors and the holders of New
Common Shares party thereto, (vi) entry into or execution of the New Executive Employee
Agreements, (vii) implementation and performance under the Employee Incentive Plan in


                                                 29
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 123 of 246




accordance with Section 5.9 hereof, and (viii) all other actions contemplated by the Plan (whether
to occur before, on, or after the Effective Date), in each case in accordance with and subject to the
terms hereof. All matters provided for in the Plan involving the corporate or limited liability
company structure of the Debtors or the Reorganized Debtors, and any corporate or limited liability
company action required by the Debtors or the Reorganized Debtors in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement of further action
by the security holders, directors, managers, or officers of the Debtors or the Reorganized Debtors.

               (b)    On or before (as applicable) the Effective Date, the appropriate directors,
officers, and managers of the Debtors or the Reorganized Debtors, as applicable, shall be
authorized and directed to, subject to the reasonable consent of the Requisite 1.125L Noteholders,
issue, execute, and deliver the agreements, documents, securities, and instruments contemplated
by the Plan (or necessary or desirable to effect the transactions contemplated by the Plan). The
authorizations and approvals contemplated by this Section 5.4 shall be effective notwithstanding
any requirements under nonbankruptcy law.

               5.5     Plan Funding.

               Plan Distributions of Cash shall be funded from the Debtors’ Cash on hand as of
the applicable date of such Plan Distribution and from the proceeds of the Exit Facility.

               5.6     Cancellation of Existing Securities and Agreements.

                (a)    Except for the purpose of evidencing a right to and allowing holders of
Claims to receive a distribution under the Plan, and except as otherwise set forth in the Plan, or in
the Plan Supplement or any related agreement, instrument, or document, on the Effective Date, all
agreements, instruments, notes, certificates, indentures, mortgages, security documents, and other
instruments or documents evidencing or creating any prepetition Claim or Interest (collectively,
the “Cancelled Agreements”) (except that the following shall not be Cancelled Agreements: the
agreements, instruments, notes, certificates, indentures, mortgages, security documents, and other
instruments or documents governing, relating to and/or evidencing (i) certain Intercompany
Interests not modified by the Plan, (ii) the Intercreditor Agreements (including the Intercreditor
Agreements themselves) and (iii) any security interests granted in connection with or with respect
to the Prepetition RBL Facility, DIP Facility and/or the Exit Facility which secure the Exit Facility)
and any rights of any holder in respect thereof shall be deemed cancelled and of no force or effect
and the Debtors shall not have any continuing obligations thereunder; provided, however, that each
of the Cancelled Agreements shall continue in effect solely for the purposes of, (x) allowing
holders of Claims or Interests to receive distributions under the Plan on account of such Claims or
Interests and (y) allowing and preserving the rights of the Prepetition RBL Agent, DIP Agent, and
Indenture Trustees, as applicable, to (1) make distributions on account of such Claims or Interests;
(2) maintain, enforce, and exercise their respective liens, including their Indenture Trustee
Charging Liens, as applicable, under the terms of the applicable agreements, or any related or
ancillary document, instrument, agreement, or principle of law, against any money or property
distributed or allocable on account of such Claims, as applicable; (3) seek compensation and
reimbursement for any reasonable and documented fees and expenses incurred in connection with
the implementation of the Plan; (4) maintain, enforce, and exercise any right or obligation to
compensation, indemnification, expense reimbursement, or contribution, or any other claim or



                                                 30
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 124 of 246




entitlement that the Prepetition RBL Agent, DIP Agent, or Indenture Trustees may have under the
Plan, the applicable credit agreement, Indentures, collateral agreements, or pledge agreements;
(5) appear and raise issues in these Chapter 11 Cases or in any proceeding in the Bankruptcy Court
or any other court after the Effective Date on matters relating to the Plan or the applicable credit
agreements or Indentures; and (6) execute documents pursuant to Section 5.7 of the Plan; provided,
further, that the Prepetition RBL Agent, DIP Agent, and Indenture Trustees may take such further
action to implement the terms of the Plan, including the Restructuring Transactions, as agreed to
with the Debtors or the Reorganized Debtors, as applicable, and subject to the reasonable consent
of the Requisite 1.125L Noteholders, to the extent not inconsistent with the Confirmation Order
or the Plan.

                (b)     On and after the Effective Date, all duties, responsibilities or obligations of
the Prepetition RBL Agent, the holders of RBL Claims, the DIP Agent, the holders of DIP Claims,
the Indenture Trustees, the holders of 1.125L Notes Claims, the holders of 1.25L Notes Claims,
the holders of 1.5L Notes Claims, and the holders Unsecured Notes Claims, in each case under (i)
the Prepetition RBL Credit Agreement, the other Credit Documents (as defined in the Prepetition
RBL Credit Agreement), and all other agreements, instruments, and other documents evidencing
RBL Claims, (ii) the DIP Facility Credit Agreement, the other Credit Documents (as defined in
the DIP Facility Credit Agreement), and all other agreements, instruments, and other documents
evidencing DIP Claims and (iii) the Indentures, the other Notes Documents (as defined in the
applicable Indentures), and all other agreements, instruments, and other documents evidencing
1.125L Notes Claims, 1.25L Notes Claims, 1.5L Notes Claims, or Unsecured Notes Claims, as
applicable, shall, in each case, be fully discharged, and such Persons shall have no rights or
obligations arising from or related to such agreements, instruments, Securities, or other
documentation or the cancellation thereof, except the rights provided for pursuant to the Plan. For
the avoidance of doubt, the Debtors and the Reorganized Debtors (in each case, subject to the
reasonable consent of the Requisite 1.125L Noteholders), the Prepetition RBL Agent, the DIP
Agent, the Indenture Trustees, and the Disbursing Agent may (x) make post-Effective Date
Distributions or take such other action to exercise their rights and discharge their obligations
relating to the interests of the holders of such Claims in accordance with the Plan, and (y) may
take any other action necessary to cause the Plan to become Effective, including by implementing
the Restructuring Transactions set forth in the Plan.

               (c)     If the record holder of any Secured Note or Unsecured Note is DTC or its
nominee or another securities depository or custodian thereof, and such Secured Note or
Unsecured Note is represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial holder of such Secured Note or Unsecured
Note shall be deemed to have surrendered such Note upon surrender of the applicable global
security by DTC or such other securities depository or custodian thereof.

               5.7     Cancellation of Certain Existing Security Interests.

                (a)    Upon the full payment or other satisfaction of an Allowed Other Secured
Claim, or promptly thereafter, the holder of such Allowed Other Secured Claim shall deliver to
the Debtors or the Reorganized Debtors, as applicable, any Collateral or other property of a Debtor
held by such holder, together with any termination statements, instruments of satisfaction, or
releases of all security interests with respect to its Allowed Other Secured Claim that may be


                                                  31
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 125 of 246




reasonably required to terminate any related financing statements, mortgages, mechanics’ or other
statutory Liens, or lis pendens, or similar interests or documents.

                (b)     After the Effective Date, the distributions to holders on account of Allowed
1.125L Notes Claims, and the payment of the 1.125L Notes Trustee Fees and Expenses (including,
without limitation, attorneys’ and financial advisors’ reasonable and documented fees and
expenses), the Debtors or the Reorganized Debtors, at their expense, may, in their sole discretion,
take any action necessary to terminate, cancel, extinguish, and/or evidence the release of any and
all mortgages, deeds of trust, Liens, pledges, and other security interests with respect to the Secured
Notes Claims, including, without limitation, the preparation and filing, in form, substance, and
content acceptable to the 1.125L Notes Trustee, 1.25L Notes Trustee, and 1.5L Notes Trustees, as
applicable, of any and all documents necessary to terminate, satisfy, or release any mortgages,
deeds of trust, Liens, pledges, and other security interests held by the 1.125L Notes Trustee, 1.25L
Notes Trustee, or 1.5L Notes Trustees, including, without limitation, UCC-3 termination
statements.

               5.8     Officers and Boards of Directors.

                (a)   On or after the Effective Date, the members of the New Board shall be
appointed to serve pursuant to the terms of the applicable New Corporate Governance Documents.
Russell Parker, EP Energy’s chief executive officer, shall serve as a member of the New Board.
The composition of the boards of directors, managers, or other similar governing bodies, as
applicable, of each Reorganized Debtor shall be identified no later than the Confirmation Hearing
or otherwise in accordance with section 1129(a)(5) of the Bankruptcy Code and shall be set forth
in the New Corporate Governance Documents.

                  (b)     Except as otherwise provided in the Plan Supplement, the officers of the
respective Reorganized Debtors immediately before the Effective Date, as applicable, shall serve
as the initial officers of each of the respective Reorganized Debtors on and after the Effective Date.
After the Effective Date, the selection of officers of the Reorganized Debtors shall be as provided
by the New Corporate Governance Documents.

                (c)   Except to the extent that a member of the board of directors, managers, or
other similar governing body, as applicable, of a Debtor continues to serve as a director, manager,
or other governing Person, as applicable, of such Reorganized Debtor on the Effective Date, the
members of the board of directors, managers, or other similar governing body, as applicable, of
each Debtor prior to the Effective Date, in their capacities as such, shall have no continuing
obligations to the Reorganized Debtors on or after the Effective Date and each such director,
manager, or other governing Person shall be deemed to have resigned or shall otherwise cease to
be a director, manager, or other governing Person, as applicable, of the applicable Debtor on the
Effective Date. Commencing on the Effective Date, each of the directors, managers, or other
governing Persons, as applicable, of each of the Reorganized Debtors shall serve pursuant to the
terms of the New Corporate Governance Documents of such Reorganized Debtor and may be
replaced or removed in accordance with such organizational documents.




                                                  32
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 126 of 246




               5.9    Employee Incentive Plan.

               On the Effective Date, the New Board shall adopt the Employee Incentive Plan.
Ten percent (10%) of the New Common Shares on the Effective Date, on a fully diluted basis
(including shares issuable under the Employee Incentive Plan), will be reserved for issuance under
the Employee Incentive Plan.

               5.10   Authorization, Issuance, and Delivery of New Common Shares.

                On the Effective Date, Reorganized EP Energy is authorized to issue or cause to be
issued and shall issue the New Common Shares for distribution in accordance with the terms of
the Plan and the New Common Share Distribution Procedures without the need for any further
board, stockholder or other corporate action. All of the New Common Shares, issuable under the
Plan, when so issued, shall be duly authorized, validly issued, fully paid, and non-assessable.
Reorganized EP Energy’s New Corporate Governance Documents shall have provided for
sufficient shares of authorized New Common Shares to effectuate the issuance of New Common
Shares contemplated by and in connection with the Plan, including the Employee Incentive Plan,
and Reorganized EP Energy shall issue or reserve for issuance a sufficient number of shares of
New Common Shares to effectuate all such issuances. Each holder of New Common Shares shall
be deemed, without further notice or action, to have agreed to be bound by the New Corporate
Governance Documents, as the same may be amended form time to time following the Effective
Date in accordance with their terms. The New Corporate Governance Documents shall be binding
on all Entities receiving New Common Shares (and their respective successors and assigns),
whether received pursuant to the Plan or otherwise and regardless of whether such Entity executes
or delivers a signature page to any New Corporate Governance Document. Notwithstanding the
foregoing, the Debtors or the Reorganized Debtors, as applicable, with the consent of the Requisite
1.125L Noteholders, may condition the distribution of any New Common Shares issued pursuant
to the Plan upon the recipient thereof duly executing and delivering to the Debtors or the
Reorganized Debtors, as applicable, counter-signatures to the Stockholders Agreement.

               5.11   Exit Credit Agreement.

                On the Effective Date, the Reorganized Debtors shall be authorized to execute,
deliver, and enter into the Exit Credit Agreement without further (a) notice to or order or other
approval of the Bankruptcy Court, (b) act or omission under applicable law, regulation, order, or
rule, (c) vote, consent, authorization, or approval of any Person, or (d) action by the holders of
Claims or Interests. The Exit Credit Agreement shall constitute legal, valid, binding and
authorized joint and several obligations of the applicable Reorganized Debtors, enforceable in
accordance with its terms and such obligations shall not be enjoined or subject to discharge,
impairment, release, avoidance, recharacterization, or subordination under applicable law, the Plan
or the Confirmation Order. The financial accommodations to be extended pursuant to the Exit
Credit Agreement (and other definitive documentation related thereto) are reasonable and are
being extended, and shall be deemed to have been extended, in good faith and for legitimate
business purposes.

             On the Effective Date, (a) all letters of credit issued under the Prepetition RBL
Credit Agreement, shall be deemed issued or reissued, as applicable, under the Exit Credit



                                                33
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 127 of 246




Agreement in accordance with the terms and conditions of the Exit Credit Agreement, (b) all Liens
and security interests granted pursuant to, or in connection with, the Prepetition RBL Credit
Agreement or Exit Credit Agreement shall (i) be reaffirmed and ratified by the applicable
Reorganized Debtors and continue in full force and effect pursuant to the Exit Credit Agreement,
and (ii) be deemed granted by the Reorganized Debtors pursuant to the Exit Credit Agreement,
(c) all Liens and security interests granted pursuant to, or in connection with the Prepetition RBL
Credit Agreement or the Exit Credit Agreement, as applicable, (including any Liens and security
interests granted on the Assets) shall (i) be valid, binding, perfected, enforceable Liens and security
interests in the property described in the Exit Credit Agreement and the other “Loan Documents”
(as defined therein), with the priorities established in respect thereof under applicable
nonbankruptcy law and the applicable Intercreditor Agreements, and (ii) not be enjoined or subject
to discharge, impairment, release, avoidance, recharacterization, or subordination under any
applicable law, the Plan, or the Confirmation Order.

                The Reorganized Debtors and the Persons granted Liens and security interests
under the Exit Facility are authorized to make all filings and recordings and to obtain all
governmental approvals and consents necessary to establish and perfect such Liens and security
interests under the provisions of the applicable state, provincial, federal, or other law (whether
domestic or foreign) that would be applicable in the absence of the Plan and the Confirmation
Order (it being understood that perfection shall occur automatically by virtue of the entry of the
Confirmation Order without the need for any filings or recordings) and will thereafter cooperate
to make all other filings and recordings that otherwise would be necessary under applicable law to
give notice of such Liens and security interests to third parties.

               5.12    Intercompany Interests; Corporate Reorganization.

                To the extent reinstated under the Plan, on the Effective Date, the Intercompany
Interests (a) shall be reinstated for the ultimate benefit of the holders of Claims that receive New
Common Shares under the Plan, and shall receive no recovery or distribution, and (b) without the
need for any further corporate action or approval of any board of directors, board of managers,
managers, management, or stockholders of any Debtor or Reorganized Debtor, as applicable, the
certificates and all other documents representing the Intercompany Interests shall be deemed to be
in full force and effect.

               5.13    Restructuring Transactions.

              On the Effective Date or as soon as reasonably practicable thereafter, the Debtors
or the Reorganized Debtors, as applicable, may take all actions consistent with the Plan and the
Confirmation Order, as may be necessary or appropriate to effect any transaction described in,
approved by, contemplated by, or necessary to effectuate the Restructuring Transactions under and
in connection with the Plan.

               5.14    Indenture Trustee Fees and Expenses.

               On the Effective Date, and without any further notice to, or action, order, or
approval of the Bankruptcy Court, the Debtors or the Reorganized Debtors, as applicable, shall
pay all outstanding undisputed 1.125L Notes Trustee Fees and Expenses and all outstanding Ad



                                                  34
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 128 of 246




Hoc 1.125L Noteholder Group Fees and Expenses in full in Cash without a reduction to recoveries
to holders of 1.125L Notes Claims; provided that the 1.125L Notes Trustee and the Ad Hoc 1.125L
Noteholder Group shall provide the Debtors with summary invoices for the outstanding and unpaid
1.125L Notes Trustee Fees and Expenses and Ad Hoc 1.125L Noteholder Group Fees and
Expenses (including, in each case, without limitation, attorneys’ and financial advisors’ fees and
expenses) for which payment is sought by no later than five (5) days prior to the Effective Date
(or as soon thereafter as is reasonably practicable). Such summary invoices may (but are not
required to) include estimates for the respective fees and expenses anticipated through the
Effective Date and, in the case of the 1.125L Notes Trustee, the release of any Liens required under
the Plan.

               On the Effective Date, and without any further notice to, or action, order, or
approval of, the Bankruptcy Court, the Debtors or the Reorganized Debtors, as applicable, shall
distribute Cash to the 1.25L Notes Trustee, the 1.5L Notes Trustees, and the Unsecured Notes
Trustees, as applicable, in an amount equal to the Other Indenture Trustee Fees and Expenses;
provided that each of the 1.25L Notes Trustee, the 1.5L Notes Trustees, and the Unsecured Notes
Trustees shall provide the Debtors with summary invoices for the Other Indenture Trustee Fees
and Expenses (including, without limitation, attorneys’ fees and expenses) for which they seek
payment no later than five (5) days prior to the Effective Date. Such summary invoices may (but
are not required to) include estimates for the Other Indenture Trustee Fees and Expenses
anticipated through the Effective Date and the release of any Liens required under the Plan.

                If the Debtors object to the reasonableness of any Indenture Trustee Fees and
Expenses, including estimates thereof, the Debtors shall (a) provide written notification within
four (4) Business Days of receipt of the summary invoices and/or estimates, (b) on the Effective
Date, pay in Cash the undisputed portion of the Indenture Trustee Fees and Expenses, and (c)
escrow the amount of any disputed portion of the Indenture Trustee Fees and Expenses pending
any consensual resolution or resolution by the Bankruptcy Court. Upon the receipt of such
notification the applicable Indenture Trustee may assert its Indenture Trustee Charging Lien to pay
the disputed portion of its Indenture Trustee Fees and Expenses to the extent provided under the
applicable Indenture or may submit such dispute for resolution by the Bankruptcy Court. For the
avoidance of doubt, nothing herein shall be deemed to impair, waive, discharge, or negatively
impact or affect the rights of any Indenture Trustees to exercise their respective Indenture Trustee
Charging Liens pursuant to the terms of the applicable Indentures.

                To the extent any Indenture Trustee provides services or incurs costs or expenses,
including professional fees, related to or in connection with the Plan, the Confirmation Order, or
the Indentures (as applicable) from and after the Effective Date, such Indenture Trustee shall be
entitled to receive from the Reorganized Debtors, without further Bankruptcy Court approval,
payment, in Cash, as reasonable compensation for such services and out-of-pocket expenses
(including, without limitation, attorneys’ and financial advisors’ reasonable and documented fees
and out-of-pocket expenses) incurred in connection with such services. The payment of such
compensation and expenses will be made as soon as reasonably practicable, but in any case within
the earlier of (a) the date upon which the Indenture Trustee releases any Liens under the Plan or
(b) ten (10) days following the applicable Indenture Trustee’s notification of the Debtors or the
Reorganized Debtors, as applicable, of the amount of such costs or expenses.



                                                35
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 129 of 246




               5.15    Private Company.

               The Reorganized Debtors shall not have any class of equity securities listed on a
national securities exchange and shall take the steps necessary to be a private company without
Exchange Act reporting obligations upon emergence.

               5.16    Member Expenses.

                The outstanding Member Expenses incurred, or estimated to be incurred, up to and
including the Effective Date shall be paid in full in Cash on the Effective Date (to the extent not
previously paid during the course of the Chapter 11 Cases). All Member Expenses to be paid on
the Effective Date shall be estimated prior to and as of the Effective Date and such estimates shall
be delivered to the Debtors at least three (3) Business Days before the anticipated Effective Date
(or such shorter period as the Debtors may agree); provided, that such estimate shall not be
considered an admission or limitation with respect to such Member Expenses; provided, further,
that the members shall return any excess Member Expenses if such estimate exceeds the actual
amount of the applicable Member Expenses. On the Effective Date, final invoices for all Member
Expenses incurred prior to and as of the Effective Date shall be submitted to the Debtors. Nothing
herein shall preclude the Debtors from objecting to the estimated or final invoices for such Member
Expenses and, after lodging such an objection, the parties may schedule a hearing with the
Bankruptcy Court seeking a ruling with respect to the objection.



ARTICLE VI.            DISTRIBUTIONS.

               6.1     Distributions Generally.

                Subject to the New Common Share Distribution Procedures, the Disbursing Agent
shall make all Plan Distributions to the appropriate holders of Allowed Claims and Allowed
Interests in accordance with the terms of the Plan.

               6.2     No Postpetition Interest on Claims.

               Except as otherwise specifically provided for in the Plan, the Confirmation Order,
or another order of the Bankruptcy Court, postpetition interest shall not accrue or be paid on any
Claims, and no holder of a Claim shall be entitled to interest accruing on such Claim on or after
the Petition Date.

               6.3     Date of Distributions.

               Unless otherwise provided in the Plan, any distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as soon thereafter as is practicable. In the
event that any payment or act under the Plan is required to be made or performed on a date that is
not a Business Day, then the making of such payment or the performance of such act may be
completed on the next succeeding Business Day, but shall be deemed to have been completed as
of the required date. If and to the extent that there are Disputed Claims, distributions on account




                                                  36
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 130 of 246




of any such Disputed Claims shall be made pursuant to the provisions set forth in Article VII
hereof.

               6.4     Distribution Record Date.

               (a)     As of the close of business on the Distribution Record Date, the various lists
of holders of Claims in each Class, as maintained by the Debtors or their agents, shall be deemed
closed, and there shall be no further changes in the record holders of any Claims after the
Distribution Record Date. Neither the Debtors nor the Disbursing Agent shall have any obligation
to recognize any transfer of a Claim occurring after the close of business on the Distribution Record
Date. In addition, with respect to payment of any Cure Amounts or disputes over any Cure
Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation to recognize or
deal with any party other than the non-Debtor party to the applicable executory contract or
unexpired lease, even if such non-Debtor party has sold, assigned, or otherwise transferred its
Claim for a Cure Amount.

                 (b)    In connection with any distribution under the Plan to be effected through
the facilities of DTC (whether by means of book-entry exchange, free delivery, or otherwise), the
Debtors and the Reorganized Debtors, as applicable, shall be entitled to recognize and deal for all
purposes under the Plan with holders of Claims in each Class to the extent consistent with the
customary practices of DTC used in connection with such distributions. Notwithstanding anything
in the Plan to the contrary, all New Common Shares to be distributed under the Plan shall be issued
and distributed in accordance with the New Common Share Distribution Procedures.

               6.5     Distributions after Effective Date

             Distributions made after the Effective Date to holders of Disputed Claims that are
not Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.

               6.6     Disbursing Agent.

                Subject to the New Common Share Distribution Procedures, all distributions under
the Plan shall be made by the Disbursing Agent on and after the Effective Date as provided herein.
The Disbursing Agent shall not be required to give any bond or surety or other security for the
performance of its duties. The Reorganized Debtors shall use all commercially reasonable efforts
to provide the Disbursing Agent (if other than the Reorganized Debtors) with the amounts of
Claims and the identities and addresses of holders of Claims, in each case, as set forth in the
Debtors’ or Reorganized Debtors’ books and records. The Reorganized Debtors shall cooperate
in good faith with the applicable Disbursing Agent (if other than the Reorganized Debtors) to
comply with the reporting and withholding requirements outlined in Section 6.17 of the Plan.

               6.7     Delivery of Distributions.

                Subject to Section 6.4(b) of the Plan, the Disbursing Agent shall issue or cause to
be issued, the applicable consideration under the Plan and, subject to Bankruptcy Rule 9010, shall
make all distributions to any holder of an Allowed Claim as and when required by the Plan at:
(a) the address of such holder on the books and records of the Debtors or their agents; or (b) at the


                                                 37
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 131 of 246




address in any written notice of address change delivered to the Debtors or the Disbursing Agent,
including any addresses included on any transfers of Claim filed pursuant to Bankruptcy Rule
3001. In the event that any distribution to any holder is returned as undeliverable, no distribution
or payment to such holder shall be made unless and until the Disbursing Agent has been notified
of the then-current address of such holder, at which time or as soon thereafter as reasonably
practicable such distribution shall be made to such holder without interest.

           Distributions of the New Common Shares will be made in accordance with the New
Common Share Distribution Procedures.

               6.8     Unclaimed Property.

               One year from the later of: (a) the Effective Date and (b) the date that is ten
Business Days after the date a Claim is first Allowed, all distributions that remain payable on
account of such Claim shall be deemed unclaimed property under section 347(b) of the Bankruptcy
Code and shall revert to the Reorganized Debtors or their successors or assigns, and all claims of
any other Person (including the holder of a Claim in the same Class) to such distribution shall be
discharged and forever barred. The Reorganized Debtors and the Disbursing Agent shall have no
obligation to attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records and the Bankruptcy Court’s filings.

         For the avoidance of doubt, a distribution shall be deemed unclaimed if a holder has not:
(a) accepted a particular distribution or, in the case of distributions made by check, negotiated such
check; (b) given notice to the Reorganized Debtors of an intent to accept a particular distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information necessary to
facilitate a particular distribution; or (d) taken any other action necessary to facilitate such
distribution.

               6.9     Satisfaction of Claims.

              Unless otherwise provided herein, any distributions and deliveries to be made on
account of Allowed Claims under the Plan shall be in complete and final satisfaction, settlement,
and discharge of and exchange for such Allowed Claims.

               6.10    Manner of Payment under Plan.

              Except as specifically provided herein, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made under the Plan may be made
by a check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

               6.11    Fractional Shares and De Minimis Cash Distributions.

               No fractional New Common Shares shall be distributed. When any distribution
would otherwise result in the issuance of a number of New Common Shares that is not a whole
number, the New Common Shares subject to such distribution shall be rounded to the next higher
or lower whole number as follows: (a) fractions equal to or greater than 1/2 shall be rounded to
the next higher whole number, and (b) fractions less than 1/2 shall be rounded to the next lower


                                                 38
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 132 of 246




whole number. The total number of New Common Shares to be distributed on account of Allowed
1.125L Notes Claims, and the EIP Shares shall be adjusted as necessary to account for the rounding
provided for herein. No consideration shall be provided in lieu of fractional shares that are rounded
down. Neither the Reorganized Debtors nor the Disbursing Agent shall have any obligation to
make a distribution that is less than one (1) New Common Share or $50.00 in Cash. Fractional
New Common Shares that are not distributed in accordance with this section shall be returned to,
and ownership thereof shall vest in, Reorganized EP Energy.

               6.12    No Distribution in Excess of Amount of Allowed Claim.

              Notwithstanding anything to the contrary in the Plan, no holder of an Allowed
Claim shall receive, on account of such Allowed Claim, Plan Distributions in excess of the
Allowed amount of such Claim (plus any postpetition interest on such Claim solely to the extent
permitted by Section 6.2 of the Plan).

               6.13    Allocation of Distributions Between Principal and Interest.

                Except as otherwise required by law, consideration received in respect of an
Allowed RBL Claim, Allowed 1.125L Notes Claim or Allowed Parent Unsecured Claim is
allocable first to the principal amount of the Claim (as determined for U.S. federal income tax
purposes) and then, to the extent of any excess, to the remainder of the Claim, including any Claim
for accrued but unpaid interest.

               6.14    Exemption from Securities Laws.

                The offer, issuance, and distribution under the Plan of the New Common Shares
pursuant to Section 4.4(a) of the Plan shall be exempt, without further act or actions by any Entity,
from registration under the Securities Act and any other applicable securities laws to the fullest
extent permitted by section 1145 of the Bankruptcy Code. Subject to the transfer provisions, if
any, and other applicable provisions set forth in the Stockholders Agreement, these securities may
be resold without registration under the Securities Act or other federal securities laws pursuant to
the exemption provided by section 4(a)(1) of the Securities Act, unless the holder is an
“underwriter” with respect to such securities, as that term is defined in section 1145(b) of the
Bankruptcy Code. In addition, subject to the transfer provisions, if any, and other applicable
provisions set forth in the Stockholders Agreement, such section 1145 exempt securities generally
may be resold without registration under state securities laws pursuant to various exemptions
provided by the respective laws of the several states.

               6.15    Setoffs and Recoupments.

               Each Reorganized Debtor, or such entity’s designee as instructed by such
Reorganized Debtor, may, pursuant to section 553 of the Bankruptcy Code or applicable
nonbankruptcy law, offset or recoup against any Allowed Claim, other than the Secured Notes
Claims and the Unsecured Notes Claims, and the distributions to be made pursuant to the Plan on
account of such Allowed Claim any and all claims, rights, and Causes of Action that a Reorganized
Debtor or its successors may hold against the holder of such Allowed Claim after the Effective
Date to the extent such setoff or recoupment is either (a) agreed in amount among the relevant
Reorganized Debtor(s), and holder of the Allowed Claim or (b) otherwise adjudicated by the


                                                 39
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 133 of 246




Bankruptcy Court or another court of competent jurisdiction; provided, that neither the failure to
effect a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a waiver
or release by a Reorganized Debtor or its successor of any claims, rights, or Causes of Action that
a Reorganized Debtor or its successor or assign may possess against such holder.

               6.16    Rights and Powers of Disbursing Agent.

                 (a)     Powers of Disbursing Agent. The Disbursing Agent shall be empowered
to: (i) effect all actions and execute all agreements, instruments, and other documents necessary
to perform its duties under the Plan; (ii) make all applicable distributions or payments provided
for under the Plan; (iii) employ professionals to represent it with respect to its responsibilities; and
(iv) exercise such other powers (A) as may be vested in the Disbursing Agent by order of the
Bankruptcy Court (including any Final Order issued after the Effective Date) or pursuant to the
Plan or (B) as deemed by the Disbursing Agent to be necessary and proper to implement the
provisions of the Plan.

               (b)     Expenses Incurred on or After the Effective Date. Except as otherwise
ordered by the Bankruptcy Court and subject to the written agreement of the Reorganized Debtors,
the amount of any reasonable fees and expenses incurred by the Disbursing Agent on or after the
Effective Date (including taxes) and any reasonable compensation and expense reimbursement
Claims (including for reasonable attorneys’ and other professional fees and expenses) made by the
Disbursing Agent shall be paid in Cash by the Reorganized Debtors in the ordinary course of
business; provided, that the payment of such fees and expenses shall not override the Reorganized
Debtors’ obligation to pay any fees and expenses incurred by the Indenture Trustees, if they act as
the Disbursing Agent.

               6.17    Withholding and Reporting Requirements.

                In connection with the Plan and all instruments issued in connection therewith and
distributed thereon, the Reorganized Debtors and any other distributing party shall comply with
all applicable withholding and reporting requirements imposed by any federal, state or local taxing
authority, and all Plan Distributions shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Plan Distribution that is subject to withholding, the
distributing party may request a holder of an Allowed Claim or Interest to complete and return a
Form W-8 or W-9, as applicable to each such holder, and any other applicable forms. If such form
is requested and not submitted to the distributing party within 10 days of the request, the
distributing party may, in its discretion, either (a) withhold an appropriate portion of such
distributed property and sell such withheld property to generate Cash necessary to pay over the
withholding tax, or (b) require the intended recipient of such distribution to provide the
withholding agent with an amount of Cash sufficient to satisfy such withholding tax as a condition
to receiving such distribution. If such form is requested and submitted to the distributing party
within 10 days of the request, the distributing party may withhold an appropriate portion of such
distributed property and sell such withheld property to generate Cash necessary to pay over the
withholding tax; provided that, the distributing party shall first notify the intended recipient of
such contemplated sale and offer the intended recipient a reasonable opportunity to provide
sufficient Cash to satisfy such withholding tax in lieu of such sale. The distributing party shall
have the right, but not the obligation, not to make a Plan Distribution until its withholding



                                                  40
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 134 of 246




obligation is satisfied pursuant to the preceding sentences. If an intended recipient of a non-Cash
Plan Distribution has agreed to provide the withholding agent with the Cash necessary to satisfy
the withholding tax pursuant to this section and such person fails to comply before the date that is
180 days after the request is made, the amount of such Plan Distribution that was not distributed
shall irrevocably revert to the applicable Reorganized Debtor and such Claim in respect of such
Plan Distribution shall be discharged and forever barred from assertion against such Reorganized
Debtor or its respective property. Any amounts withheld pursuant to the Plan shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan. The
distributing party may require a holder of an Allowed Claim or Interest to complete and return a
Form W-8 or W-9, as applicable to each such holder, and any other applicable forms.

                Notwithstanding the above, each holder of an Allowed Claim or Interest that is to
receive a Plan Distribution under the Plan shall have the sole and exclusive responsibility for the
satisfaction and payment of any tax obligations imposed on such holder by any governmental unit,
including income, withholding, and other tax obligations, on account of such Plan Distribution.



ARTICLE VII.           PROCEDURES FOR DISPUTED CLAIMS.

               7.1     Allowance of Claims.

               Except as expressly provided in the Plan or in any order entered in the Chapter 11
Cases before the Effective Date (including the Confirmation Order), no Claim shall become an
Allowed Claim unless and until such Claim is deemed Allowed pursuant to the Plan or a Final
Order, including the Confirmation Order (when it becomes a Final Order), Allowing such Claim.
On and after the Effective Date, each of the Debtors or the Reorganized Debtors shall have and
retain any and all rights and defenses such Debtor had with respect to any Claim immediately
before the Effective Date.

               7.2     Claims Objections.

               Except insofar as a Claim is Allowed under the Plan, the Debtors or the
Reorganized Debtors, as applicable, shall be entitled to object to Claims. Except as otherwise
expressly provided in the Plan and notwithstanding any requirements that may be imposed
pursuant to Bankruptcy Rule 9019, after the Effective Date, the Reorganized Debtors shall have
the authority (a) to file, withdraw, or litigate to judgment objections to Claims; (b) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the
Bankruptcy Court; and (c) to administer and adjust the Debtors’ claims register to reflect any such
settlements or compromises without any further notice to or action, order, or approval by the
Bankruptcy Court.

               7.3     Estimation of Claims.

               Before or after the Effective Date, the Debtors or the Reorganized Debtors may at
any time request that the Bankruptcy Court estimate any Disputed Claim or Disputed Interest that
is contingent or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason,
regardless of whether any party previously has objected to such Claim or whether the Bankruptcy


                                                41
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 135 of 246




Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any such Claim, including during the litigation of any objection to any Claim or during
the appeal relating to such objection. In the event that the Bankruptcy Court estimates any
Disputed, contingent, or unliquidated Claim, that estimated amount shall constitute either the
Allowed amount of such Claim or a maximum limitation on such Claim for all purposes under the
Plan (including for purposes of distributions), as determined by the Bankruptcy Court. If the
estimated amount constitutes a maximum limitation of the amount of such Claim, the Debtors or
the Reorganized Debtors, as applicable, may elect to pursue any supplemental proceedings to
object to any ultimate distribution on such Claim. Notwithstanding section 502(j) of the
Bankruptcy Code, in no event shall any holder of a Claim that has been estimated pursuant to
section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such holder has filed a motion requesting the right to seek such reconsideration
on or before 21 days after the date on which such Claim is estimated.

               7.4    Adjustment to Claims Register Without Objection.

                Any duplicate Claim or Interest or any Claim or Interest that has been paid or
satisfied, or any Claim that has been amended or superseded, may be adjusted or expunged on the
claims register by the Debtors or the Reorganized Debtors upon stipulation between the parties in
interest without a Claims objection having to be filed and without any further notice or action,
order, or approval of the Bankruptcy Court.

               7.5    Time to File Objections to Claims.

                Any objections to a Claim shall be filed on or before the date that is the later of
(a) 180 days after the Effective Date and (b) such later date as may be fixed by the Bankruptcy
Court, after notice and a hearing, upon a motion by the Reorganized Debtors, as such deadline may
be extended from time to time.

               7.6    Disallowance of Claims.

               Any Claims held by Entities from which property is recoverable under sections 542,
543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be
deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code, and holders of such Claims
may not receive any distributions on account of such Claims until such time as such Causes of
Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid
to the Debtors or the Reorganized Debtors.

               7.7    Amendments to Claims.

               On or after the Effective Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be filed or amended without the prior authorization of the Bankruptcy
Court, and the Reorganized Debtors.




                                                42
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 136 of 246




               7.8    No Distributions Pending Allowance.

               If an objection, motion to estimate, or other challenge to a Claim is filed, no
payment or distribution provided under the Plan shall be made on account of such Claim unless
and until (and only to the extent that) such Claim becomes an Allowed Claim.

               7.9    Disputed Claims Reserve.

               (a)   The Disputed Claims Reserve shall be determined prior to the Confirmation
Hearing, based on the Debtors’ good faith estimates, and shall be established on or about the
Effective Date.

               (b)    To the extent applicable, there shall be withheld Cash (i) from the
Convenience Claim Distribution Amount in an amount that would be distributable to any Disputed
Convenience Claims had such Disputed Claim been Allowed on the Effective Date, and (ii) from
EP Energy in an amount that would be distributable to any Disputed Parent Unsecured Claims had
such Disputed Claims been Allowed on the Effective Date, together with all earnings thereon (net
of any taxes imposed thereon or otherwise payable by the Disputed Claims Reserve).

                (c)    Subject to definitive guidance from the Internal Revenue Service
(the “IRS”) or a court of competent jurisdiction to the contrary, or the receipt of a determination
by the IRS, the Disbursing Agent shall treat any cash and other property held in the Disputed
Claims Reserve as held by a “disputed ownership fund” governed by Treasury Regulation section
1.468B-9 and to the extent permitted by applicable law, report consistently with the foregoing for
state and local income tax purposes. All parties (including, without limitation, the Debtors, the
Reorganized Debtors, the Disbursing Agent and the holders of Disputed Claims) will be required
to report for tax purposes consistently with the foregoing.

                 (d)     The Disbursing Agent shall hold in the Disputed Claims Reserve all
payments and other distributions made on account of, as well as any obligations arising from,
property held in the Disputed Claims Reserve, to the extent that such property continues to be so
held at the time such distributions are made or such obligations arise, and such payments, or other
distributions shall be held for the benefit of, as applicable, (i) holders of Disputed Convenience
Claims against the Debtors whose Claims are subsequently Allowed, (ii) holders of Disputed
Parent Unsecured Claims against EP Energy whose Claims are subsequently Allowed, and
(iii) other parties (if any) entitled thereto hereunder. The Disbursing Agent shall be responsible
for payment, out of the assets of the Disputed Claims Reserve, of any taxes imposed on the
Disputed Claims Reserve or its assets. In the event, and to the extent, any Cash in the Disputed
Claims Reserve is insufficient to pay the portion of any such taxes attributable to the taxable
income arising from the assets of the Disputed Claims Reserve (including any income that may
arise upon the distribution of the assets in the Disputed Claims Reserve), assets of the Disputed
Claims Reserve may be sold to pay such taxes.

                (e)    To the extent that a Disputed Convenience Claim or Disputed Parent
Unsecured Claim becomes an Allowed Claim after the Effective Date, the Disbursing Agent shall
distribute to the holder thereof the distribution, if any, of Cash to which such holder is entitled
hereunder out of the Disputed Claims Reserve. No interest shall be paid with respect to any



                                                43
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 137 of 246




Disputed Convenience Claim or Disputed Parent Unsecured Claim that becomes an Allowed
Claim after the Effective Date.

               (f)     If applicable, in the event the remaining withheld Cash from the
Convenience Claim Distribution Amount is insufficient to satisfy all the Disputed Convenience
Claims that have become Allowed, such Allowed Convenience Claims shall be satisfied Pro Rata
from such remaining Cash. After all Cash has been distributed, no further distributions shall be
made in respect of Disputed Convenience Claims. At such time as all Disputed Convenience
Claims have been resolved, any remaining withheld Cash from the Convenience Claim Amount
issued in the Disputed Claims Reserve shall revert to the Reorganized Debtors.

                (g)      If applicable, in the event the remaining withheld Cash from EP Energy is
insufficient to satisfy all the Disputed Parent Unsecured Claims that have become Allowed, such
Allowed Parent Unsecured Claims shall be satisfied Pro Rata from such remaining Cash. After all
Cash has been distributed, no further distributions shall be made in respect of the Disputed Parent
Unsecured Claims. At such time as all Disputed Claims have been resolved, any remaining
withheld Cash from EP Energy in the Disputed Claims Reserve shall revert to EP Energy.

               7.10    Distributions After Allowance.

                To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan. As soon as practicable after the date on which the order or judgment of the
Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the Disbursing Agent shall
provide to the holder of such Allowed Claim the distribution (if any) to which such holder is
entitled under the Plan as of the Effective Date, without any interest to be paid on account of such
Claim unless required by the Bankruptcy Code.

               7.11    Claims Resolution Procedures Cumulative.

              All of the Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved in accordance with the Plan or any mechanism
approved by the Bankruptcy Court.



ARTICLE VIII.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

               8.1     General Treatment.

                 As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the Debtors
are parties shall be deemed assumed, unless such contract or lease (a) was previously assumed,
assumed and assigned, or rejected by the Debtors, pursuant to a Final Order of the Bankruptcy
Court, (b) previously expired or terminated pursuant to its own terms or by agreement of the parties
thereto, (c) is the subject of a motion to reject filed by the Debtors on or before the Confirmation
Date, or (d) is specifically designated as a contract or lease to be rejected on the Schedule of


                                                44
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 138 of 246




Rejected Contracts, which shall be reasonably acceptable to the Requisite 1.125L Noteholders.
The assumption of executory contracts and unexpired leases hereunder may include, subject to the
reasonable consent of the Requisite 1.125L Noteholders, the assignment of certain such contracts.
Subject to the occurrence of the Effective Date, entry of the Confirmation Order by the Bankruptcy
Court shall constitute approval of the assumptions or rejections provided for in the Plan pursuant
to sections 365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired lease
assumed pursuant to the Plan shall vest in and be fully enforceable by the applicable Reorganized
Debtor in accordance with its terms, except as modified by the provisions of the Plan, any Final
Order of the Bankruptcy Court authorizing and providing for its assumption, or applicable law.

                To the maximum extent permitted by law, to the extent any provision in any
executory contract or unexpired lease assumed pursuant to the Plan restricts or prevents, or
purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
executory contract or unexpired lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such executory contract or unexpired lease or to
exercise any other default-related rights with respect thereto.

                The Debtors reserve the right, on or before 5:00 p.m. (prevailing Central Time) on
the date that is seven (7) days before the Confirmation Hearing, or such other time as may be
agreed in writing between the Debtors and the applicable counterparty, to amend the Schedule of
Rejected Contracts, subject to the reasonable consent of the Requisite 1.125L Noteholders, to add
or remove any executory contract or unexpired lease; provided that if the Confirmation Hearing is
adjourned or continued, such amendment right shall be extended to 5:00 p.m. (prevailing Central
Time) on the date that is seven (7) days before the rescheduled or continued Confirmation Hearing,
and this proviso shall apply in the case of any and all subsequent adjournments and continuances
of the Confirmation Hearing; provided, further that the Debtors may amend the Schedule of
Rejected Contracts to add or delete any executory contracts or unexpired leases after such date to
the extent agreed with the relevant counterparties, subject to the reasonable consent of the
Requisite 1.125L Noteholders, and entry of an order of the Bankruptcy Court.

               8.2    Determination of Cure Amounts and Deemed Consent.

              (a)    The Debtors shall file, as part of the Plan Supplement, the Schedule of
Rejected Contracts, which shall be reasonably acceptable to the Requisite 1.125L Noteholders.

               (b)    The Debtors shall serve a Cure Notice, which shall supersede the Notice of
Cure Amounts with Respect to Executory Contracts and Unexpired Leases of Debtors, dated
January 27, 2020 (ECF No. 735) and shall be reasonably acceptable to the Requisite 1.125L
Noteholders, on parties to executory contracts and unexpired leases no later than thirty (30) days
prior to the Confirmation Hearing in accordance with the order approving the Disclosure
Statement. If a counterparty to any executory contract or unexpired lease that the Debtors intend
to assume or assume and assign is not listed on the applicable Cure Notice, the proposed Cure
Amount for such executory contract or unexpired lease shall be deemed to be zero dollars ($0).




                                               45
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 139 of 246




              (c)    Any counterparty to an executory contract or unexpired lease shall have the
time prescribed by the order approving the Disclosure Statement to object to the proposed
assumption, assumption and assignment, or related Cure Amount listed on the Cure Notice.

               (d)      The Bankruptcy Court will determine any Assumption Dispute by entry of
an order; provided, that the Debtors or the Reorganized Debtors, as applicable, may settle any
Assumption Dispute with the reasonable consent of the Requisite 1.125L Noteholders, and without
any further notice to any other party or any action, order, or approval of the Bankruptcy Court;
provided, further, that where an Assumption Dispute relates solely to the applicable Cure Amount,
the Debtors may, with the reasonable consent of the Requisite 1.125L Noteholders, assume and/or
assume and assign the applicable executory contract or unexpired lease prior to the resolution of
such Assumption Dispute. If there is an Assumption Dispute, the Debtors or the Reorganized
Debtors, as applicable, reserve the right to reject or nullify the assumption or assignment of the
applicable executory contract or unexpired lease no later than thirty (30) days after an order of the
Bankruptcy Court resolving such Assumption Dispute becomes a Final Order.

               8.3     Payments Related to Assumption of Contracts and Leases.

               (a)    Any Cure Amounts shall be satisfied pursuant to section 365(b)(1) of the
Bankruptcy Code by payment of the Cure Amount as reflected in the applicable Cure Notice, in
Cash on the Effective Date, subject to the limitations described in Section 8.2 of the Plan, or on
such other terms as the parties to such executory contracts or unexpired leases and the Debtors
may otherwise agree. If no Cure Amount is reflected in the applicable Cure Notice, no Cure
Amount shall be deemed to be owing, unless otherwise ordered by the Bankruptcy Court.

               (b)     Assumption or assumption and assignment of any executory contract or
unexpired lease pursuant to the Plan or otherwise shall result in the full release and satisfaction of
any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest composition
or other bankruptcy-related defaults, arising under any assumed executory contract or unexpired
lease at any time before the date that the Debtors assume or assume and assign such executory
contract or unexpired lease. Any proofs of Claim filed with respect to an executory contract or
unexpired lease that has been assumed or assumed and assigned shall be deemed disallowed and
expunged, without further notice to or action, order, or approval of the Bankruptcy Court or any
other Entity, upon the assumption of such executory contract or unexpired lease.

               8.4     Rejection Damages Claims.

                 Any counterparty to a contract or lease that is identified on the Schedule of Rejected
Contracts or is otherwise rejected by the Debtors must file and serve a proof of Claim on the
applicable Debtor that is party to the contract or lease to be rejected no later than thirty (30) days
after the later of (a) the Confirmation Date or (b) the effective date of rejection of such executory
contract or unexpired lease.

               8.5     Survival of the Debtors’ Indemnification Obligations.

              Notwithstanding anything in the Plan (including Section 10.3 of the Plan), any
Indemnification Obligation to indemnify current and former officers, directors, members,


                                                  46
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 140 of 246




managers, agents, or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such officers, directors, members, managers, agents, or
employees based upon any act or omission for or on behalf of the Debtors shall (a) remain in full
force and effect, (b) not be discharged, impaired, or otherwise affected in any way, including by
the Plan, the Plan Supplement, or the Confirmation Order, (c) not be limited, reduced or terminated
after the Effective Date, and (d) survive unimpaired and unaffected irrespective of whether such
Indemnification Obligation is owed for an act or event occurring before, on or after the Petition
Date, provided, that the Reorganized Debtors shall not indemnify officers, directors, members, or
managers, as applicable, of the Debtors for any claims or Causes of Action that are not indemnified
by such Indemnification Obligation. All such obligations shall be deemed and treated as executory
contracts to be assumed by the Debtors under the Plan and shall continue as obligations of the
Reorganized Debtors. Any claim based on the Debtors’ obligations under the Plan shall not be a
Disputed Claim or subject to any objection, in either case, by reason of section 502(e)(1)(B) of the
Bankruptcy Code.

               8.6     Employee Arrangements.

               (a)     Subject to section 8.6(b) of the Plan, all Employee Arrangements shall be
treated as executory contracts under the Plan and, on the Effective Date, shall be assumed pursuant
to sections 365 and 1123 of the Bankruptcy Code. Subject to section 8.6(b) of the Plan, the
Employee Arrangements are not amended, limited or otherwise changed, and shall not be
amended, limited, or otherwise changed absent consent of the Requisite 1.125L Noteholders.

                (b)     Any Interests, stock options, restricted stock, restricted stock units and other
stock-based awards granted prior to the Effective Date to a current or former employee, officer,
director or contractor under an Employee Arrangement or otherwise shall be deemed cancelled on
the Effective Date. For the avoidance of doubt, if an Employee Arrangement that is assumed under
the Plan provides in part for an award or potential award of Interests, stock options, restricted stock
units or other stock-based awards in the Debtors, such Employee Arrangement shall be assumed
in all respects other than the provisions relating to such awards.

               8.7     Insurance Policies.

                 (a)   All insurance policies to which any Debtor is a party as of the Effective
Date, including any D&O Policy, shall be deemed to be and treated as executory contracts and
shall be assumed by the applicable Debtors or the Reorganized Debtors and shall continue in full
force and effect thereafter in accordance with their respective terms. All other insurance policies
shall vest in the Reorganized Debtors. Coverage for defense and indemnity under the D&O Policy
shall remain available to all individuals within the definition of “Insured” in any D&O Policy.

                (b)     In addition, after the Effective Date, all officers, directors, agents, or
employees who served in such capacity at any time before the Effective Date shall be entitled to
the full benefits of any D&O Policy (including any “tail” policy) for the full term of such policy
regardless of whether such officers, directors, agents, and/or employees remain in such positions
after the Effective Date, in each case, to the extent set forth in such policies.




                                                  47
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 141 of 246




                (c)     In addition, after the Effective Date, the Reorganized Debtors shall not
terminate or otherwise reduce the coverage under any D&O Policy (including any “tail policy”) in
effect as of the Petition Date, and any current and former directors, officers, members, managers,
agents or employees of any of the Debtors who served in such capacity at any time prior to the
Effective Date shall be entitled to the full benefits of any such D&O Policy for the full term of
such policy regardless of whether such members, managers, directors, and/or officers remain in
such positions after the Effective Date to the extent set forth in such policies.

               8.8     Modifications, Amendments, Supplements, Restatements, or Other
Agreements.

               Unless otherwise provided herein or by separate order of the Bankruptcy Court,
each executory contract and unexpired lease that is assumed shall include any and all
modifications, amendments, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner affects such
executory contract or unexpired lease, without regard to whether such agreement, instruments, or
other document is listed in any notices of assumed contracts.

               8.9     Reservation of Rights.

                 (a)    Neither the exclusion nor the inclusion by the Debtors of any contract or
lease on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything
contained in the Plan, shall constitute an admission by the Debtors that any such contract or lease
is or is not an executory contract or unexpired lease or that the Debtors or the Reorganized Debtors
or their respective affiliates has any liability thereunder.

                (b)    Except as explicitly provided in the Plan, nothing in the Plan shall waive,
excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other
rights of the Debtors or the Reorganized Debtors under any executory or non-executory contract
or unexpired or expired lease.

                (c)    Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors, as applicable,
under any executory or non-executory contract or unexpired or expired lease.

                (c)     If there is a dispute regarding whether a contract or lease is or was executory
or unexpired at the time of its assumption under the Plan, the Debtors or the Reorganized Debtors,
as applicable, shall, subject to the consent of the Requisite 1.125L Noteholders, have thirty (30)
days following entry of a Final Order resolving such dispute to alter their treatment of such contract
or lease.




                                                  48
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 142 of 246




ARTICLE IX.            CONDITIONS PRECEDENT TO OCCURRENCE OF EFFECTIVE
DATE.

               9.1     Conditions Precedent to Effective Date.

               The Effective Date shall not occur unless all of the following conditions precedent
have been satisfied or waived in accordance with the Plan:

               (a)    the Bankruptcy Court shall have entered an order approving the Disclosure
Statement and such order shall not have been reversed, stayed, amended, modified, dismissed,
vacated or reconsidered;

               (b)    the documents contained in the Plan Supplement will contain terms and
conditions consistent in all material respects with the Plan, and shall be in form and substance
acceptable or reasonably acceptable, as applicable, to the Requisite 1.125L Noteholders;

               (c)    the Bankruptcy Court shall have entered the Confirmation Order, in form
and substance reasonably acceptable to the Requisite 1.125L Noteholders, and such order shall not
have been reversed, stayed, amended, modified, dismissed, vacated or reconsidered;

                (d)     the Debtors shall have complied, in all material respects, with the terms of
the Plan that are to be performed by the Debtors on or prior to the Effective Date;

               (e)     the Restructuring to be implemented on the Effective Date shall be
consistent with the Plan;

               (f)    all conditions precedent to the effectiveness of the Exit Facility shall have
been satisfied or waived, and the Exit Facility, including all documentation related thereto, shall
be in form and substance satisfactory to the Debtors and the Requisite 1.125L Noteholders;

                (g)     the New Corporate Governance Documents shall become effective and in
full force and effect as of the Effective Date and in shall be in form and substance acceptable to
the Requisite 1.125L Noteholders;

               (h)     the New Executive Employment Agreements shall be in full force and
effect;

                (i)    the Debtors shall have obtained all material authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and effectuate the
Plan, including Bankruptcy Court approval, and each of the other transactions contemplated by the
Restructuring, and such material authorizations, consents, regulatory approvals, rulings, or
documents shall not be subject to unfulfilled conditions and shall be in full force and effect, and
all applicable regulatory waiting periods shall have expired;

                (j)    all applicable waiting periods (if any) imposed by any Antitrust Authority
in connection with the transactions contemplated by the Plan shall have terminated or expired and
all applicable authorizations, approvals, consents, or clearances required under the Antitrust Laws




                                                49
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 143 of 246




in connection with the transactions contemplated by the Plan (if any) shall have been obtained;
and

                (k)     all Member Expenses to the extent invoiced at least three (3) Business Days
before the Effective Date that are not subject to an objection by the Debtors shall have been paid
in full by the Debtors.

               9.2     Waiver of Conditions Precedent.

               (a)     Each of the conditions precedent to the occurrence of the Effective Date
may be waived in writing by the Debtors and the Requisite 1.125L Noteholders without leave of
or order of the Bankruptcy Court. If any such condition precedent is waived pursuant to this
section and the Effective Date occurs, each party agreeing to waive such condition precedent shall
be estopped from withdrawing such waiver after the Effective Date or otherwise challenging the
occurrence of the Effective Date on the basis that such condition was not satisfied, the waiver of
such condition precedent shall benefit from the “equitable mootness” doctrine, and the occurrence
of the Effective Date shall foreclose any ability to challenge the Plan in any court. If the Plan is
confirmed for fewer than all of the Debtors, only the conditions applicable to the Debtor or Debtors
for which the Plan is confirmed must be satisfied or waived for the Effective Date to occur.

                (b)    Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such
action shall be deemed to have occurred prior to the taking of any other such action.

               (c)     The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e)
shall be deemed waived by and upon the entry of the Confirmation Order, and the Confirmation
Order shall take effect immediately upon its entry.

               9.3     Effect of Failure of a Condition.

                If the conditions listed in Section 9.1 of the Plan are not satisfied or waived in
accordance with Section 9.2 of the Plan on or before the Effective Date, the Plan shall be null and
void in all respects and nothing contained in the Plan or the Disclosure Statement shall
(a) constitute a waiver or release of any Claims by or against or any Interests in the Debtors,
(b) prejudice in any manner the rights of any Person, or (c) constitute an admission,
acknowledgement, offer, or undertaking by the Debtors, any holders of 1.125L Notes Claims, or
any other Person.



ARTICLE X.             EFFECT OF CONFIRMATION.

               10.1    Binding Effect.

                Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, and
subject to the occurrence of the Effective Date, on and after the entry of the Confirmation Order,
the provisions of the Plan shall bind every holder of a Claim against or Interest in any Debtor and
inure to the benefit of and be binding on such holder’s respective successors and assigns, regardless


                                                 50
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 144 of 246




of whether the Claim or Interest of such holder is Impaired under the Plan and whether such holder
has accepted the Plan.

               10.2    Vesting of Assets.

                Except as otherwise provided in the Plan, the Confirmation Order or any Plan
Supplement, on and after the Effective Date, pursuant to sections 1141(b) and (c) of the
Bankruptcy Code, all Assets of the Estates, including all claims, rights, and Causes of Action and
any property acquired by the Debtors or the Reorganized Debtors during the Chapter 11 Cases or
under or in connection with the Plan shall vest in each respective Reorganized Debtor free and
clear of all Claims, Liens, charges, other encumbrances, and interests. Subject to the terms of the
Plan, on and after the Effective Date, the Reorganized Debtors may operate their businesses and
may use, acquire, and dispose of property and prosecute, compromise, or settle any Claims
(including any Administrative Expense Claims) and Causes of Action without notice to,
supervision of or approval by the Bankruptcy Court and free and clear of any restrictions of the
Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly imposed by the Plan
or the Confirmation Order. Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Effective Date for Professional Persons’ fees, disbursements,
expenses, or related support services without application to the Bankruptcy Court.

               10.3    Discharge of Claims Against and Interests in Debtors.

                Upon the Effective Date, except as otherwise expressly provided in the Plan or in
the Confirmation Order, the distributions, rights and treatment to be made under the Plan, shall be
in complete satisfaction, discharge, and release, effective as of the Effective Date, of Claims,
Interests, and Causes of Action of any nature whatsoever, including any interest accrued on Claims
or Interests from and after the Petition Date, whether known or unknown, against, liabilities of,
Liens on, obligations of, rights against, and Interests in, the Debtors or any of their Assets or
properties, regardless of whether any property shall have been distributed or retained pursuant to
the Plan on account of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the Debtors before
the Effective Date and that arise from a termination of employment, any contingent or non-
contingent liability on account of representations or warranties issued on or before the Effective
Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy
Code, in each case whether or not: (a) a proof of claim based upon such debt or right is filed or
deemed filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest based upon
such debt, right, or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (c) the
holder of such a Claim or Interest has accepted the Plan. Any default or “event of default” by the
Debtors or affiliates with respect to any Claim or Interest that existed immediately before or on
account of the filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as
of the Effective Date. The Confirmation Order shall be a judicial determination of the discharge
of all Claims and Interests subject to the Effective Date occurring.

               Each holder (as well as any trustee or agent on behalf of such holder) of a Claim or
Interest, and any affiliate of such holder, shall be deemed to have forever waived, released, and
discharged the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code, of



                                                 51
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 145 of 246




and from any and all Claims, Interests, rights, and liabilities that arose prior to the Effective Date.
Except as otherwise provided in the Plan, upon the Effective Date, all such holders of Claims and
Interests and their affiliates shall be forever precluded and enjoined, pursuant to sections 105, 524,
and 1141 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in any Debtor or any Reorganized Debtor

               10.4    Pre-Confirmation Injunctions and Stays.

                Unless otherwise provided in the Plan or a Final Order of the Bankruptcy Court, all
injunctions and stays arising under or entered during the Chapter 11 Cases, whether under sections
105 or 362 of the Bankruptcy Code or otherwise, and in existence on the date of entry of the
Confirmation Order, shall remain in full force and effect until the later of the Effective Date and
the date indicated in the order providing for such injunction or stay. The Final Order Establishing
Notification Procedures and Approving Restrictions on Certain Transfers of Stock of Debtors
(ECF No. 313) shall remain in full force and effect following the Effective Date solely with respect
to transfers of Existing Parent Equity Interests and Other Equity Interests prior to the Effective
Date.

               10.5    Injunction Against Interference With Plan.

               Except as otherwise provided in the Plan or in the Confirmation Order, upon the
entry of the Confirmation Order, all holders of Claims and Interests and all other parties in interest,
along with their respective present and former affiliates, employees, agents, officers, directors, and
principals, shall be enjoined from taking any action to interfere with the implementation or the
occurrence of the Effective Date.

               10.6    Plan Injunction.

                (a)     Except as otherwise provided in the Plan or in the Confirmation Order, from
and after the Effective Date, all Persons who have held, hold, or may hold Claims or Interests, and
other parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and affiliates, are, with respect to any such Claim or Interest, permanently
enjoined after the entry of the Confirmation Order from: (i) commencing, conducting, or
continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
(including any proceeding in a judicial, arbitral, administrative, or other forum) against or
affecting, directly or indirectly, a Debtor, a Reorganized Debtor, or an Estate or the property of
any of the foregoing, or any direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Persons mentioned in this subsection (i) or any
property of any such transferee or successor; (ii) enforcing, levying, attaching (including any
prejudgment attachment), collecting, or otherwise recovering in any manner or by any means,
whether directly or indirectly, any judgment, award, decree, or order against a Debtor, a
Reorganized Debtor, or an Estate or its property, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons mentioned in this
subsection (ii) or any property of any such transferee or successor; (iii) creating, perfecting, or
otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind against a
Debtor, a Reorganized Debtor, or an Estate or any of its property, or any direct or indirect
transferee of any property of, or successor in interest to, any of the foregoing Persons mentioned



                                                  52
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 146 of 246




in this subsection (iii) or any property of any such transferee or successor; (iv) acting or proceeding
in any manner, in any place whatsoever, that does not conform to or comply with the provisions
of the Plan to the full extent permitted by applicable law; and (v) commencing or continuing, in
any manner or in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan; provided, that nothing contained in the Plan shall preclude such Persons
who have held, hold, or may hold Claims against, or Interests in, a Debtor, a Reorganized Debtor,
or an Estate from exercising their rights and remedies, or obtaining benefits, pursuant to and
consistent with the terms of the Plan.

                (b)    By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest shall be deemed to have affirmatively and specifically consented to be bound by
the Plan, including the injunctions set forth in Section 10.6 of the Plan.

               10.7    Releases.

          (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE DATE,
EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT FROM
AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN AND THE
OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE PLAN
SUPPLEMENT, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES
WILL BE DEEMED CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY, AND FOREVER RELEASED AND DISCHARGED, BY THE
DEBTORS, THE REORGANIZED DEBTORS, AND THE ESTATES, IN EACH CASE ON
BEHALF OF THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
AND REPRESENTATIVES AND ANY AND ALL OTHER PERSONS THAT MAY
PURPORT TO ASSERT ANY CAUSE OF ACTION DERIVATIVELY, BY OR
THROUGH THE FOREGOING PERSONS, FROM ANY AND ALL CLAIMS,
INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS,
RIGHTS, AND CAUSES OF ACTION, LOSSES, REMEDIES, OR LIABILITIES
WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED OR
ASSERTABLE ON BEHALF OF THE DEBTORS, THE REORGANIZED DEBTORS, OR
THE ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, ACCRUED OR UNACCRUED, EXISTING OR HEREINAFTER
ARISING, WHETHER IN LAW OR EQUITY, WHETHER SOUNDING IN TORT OR
CONTRACT, WHETHER ARISING UNDER FEDERAL OR STATE STATUTORY OR
COMMON LAW, OR ANY OTHER APPLICABLE INTERNATIONAL, FOREIGN, OR
DOMESTIC LAW, RULE, STATUTE, REGULATION, TREATY, RIGHT, DUTY,
REQUIREMENTS OR OTHERWISE THAT THE DEBTORS, THE REORGANIZED
DEBTORS, THE ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST
OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
RESTRUCTURING, THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE
OR SALE OF ANY SECURITY OF THE DEBTORS OR THE REORGANIZED
DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS


                                                  53
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 147 of 246




GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN ANY DEBTOR
AND ANY RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND
INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION,
FORMULATION, PREPARATION, OR CONSUMMATION OF THE PLAN, THE
DOCUMENTS IN THE PLAN SUPPLEMENT OR RELATED AGREEMENTS,
INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO, OR THE
SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES BASED
UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

           ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a)
OF THE PLAN (the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
THE DEBTOR RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (II) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE RELEASED CLAIMS
RELEASED BY THE DEBTORS, THE REORGANIZED DEBTORS AND THE
ESTATES, (III) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND
ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR, EQUITABLE AND
REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VI) A BAR TO ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE DEBTOR RELEASE.

           (b)  RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. AS OF
THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE THE
PLAN AND THE OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE
PLAN SUPPLEMENT, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED
PARTIES     WILL    BE    DEEMED    CONCLUSIVELY,     ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED AND
DISCHARGED BY THE RELEASING PARTIES, FROM ANY AND ALL CLAIMS AND
CAUSES OF ACTION WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS,
ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THEIR ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED,
FIXED OR CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW,
EQUITY, CONTRACT, TORT, OR OTHERWISE BY STATUTE, VIOLATIONS OF
FEDERAL OR STATE SECURITIES LAWS OR OTHERWISE, THAT SUCH HOLDERS
OR THEIR ESTATES, AFFILIATES, HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS,    ASSIGNS,   MANAGERS,   ACCOUNTANTS,     ATTORNEYS,
REPRESENTATIVES, CONSULTANTS, AGENTS, AND ANY OTHER PERSONS
CLAIMING UNDER OR THROUGH THEM WOULD HAVE BEEN LEGALLY


                                    54
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 148 of 246




ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST
OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS,
OR THEIR ESTATES, THE CHAPTER 11 CASES, THE RESTRUCTURING, THE
PURCHASE, SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY
SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS, THE SUBJECT
MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR
CONTRACTUAL ARRANGEMENTS OR INTERACTIONS BETWEEN ANY DEBTOR
AND ANY RELEASED PARTY, THE RESTRUCTURING, THE RESTRUCTURING OF
ANY CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF THE
PLAN, THE DOCUMENTS IN THE PLAN SUPPLEMENT, OR RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, RELATING THERETO,
OR THE SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES
BASED UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCES TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

            ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B)
OF THE PLAN (THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY
REFERENCE, EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER
THE PLAN, AND, FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL,
(II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) GIVEN IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY
THE RELEASED PARTIES, (IV) A GOOD FAITH SETTLEMENT AND COMPROMISE
OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE, (V) IN THE BEST
INTERESTS OF THE DEBTORS AND THEIR ESTATES, (VI) FAIR, EQUITABLE AND
REASONABLE, (VII) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VIII) A BAR TO ANY OF THE RELEASING PARTIES
ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO THE
THIRD-PARTY RELEASE.

               (c)      Release of Liens. Except as otherwise specifically provided in the Plan
or in any contract, instrument, release, or other agreement or document contemplated under
or executed in connection with the Plan, including the Exit Credit Agreement (and the
definitive documentation related thereto), on the Effective Date and concurrently with the
applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is secured and Allowed as of the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the estates shall be fully released and discharged, and all of the right,
title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Reorganized Debtors and their successors and assigns,



                                               55
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 149 of 246




in each case, without any further approval or order of the Bankruptcy Court and without
any action or filing being required to be made by the Debtors.

              10.8    Exculpation.

           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
EXCULPATED PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY
WILL BE RELEASED AND EXCULPATED FROM, ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH OR ARISING OUT OF THE ADMINISTRATION OF
THE CHAPTER 11 CASES; THE NEGOTIATION AND PURSUIT OF THE DIP
FACILITY, EXIT FACILITY, THE EMPLOYEE INCENTIVE PLAN, THE
DISCLOSURE STATEMENT, THE RESTRUCTURING, AND THE PLAN (INCLUDING
THE DOCUMENTS IN THE PLAN SUPPLEMENT), OR THE SOLICITATION OF
VOTES FOR, OR CONFIRMATION OF, THE PLAN; THE FUNDING OF THE PLAN;
THE OCCURRENCE OF THE EFFECTIVE DATE; THE ADMINISTRATION OF THE
PLAN OR THE PROPERTY TO BE DISTRIBUTED UNDER THE PLAN; THE
ISSUANCE OF SECURITIES UNDER OR IN CONNECTION WITH THE PLAN; THE
PURCHASE, SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY
SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS; OR THE
TRANSACTIONS IN FURTHERANCE OF ANY OF THE FOREGOING; OTHER THAN
CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR RELATED TO ANY ACT OR
OMISSION OF AN EXCULPATED PARTY THAT CONSTITUTES INTENTIONAL
FRAUD OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL ORDER, BUT
IN ALL RESPECTS SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY
UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
HAVE ACTED IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE
BANKRUPTCY CODE WITH REGARD TO THE SOLICITATION AND
DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN AND, THEREFORE,
ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS WILL NOT BE, LIABLE
AT ANY TIME FOR THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR
REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO THE
PLAN, INCLUDING THE ISSUANCE OF SECURITIES THEREUNDER.        THE
EXCULPATION WILL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ALL
OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY OTHER
APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES FROM
LIABILITY.

              10.9    Injunction Related to Releases and Exculpation.

                 The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or entity, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to the Plan, including the claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the
Plan or the Confirmation Order.


                                               56
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 150 of 246




               10.10 Subordinated Claims.

                The allowance, classification, and treatment of all Allowed Claims and Interests
and the respective distributions and treatments thereof under the Plan take into account and
conform to the relative priority and rights of the Claims and Interests in each Class in connection
with any contractual, legal, and equitable subordination rights relating thereto, whether arising
under general principles of equitable subordination, sections 510(a), 510(b), or 510(c) of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
reserve the right to reclassify any Allowed Claim or Interest in accordance with any contractual,
legal, or equitable subordination relating thereto.

               10.11 Retention of Causes of Action and Reservation of Rights.

                (a)    Except as otherwise provided in the Plan, including Sections 10.5, 10.6,
10.7, 10.8 and 10.9, nothing contained in the Plan or the Confirmation Order shall be deemed to
be a waiver or relinquishment of any rights, claims, Causes of Action, rights of setoff or
recoupment, or other legal or equitable defenses that the Debtors had immediately prior to the
Effective Date on behalf of the Estates or of themselves in accordance with any provision of the
Bankruptcy Code or any applicable nonbankruptcy law. The Reorganized Debtors shall have,
retain, reserve, and be entitled to assert all such claims, Causes of Action, rights of setoff or
recoupment, and other legal or equitable defenses as fully as if the Chapter 11 Cases had not been
commenced, and all of the Debtors’ legal and equitable rights in respect of any Unimpaired Claim
may be asserted after the Confirmation Date and Effective Date to the same extent as if the Chapter
11 Cases had not been commenced.

               (b)     Notwithstanding Section 10.11(a), on the Effective Date, the Reorganized
Debtors shall be deemed to have released all Avoidance Actions against Ongoing Trade Parties;
provided, however, that the Reorganized Debtors shall be entitled to prosecute Avoidance Actions
with respect to transfers made to Ongoing Trade Parties prior to the Petition Date in connection
with, pursuant to, or under an executory contract or unexpired lease that is rejected by the Debtors
during the Debtors’ Chapter 11 Cases or pursuant to the Plan.

               10.12 Ipso Facto and Similar Provisions Ineffective.

                Any term of any prepetition policy, prepetition contract, or other prepetition
obligation applicable to a Debtor shall be void and of no further force or effect with respect to any
Debtor to the extent that such policy, contract, or other obligation is conditioned on, creates an
obligation of the Debtor as a result of, or gives rise to a right of any entity based on any of the
following: (a) the insolvency or financial condition of a Debtor; (b) the commencement of the
Chapter 11 Cases; (c) the confirmation or consummation of the Plan, including any change of
control that shall occur as a result of such consummation; or (d) the Restructuring.

               10.13 Indemnification and Reimbursement Obligations.

                For purposes of the Plan, (a) Indemnification Obligations to current and former
directors, officers, members, managers, agents or employees of any of the Debtors who served in
such capacity prior to, on or subsequent to the Petition Date shall be assumed by the Reorganized
Debtors and (b) Indemnification Obligations of the Debtors arising from services as current and


                                                 57
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 151 of 246




former directors, officers, members, managers, agents or employees of any of the Debtors who
served in such capacity during the period from and after the Petition Date shall be Administrative
Expense Claims. In addition, after the Effective Date, the Reorganized Debtors shall not terminate
or otherwise reduce the coverage under any current and former directors’, officers’, members’,
managers’, agents’ or employees’ insurance policies (including any “tail policy”) in effect as of
the Petition Date, and all current and former directors, officers, members, managers, agents or
employees of any of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term of such policy
regardless of whether such members, managers, directors, and/or officers remain in such positions
after the Effective Date to the extent set forth in such policies.



ARTICLE XI.            RETENTION OF JURISDICTION.

               11.1    Retention of Jurisdiction.

               Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding
entry of the Confirmation Order and the occurrence of the Effective Date, on and after the Effective
Date, the Bankruptcy Court shall retain exclusive jurisdiction, pursuant to 28 U.S.C. §§ 1334 and
157, over all matters arising in or related to the Chapter 11 Cases for, among other things, the
following purposes:

                (a)    to hear and determine motions and/or applications for the assumption or
rejection of executory contracts or unexpired leases and any disputes over Cure Amounts resulting
therefrom;

               (b)     to determine any motion, adversary proceeding, application, contested
matter, and other litigated matter pending on or commenced after the entry of the Confirmation
Order;

               (c)   to hear and resolve any disputes arising from or related to (i) any orders of
the Bankruptcy Court granting relief under Bankruptcy Rule 2004 or (ii) any protective orders
entered by the Bankruptcy Court in connection with the foregoing;

               (d)      to ensure that distributions to holders of Allowed Claims are accomplished
as provided in the Plan and the Confirmation Order and to adjudicate any and all disputes arising
from or relating to distributions under the Plan;

                (e)  to consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, including any Administrative Expense Claim;

              (f)    to enter, implement, or enforce such orders as may be appropriate in the
event that the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

               (g)    to issue and enforce injunctions, enter and implement other orders, and take
such other actions as may be necessary or appropriate to restrain interference by any Person or


                                                58
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 152 of 246




other Entity with the consummation, implementation, or enforcement of the Plan, the Confirmation
Order, or any other order of the Bankruptcy Court;

                (h)  to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code to remedy any defect or omission or reconcile any
inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy Court,
including the Confirmation Order, in such a manner as may be necessary to carry out the purposes
and effects thereof;

               (i)     to hear and determine all Fee Claims;

               (j)     to resolve disputes concerning any reserves with respect to Disputed Claims
or the administration thereof;

               (k)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Confirmation Order, any transactions or payments
in furtherance of either, or any agreement, instrument, or other document governing or related to
any of the foregoing;

               (l)     to take any action and issue such orders, including any such action or orders
as may be necessary after entry of the Confirmation Order or the occurrence of the Effective Date,
as may be necessary to construe, enforce, implement, execute, and consummate the Plan, including
any release, exculpation, or injunction provisions set forth in the Plan, following the occurrence of
the Effective Date;

               (m)    to determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

               (n)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

               (o)     to hear and determine any other matters related to the Chapter 11 Cases and
not inconsistent with the Bankruptcy Code or title 28 of the United States Code;

               (p)      to resolve any disputes concerning whether a Person or entity had sufficient
notice of the Chapter 11 Cases, the Disclosure Statement, any solicitation conducted in connection
with the Chapter 11 Cases, any bar date established in the Chapter 11 Cases, or any deadline for
responding or objecting to a Cure Amount, in each case, for the purpose for determining whether
a Claim or Interest is discharged hereunder or for any other purpose;

                (q)   to hear and determine any rights, Claims, or Causes of Action held by or
accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or legal
theory;

               (r)     to recover all Assets of the Debtors and property of the Estates, wherever
located;



                                                 59
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 153 of 246




               (s)     to hear and determine matters related to the DIP Facilities and the Final DIP
Order; and

               (t)     to enter a final decree closing each of the Chapter 11 Cases.



ARTICLE XII.           MISCELLANEOUS PROVISIONS.

               12.1    Exemption from Certain Transfer Taxes.

                Pursuant to and to the fullest extent permitted by section 1146 of the Bankruptcy
Code, (a) the issuance, transfer or exchange of any securities, instruments or documents, (b) the
creation of any Lien, mortgage, deed of trust or other security interest, (c) all sale transactions
consummated by the Debtors and approved by the Bankruptcy Court on and after the Confirmation
Date through and including the Effective Date, including any transfers effectuated under the Plan,
(d) any assumption, assignment, or sale by the Debtors of their interests in unexpired leases of
nonresidential real property or executory contracts pursuant to section 365(a) of the Bankruptcy
Code, (e) the grant of collateral under the Exit Credit Agreement and (f) the issuance, renewal,
modification or securing of indebtedness by such means, and the making, delivery or recording of
any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan,
including the Confirmation Order, shall not be subject to any document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,
Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, sales tax, use
tax or other similar tax or governmental assessment. Consistent with the foregoing, each recorder
of deeds or similar official for any county, city or Governmental Unit in which any instrument
hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and directed to
accept such instrument without requiring the payment of any filing fees, documentary stamp tax,
deed stamps, stamp tax, transfer tax, intangible tax or similar tax.

               12.2    Request for Expedited Determination of Taxes.

                The Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods ending after the Petition Date through the Effective Date.

               12.3    Dates of Actions to Implement Plan.

              In the event that any payment or act under the Plan is required to be made or
performed on a date that is not a Business Day, then the making of such payment or the
performance of such act may be completed on or as soon as reasonably practicable after the next
succeeding Business Day but shall be deemed to have been completed as of the required date.

               12.4    Amendments.

             (a)       Plan Modifications. The Plan may be amended, modified, or supplemented
by the Debtors, with the consent of the Requisite 1.125L Noteholders, in the manner provided for
by section 1127 of the Bankruptcy Code or as otherwise permitted by law, without additional


                                                60
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 154 of 246




disclosure pursuant to section 1125 of the Bankruptcy Code, except as otherwise ordered by the
Bankruptcy Court. In addition, after the Confirmation Date, so long as such action does not
materially and adversely affect the treatment of holders of Allowed Claims pursuant to the Plan,
the Debtors, with the consent of the Requisite 1.125L Noteholders, may remedy any defect or
omission or reconcile any inconsistencies in the Plan or the Confirmation Order with respect to
such matters as may be necessary to carry out the purposes of effects of the Plan, and any holder
of a Claim or Interest that has accepted the Plan shall be deemed to have accepted the Plan as
amended, modified, or supplemented. The Debtors, subject to the reasonable consent of the
Requisite 1.125L Noteholders, shall have the right to amend the documents contained in, and
exhibits to, the Plan Supplement in accordance with the terms of the Plan through the Effective
Date.

              (b)     Certain Technical Amendments. Prior to the Effective Date, the Debtors
may make appropriate technical adjustments and modifications to the Plan without further order
or approval of the Bankruptcy Court.

               12.5    Revocation or Withdrawal of Plan.

                The Debtors reserve the right to revoke or withdraw the Plan prior to the Effective
Date as to any or all of the Debtors. If, with respect to a Debtor, the Plan has been revoked or
withdrawn prior to the Effective Date, or if confirmation or the occurrence of the Effective Date
as to such Debtor does not occur on the Effective Date, then, with respect to such Debtor: (a) the
Plan shall be null and void in all respects; (b) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount any Claim or Interest or Class of Claims or Interests),
assumption or rejection of executory contracts or unexpired leases affected by the Plan, and any
document or agreement executed pursuant to the Plan shall be deemed null and void; and
(c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim by or against,
or any Interest in, such Debtor or any other Person; (ii) prejudice in any manner the rights of such
Debtor or any other Person; or (iii) constitute an admission of any sort by any Debtor or any other
Person.

               12.6    Severability.

                If, prior to the entry of the Confirmation Order, any term or provision of the Plan
is held by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the
request of the Debtors, subject to the consent of the Requisite 1.125L Noteholders, shall have the
power to alter and interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be invalid,
void, or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation by the Bankruptcy Court, the
remainder of the terms and provisions of the Plan shall remain in full force and effect and shall in
no way be affected, impaired, or invalidated by such holding, alteration, or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with this section, is
(a) valid and enforceable pursuant to its terms, (b) integral to the Plan and may not be deleted or
modified without the consent of the Debtors or the Reorganized Debtors (as the case may be) and
(c) nonseverable and mutually dependent.



                                                 61
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 155 of 246




               12.7    Governing Law.

                Except to the extent that the Bankruptcy Code or other federal law is applicable or
to the extent that a Plan Supplement document provides otherwise, the rights, duties, and
obligations arising under the Plan shall be governed by, and construed and enforced in accordance
with, the internal laws of the State of New York, without giving effect to the principles of conflicts
of laws thereof (other than section 5-1401 and section 5-1402 of the New York General
Obligations Law).

               12.8    Immediate Binding Effect.

              Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan shall be immediately effective and
enforceable and deemed binding upon and inure to the benefit of the Debtors, the Reorganized
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns.

               12.9    Successors and Assigns.

               The rights, benefits, and obligations of any Person named or referred to in the Plan
shall be binding on and shall inure to the benefit of any heir, executor, administrator, successor, or
permitted assign, if any, of each such Person.

               12.10 Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order
shall supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

               12.11 Computing Time.

                In computing any period of time prescribed or allowed by the Plan, unless otherwise
set forth in the Plan or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule
9006 shall apply.

               12.12 Exhibits to Plan.

                All exhibits, schedules, supplements, and appendices to the Plan (including any
other documents to be executed, delivered, assumed, or performed in connection with the
occurrence of the Effective Date) are incorporated into and are a part of the Plan as if set forth in
full in the Plan.

               12.13 Notices.

               All notices, requests, and demands hereunder shall be in writing (including by
facsimile or email transmission) and, unless otherwise provided herein, shall be deemed to have




                                                 62
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 156 of 246




been duly given or made only when actually delivered or, in the case of notice by facsimile
transmission, when received and telephonically confirmed, addressed as follows:

if to the Debtors or the Reorganized Debtors:

               EP ENERGY CORPORATION
               601 Travis Street, Suite 1400
               Houston, Texas 77002
               Attn: Jace D. Locke

               – and –

               WEIL, GOTSHAL & MANGES LLP
               767 Fifth Avenue
               New York, New York 10153
               Attn: Matthew S. Barr, Esq., Alfredo R. Pérez, Esq., Ronit Berkovich, Esq.,
               and Scott Bowling, Esq.
               Telephone: (212) 310-8000
               Facsimile: (212) 310-8007

               Attorneys for the Debtors

                A notice is deemed to be given and received (a) if sent by first-class mail, personal
delivery, or courier, on the date of delivery if it is a Business Day and the delivery was made prior
to 4:00 p.m. (local time in place of receipt) and otherwise on the next Business Day, or (b) if sent
by electronic mail, when the sender receives an email from the recipient acknowledging receipt;
provided that an automatic “read receipt” does not constitute acknowledgment of an email for
purposes of this Section. Any party may change its address for service from time to time by
providing a notice in accordance with the foregoing. Any element of a party’s address that is not
specifically changed in a notice will be assumed not to be changed.

               After the occurrence of the Effective Date, the Reorganized Debtors have authority
to send a notice to entities that to continue to receive documents pursuant to Bankruptcy Rule
2002, such entities must file a renewed request to receive documents pursuant to Bankruptcy Rule
2002; provided, that the U.S. Trustee need not file such a renewed request and shall continue to
receive documents without any further action being necessary. After the occurrence of the
Effective Date, the Reorganized Debtors are authorized to limit the list of entities receiving
documents pursuant to Bankruptcy Rule 2002 to the U.S. Trustee and those entities that have filed
such renewed requests.

               12.14 Reservation of Rights.

                Except as otherwise provided herein, the Plan shall be of no force or effect unless
the Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any statement
or provision of the Plan, or the taking of any action by the Debtors with respect to the Plan shall
be or shall be deemed to be an admission or waiver of any rights of (a) the Debtors with respect to




                                                 63
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 157 of 246




any Claims or Interests prior to the Effective Date or (b) any holder of a Claim or Interest or other
entity prior to the Effective Date.

               12.15 Dissolution of Creditors’ Committee.

               On the Effective Date, the Creditors’ Committee shall dissolve, and the members
thereof shall be released and discharged from all rights and duties arising from, or related to, the
Chapter 11 Cases, provided that following the Effective Date, the Creditors’ Committee shall
continue in existence and have standing and a right to be heard for the following limited purposes:
(a) Claims and/or applications, and any relief related thereto, for compensation by professional
persons retained in the Chapter 11 Cases pursuant to sections 327, 328, 329, 330, 331, 503(b), or
1103 of the Bankruptcy Code and requests for allowance of Administrative Expense Claims for
substantial contribution pursuant to section 503(b)(3)(D) of the Bankruptcy Code; and (b) any
appeals of the Confirmation Order or other appeals to which the Creditors’ Committee is a party.




                                                 64
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 158 of 246




Dated: July 13, 2020
       Houston, Texas
                                   Respectfully submitted,


                                      /s/ David Rush
                                     Name: David Rush
                                     Title: Chief Restructuring Officer

                                   EP ENERGY CORPORATION
                                   EPE ACQUISITION LLC
                                   EP ENERGY, LLC
                                   EVEREST ACQUISITION FINANCE INC.
                                   EP ENERGY GLOBAL LLC
                                   EP ENERGY MANAGEMENT, L.L.C.
                                   EP ENERGY RESALE COMPANY, L.L.C.
                                   EP ENERGY E&P COMPANY, L.P.




                                     65
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 159 of 246




                              Exhibit B

                     Amended Commitment Letter
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 160 of 246
                                                                                                 Execution Version


JPMorgan Chase Bank, N.A.           Citibank, N.A.            BMO Harris Financing, Inc.        Credit Suisse AG,
   383 Madison Avenue            383 Greenwich Street         111 West Monroe Street, 4th     Cayman Islands Branch
  New York, NY 10179             New York, NY 100013                    Floor                  11 Madison Avenue
                                                                  Chicago, IL 60603           New York, NY 10016

  Royal Bank of Canada         The Toronto-Dominion Bank,         DNB Capital LLC            Sumitomo Mitsui Banking
 3 World Financial Center           New York Branch           200 Park Avenue, 31st Floor          Corporation
200 Vesey Street, 12th Floor        31 West 32nd Street         New York, NY 10166               277 Park Avenue
  New York, NY 10281              New York, NY 10019                                           New York, NY 10172

     Mizuho Bank, Ltd.          Goldman Sachs Bank USA      Credit Suisse Loan Funding LLC
1251 Avenue of the Americas         200 West Street               11 Madison Avenue
   New York, NY 10020             New York, NY 10282             New York, NY 10016



                                                                                                CONFIDENTIAL

                                                                                                      July 13, 2020

EP Energy LLC
EPE Acquisition LLC
1001 Louisiana Street
Houston, TX 77002
Attention: Kyle McCuen, Senior Vice President,
        Chief Financial Officer and Treasurer

          $314,710,456 Senior Secured Superpriority Priming Debtor-in-Possession Revolving Facility
                            $629,420,912 Senior Secured Revolving Exit Facility
                                     Amendment to Commitment Letter

Ladies and Gentlemen:

         Reference is made to (a) the Commitment Letter dated October 18, 2019 (the “Original Commitment
Letter”, including, without limitation, the Exit Facility Term Sheet attached thereto as Exhibit B (the “Original
Exit Facility Term Sheet”)), among JPMorgan Chase Bank, N.A. (“JPMorgan”), Citibank, N.A. (“Citi”), BMO
Harris Financing, Inc. (“BMOH”), Credit Suisse AG, Cayman Islands Branch (“CSAG”), Royal Bank of Canada
(“RBC”), The Toronto-Dominion Bank, New York Branch (“TD”), DNB Capital LLC (“DNB”) and Sumitomo
Mitsui Banking Corporation (“SMBC” and together with JPMorgan, Citi, BMOH, CSAG, RBC, TD, and DNB,
collectively, the “Original Commitment Parties”), EPE Acquisition LLC, a Delaware limited liability company
(“Holdings”), and EP Energy LLC, a Delaware limited liability company (“Borrower” and together with
Holdings, “you”), (b) that certain Joinder Letter dated October 31, 2019 (the “CSLF Joinder Letter”), delivered
by Credit Suisse Loan Funding LLC (“CSLF”) and accepted by you and JPMorgan, (c) that certain Joinder
Letter dated November 1, 2019 (the “Mizuho Joinder Letter”), delivered by Mizuho Bank, Ltd. (“Mizuho”) and
accepted by you and JPMorgan, and (d) that certain Joinder Letter dated November 21, 2019 (the “GS Joinder
Letter”, together with the CSLF Joinder Letter and the Mizuho Joinder Letter, the “Joinder Letters”), delivered
by Goldman Sachs Bank USA (“GS” and together with the Original Commitment Parties, CSLF and Mizuho,
collectively, the “Commitment Parties”) and accepted by you and JPMorgan. Capitalized terms used but not
defined in this Amendment to the Commitment Letter, including, without limitation, in the Revised Exit Facility
Term Sheet as defined below (this “Amendment”; the Original Commitment Letter as amended and
supplemented by the Joinder Letters and this Amendment, the “Commitment Letter”) have the meanings
assigned to such terms in the Original Commitment Letter.

        The Commitment Parties constitute all of the Prepetition RBL Lenders, each of whom also committed
to the DIP Facility and the Exit Facility pursuant to the Original Commitment Letter (either as direct parties
thereto or, as described above with respect to certain Commitment Parties, by individually executing those
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 161 of 246



certain joinders thereto). Therefore, as of the date hereof, all Prepetition RBL Claims are Prepetition Consenting
RBL Claims.

          On November 25, 2019, the Bankruptcy Court entered the DIP Order (as amended through the date
hereof) authorizing you and the Commitment Parties to enter into the DIP Credit Agreement, which became
effective on November 25, 2019, applicable to $314,710,456 of post-petition revolving financing, including for
letters of credit.

         On March 12, 2020, the Bankruptcy Court entered an order confirming the Fourth Amended Joint
Chapter 11 Plan of EP Energy Corporation and Its Affiliated Debtors (the “Fourth Amended Plan”) and granting
related relief (the “March 2020 Confirmation Order”). On March 23, 2020, the Bankruptcy Court entered an
order vacating the March 2020 Confirmation Order and acknowledging that the Fourth Amended Plan never
became effective.

         Following the Bankruptcy Court’s order on March 23, 2020, the Borrower and its subsidiaries have
developed an updated business plan to support a revised plan of reorganization (the “Proposed Revised Plan”),
which is different from, and does not constitute, an “Approved Plan” under the terms set forth in the Original
Exit Facility Term Sheet. You have requested an amendment to the Original Commitment Letter in order to
update and revise the terms of the Original Exit Facility Term Sheet, and each Commitment Party desires to
commit severally (and not jointly) to lend under an exit facility, on substantially the terms described herein, and
subject to the conditions precedent set forth herein, including in Exhibit B attached hereto (the “Revised Exit
Facility Term Sheet”), pursuant to which the DIP Facility and all (but not less than all) of the remaining
outstanding Prepetition RBL Claims that were not converted into a portion of the DIP Facility will be converted
into a senior secured reserve-based revolving exit facility in an aggregate principal amount of up to $629,420,912
and subject to an initial borrowing base of $650,000,000 (unless such initial borrowing base is redetermined in
accordance with the terms set forth in the Revised Exit Facility Term Sheet).

         In addition, you have requested that, subject to its receipt of a disclosure statement and solicitation
materials in form and substance reasonably acceptable to the Exit Facility Administrative Agent approved by
the Bankruptcy Court relating to an Approved Plan (as defined in the Revised Exit Facility Term Sheet), each
Commitment Party commit to vote or cause to be voted its Prepetition RBL Claims in a timely manner in favor
of such Approved Plan (to the extent entitled to vote on such Approved Plan) and to accept such Approved Plan
by delivering its duly executed and completed ballot or ballots relating thereto (and not to change or withdraw
its votes except on the terms included herein).

    1. Amendments to Original Commitment Letter

           (a) Exhibit B to the Original Commitment Letter is hereby amended and restated in its entirety by
        Exhibit B attached to this Amendment.

             (b) For the avoidance of doubt:

                  (i) The term “DIP Credit Agreement” refers to the Senior Secured Superpriority Debtor-in-
             Possession Credit Agreement, dated as of November 25, 2019, by and among Holdings, the
             Borrower, JPMorgan, as Administrative Agent and Collateral Agent, the Commitment Parties, as
             Lenders thereunder, and the other Persons party thereto. The term “DIP Facility” refers to the
             facility thereunder.

                 (ii) The term “Exit Facility” is hereby amended to refer to the senior secured reserve-based
             revolving exit facility that is consistent with the terms of the Revised Exit Facility Term Sheet, and
             the term “Exit Facility Credit Agreement” refers to the credit agreement evidencing such Exit
             Facility.



                                                        2
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 162 of 246



                 (iii) The terms “Exit Revolving Facility”, “Exit Term Facility” and “Term Lender” no longer
             have significance under the Revised Exit Facility Term Sheet.

    2. Commitments and Undertakings

         In connection with the Transactions, subject to the terms and conditions set forth in this Amendment
and the Original Commitment Letter, each of the Commitment Parties is pleased to advise you of its several (and
not joint) commitment to:

            (a) provide the commitment amount of the Exit Facility set forth opposite such Commitment
        Party’s name on Exhibit A attached to this Amendment, which in the aggregate for all such Commitment
        Parties comprises 100% of the Commitments under the Exit Facility; and

             (b) subject to its receipt of a disclosure statement and solicitation materials in form and substance
        reasonably acceptable to the Exit Facility Administrative Agent approved by the Bankruptcy Court
        relating to an Approved Plan:

                 (i) timely vote or cause to be voted each Commitment Party’s Prepetition RBL Claims in favor
             of such Approved Plan (to the extent entitled to vote on such Approved Plan) and to accept such
             Approved Plan by delivering its duly executed and completed ballot or ballots relating thereto; and

                 (ii) not change or withdraw (or cause or direct to be changed or withdrawn) any such vote
             described in clause (b)(i) above; provided, however, that notwithstanding anything herein to the
             contrary, a Commitment Party’s vote may, upon written notice to the Borrower, be revoked (and,
             upon such revocation, deemed void ab initio) by such Commitment Party at any time following the
             termination of the Commitment Letter pursuant to the terms thereof with respect to such
             Commitment Party.

Subject to the satisfaction of the conditions set forth in section 4 below and upon the approval of this Amendment
by the Bankruptcy Court, the commitment of each Commitment Party to provide, lend under or be a party to,
the exit facility described in the Original Exit Facility Term Sheet is fully superseded by and replaced with such
Commitment Party’s several (and not joint) commitment hereunder.

    3. Syndication; Termination of Incremental Commitments

       JPMorgan’s undertakings with respect to the Incremental Commitments are hereby terminated and
JPMorgan shall have no further obligations with respect thereto.

    4. Conditions

         Each Commitment Party’s commitments and agreements hereunder are subject to (a) receipt by the
Administrative Agent on or before [____] of an executed counterpart of this Amendment from each Commitment
Party, Holdings and Borrower and (b) the conditions set forth in the Revised Exit Facility Term Sheet under the
heading “Conditions to Exit Facility Conversion Date”, including without limitation, the DIP Order approving
the DIP Facility remaining in full force and effect and the Bankruptcy Court entering the Confirmation Order.
It is understood and agreed that there are no conditions (implied or otherwise) to the commitments hereunder,
other than the conditions set forth in, or referred to in, this Section 4.

    5. Release

        You hereby reaffirm and ratify, for yourselves and on behalf of any of your respective affiliates, as if
executed and issued on and as of the date on which this Amendment becomes effective, any and all releases
provided for under Section 4(l) of the DIP Order, in accordance with the terms thereof, in favor of (i) JPMorgan


                                                        3
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 163 of 246



or any Commitment Party under this Amendment, (ii) the Administrative Agent, Collateral Agent, any Issuing
Bank or any Lenders, each as defined in the DIP Credit Agreement, (iii) all former and current RBL Secured
Parties (as defined in the DIP Order) and all affiliates of the RBL Secured Parties, and (iv) with respect to each
of the foregoing Persons, in clauses (i) through (iii), each of their affiliates, predecessors, successors, assigns,
subsidiaries, affiliates, current and former officers and directors, principals, equity holders, members, partners,
managers, employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, management companies, fund advisors, and other professionals, and such
persons’ respective heirs, executors, estates, and nominees, in each case in their capacity as such.

    6. Miscellaneous

         This Amendment may be executed in any number of counterparts, each of which shall be an original,
and all of which, when taken together, shall constitute one agreement. Delivery of an executed counterpart of a
signature page of this Amendment that is an Electronic Signature transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. As used herein, “Electronic Signature” means
an electronic symbol or process attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record. This Amendment, together with
the Original Commitment Letter, the Fee Letters, the CSLF Joinder Letter, the Mizuho Joinder Letter, the GS
Joinder Letter, the DIP Credit Agreement and the Credit Documents (as defined in the DIP Credit Agreement),
are the only agreements that have been entered into among us and you with respect to the Credit Facilities and
set forth the entire understanding of the parties with respect thereto. This Amendment and any claim or
controversy arising hereunder or related hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York and, to the extent applicable, the Bankruptcy Code.

         You and we hereby irrevocably and unconditionally submit to the exclusive jurisdiction of the
Bankruptcy Court or any other Federal court having jurisdiction over the Chapter 11 Cases, and, to the extent
that the Bankruptcy Court or Federal court do not have jurisdiction, any state or Federal court sitting in the
Borough of Manhattan in the City of New York, over any suit, action or proceeding arising out of or relating to
the Transactions, this Commitment Letter (as amended), the Fee Letters, the DIP Credit Agreement, the Credit
Documents (as defined in the DIP Credit Agreement) or the performance of services hereunder or thereunder.
You and we agree that service of any process, summons, notice or document by registered mail addressed to you
or us shall be effective service of process for any suit, action or proceeding brought in any such court. You and
we hereby irrevocably and unconditionally waive any objection to the laying of venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action or proceeding has been brought
in any inconvenient forum. You and we hereby irrevocably agree to waive trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related to or arising out of the
Transactions or the other transactions contemplated hereby, this Commitment Letter (as amended), the Fee
Letters, the DIP Credit Agreement, the Credit Documents (as defined in the DIP Credit Agreement) or the
performance of services hereunder or thereunder.

You shall use commercially reasonable efforts to provide JPMorgan with copies of all material pleadings and
motions (including any plan of reorganization and any disclosure statement related thereto) to be filed by or on
behalf of the Borrower or any of the other Credit Parties with the Bankruptcy Court in the Chapter 11 Cases at
least two (2) Business Days prior to filing (or such shorter period as the Administrative Agent may agree), which
such pleadings shall include the Administrative Agent as a notice party.

         Except as expressly amended or modified hereby, each provision of the Original Commitment Letter is
hereby ratified and confirmed, and all references to the “Commitment Letter” (including, in the CSLF Joinder
Letter, the Mizuho Joinder Letter, and the GS Joinder Letter, respectively) shall be deemed to be references to
the Original Commitment Letter as amended or modified hereby. In furtherance of the forgoing and for the
avoidance of doubt, this Amendment and its contents are subject to the representations, warranties, fees,
conditions, expense reimbursement, indemnification, jurisdiction, venue, service of process, waiver of jury trial,


                                                         4
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 164 of 246



sharing of information, affiliate activities, absence of fiduciary relationship, confidentiality, assignments
(including restrictions set forth in Section 10 thereof), USA PATRIOT Act, and expiry or termination provisions
of the Original Commitment Letter, which shall be incorporated herein, mutatis mutandis, and apply hereto to
the same extent as if more fully set forth herein.

                                          [Signature Pages Follow]




                                                      5
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 165 of 246



        We are pleased to have been given the opportunity to assist you in connection with this important
financing.

                                                Very truly yours,


                                                JPMORGAN CHASE BANK, N.A.


                                                By: ____________________________________________
                                                    Name:
                                                    Title:




                         Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 166 of 246



                                 CITIBANK, N.A.


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 167 of 246



                                 BMO HARRIS FINANCING, INC.


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 168 of 246



                                 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


                                 By: ____________________________________________
                                     Name:
                                     Title:


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 169 of 246



                                 ROYAL BANK OF CANADA


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 170 of 246



                                 THE TORONTO-DOMINION BANK,
                                 NEW YORK BRANCH


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 171 of 246



                                 DNB CAPITAL LLC


                                 By: ____________________________________________
                                     Name:
                                     Title:


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 172 of 246



                                 SUMITOMO MITSUI BANKING CORPORATION


                                 By: ____________________________________________
                                     Name:
                                     Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 173 of 246



                                 CREDIT SUISSE LOAN FUNDING LLC
                                 By: _____________________________________
                                 Name:
                                 Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 174 of 246



                                 MIZUHO BANK, LTD.

                                 By: _____________________________________
                                 Name:
                                 Title:




              Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 175 of 246



                                 GOLDMAN SACHS BANK USA


                                 By: _____________________________________
                                 Name:
                                 Title:




              Amendment to Commitment Letter Signature Page
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 176 of 246



Accepted and agreed to as of
the date first above written:


EP ENERGY LLC


By:
Name:
Title:


EPE ACQUISITION LLC


By:
Name:
Title:




                          Amendment to Commitment Letter Signature Page
 Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 177 of 246



                                      Exhibit A
                       Commitment Amount of Each Commitment Party


             Commitment Party                            Commitment Amount
         JPMorgan Chase Bank, N.A.                         $85,000,000.00
                Citibank, N.A.                             $85,000,000.00
         BMO Harris Financing, Inc.                        $150,000,000.00
  Credit Suisse AG, Cayman Islands Branch                  $74,000,000.00
            Royal Bank of Canada                           $85,000,000.00
The Toronto-Dominion Bank, New York Branch                 $46,947,275.00
              DNB Capital LLC                              $28,000,000.00
    Sumitomo Mitsui Banking Corporation                    $21,000,000.00
       Credit Suisse Loan Funding LLC                      $11,000,000.00
              Mizuho Bank, Ltd.                            $20,000,000.00
          Goldman Sachs Bank USA                           $23,473,637.00

                  Total                                     $629,420,912.00




                    Amendment to Commitment Letter Signature Page
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 178 of 246



                                 Exhibit B
                       Revised Exit Facility Term Sheet


                              (Attached hereto)




              Amendment to Commitment Letter Signature Page
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 179 of 246
                                                                                            Execution Version


                                                                                                    Exhibit B

                                            EP Energy LLC
                                      Senior Secured Exit Facility
                     Amended and Restated Summary of Principal Terms and Conditions



Set forth below is a summary of the principal terms and conditions for the Exit Facility. Capitalized terms
used but not defined shall have the meanings set forth in that certain Commitment Letter dated as of
October 18, 2019, as amended by the Amendment to Commitment Letter dated as of July 13, 2020, to which
this Exhibit B is attached.

Borrower:                                EP Energy LLC, a Delaware limited liability company (the
                                         “Borrower”).

Holdings:                                EPE Acquisition, LLC, a Delaware limited liability company
                                         (“Holdings”).

Exit Facility Administrative Agent:      JPMorgan Chase Bank, N.A. (“JPMCB”), acting through one or
                                         more of its branches or affiliates, will act as sole administrative
                                         agent for the Exit Facility (as defined below) (in such capacity, the
                                         “Exit Facility Administrative Agent”) and sole collateral agent for
                                         the Exit Facility (in such capacity, the “Exit Facility Collateral
                                         Agent”), and will perform the duties customarily associated with
                                         such roles.

Lead Arranger:                           JPMCB will act as the lead arranger for the Exit Facility (in such
                                         capacity, the “Exit Facility Arranger”), and will perform the duties
                                         customarily associated with such role.

Bookrunner:                              JPMCB will act as the bookrunner for the Exit Facility (the “Exit
                                         Facility Bookrunner”), and will perform the duties customarily
                                         associated with such role.

Exit Facility:                           On the Exit Facility Conversion Date (as defined below), the DIP
                                         Facility and all outstanding Prepetition RBL Claims that were not
                                         converted into the DIP Facility will, subject to the terms and
                                         conditions set forth herein, automatically be converted to a senior
                                         secured revolving credit facility subject to a Borrowing Base (as
                                         defined below) and with commitments in an aggregate maximum
                                         principal amount of up to the aggregate Maximum Exit
                                         Commitment Amount (as defined below) (the “Exit Facility”). The
                                         loans under the Exit Facility are collectively referred to as
                                         “Revolving Loans” and the lenders making commitments under the
                                         Exit Facility are collectively referred to as “Revolving Lenders”.

                                         Each Revolving Lender’s “Commitment” under the Exit Facility
                                         means, with respect to such Revolving Lender, its commitment to
                                         make Revolving Loans and acquire participations in Letters of
                                         Credit under the Exit Facility, expressed as an amount that shall be
                                         at any time the lesser of (i) such Revolving Lender’s Maximum Exit
                                         Commitment Amount and (ii) such Revolving Lender’s Applicable
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 180 of 246



                              Revolving Commitment Percentage (as defined below) of an
                              amount equal to the Borrowing Base.

                              As of the Exit Facility Conversion Date, each Revolving Lender’s
                              commitment with respect to the Exit Facility shall be listed on the
                              commitment schedule to the Exit Facility Documentation (with
                              respect to each Revolving Lender, such Revolving Lender’s
                              “Maximum Exit Commitment Amount”).                 The aggregate
                              Maximum Exit Commitment Amount as of the Exit Facility
                              Conversion Date shall be not more than $629,420,912. No
                              Revolving Lender’s Commitment shall be increased above such
                              Revolving Lender’s Maximum Exit Commitment Amount without
                              its consent notwithstanding an increase in the Borrowing Base
                              approved by all of the Revolving Lenders.

                              “Applicable Revolving Commitment Percentage” means, at any
                              time, for each Revolving Lender, the percentage obtained by
                              dividing (a) such Revolving Lender’s Maximum Exit Commitment
                              Amount at such time by (b) the aggregate amount of all Revolving
                              Lender’s Maximum Exit Commitment Amounts at such time;
                              provided that at any time when the Commitments have been
                              terminated, each Revolving Lender’s Applicable Revolving
                              Commitment Percentage shall be the percentage obtained by
                              dividing (i) such Revolving Lender’s Total Revolving Outstandings
                              (as defined below) at such time by (ii) the aggregate Total
                              Revolving Outstandings of all Revolving Lenders at such time.

Swingline Facility:           In connection with the Exit Facility, JPMCB (in such capacity, the
                              “Swingline Lender”) will make available to the Borrower a
                              swingline facility (the “Swingline Facility”) in U.S. dollars under
                              which the Borrower may make short-term borrowings upon same-
                              day notice (so long as notice delivered by 3:00 pm New York City
                              time) in a maximum amount at any time outstanding not to exceed
                              $25,000,000 and in a minimum amount of $100,000 and integral
                              increments of $10,000 in excess thereof, subject to customary notice
                              requirements provided that no swingline loans shall be made if such
                              swingline loan would cause the Total Revolving Outstandings to
                              exceed the Revolving Loan Limit (as defined below). Except for
                              purposes of calculating the commitment fee described below, any
                              such swingline borrowings will reduce Availability (as defined
                              below) under the Exit Facility on a dollar-for-dollar basis.
                              Repayment of swingline loans must occur on or prior to the earlier
                              of 15 business day after the making of such loan or the swingline
                              maturity date.

                              Upon notice from the Swingline Lender, the Revolving Lenders will
                              be unconditionally obligated to purchase participations in any
                              swingline loan, on a pro rata basis, based upon their commitments
                              under the Exit Facility.

                              If any Revolving Lender becomes a Defaulting Lender (as defined
                              below), then the swingline exposure of such Defaulting Lender will
                              automatically be reallocated among the Revolving Lenders that are


                                          2
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 181 of 246



                              not Defaulting Lenders, on a pro rata basis in accordance with their
                              commitments under the Exit Facility, up to an amount such that the
                              revolving credit exposure of each Revolving Lender that is not a
                              Defaulting Lender does not exceed its respective Commitment. In
                              the event such reallocation does not fully cover the exposure of such
                              Defaulting Lender, the Swingline Lender may require the Borrower
                              to repay such “uncovered” exposure in respect of the swingline
                              loans and will have no obligation to make new swingline loans to
                              the extent such swingline loans would cause Total Revolving
                              Outstandings to exceed the aggregate Commitments of the
                              Revolving Lenders that are not Defaulting Lenders.

Letters of Credit:            The Exit Facility will be available to the Borrower for the purpose
                              of issuing letters of credit up to an aggregate amount of $65,000,000
                              (the “Letters of Credit”); provided that no Letter of Credit shall be
                              issued if the stated amount of such Letter of Credit would cause the
                              Total Revolving Outstandings to exceed the Revolving Loan Limit.
                              Letters of Credit will be issued by JPMCB, Citi, and other
                              consenting Revolving Lenders at the Borrower’s request if
                              reasonably acceptable to the Exit Facility Administrative Agent
                              (each, an “Issuing Bank”). Each Letter of Credit shall expire not
                              later than the earlier of (a) one year after its date of issuance or such
                              longer period of time as may be agreed by the applicable Issuing
                              Bank and (b) the fifth business day prior to the Maturity Date of the
                              Exit Facility; provided that any Letter of Credit may provide for
                              automatic renewal thereof for additional periods of up to 12 months
                              or such longer period of time as may be agreed by the applicable
                              Issuing Bank (which in no event shall extend beyond the date
                              referred to in clause (b) above, except to the extent cash
                              collateralized or backstopped pursuant to arrangements reasonably
                              satisfactory to the relevant Issuing Bank at 103% of the undrawn
                              stated amount thereof, provided, that no Revolving Lender shall be
                              required to fund participations in Letters of Credit after the maturity
                              date applicable to its respective Commitment). Each Issuing Bank
                              (other than the Exit Facility Administrative Agent or its affiliates)
                              shall provide at least once weekly a list of all then outstanding
                              Letters of Credit issued by it.

                              Drawings under any Letter of Credit shall be reimbursed by the
                              Borrower (whether with its own funds or with the proceeds of
                              borrowings under the Exit Facility) within one business day of the
                              drawing if notice thereof is received from the relevant Issuing Bank
                              by 11:00 am New York City time on the next business day
                              following such drawing (or within one business day of receipt of the
                              notice if notice is received after 11:00 am). To the extent that the
                              Borrower does not reimburse the Exit Facility Administrative Agent
                              for the account of the Issuing Bank within the time period specified
                              above, the Revolving Lenders under the Exit Facility shall be
                              irrevocably obligated to reimburse the Issuing Bank pro rata based
                              upon their Applicable Revolving Commitment Percentage.

                              If any Revolving Lender becomes a Defaulting Lender (as defined
                              below), then the Letter of Credit exposure of such Defaulting


                                           3
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 182 of 246



                             Lender will automatically be reallocated among the Revolving
                             Lenders that are not Defaulting Lenders, on a pro rata basis in
                             accordance with their Applicable Revolving Commitment
                             Percentages, up to an amount such that the Total Revolving
                             Outstandings of each Revolving Lender that is not a Defaulting
                             Lender does not exceed its respective Commitment. In the event
                             that such reallocation does not fully cover the Letter of Credit
                             exposure of such Defaulting Lender, the Borrower shall cash
                             collateralize (for the benefit of the applicable Issuing Bank) such
                             “uncovered” exposure in respect of each outstanding Letter of
                             Credit at 103% of the undrawn stated amount thereof and no Issuing
                             Bank will have an obligation to issue new Letters of Credit, or to
                             extend, renew or amend existing Letters of Credit to the extent
                             Letter of Credit exposure would exceed the aggregate Commitments
                             of the Revolving Lenders that are not Defaulting Lenders, unless
                             such “uncovered” exposure is cash collateralized to such Issuing
                             Bank’s reasonable satisfaction at 103% of the undrawn stated
                             amount thereof.

Defaulting Lenders:          The Exit Facility shall also contain usual and customary provisions
                             regarding Defaulting Lenders.

                             “Defaulting Lender” means any Revolving Lender that (a) has
                             failed, within two business days of the date required to be funded or
                             paid, to (i) fund any portion of its Revolving Loans, (ii) fund any
                             portion of its participations in Letters of Credit or swingline loans or
                             (iii) pay over to any Credit Party any other amount required to be
                             paid by it hereunder, unless, in the case of clause (i) above, such
                             Revolving Lender notifies the Exit Facility Administrative Agent in
                             writing that such failure is the result of such Revolving Lender’s
                             good faith determination that a condition precedent to funding
                             (specifically identified and including the particular default, if any)
                             has not been satisfied, (b) has notified the Borrower or any Credit
                             Party in writing, or has made a public statement to the effect, that it
                             does not intend or expect to comply with any of its funding
                             obligations under the Exit Facility Credit Agreement (unless such
                             writing or public statement indicates that such position is based on
                             such Revolving Lender’s good faith determination that a condition
                             precedent (specifically identified and including the particular
                             default, if any) to funding a Revolving Loan under the Exit Facility
                             Credit Agreement cannot be satisfied) or generally under other
                             agreements in which it commits to extend credit, (c) has failed,
                             within three business days after request by a Credit Party, acting in
                             good faith, to provide a certification in writing from an authorized
                             officer of such Revolving Lender that it will comply with its
                             obligations (and is financially able to meet such obligations as of
                             the date of certification) to fund prospective Revolving Loans and
                             participations in then outstanding Letters of Credit and swingline
                             loans under the Exit Facility Credit Agreement, provided that such
                             Revolving Lender shall cease to be a Defaulting Lender pursuant to
                             this clause (c) upon such Credit Party’s receipt of such certification
                             in form and substance satisfactory to it and the Exit Facility
                             Administrative Agent, or (d) has become the subject of (i) a


                                         4
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 183 of 246



                              bankruptcy event or (ii) a bail-in action under the European Union
                              or United Kingdom bail-in regime.

Purpose / Use of Proceeds:    On the Exit Facility Conversion Date, the proceeds of Revolving
                              Loans up to an aggregate amount such that the Borrower satisfies
                              the conditions precedent to the Exit Facility Conversion Date may
                              be used (i) to repay in full all outstanding amounts owing under the
                              DIP Credit Agreement and the Prepetition RBL Credit Agreement
                              (including by automatic conversion of such amounts into Revolving
                              Loans), (ii) for payments contemplated by the Approved Plan
                              (including fees and expenses related to the Credit Parties’
                              emergence from the Chapter 11 Cases), and (iii) for the payment of
                              fees and expenses in connection with the Transactions; and letters
                              of credit under the DIP Facility that are outstanding on the Exit
                              Facility Conversion Date shall automatically be deemed to have
                              been issued under the Exit Facility.

                              “Approved Plan” means a chapter 11 plan for the Credit Parties (as
                              defined below) and, at the Borrower’s option, any other affiliated
                              debtors and debtors in possession, that shall (a) be consistent in all
                              material respects with this Revised Exit Facility Term Sheet and
                              give effect to the transactions contemplated by this Revised Exit
                              Facility Term Sheet, or (b) otherwise be in form and substance
                              reasonably satisfactory to the Exit Facility Administrative Agent
                              and the Required Revolving Lenders (as defined below).

                              On any date after the Exit Facility Conversion Date:

                              (a) the proceeds of Revolving Loans (including any swingline
                              loans) will be used by the Borrower (i) for the acquisition,
                              development and exploration of oil and gas properties, (ii) to
                              provide for the working capital needs of the Borrower and its
                              restricted subsidiaries and (iii) for general corporate purposes of the
                              Borrower and its restricted subsidiaries (including, without
                              limitation, acquisitions of oil and gas properties and other assets),
                              subject to the limitations set forth below the section captioned
                              “Revolving Availability”; and

                              (b) Letters of Credit will be used by the Borrower and its restricted
                              subsidiaries for general corporate purposes and to support deposits
                              required under purchase agreements pursuant to which the
                              Borrower or its restricted subsidiaries may acquire oil and gas
                              properties and other assets.

Revolving Availability:       From and after the Exit Facility Conversion Date, so long as the
                              Total Revolving Outstandings do not exceed the Revolving Loan
                              Limit: (i) loans under the Exit Facility will be available at any time
                              (on same day notice in the case of Revolving Loans that bear
                              interest at a rate determined by reference to ABR (as defined in
                              Annex I)) if notice is made prior to 11:00 am New York City time
                              on such day, or prior to 1:00 pm New York City time at least 3
                              business days (in the case of Revolving Loans that bear interest at a
                              rate determined by reference to LIBOR (as defined in Annex I)), in


                                          5
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 184 of 246



                             minimum principal amounts of $500,000 and increments of
                             $100,000 in excess thereof, (ii) Letters of Credit will be available to
                             be issued as described in the section captioned “Letters of Credit,”
                             (iii) swingline loans will be available as described in the section
                             captioned “Swingline Facility”, and (iv) amounts repaid under the
                             Exit Facility may be reborrowed.

                             The “Total Revolving Outstandings” means, at any time, the
                             aggregate principal amount of Revolving Loans then outstanding
                             plus the aggregate stated amount of all issued Letters of Credit and,
                             without duplication, all unreimbursed disbursements under any
                             Letter of Credit as of such date (unless cash collateralized or
                             backstopped at 103% of the stated amount thereof pursuant to
                             arrangements reasonably acceptable to the relevant Issuing Bank),
                             and the aggregate principal amount at such time outstanding under
                             the Swingline Facility.

                             The “Revolving Loan Limit” means, at any time, the lesser of
                             (i) the aggregate amount of the Revolving Lenders’ Maximum Exit
                             Commitment Amount and (ii) the Borrowing Base (as defined
                             below) then in effect.

                             “Availability” shall mean an amount (if positive) equal to the
                             Revolving Loan Limit less Total Revolving Outstandings.

Borrowing Base:              The borrowing base for the Exit Facility (the “Borrowing Base”) at
                             any time shall be based on (i) the Credit Parties’ proved oil and gas
                             reserves included in the most recently delivered Reserve Report (as
                             defined below) that are located within the geographic boundaries of
                             the United States or the outer continental shelf adjacent to the
                             United States, determined in accordance with the terms set forth
                             below, and (ii) such other reports, data and supplemental
                             information (including the existence of any hedge transactions or
                             other indebtedness) as may be reasonably requested by the Required
                             Revolving Lenders (“Other Engineering Materials”).

                             The Borrower has heretofore delivered to the Exit Facility
                             Administrative Agent and the Revolving Lenders a reserve report
                             prepared as of December 31, 2019 (the “2019 Year-End Reserve
                             Report”), together with the Other Engineering Materials associated
                             therewith. If the Exit Facility Conversion Date occurs prior to
                             November 1, 2020, then (based on the 2019 Year-End Reserve
                             Report and such Other Engineering Materials), from the Exit
                             Facility Conversion Date until the Borrowing Base is redetermined
                             in accordance with the Exit Facility Documentation, the initial
                             Borrowing Base shall be $650,000,000; provided, however, that if
                             the Exit Facility Conversion Date has not occurred prior to
                             November 1, 2020, then such initial Borrowing Base may be
                             redetermined by the Exit Facility Administrative Agent and the
                             Revolving Lenders in accordance with the methodology described
                             below using the reserve report prepared as of June 30, 2020, and
                             required to be delivered under the DIP Credit Agreement on or
                             before September 30, 2020 (the “2020 Midyear Reserve Report”)


                                         6
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 185 of 246



                         and such other information as required under the DIP Credit
                         Agreement. For purposes of this Revised Exit Facility Term Sheet,
                         (i) the “Initial Borrowing Base” shall refer to the $650,000,000
                         initial Borrowing Base or the redetermined initial Borrowing Base
                         that becomes effective on the Exit Facility Conversion Date, as
                         applicable, and (ii) the “Initial Reserve Report” shall refer
                         correspondingly to the 2019 Year-End Reserve Report or the 2020
                         Midyear Reserve Report, as applicable.

                         Within fifteen (15) days after receipt by the DIP Facility
                         Administrative Agent of the 2020 Midyear Reserve Report and
                         related information, if applicable, the Exit Facility Administrative
                         Agent shall recommend to the Revolving Lenders a redetermined
                         initial Borrowing Base to become effective on the Exit Facility
                         Conversion Date if such Exit Facility Conversion Date has not
                         occurred prior to November 1, 2020. Thereafter, the Revolving
                         Lenders shall, not later than fifteen (15) days after receipt of the
                         Exit Facility Administrative Agent’s recommendation for the initial
                         Borrowing Base, approve the recommended initial Borrowing Base
                         or propose an alternative initial Borrowing Base. The Exit Facility
                         Administrative Agent and each Revolving Lender shall redetermine
                         the initial Borrowing Base in its respective sole discretion and
                         consistent with its respective normal and customary oil and gas
                         lending criteria as they exist at the particular time (and, for the
                         avoidance of doubt, in a manner consistent with its application of
                         any guidelines promulgated by the Office of the Comptroller of the
                         Currency or other governmental authority as then in effect
                         (“Regulatory Guidelines”)) and the redetermined initial Borrowing
                         Base shall (a) be the largest amount approved by the Exit Facility
                         Administrative Agent and all of the Revolving Lenders, (b) become
                         effective on the Exit Facility Conversion Date, and (c) remain in
                         effect until the Borrowing Base is otherwise redetermined in
                         accordance with the Exit Facility Documentation.

                         From and after the Exit Facility Conversion Date, the Borrowing
                         Base shall be redetermined semi-annually on or about May 1st and
                         November 1st of each year, commencing with May 1, 2021, based
                         upon (a) a reserve report prepared as of the immediately preceding
                         December 31st and June 30th, respectively, and other related
                         information, and delivered on or before April 1st and October 1st,
                         respectively (each such report, a “Reserve Report”), and (b) Other
                         Engineering Materials, if any, required to be delivered to the Exit
                         Facility Administrative Agent.

                         Each Reserve Report as of December 31st shall be prepared by one
                         or more of Netherland, Sewell & Associates, Inc., Ryder Scott
                         Company, L.P., DeGolyer and MacNaughton, Cawley, Gillespie &
                         Associates, Inc., or another independent petroleum engineering firm
                         reasonably acceptable to the Exit Facility Administrative Agent and
                         the Borrower (any such firm, an “Approved Petroleum Engineer”).
                         Each Reserve Report as of June 30th shall be prepared, at the
                         election of the Borrower, (x) by one or more Approved Petroleum
                         Engineers or (y) by or under the supervision of the chief engineer of


                                     7
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 186 of 246



                         the Borrower in a manner consistent with the preceding
                         December 31st Reserve Report.

                         Unscheduled redeterminations of the Borrowing Base may be made
                         at any time (a) at the request of the Borrower, not more than twice
                         in any period of 12 consecutive months, (b) at the request of the
                         Exit Facility Administrative Agent (at the direction of the Required
                         Revolving Lenders), not more than twice in any period of 12
                         consecutive months, and (c) if requested by the Borrower, at any
                         time between scheduled redeterminations in the event it acquires oil
                         and gas properties with proved reserves that are to be Borrowing
                         Base Properties (as defined below) having a PV 10 (calculated at
                         the time of acquisition) in excess of 5% of the Borrowing Base in
                         effect immediately prior to such acquisition.

                         To the extent any redetermination represents an increase in the
                         Borrowing Base in effect prior to such redetermination, such
                         Borrowing Base will be the largest amount approved by all of the
                         Revolving Lenders and, to the extent any redetermination represents
                         a decrease in, or reaffirmation of, the Borrowing Base in effect prior
                         to such redetermination, such Borrowing Base will be the largest
                         amount approved by the Required Revolving Lenders. Each
                         redetermination of the Borrowing Base shall be made by the Exit
                         Facility Administrative Agent and each Revolving Lender in its
                         respective sole discretion and consistent with its respective normal
                         and customary oil and gas lending criteria as they exist at the
                         particular time (and, for the avoidance of doubt, in a manner
                         consistent with its application of the Regulatory Guidelines).

                         In addition to the foregoing, after the Exit Facility Conversion Date,
                         the Borrowing Base will also be subject to adjustments between
                         redeterminations as a result of:

                         (i)     sales or other dispositions (including in connection with the
                                 designation of unrestricted subsidiaries and investments or
                                 dispositions of equity interest in a restricted subsidiary
                                 owning oil and gas properties) of Borrowing Base
                                 Properties included in the most recently delivered Reserve
                                 Report relied on by the Revolving Lenders in determining
                                 the Borrowing Base, since the later of (A) the last
                                 redetermination date and (B) the last adjustment made
                                 pursuant to this clause (i) or the following clause (ii), with
                                 an aggregate borrowing base value exceeding 5.0% in the
                                 aggregate, when combined with any monetization,
                                 disposition, or termination of any hedge or swap positions
                                 contemplated in the following clause (ii), of the Borrowing
                                 Base then in effect whereupon the Borrowing Base may be
                                 reduced by an amount up to the aggregate borrowing base
                                 value of such sold or disposed Borrowing Base Properties
                                 and monetized, disposed or terminated hedge positions, as
                                 applicable and without duplication of any reduction
                                 pursuant to the following clause (ii);



                                     8
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 187 of 246



                         (ii)     monetization, disposition or early termination of any hedge
                                  or swap positions (net of any positions entered into
                                  (1) contemporaneously with such monetization, disposition
                                  or termination or (2) subsequent to the last redetermination
                                  of the Borrowing Base) relied on by the Revolving Lenders
                                  in determining the Borrowing Base, since the later of
                                  (A) the last redetermination date and (B) the last
                                  adjustment made pursuant to this clause (ii) or the
                                  preceding clause (i), with an aggregate borrowing base
                                  value exceeding 5.0% in the aggregate, when combined
                                  with any sales or dispositions of Borrowing Base Properties
                                  contemplated in the preceding clause (i), of the Borrowing
                                  Base then in effect, whereupon the Borrowing Base may be
                                  reduced by an amount up to the aggregate borrowing base
                                  value of such monetized, disposed or terminated hedge
                                  positions and such sold or disposed Borrowing Base
                                  Properties, as applicable and without duplication of any
                                  reduction pursuant to the preceding clause (i); and

                         (iii)    the issuance or incurrence of any Permitted Additional
                                  Debt (as defined below) (other than Permitted Additional
                                  Debt constituting permitted refinancing indebtedness
                                  incurred to refinance indebtedness, but only to the extent
                                  that the aggregate principal amount of permitted
                                  refinancing indebtedness incurred to refinance such
                                  indebtedness does not result in an increase in the principal
                                  amount thereof above the principal amount originally
                                  incurred or issued up to the original principal amount of the
                                  refinanced indebtedness), in which case the Borrowing
                                  Base shall be automatically reduced by $0.25 for every
                                  $1.00 of Permitted Additional Debt.

                         The Borrower may within three (3) business days of its receipt of a
                         new Borrowing Base notice, elect in its sole discretion a reduced
                         Borrowing Base.

                         “Permitted Additional Debt” shall mean any senior unsecured,
                         senior subordinated unsecured or subordinated unsecured
                         indebtedness issued by the Borrower or a Guarantor (as defined
                         below), (a) the terms of which do not provide for any scheduled
                         repayment, mandatory redemption or sinking fund obligation prior
                         to the 120th day after the Maturity Date (as defined below) (other
                         than customary offers to purchase upon a change of control, asset
                         sale or casualty or condemnation event and customary acceleration
                         rights after an event of default), (b) the covenants, events of default,
                         guarantees and other terms of which (other than interest rate, fees,
                         funding discounts and redemption or prepayment premiums
                         determined by the Borrower to be “market” rates, fees, discounts
                         and premiums at the time of issuance or incurrence of any such
                         indebtedness), taken as a whole, are determined by the Borrower to
                         be “market” terms on the date of issuance or incurrence and in any
                         event are not adverse to the interests of the Exit Facility
                         Administrative Agent, the Exit Facility Collateral Agent or the


                                      9
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 188 of 246



                              Revolving Lenders in any material respect, and do not require the
                              maintenance or achievement of any financial performance standards
                              other than as a condition to taking specified actions; provided that a
                              certificate of an authorized officer of the Borrower delivered to the
                              Exit Facility Administrative Agent at least three business days prior
                              to the incurrence or issuance of such indebtedness, together with a
                              reasonably detailed description of the material terms and conditions
                              of such indebtedness or drafts of the documentation relating thereto,
                              stating that the Borrower has determined in good faith that such
                              terms and conditions satisfy the relevant criteria set forth above, as
                              applicable, shall be conclusive evidence that such terms and
                              conditions satisfy such relevant standard, (c) if such indebtedness is
                              subordinated in right of payment to the Obligations (as defined
                              below), the terms of such indebtedness provide for customary
                              subordination of such indebtedness to the Obligations and (d) no
                              subsidiary of the Borrower (other than a Guarantor) is an obligor
                              under such indebtedness.

Accordion:                    The Exit Facility will permit the Borrower to increase commitments
                              under the Exit Facility (any such increase, an “Incremental
                              Increase”) at any time on or after the Exit Facility Conversion Date
                              in a minimum amount of $10,000,000 per increase (and increments
                              of $1,000,000 above that minimum), by up to a maximum aggregate
                              incremental commitment increase of $300,000,000; provided that
                              (a) the Exit Facility shall not exceed an amount equal to the lesser
                              of (i) $929,420,912 and (ii) the Borrowing Base then in effect;
                              (b) no existing Revolving Lender will be required to participate in
                              any such Incremental Increase without its consent; (c) no event of
                              default under the Exit Facility shall exist before or after giving
                              effect thereto; (d) the Incremental Increase shall be on the same
                              terms and pursuant to the same documentation applicable to the Exit
                              Facility (provided that the Applicable Margin (as defined below) of
                              such Incremental Increase may be higher than that for the then
                              existing Exit Facility, in which case, the Applicable Margin for the
                              then existing Exit Facility shall be increased to be consistent with
                              that for such Incremental Increase); and (e) the maturity date of the
                              Incremental Increase shall be the same as the Maturity Date.

                              The Borrower may seek commitments in respect of the Incremental
                              Increase, in its sole discretion, from either existing Revolving
                              Lenders (each of which shall be entitled to agree or decline to
                              participate in its sole discretion) or from additional banks, financial
                              institutions and other institutional lenders or investors who will
                              become Revolving Lenders in connection therewith (“Additional
                              Lenders”), or from both existing Revolving Lenders and Additional
                              Lenders, in each case with the consent of the Exit Facility
                              Administrative Agent, the Swingline Lender and each Issuing Bank
                              (in each case, such consent not to be unreasonably withheld or
                              delayed).

Interest Rates and Fees:      As set forth on Annex I to this Exhibit B.




                                          10
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 189 of 246



Default Rate:                 If any principal of or interest on any Revolving Loan or any fee
                              payable by the Borrower hereunder is not paid when due, whether at
                              stated maturity, upon acceleration or otherwise, such overdue
                              amount shall bear interest, after as well as before judgment, at a rate
                              per annum equal to (i) in the case of overdue principal of any
                              Revolving Loan, 2% plus the rate otherwise applicable to such
                              Revolving Loan or (ii) in the case of any other amount, 2% plus the
                              rate applicable to Revolving Loans that bear interest at a rate
                              determined by reference to ABR (as defined in Annex I).

Final Maturity:               The Exit Facility will mature, and lending commitments will
                              terminate, on the date that is three (3) years after the Exit Facility
                              Conversion Date (such date, the “Maturity Date”).

Guarantees:                   All obligations of the Credit Parties (the “Obligations”) under
                              (i) the Exit Facility and the Exit Facility Documentation, (ii) interest
                              rate protection, commodity trading or hedging, currency exchange
                              or other hedging or swap arrangements permitted under the Exit
                              Facility Documentation and entered into with (x) any Revolving
                              Lender, the Exit Facility Arranger, the Exit Facility Bookrunner, the
                              Exit Facility Administrative Agent or any affiliate of a Revolving
                              Lender, the Exit Facility Arranger, the Exit Facility Bookrunner or
                              the Exit Facility Administrative Agent and (y) counterparties under
                              hedging arrangements in effect on or prior to the Exit Facility
                              Conversion Date, (collectively, the “Hedging Arrangements”) and
                              (iii) treasury and cash management arrangements entered into with
                              any Revolving Lender or any affiliate of a Revolving Lender
                              (“Treasury Arrangements”) will be unconditionally guaranteed
                              jointly and severally on a pari passu senior secured basis (the
                              “Guarantees”) by Holdings and each existing and subsequently
                              acquired or organized direct or indirect domestic restricted
                              subsidiary of the Borrower other than (x) any subsidiary of a foreign
                              subsidiary or (y) any FSHCO (as defined below), as reorganized
                              pursuant to the Approved Plan (the “Subsidiary Guarantors”;
                              together with Holdings, collectively, the “Guarantors” and together
                              with the Borrower, collectively, the “Credit Parties”); provided that
                              the guarantee by Holdings shall be non-recourse and limited to the
                              equity interests of the Borrower; provided, further that certain
                              subsidiaries will not be required to be Subsidiary Guarantors
                              consistent with the Documentation Principles. Any payments
                              received by the Exit Facility Administrative Agent or the Exit
                              Facility Collateral Agent from any Credit Party (including from
                              proceeds of any Collateral (as defined below)) following any
                              acceleration of the Obligations under the Exit Facility or any
                              bankruptcy event of default shall be applied in a manner consistent
                              with the Prior Exit RBL Agreement (as defined below).

                              Subject to the investments covenant in the Exit Facility
                              Documentation and other customary limitations for exit financings
                              of this type, the Borrower may designate any subsidiary as an
                              “unrestricted subsidiary” and subsequently redesignate any such
                              unrestricted subsidiary as a restricted subsidiary. Unrestricted
                              subsidiaries will not be subject to the representations and


                                          11
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 190 of 246



                              warranties, covenants, events of default or other provisions of the
                              Exit Facility Documentation, and the results of operations,
                              indebtedness and cash of unrestricted subsidiaries will not be taken
                              into account for purposes of calculating any financial metric
                              contained in the Exit Facility Documentation except to the extent of
                              distributions in the form of cash or cash equivalents actually
                              received therefrom up to a limit to be mutually agreed.

                              The Exit Facility Documentation shall contain customary provisions
                              to address the status of Guarantors as eligible contract participants.

Security:                     The Obligations, the Guarantees and any Hedging Arrangements or
                              Treasury Arrangements will be secured by first-priority security
                              interests in substantially all of the present and after acquired assets
                              of each of the Credit Parties (collectively, but excluding the
                              Excluded Assets (as defined consistent with the Documentation
                              Principles, the “Collateral”), including, (a) a first-priority perfected
                              pledge of all the capital stock of the Borrower, each Subsidiary
                              Guarantor and each direct, material restricted subsidiary held by any
                              Credit Party (which pledge, in the case of any subsidiary (x) that is
                              a foreign subsidiary or (y) that owns no material assets (directly or
                              through subsidiaries) other than equity interests (and debt, if
                              applicable) of one or more foreign subsidiaries that are controlled
                              foreign corporations, as defined in Section 957 of the Internal
                              Revenue Code of 1986, as amended (a “FSHCO”) shall be limited
                              to 65% of the voting power of the voting capital stock), (b) first-
                              priority perfected real property mortgages and deeds of trust on oil
                              and gas reserves, together with the right, title and interest in and to
                              the real property interests from which such oil and gas reserves are
                              derived or on which such oil and gas reserves are located or to
                              which such interests are attributed or derived, of the Credit Parties
                              located in the United States or the outer continental shelf adjacent to
                              the United States included in the most recent Reserve Report
                              delivered to the Exit Facility Administrative Agent (such oil and gas
                              reserves, and related rights, titles and interests, the “Borrowing
                              Base Properties”) and representing not less than 90% of the PV-10
                              value of the Credit Parties’ proved oil and gas reserves included in
                              the most recent Reserve Report and (c) a first-priority perfected
                              security interest in all other tangible (other than real property and
                              other oil and gas properties) and intangible assets of the Credit
                              Parties (including but not limited to as-extracted collateral, accounts
                              receivable, inventory, equipment, general intangibles, investment
                              property, deposit accounts (subject to control agreements) other
                              than certain excluded accounts, securities accounts (subject to
                              control agreements), intellectual property and the proceeds of the
                              foregoing). For the avoidance of doubt, notwithstanding the
                              security and collateral requirements set forth herein, certain
                              “excepted liens” customary for transactions of this type in the oil &
                              gas exploration and production industry shall be permitted, as
                              further described in item (b) under the section captioned “Negative
                              Covenants” (“Permitted Liens”).




                                          12
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 191 of 246



                               In connection with each Reserve Report, the Borrower shall provide
                               to the Exit Facility Administrative Agent such title information, in
                               form and substance reasonably acceptable to the Exit Facility
                               Administrative Agent, setting forth the status of title to at least 85%
                               of the PV-10 of any Borrowing Base Properties included in such
                               Reserve Report that were not included in the Initial Reserve Report.

                               All the above-described pledges, security interests and mortgages
                               shall be created on terms set forth in the Exit Facility
                               Documentation, and none of the Collateral or other assets of the
                               Credit Parties shall be subject to other pledges, security interests or
                               mortgages except for customary and usual exceptions for financings
                               of this type and Permitted Liens.

Mandatory Prepayments/
Adjustments of the Borrowing
Base:                          “Borrowing Base Deficiency” means the Total Revolving
                               Outstandings exceeds the Borrowing Base then in effect.

                               If, at any time after a redetermination of the Borrowing Base in
                               connection with a scheduled or interim redetermination, a
                               Borrowing Base Deficiency exists, then the Borrower shall, within
                               ten (10) business days after written notice from the Exit Facility
                               Administrative Agent to the Borrower of such Borrowing Base
                               Deficiency, notify the Exit Facility Administrative Agent that it
                               intends to take one or a combination of the following actions:

                               (a)     within thirty (30) days after such election provide
                               additional Borrowing Base Properties to the extent necessary to
                               eliminate such Borrowing Base Deficiency;

                               (b)      within thirty (30) days after such election, prepay the Loans
                               (in the manner provided below) in an amount sufficient to eliminate
                               such Borrowing Base Deficiency; or

                               (c)      prepay Loans (in the manner provided below) in an amount
                               sufficient to eliminate such Borrowing Base Deficiency in six equal
                               monthly installments with interest, beginning on the 30th day after
                               the Borrower’s receipt of notice of such Borrowing Base Deficiency
                               from the Exit Facility Administrative Agent;

                               provided, in each case, that any such Borrowing Base Deficiency
                               must be cured prior to the Maturity Date;

                               provided further, that any Loan repayments or prepayment pursuant
                               to the foregoing clauses (b) and (c) shall be applied in the following
                               manner: first, to the prepayment of Revolving Loans and
                               unreimbursed amounts drawn on any Letter of Credit that have not
                               been cash collateralized or backstopped pursuant to arrangements
                               reasonably acceptable to the relevant Issuing Bank; and second, if a
                               Borrowing Base Deficiency remains, to provide cash collateral for
                               undrawn amounts under any outstanding Letters of Credit.



                                           13
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 192 of 246



                             If the Borrowing Base is reduced as the result of an asset sale,
                             disposition, early monetization or termination of any hedge or swap
                             position or the issuance of Permitted Additional Debt (as described
                             in the section captioned “Borrowing Base”) and a Borrowing Base
                             Deficiency results from such reduction, then within one (1) business
                             day after written notice from the Exit Facility Administrative Agent
                             to the Borrower of such Borrowing Base Deficiency, the Borrower
                             shall eliminate such Borrowing Base Deficiency by prepaying loans
                             for application in the manner described above.

                             To the extent that any reduction in the Borrowing Base results in the
                             Borrowing Base being less than the aggregate Maximum Exit
                             Commitment Amounts of the Revolving Lenders, the then-effective
                             Maximum Exit Commitment Amounts of each Revolving Lender
                             shall also be automatically reduced pro rata by the amount of such
                             difference.

                             If Holdings, the Borrower, and its Restricted Subsidiaries hold
                             aggregate cash and cash equivalents as of the last Business Day of
                             any week in excess of $40,000,000 (excluding certain cash and cash
                             equivalents held in certain specified types of accounts (e.g., payroll
                             or trust accounts) or for which checks have already been written or
                             ACH transactions have already been initiated, or are reasonably
                             anticipated to be written or initiated within 3 Business Days of such
                             date of determination) (“Excess Cash”), the Borrower shall, on or
                             before the immediately succeeding Business Day, prepay the
                             Revolving Loans in an aggregate principal amount equal to or
                             greater than the amount of such excess.

Voluntary Prepayments and
Reductions in Commitments:   Voluntary reductions of the unutilized portion of the Commitments
                             in a minimum amount of $1,000,000 will be permitted at any time
                             upon two business days’ notice, and voluntary prepayments of
                             borrowings under the Exit Facility will be permitted at any time, in
                             minimum principal amounts of $500,000 or increments of $100,000
                             in excess thereof, without premium or penalty, subject to
                             reimbursement of the Revolving Lenders’ redeployment costs
                             actually incurred in the case of a prepayment of LIBOR (as defined
                             in Annex I) borrowings other than on the last day of the relevant
                             interest period.

                             Additionally, any Borrowing Base Deficiency resulting from a
                             voluntary termination of commitments shall be required to be
                             eliminated on the date of such termination by prepaying loans for
                             application in the manner described above.

Documentation:               The definitive documentation for the Exit Facility (the “Exit
                             Facility Documentation”) shall be negotiated in good faith and
                             shall contain the representations, warranties, covenants and events
                             of default set forth in this Revised Exit Facility Term Sheet (in each
                             case with materiality thresholds, baskets, exceptions, limitations,
                             qualifications and grace and cure periods to be mutually agreed) and
                             such other provisions customary and usual for exit financings of this


                                         14
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 193 of 246



                              type as the parties may mutually agree; provided that, for the
                              avoidance of doubt, the Exit Facility Credit Agreement shall be
                              negotiated using, but is anticipated to be more restrictive than, the
                              “Proposed Execution Version” of the Senior Secured Credit
                              Agreement to be dated March 2020, distributed to the DIP Lenders
                              on March 13, 2020 (the “Prior Exit RBL Agreement”) as the
                              precedent     document     (collectively,   the    “Documentation
                              Principles”).

                              The Exit Facility Documentation shall include usual and customary
                              provisions in syndicated loan transactions including provisions
                              addressing European Union and United Kingdom Bail-In matters,
                              QFC Stay Rules, the discontinuation of the LIBOR and
                              incorporation of alternative rates, lender representations regarding
                              source of funds, Beneficial Ownership/FinCEN compliance,
                              corporate divisions, credit bidding, and electronic signatures. For
                              the avoidance of doubt, the Exit Facility Documentation shall
                              include provisions substantively consistent with the provisions of
                              section 13.16 (concerning the release of Guarantors and Collateral)
                              and section 13.21 (concerning collateral matters extending to
                              Hedging Arrangements) of the Prior Exit RBL (collectively, the
                              “Hedging Arrangement Collateral Related Provisions”).

                              Without limitation in any respect of other provisions included in the
                              Prepetition RBL Facility, the Exit Facility Documentation shall not
                              include provisions substantively comparable to the definition of
                              “Applicable Equity Amount” or baskets or carve-outs by reference
                              thereto, or provisions allowing for classes of Revolving Lenders to
                              extend their individual maturity dates (such as those set forth in
                              section 2.17 of the Prepetition RBL Facility).

Conditions to Exit Facility
Conversion Date:              The effectiveness of the Exit Facility and the obligation on the part
                              of the Revolving Lenders to make Revolving Loans available to the
                              Borrower and to acquire participations under the Exit Facility shall
                              be subject to the conditions precedent set forth below (collectively,
                              the “Exit Facility Conditions Precedent” and the date on which
                              such Exit Facility Conditions Precedent are satisfied, the “Exit
                              Facility Conversion Date”):

                              The Bankruptcy Court shall have entered an order, in form and
                              substance reasonably satisfactory to the Exit Facility Administrative
                              Agent and the Required Revolving Lenders, confirming the
                              Approved Plan including approval of the Exit Facility and releases
                              and exculpation (the “Confirmation Order”), and the Confirmation
                              Order shall not have been reversed, vacated, amended,
                              supplemented or otherwise modified in any manner that would
                              reasonably be expected to adversely affect the interests of the Exit
                              Facility Administrative Agent, the Exit Facility Collateral Agent, or
                              the Revolving Lenders and authorizing the Borrower and its
                              restricted subsidiaries to execute, deliver and perform under the Exit
                              Facility Documentation.



                                          15
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 194 of 246



                         The “Effective Date” of the Approved Plan (the “Plan Effective
                         Date”) and all material transactions contemplated in the Approved
                         Plan or in the Confirmation Order to occur on the Plan Effective
                         Date shall have occurred (or concurrently with the occurrence of
                         Exit Facility Conversion Date, shall occur) in accordance with the
                         terms thereof and in compliance with applicable law, the applicable
                         orders of the Bankruptcy Court and material regulatory approvals.

                         The DIP Order approving the DIP Facility remains in full force and
                         effect and has not been reversed, vacated, stayed, or otherwise
                         modified without the prior written consent of the DIP Agent and
                         DIP Lenders, the DIP Facility remains in effect immediately prior to
                         the Exit Facility Conversion Date, and no event of default shall
                         have occurred and be continuing under the DIP Facility that has not
                         been waived by the Majority Lenders.

                         All obligations under the DIP Facility shall have been (or
                         concurrently with the Exit Facility Conversion Date shall be), to the
                         extent not automatically converted into Exit Revolving Loans,
                         repaid in full in cash (or, with respect to Letters of Credit, deemed
                         issued under the Exit Facility).

                         All obligations (including accrued but unpaid interest, fees,
                         expenses and other amounts) owing under the Prepetition RBL
                         Facility shall have been (or concurrently with the Exit Facility
                         Conversion Date shall be), to the extent not automatically converted
                         into Revolving Loans, repaid in full in cash (or, with respect to
                         Letters of Credit, deemed issued under the Exit Facility).

                         The Exit Facility Administrative Agent shall have received
                         satisfactory evidence that immediately after the consummation of
                         the Approved Plan, total outstanding debt for borrowed money net
                         of unrestricted cash and cash equivalents of the Borrower and its
                         restricted subsidiaries shall not exceed $525,000,000 and the only
                         outstanding secured indebtedness for borrowed money of the Credit
                         Parties shall be the indebtedness arising under the Exit Facility.

                         The Credit Parties shall have minimum Liquidity equal to or greater
                         than the Liquidity Threshold as of the Exit Facility Conversion
                         Date, after giving effect to the consummation of the Approved Plan,
                         including the repayment or conversion of the Prepetition RBL
                         Facility and the DIP Facility and the deemed issuance of Letters of
                         Credit, each as specified above. “Liquidity” shall mean at any time
                         an amount equal to Availability plus unrestricted cash and cash
                         equivalents of the Borrower and its restricted subsidiaries at such
                         time, minus the amount of any Borrowing Base Deficiency existing
                         at such time. “Liquidity Threshold” means, if the Exit Facility
                         Conversion Date occurs (a) before October 1, 2020, $100,000,000,
                         (b) on or after October 1, 2020 and before the date in clause (c),
                         $115,000,000, (c) on or after November 1, 2020 and before the date
                         in clause (d), $130,000,000 and (d) on or after December 1, 2020,
                         $145,000,000.



                                    16
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 195 of 246



                         The Exit Facility Administrative Agent shall have received a
                         customary solvency certificate (after giving effect to the Approved
                         Plan) from the chief financial officer of the Borrower.

                         Delivery of customary documents and certificates (including
                         organizational documents, evidence of corporate authorization and
                         specimen signatures) and customary legal opinions dated as of the
                         Exit Facility Conversion Date and such other documentation that
                         the Exit Facility Administrative Agent may reasonably request in
                         order to effectuate the Exit Facility.

                         The Exit Facility Conversion Date shall occur not later than the
                         Maturity Date (as defined in the DIP Credit Agreement).

                         The Borrower shall have paid or caused to be paid all fees required
                         to be paid to the Exit Facility Arranger, the Exit Facility
                         Administrative Agent and the Revolving Lenders under, or in
                         connection with, the Exit Facility, including under the Fee Letters.
                         All reasonable and documented out-of-pocket fees and expenses
                         (including reasonable and documented fees and expenses of outside
                         counsel) required to be paid to the Exit Facility Administrative
                         Agent on or before the Exit Facility Conversion Date shall have
                         been paid to the extent invoiced at least one business day prior to
                         the Exit Facility Conversion Date.

                         To the extent not otherwise included in the disclosure statement
                         relating to the Approved Plan, the Exit Facility Administrative
                         Agent shall have received a pro forma consolidated balance sheet
                         and any other applicable financial statements of the Borrower and
                         its restricted subsidiaries as of the most recent month and fiscal
                         quarter ended prior to the Exit Facility Conversion Date for which
                         financial statements are available; provided that for purposes of
                         such financial statements, working capital expenditures will not be
                         required to be included in such financial statements; provided,
                         further, that such financial statements shall not take into account
                         any “fresh start accounting”.

                         All representations and warranties shall be true and correct in all
                         material respects (unless already qualified by materiality) except in
                         the case of any representation and warranty that expressly related to
                         a given date, such representation and warranty shall be true and
                         correct in all respects as of the respective date.

                         All actions necessary to establish that the Exit Facility Collateral
                         Agent will have a perfected first priority security interest in the
                         collateral under the Exit Facility shall have been taken, including
                         (i) the Exit Facility Administrative Agent shall be reasonably
                         satisfied that, upon recording of mortgages or other instruments, in
                         each case, in the appropriate filing offices, it shall have a first
                         priority lien on at least 90% of the PV-10 of the Borrowing Base
                         Properties subject to Permitted Liens and (ii) the Borrower’s
                         execution and delivery of control agreements in connection with its
                         deposit accounts or securities accounts, as applicable.


                                    17
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 196 of 246



                                  Each requesting Revolving Lender shall have received at least 3
                                  business days prior to the Exit Facility Conversion Date and the
                                  making of the loans (to the extent requested at least 5 business days
                                  prior thereto) all information in respect of the Credit Parties
                                  reasonably requested that is required under applicable “know your
                                  customer,” anti-terrorism, anti-money laundering, anti-bribery,
                                  beneficial ownership or similar law and regulations, and the use of
                                  proceeds thereof, by the Credit Parties (after giving pro forma effect
                                  to the equity ownership on the Exit Facility Conversion Date) shall
                                  not result in violation of any anti-terrorism, anti-money laundering,
                                  anti-bribery, beneficial ownership or similar law and regulations
                                  applicable to the Credit Parties; provided that to the extent Holdings
                                  or the Borrower (or another relevant entity) qualifies as a “legal
                                  entity customer” under the beneficial ownership regulations and any
                                  Revolving Lender has requested a beneficial ownership certificate
                                  at least 10 days prior to the Exit Facility Conversion Date, then such
                                  Revolving Lender shall have received such certificate at least five
                                  days prior to the Exit Facility Conversion Date.

                                  The Exit Facility Administrative Agent shall have received such
                                  title information as the Exit Facility Administrative Agent may
                                  reasonably request in form and substance satisfactory to the Exit
                                  Facility Administrative Agent, setting forth the status of title to
                                  certain Borrowing Base Properties included in the Initial Reserve
                                  Report that have been identified by the Exit Administrative Agent.

Conditions to All Subsequent
Borrowings:                       After the Exit Facility Conversion Date, the making of each
                                  Revolving Loan or issuance of Letter of Credit under the Exit
                                  Facility shall be conditioned upon (a) the accuracy of
                                  representations and warranties set forth in the Exit Facility
                                  Documentation in all material respects with the same effect as
                                  though made on and as of such date, except in the case of any
                                  representation and warranty which (x) expressly relates to a given
                                  date, such representation and warranty shall be true and correct in
                                  all material respects as of the respective date and (y) is qualified by
                                  a materiality or material adverse effect standard in which case such
                                  representation and warranty shall be true and correct in all respects,
                                  (b) delivery of a customary borrowing notice, (c) the absence of any
                                  default or event of default continuing at the time of, and after giving
                                  effect to the making of, such extension of credit and (d) after giving
                                  pro forma effect to the making of such Revolving Loans, including
                                  the use of proceeds thereof, the Credit Parties shall not have any
                                  Excess Cash (and the delivery of any borrowing notice shall
                                  constitute a certification that the forgoing condition shall be
                                  satisfied).

Representations and Warranties:   Consistent with the Documentation Principles, including: corporate
                                  status; corporate power and authority, qualification, execution,
                                  delivery and enforceability of Exit Facility Documentation; with
                                  respect to the execution, delivery and performance of the Exit
                                  Facility Documentation, no violation of, or conflict with, law,
                                  charter documents or no breach or default under material


                                              18
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 197 of 246



                             agreements; litigation; margin regulations; material governmental
                             approvals with respect to the execution, delivery and performance
                             of the Exit Facility Documentation; Investment Company Act;
                             complete and accurate disclosure; financial condition and financial
                             statements; since the Exit Facility Conversion Date, no Material
                             Adverse Effect (as defined below); tax matters; compliance with
                             ERISA; subsidiaries; intellectual property; environmental laws;
                             properties; consolidated closing date solvency; gas imbalances and
                             prepayments; marketing of production; hedging agreements and
                             transactions; insurance; anti-corruption laws and sanctions;
                             beneficial ownership; deposit accounts, securities accounts and
                             commodities accounts; no non-exempt prohibited transactions; and
                             creation and perfection of security interests.

                             “Material Adverse Effect” shall mean a circumstance or condition
                             affecting the business, assets, operations, properties or financial
                             condition of the Borrower and its subsidiaries, taken as a whole,
                             that, individually or in the aggregate, would materially adversely
                             affect (a) the ability of the Borrower and the other Credit Parties,
                             taken as a whole, to perform their payment obligations under the
                             Exit Facility Documentation or (b) the rights and remedies of the
                             Exit Facility Administrative Agent, the Exit Facility Collateral
                             Agent and the Revolving Lenders under the Exit Facility
                             Documentation.

Affirmative Covenants:       Consistent with the Documentation Principles, including: delivery
                             of annual and quarterly financial statements and other information
                             (within five days after the date such financial statements are to be
                             filed with the SEC, or if such financials are not to be filed with the
                             SEC, on or before 105 days after the end of the fiscal year for
                             annual financial statements and on or before 60 days after the end of
                             each of the first three quarterly accounting periods (or 90 days with
                             respect to the first quarterly reporting period after the Exit Facility
                             Conversion Date), and with annual financial statements to be
                             accompanied, by an audit opinion from nationally recognized
                             auditors that is not subject to qualification as to “going concern” or
                             the scope of such audit other than solely with respect to, or resulting
                             solely from an upcoming maturity date under the Exit Facility
                             occurring within one year from the time such opinion is delivered);
                             compliance certificates; delivery of information and notices
                             (including environmental matters, insurance certificate, hedge
                             transactions, gas imbalances, production reporting and lease
                             operating statements, list of purchasers, budget and projections for
                             at least four subsequent full fiscal quarters to be delivered
                             concurrently with each Reserve Report, and marketing agreements);
                             delivery of notices of litigation, defaults, changes in beneficial
                             ownership and certain material events; inspections (including books
                             and records); maintenance of organizational existence and rights;
                             maintenance of insurance; payment of taxes; compliance with laws
                             (including environmental laws); ERISA; maintenance of fiscal year
                             and fiscal quarters; additional guarantors, grantors and collateral;
                             use of proceeds; further assurances on collateral matters; reserve
                             reports; title information; and maintenance of properties.


                                         19
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 198 of 246



                             The Borrower and its restricted subsidiaries shall comply with the
                             hedging requirements described in the section captioned
                             “Commodity Hedging”.

                             In addition, Holdings will be subject to a covenant relating to its
                             passive holding company status that prohibits Holdings from
                             engaging in business activities other than its direct or indirect
                             ownership of the equity interests of the Borrower and activities and
                             liabilities incidental thereto; including the incurrence and
                             performance of indebtedness not otherwise prohibited by the Exit
                             Facility.

Negative Covenants:          Consistent with the Documentation Principles, including limitations
                             (to be applicable to the Borrower and its restricted subsidiaries) on:

                             (a)     the incurrence or maintenance of debt, with exceptions for
                                     (i) debt outstanding under the Exit Facility Documentation
                                     (including Hedging Arrangements, Treasury Arrangements
                                     and the Guarantees thereof); (ii) Permitted Additional Debt
                                     (and permitted refinancings thereof) in an aggregate
                                     principal amount not to exceed $100,000,000 provided that
                                     the Borrower shall be in pro forma compliance after giving
                                     effect to such debt and the adjustment to the Borrowing
                                     Base required above; (iii) debt in an aggregate principal
                                     amount not to exceed $20,000,000 and (iv) certain other
                                     additional permitted debt, subject to thresholds, basket
                                     sizes or other qualifications to be mutually agreed
                                     consistent with the Documentation Principles;

                             (b)     the incurrence or maintenance of liens, with exceptions for
                                     (i) liens created under the Exit Facility Documentation
                                     (which secure the Obligations, including without limitation
                                     Hedging Arrangements and Treasury Arrangements);
                                     (ii) liens customary in the operation of the oil and gas
                                     industry and/or the Borrower’s and its restricted
                                     subsidiaries’ business; (iii) liens in respect of other
                                     borrowed money debt in an aggregate principal amount not
                                     to exceed $20,000,000 and only if such liens are junior
                                     liens and (iv) certain other permitted liens subject to
                                     thresholds, basket sizes or other qualifications to be
                                     mutually agreed consistent with the Documentation
                                     Principles;

                             (c)     mergers, amalgamations, divisions and other fundamental
                                     changes;

                             (d)     asset sales, leases, transfers or other dispositions, or early
                                     monetization or early termination of any hedge or swap
                                     positions, with exceptions for (i) sales of hydrocarbons in
                                     the ordinary course; (ii) dispositions of worn out or
                                     obsolete equipment; (iii) dispositions of oil and gas
                                     properties, subject to adjustment of the Borrowing Base as
                                     described above and other conditions, provided that except


                                         20
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 199 of 246



                               in the case of certain types of dispositions to be agreed (e.g.
                               farmouts, de minimis dispositions, similar trades of assets)
                               at least 75% of the proceeds thereof shall be payable in
                               cash and, if such disposition is of the equity interests of a
                               restricted subsidiary, then such disposition shall include all
                               of the equity interests owned by the Borrower or its
                               restricted subsidiaries in such restricted subsidiary; and
                               (iv) certain other permitted dispositions subject to
                               thresholds, basket sizes or other qualifications to be
                               mutually agreed consistent with the Documentation
                               Principles;

                         (e)   investments, with exceptions (subject to thresholds, basket
                               sizes or other qualifications acceptable to the Exit Facility
                               Administrative Agent and the Revolving Lenders) for
                               certain other permitted investments;

                         (f)   dividends or distributions on, or redemptions of, capital
                               stock, with exceptions for (i) dividends or distribution
                               payable solely in capital stock (other than disqualified
                               capital stock), (ii) customary redemptions in respect of
                               stock option plans, (iii) customary tax distributions,
                               (iv) distributions to any parent entity for costs and expenses
                               to maintain its corporate existence, and (v) subject to
                               thresholds, basket sizes or other qualifications to be
                               mutually agreed consistent with the Documentation
                               Principles, certain other permitted dividends, distributions
                               or redemption; provided that (for the avoidance of doubt)
                               dividends or distributions on, and redemptions of, capital
                               stock payable in cash or other assets shall not be permitted;

                         (g)   prepayments or redemptions of the indebtedness for
                               borrowed money under material unsecured debt documents
                               and amendments of material unsecured debt documents,
                               with exceptions for (i) prepayments or redemptions of
                               intercompany debt to the extent that no event of default
                               exists and is continuing and other baskets to be mutually
                               agreed, and (ii) amendments or other modifications that
                               would not be detrimental to the Revolving Lenders in any
                               material respect;

                         (h)   limitations on        negative   pledges    and     subsidiary
                               distributions;

                         (i)   commodity hedging that does not exceed the limits set forth
                               under “Commodity Hedging” below;

                         (j)   transactions with affiliates with exceptions (subject to
                               thresholds, basket sizes or other qualifications to be
                               mutually agreed consistent with the Documentation
                               Principles) for certain permitted transactions;

                         (k)   change in business;


                                  21
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 200 of 246



                             (l)       establishment of any deposit account, securities account or
                                       commodities account, without compliance with collateral
                                       control requirements; and

                             (m)       use of credit extensions in violation of sanctions.

Financial Covenants:         Limited to:

                                   1. a maximum ratio of Consolidated Net Funded Debt to
                                      Consolidated EBITDAX for the most recently completed
                                      four fiscal quarter period from the Closing Date (the
                                      “Leverage Ratio”), commencing with the first full fiscal
                                      quarter ending following the Exit Facility Conversion Date,
                                      of 3.00 to 1.00; provided that with respect to each of the
                                      first three full fiscal quarters ending after the Exit Facility
                                      Conversion Date, Consolidated EBITDAX as of the last of
                                      each such fiscal quarter shall be annualized (i) for the first
                                      full fiscal quarter, by multiplying Consolidated EBITDAX
                                      for such fiscal quarter by four (4); (ii) for the second full
                                      fiscal quarter, by multiplying Consolidated EBITDAX for
                                      the period of the two full fiscal quarters ending after the
                                      Exit Facility Conversation Date by two (2); and (iii) for the
                                      third full fiscal quarter ending after the Exit Facility
                                      Conversation Date, by multiplying Consolidated
                                      EBITDAX for the three fiscal quarters ending after the Exit
                                      Facility Conversation Date by four-thirds (4/3); and

                                   2. a minimum ratio of Consolidated Current Assets (as
                                      defined below) to Consolidated Current Liabilities (as
                                      defined below) for the most recently completed four fiscal
                                      quarter period (the “Current Ratio”), commencing with the
                                      first full fiscal quarter ending following the Exit Facility
                                      Conversion Date, of 1.00 to 1.00.

                             “Consolidated EBITDAX” means, for any period, the sum of
                             consolidated net income of the Borrower and its restricted
                             subsidiaries for such period in accordance with GAAP plus the
                             following expenses or charges to the extent deducted from
                             consolidated net income in such period: (a) interest expense,
                             (b) income and franchise taxes, (c) depreciation, depletion,
                             amortization, exploration expenses and other noncash charges
                             (including non-cash losses resulting from mark-to-market in respect
                             of hedging transactions), (d) losses from asset dispositions (other
                             than hydrocarbons produced in the ordinary course of business),
                             (e) actual fees and transaction costs incurred by the Credit Parties in
                             connection with the closing of the Exit Facility and the Transactions
                             occurring on or about the Exit Facility Conversion Date, (f) the
                             negative effects of non-cash adjustments from the adoption of fresh
                             start accounting in connection with the consummation of the
                             Approved Plan, (g) expenses related to dispositions, equity
                             issuances, debt incurrence and amendments to the Exit Facility
                             Documentation, (h) any losses resulting from the early termination
                             of any hedging transaction, (i) non-recurring expenses and charges


                                           22
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 201 of 246



                         in an aggregate amount not to exceed 10% of Consolidated
                         EBITDAX (calculated prior to giving effect to the addbacks
                         described in this clause (i)) for such period, and (j) all noncash
                         charges and expenses in respect of stock options, incentive
                         programs and other equity compensation for management or
                         employees, officers or directors, minus (a) all gains from asset
                         dispositions (other than hydrocarbons produced in the ordinary
                         course of business), (b) all noncash income, (c) any gains resulting
                         from the early termination of any hedging transaction and
                         (d) income attributable to or equity in income of any joint venture
                         or unrestricted subsidiary, in each case to the extent added to
                         consolidated net income in such period; provided that Consolidated
                         EBITDAX shall be increased by the aggregate amount of dividends
                         or distributions in cash actually received during such period by the
                         Borrower or any restricted subsidiary from any joint venture or
                         unrestricted subsidiary, so long as the Consolidated EBITDAX
                         attributable to such amounts does not exceed 15% of the unadjusted
                         Consolidated EBITDAX for such period.

                         “Consolidated Net Funded Debt” means, as of any date of
                         determination, the aggregate principal amount of indebtedness for
                         borrowed money, capital leases and disqualified equity interests of
                         the Borrower and its restricted subsidiaries outstanding as of the last
                         day of each fiscal quarter, which aggregate amount may be reduced
                         by the aggregate amount of unrestricted cash held by the Borrower
                         and its restricted subsidiaries in deposit accounts subject to the Exit
                         Facility Collateral Agent’s control; provided, that such reduction
                         shall be capped at $25,000,000 if there are any outstanding
                         Revolving Loans at the end of the applicable fiscal quarter.

                         “Consolidated Current Assets” means, as of any date of
                         determination, the current assets of the Borrower and its restricted
                         subsidiaries determined on a consolidated basis in accordance with
                         GAAP, plus, to the extent not already included therein,
                         (x) Availability as of such date (only to the extent that the Borrower
                         is permitted to borrow such amount as of such date under the terms
                         of the Exit Facility Documentation) and (y) any marketable
                         securities, treasury bonds and bills, certificates of deposit,
                         investments in money market funds and commercial paper of the
                         Borrower and its restricted subsidiaries as of such date; provided
                         that for purposes of this definition, current assets shall exclude non-
                         cash assets required to be included in consolidated current assets of
                         the Borrower and its restricted subsidiaries as a result of the
                         application of Accounting Standards Codifications 815 or 410.

                         “Consolidated Current Liabilities” means, as of any date of
                         determination, the current liabilities of the Borrower and its
                         restricted subsidiaries determined on a consolidated basis in
                         accordance with GAAP, minus, to the extent included therein, the
                         current portion of long-term indebtedness outstanding under the
                         Exit Facility Documentation; provided that for purposes of this
                         definition, current liabilities shall exclude non-cash liabilities
                         required to be included in consolidated current liabilities of the


                                     23
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 202 of 246



                             Borrower and its restricted subsidiaries as a result of the application
                             of Accounting Standards Codifications 815 or 410, but shall
                             expressly include any unpaid liabilities for cash charges or
                             payments that have been incurred as a result of the termination of
                             any hedge transaction.

                             All ratios and calculations shall be measured on a pro forma basis.

                             The financial covenants will be tested with respect to the Borrower
                             and its restricted subsidiaries on a consolidated basis beginning with
                             the last day of the fiscal quarter of the Borrower specified above
                             and thereafter will be tested as of the last day of each fiscal quarter
                             ended thereafter for which financial statements are delivered (each
                             such day, a “Testing Date”).

                             There will be equity cure rights providing that cash equity
                             contributions made to the Borrower within 10 business days of the
                             date on which financial statements are due will be included in the
                             calculation of Consolidated EBITDAX and Consolidated Current
                             Assets solely for the purposes of determining compliance with the
                             financial covenants; provided that, (a) there shall be no more than
                             two quarters in each four consecutive fiscal quarter period in respect
                             of which an equity cure may be made, (b) no more than three equity
                             cures may be made during the term of the Exit Facility, (c) the
                             amount of any equity cure shall be no more than the amount
                             required to cause the Borrower to be in pro forma compliance with
                             the applicable financial covenant to which the breach or default
                             occurred, (d) all equity cures will be disregarded for purposes of
                             any financial ratio determination other than for determining
                             compliance with the applicable financial covenant, (e) no Revolving
                             Lender shall be required to make any extension of credit during the
                             10-business-day period referred to above unless the Borrower shall
                             have received the proceeds of the cash equity contribution, and
                             (f) to the extent the Borrower exercises more than one equity cure in
                             any single fiscal quarter, each such exercise shall count as a
                             separate exercise of a cure right.

Commodity Hedging:           The Borrower and its restricted subsidiaries shall be required to
                             enter into and maintain commodity hedging transactions in the
                             amounts and by the dates specified below:

                             (a) With respect to oil production anticipated during the 12-month
                             period beginning with the first full month after the Exit Facility
                             Conversion Date, the Borrower and its restricted subsidiaries shall
                             enter into commodity hedge transactions of the Required Hedge
                             Types with respect to 75% of Reference Volumes (the “First Year
                             Required Hedges”), with the Borrower and its restricted
                             subsidiaries entering into not less than 50% of the First Year
                             Required Hedges on or before the Exit Facility Conversion Date
                             and 50% of the First Year Required Hedges on or before the
                             thirtieth day after the Exit Facility Conversion Date.




                                         24
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 203 of 246



                         (b) With respect to oil production anticipated during the 12-month
                         period beginning with the thirteenth full month after the Exit
                         Facility Conversion Date, the Borrower and its restricted
                         subsidiaries shall enter into commodity hedge transactions of the
                         Required Hedge Types with respect to 55% of Reference Volumes
                         (the “Second Year Required Hedges”), with the Borrower and its
                         restricted subsidiaries entering into not less than 50% of the Second
                         Year Required Hedges on or before the thirtieth day after the Exit
                         Facility Conversion Date and 50% of the Second Year Required
                         Hedges on or before the sixtieth day after the Exit Facility
                         Conversion Date.

                         (c) With respect to oil production anticipated during the 12-month
                         period beginning with the twenty-fifth full month after the Exit
                         Facility Conversion Date, the Borrower and its restricted
                         subsidiaries shall enter into commodity hedge transactions of the
                         Required Hedge Types with respect to 35% of Reference Volumes
                         (the “Third Year Required Hedges”) on or before the sixtieth day
                         after the Exit Facility Conversion Date.

                         With respect to the hedging requirements set forth above, any
                         commodity hedging transactions in effect on the Exit Facility
                         Conversion Date shall be included in calculating compliance with
                         the thresholds set forth above.

                         “Required Hedge Types” means commodity hedging transactions
                         that are (i) with respect to not less than 25% of the First Year
                         Required Hedges, Second Year Required Hedges and Third Year
                         Required Hedges, as applicable, swaps, and (ii) with respect to the
                         remaining First Year Required Hedges, Second Year Required
                         Hedges and Third Year Required Hedges, either swaps or
                         traditional two-way collars, in each case, having a strike or floor
                         price, as applicable, of $35 per barrel or higher.

                         “Reference Volumes” means, with respect to each relevant period,
                         the reasonably anticipated projected production of oil for such
                         period from the total proved developed producing reserves of the
                         Credit Parties, as demonstrated in the Initial Reserve Report.

                         Without limiting the above requirements with respect to the First
                         Year Required Hedges, the Second Year Required Hedges or the
                         Third Year Required Hedges, commodity hedging transactions shall
                         be limited for any month to no more than (i) with respect to any
                         month during the period of twenty-four (24) months from the date
                         such hedging arrangement is created, 85% of the reasonably
                         anticipated projected production for such month from the total
                         proved oil and gas reserves of the Credit Parties (based on the most
                         recently delivered Reserve Report) and (ii) with respect to any
                         month during the period from twenty-five (25) months through sixty
                         (60) months from the date such hedging arrangement is created,
                         85% of the reasonably anticipated projected production for such
                         month from the proved developed producing oil and gas reserves of
                         the Credit Parties (based on the most recently delivered Reserve


                                    25
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 204 of 246



                              Report) for the period (collectively, the “Ongoing Hedges”);
                              provided, that, in addition to the Ongoing Hedges, in connection
                              with a proposed acquisition (each, a “Proposed Acquisition”) by a
                              Credit Party of oil and gas properties, the Credit Parties may also
                              enter into incremental hedging transactions with approved
                              counterparties with respect to the Credit Parties’ reasonably
                              anticipated projected monthly production from the Borrowing Base
                              Properties having notional volumes not in excess of 15% of the
                              Credit Parties’ existing projected monthly production (based on the
                              most recently delivered Reserve Report) prior to the consummation
                              of such Proposed Acquisition for each month during a period not
                              exceeding 36 months from the date such hedging arrangement is
                              created, during the period between (a) the date on which such Credit
                              Party signs a definitive acquisition agreement in connection with a
                              Proposed Acquisition and (b) the earliest of (i) the date such
                              Proposed Acquisition is consummated, (ii) the date such acquisition
                              is terminated and (iii) 90 days after such definitive acquisition
                              agreement was executed (or such longer period as to which the Exit
                              Facility Administrative Agent may agree); provided that all such
                              incremental hedging transactions entered into with respect to a
                              Proposed Acquisition shall be terminated or unwound within 90
                              days following the date such acquisition is terminated. Hedging
                              contracts which hedge the same volumes, but different elements of
                              commodity risk thereof, shall not be aggregated together when
                              calculating the percentage of production hedged.

                              For purposes of entering into or maintaining Ongoing Hedges,
                              forecasts of reasonably projected hydrocarbon production volumes
                              and reasonably anticipated hydrocarbon production from the Credit
                              Parties’ total proved reserves based upon the Initial Reserve Report
                              or the most recent Reserve Report, as applicable, shall be revised to
                              account for any increase or decrease therein anticipated because of
                              information obtained by Borrower or any other Credit Party
                              subsequent to the delivery of such Reserve Report including the
                              Borrower’s or any other Credit Party’s internal forecasts of
                              production decline rates for existing wells and additions to or
                              deletions from anticipated future production from new wells and
                              acquisitions coming on stream or failing to come on stream.

Events of Default:            Consistent with the Documentation Principles, including limitations
                              (to be applicable to the Borrower and its restricted subsidiaries) on:
                              nonpayment of principal, interest or other amounts; violation of
                              covenants; incorrectness of representations and warranties in any
                              material respect on any relevant date; cross default and cross
                              acceleration to indebtedness in excess of $30,000,000; bankruptcy
                              of the Borrower or any of its restricted subsidiaries; monetary
                              judgments in excess of $50,000,000; ERISA events; actual or
                              asserted invalidity of the Exit Facility Documentation, Guarantees
                              or security documents or any intercreditor agreement; and change of
                              control (to be defined as mutually agreed).

Voting:                       Amendments and waivers of the Exit Facility Documentation will
                              require the approval of the Borrower and the Revolving Lenders


                                          26
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 205 of 246



                         holding more than 50% of the aggregate amount of the
                         commitments then outstanding under the Exit Facility (the
                         “Majority Lenders”), except that:

                         (i)     the consent of each Revolving Lender directly and
                                 adversely affected thereby (or, with respect to the following
                                 clauses (E), (F), (G), (I) and (K), that is an affiliate of a
                                 counterparty to a Hedging Arrangement that is directly and
                                 adversely affected thereby) shall be required with respect
                                 to: (A) increases in the commitment of such Revolving
                                 Lender, (B) reductions or forgiveness of principal, interest
                                 (except only Majority Lender consent is required to waive
                                 payment of the Default Rate of interest) or fees owing to
                                 such Revolving Lender, (C) extensions or postponement of
                                 Maturity Date of the Revolving Loans and commitments of
                                 such Revolving Lender, (D) making any Revolving Loan
                                 (including any interest or fees thereunder) payable in any
                                 currency other than US Dollars, (E) releases of all or
                                 substantially all of the value of the Guarantees or releases
                                 of liens on all or substantially all of the Collateral (other
                                 than in connection with any sale of Collateral or the release
                                 or sale of the relevant Guarantor permitted by the Exit
                                 Facility), (F) assignment by the Borrower of its rights and
                                 obligations under any Exit Facility Documentation (unless
                                 otherwise permitted in connection with a merger,
                                 consolidation, liquidation or similar transaction under the
                                 limitations of fundamental changes provision of the Exit
                                 Facility Documentation), (G) modifications to any of the
                                 voting rights of Revolving Lenders, (H) modifications to
                                 the proportionate reduction of Commitments or the pro rata
                                 sharing of payments provisions, (I) modifications to the pro
                                 rata waterfall provisions to the extent such modifications
                                 would alter the ratable allocation of payments,
                                 (J) amendments to the interest period provision so as to
                                 permit interest period intervals greater than six months, and
                                 (K) modifications to the Hedging Arrangement Collateral
                                 Related Provisions;

                         (ii)    the consent of Revolving Lenders holding not less than
                                 662/3% of the aggregate amount of the Commitments
                                 (excluding Commitments of Defaulting Lenders) then
                                 outstanding under the Exit Facility (or if the Commitments
                                 have been terminated, Revolving Lender’s holding not less
                                 than 662/3% of the Total Revolving Outstandings) (the
                                 “Required Revolving Lenders”) will be required in the case
                                 of decreases in, or reaffirmations of, the Borrowing Base;

                         (iii)   the consent of all of the Revolving Lenders will be required
                                 to approve increases in the Borrowing Base; and

                         (iv)    customary protections for the Exit Facility Administrative
                                 Agent, the Issuing Banks and the Swingline Lender will be
                                 provided.


                                    27
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 206 of 246



                                  The Exit Facility shall contain customary provisions permitting the
                                  Borrower to replace non-consenting Revolving Lenders in
                                  connection with amendments and waivers requiring the Required
                                  Revolving Lenders or the consent of all Revolving Lenders or of all
                                  Revolving Lenders directly affected thereby so long as the Majority
                                  Lenders shall have consented thereto.

Cost and Yield Protection:        Usual for facilities and transactions of this type and consistent with
                                  the Exit Facility Administrative Agent’s customary documentation
                                  standards as in effect on the Exit Facility Conversion Date, with
                                  provisions protecting the Revolving Lenders from withholding and
                                  other tax liabilities in form and substance reasonably satisfactory to
                                  the Borrower and the Exit Facility Administrative Agent; provided,
                                  that protection for increased costs imposed as a result of rules
                                  enacted or promulgated under the Dodd-Frank Act or the Basel
                                  Committee on Banking Regulations and Supervisory Practices (or
                                  any successor or similar authority) shall be included (but solely for
                                  such costs that would have been included if they had been otherwise
                                  imposed under the applicable increased cost provisions). The Exit
                                  Facility shall contain provisions regarding the timing for asserting a
                                  claim under these provisions and permitting the Borrower to replace
                                  a Revolving Lender who asserts such claim without premium or
                                  penalty.

Assignments and Participations:   The Revolving Lenders will be permitted to assign Revolving Loans
                                  and Commitments (including participation in Letters of Credit and
                                  swingline loans) with the prior written consent of the Borrower (not
                                  to be unreasonably withheld or delayed and which such consent
                                  shall be deemed unless the Borrower provides a written objection
                                  within 10 business days of receipt of notice thereof); provided that
                                  no Revolving Lender shall assign to any “Ineligible Institution”
                                  (provided, that provisions with respect to such Ineligible Institutions
                                  shall be consistent with the Exit Facility Administrative Agent’s
                                  standard policies), any Defaulting Lender, any natural person, the
                                  Borrower, Holdings or any affiliate of the Borrower or Holdings,
                                  and no consent of the Borrower shall be required after the
                                  occurrence and during the continuance of a payment or bankruptcy
                                  event of default or for assignments to, another Revolving Lender, an
                                  affiliate of a Revolving Lender, or an approved fund. All
                                  assignments will require the consent of the Exit Facility
                                  Administrative Agent, the Swingline Lender and each Issuing Bank
                                  (in each case, not to be unreasonably withheld or delayed). Each
                                  assignment will be not less than $5,000,000 (and increments of
                                  $1,000,000 in excess thereof) or, if less, all of such Revolving
                                  Lender’s remaining loans and commitments. The Exit Facility
                                  Administrative Agent shall receive a processing and recordation fee
                                  of $3,500 for each assignment (unless waived by the Exit Facility
                                  Administrative Agent).

                                  The Revolving Lenders will be permitted to sell participations in the
                                  Exit Facility without restriction, other than to a Defaulting Lender,
                                  an Ineligible Institution, any natural person, the Borrower, Holdings
                                  or any affiliate of the Borrower or Holdings. Voting rights of


                                              28
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 207 of 246



                                participants shall be limited to matters in respect of (a) increases in
                                commitments participated to such participants, (b) reductions of
                                principal, interest or fees payable to such participant or forgiveness
                                thereof, (c) extensions of final maturity of the Loans or
                                commitments in which such participant participates and (d) releases
                                of all or substantially all of the value of the Guarantees or all or
                                substantially all of the Collateral, and for clarification purposes, not
                                include the right to vote on waivers of defaults or events of default.

Expenses and Indemnification:   The Borrower shall pay all reasonable documented out-of-pocket
                                costs and expenses of the Exit Facility Administrative Agent and
                                the Exit Facility Collateral Agent (without duplication) in
                                connection with the syndication of the Exit Facility and the
                                preparation, execution, delivery, administration, amendment, waiver
                                or modification and enforcement of the Exit Facility Documentation
                                (including the reasonable fees and expenses of counsel identified
                                herein; provided, that, in the case of counsel, limited to the
                                reasonable and documented out-of-pocket fees, disbursements and
                                other charges of a single counsel to the Exit Facility Administrative
                                Agent and the Exit Facility Collateral Agent, taken as a whole,
                                including (if necessary) one local counsel in each relevant
                                jurisdiction and solely in the event of a conflict of interest, one
                                additional counsel (and if necessary, one local counsel in each
                                relevant jurisdiction)).

                                The Borrower shall pay all reasonable documented out-of-pocket
                                costs and expenses of each Issuing Bank, the Exit Facility
                                Administrative Agent, the Exit Facility Collateral Agent, and each
                                Revolving Lender (without duplication), incurred in connection
                                with the enforcement or preservation of any rights under the Exit
                                Facility Documentation whether before or after the occurrence of an
                                event of default, including the reasonable fees, disbursements and
                                other charges of counsel (including local counsel in each
                                appropriate jurisdiction; provided, that, in the case of counsel,
                                limited to the reasonably and documented out-of-pocket fees,
                                disbursements and other charges of a single counsel to such parties,
                                taken as a whole, including (if necessary) one local counsel in each
                                relevant jurisdiction and solely in the event of a conflict of interest,
                                one additional counsel (and if necessary, one local counsel in each
                                relevant jurisdiction)).

                                The Borrower will indemnify and hold harmless the Exit Facility
                                Administrative Agent, the Exit Facility Collateral Agent, the Issuing
                                Banks, the Exit Facility Arranger, the Exit Facility Bookrunners and
                                the Revolving Lenders (without duplication) and their respective
                                affiliates, and the officers, directors, employees, agents, advisors,
                                representatives, controlling persons, members and the successors of
                                the foregoing (each, an “Indemnified Person”) from and against
                                any and all losses, claims, damages, penalties, demands, actions,
                                judgments, suits costs, expenses, disbursements or liabilities of any
                                kind or nature (regardless of whether any such Indemnified Person
                                is a party thereto and whether any such proceeding is brought by the
                                Borrower or any other person) and reasonable and documented fees,


                                            29
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 208 of 246



                                 disbursements and other charges of counsel incurred in connection
                                 with investigating or defending any of the foregoing with respect to
                                 the execution, delivery, enforcement, performance and
                                 administration of any Exit Facility Documentation, any Revolving
                                 Loan or Letter of Credit or the use of the proceeds therefrom,
                                 including, without limitation, any of the foregoing relating to the
                                 violation of, noncompliance with or liability under, any
                                 Environmental Law (other than by such Indemnified Person or any
                                 of its related Indemnified Persons (other than any trustee or
                                 advisor)) or to any actual or alleged presence, release or threatened
                                 release of hazardous materials involving or attributable to the
                                 Borrower, any of its subsidiaries or any of the oil and gas properties
                                 (limited, in the case of counsel, to the reasonably and documented
                                 out-of-pocket fees, disbursements and other charges of a single
                                 counsel to the Indemnified Persons, including (if necessary) one
                                 local counsel in each relevant jurisdiction and solely in the event of
                                 a conflict of interest, one additional counsel (and if necessary, one
                                 local counsel in each relevant jurisdiction) to each group of
                                 similarly situated affected Indemnified Persons), provided that the
                                 foregoing indemnity will not, as to any Indemnified Person, apply
                                 (i) to losses, claims, damages, liabilities or related expenses to the
                                 extent they are found by a final, nonappealable judgment of a court
                                 of competent jurisdiction to arise or result from the willful
                                 misconduct, bad faith or gross negligence of such indemnified
                                 person or its controlled affiliates, directors, officers or employees,
                                 advisors or agents (collectively, the “Related Parties”), (ii) to
                                 losses, claims, damages, liabilities or related expenses to the extent
                                 they are found by a final, nonappealable judgment of a court of
                                 competent jurisdiction to arise or result from a material breach of
                                 the obligations of such indemnified person or control affiliate of
                                 such Indemnified Person under this Commitment Letter or (iii) to
                                 the extent arising from any dispute solely among Indemnified
                                 Persons (other than a Proceeding against any indemnified person in
                                 its capacity or in fulfilling its role as the Exit Facility Arranger,
                                 arranger (with respect to any Incremental Increase), administrative
                                 agent, collateral agent, bookrunner, lender, letter of credit issuer or
                                 any other similar role in connection with the Exit Credit Facility or
                                 the use of the proceeds thereof) not arising out of any act or
                                 omission on the part of you or your affiliates.

Release of Prepetition Claims:   The Approved Plan shall include and provide for a full release from
                                 liability from the Credit Parties’ bankruptcy estate and the Credit
                                 Parties (and any other debtors) in favor of the Exit Facility
                                 Administrative Agent, each of the Revolving Lenders, each Issuing
                                 Bank, the Exit Facility Arranger, the Exit Facility Bookrunner, each
                                 other agent party to the Exit Facility, each Prepetition Lender, each
                                 administrative agent, collateral agent, other agent, arranger or letter
                                 of credit issuer under the Prepetition RBL Facility, any of the
                                 foregoing party to any Hedging Arrangements, any of the foregoing
                                 party to any Treasury Arrangements, and each of the foregoing
                                 entities’ current and former affiliates, directors, officers, managers,
                                 employees, predecessors, successors, assigns, subsidiaries, agents,
                                 financial advisors, legal advisors, attorneys, accountants, investment


                                             30
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 209 of 246



                               bankers, consultants, representatives, from and against any and all
                               claims or causes of action related in any respect to the Prepetition
                               RBL Facility, any prepetition hedges or swaps among the parties
                               thereto (or their affiliates), any treasury arrangements among the
                               parties thereto (or their affiliates), the Credit Parties’ Chapter 11
                               Cases, and that arose, existed, or could have been asserted (in any
                               respect) on or prior to Plan Effective Date, other than the
                               performance of contractual obligations arising under open Hedging
                               Arrangements under which the Debtors are in the money. The
                               release shall be in a form and substance satisfactory to the Exit
                               Facility Administrative Agent.

                               The substance of the release described above shall be set forth in the
                               Approved Plan (and approved by the Confirmation Order), and,
                               upon execution of the Exit Facility Documentation, brought down
                               to the Exit Facility Conversion Date and, if different, the Plan
                               Effective Date.

Governing Law and Forum:       New York.

Confidentiality:               Consistent with the Prepetition RBL Facility.

Counsel to the Exit Facility
Administrative Agent:          Mayer Brown LLP




                                           31
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 210 of 246



                                                                                          ANNEX I

Interest Rates:               The Applicable Margin in respect of the Exit Facility will be
                              adjusted for Borrowing Base Usage as set forth below.

                              “Applicable Margin” means for any day, with respect to any
                              Adjusted LIBOR rate or ABR (both, as defined below in this
                              Annex I) borrowing or with respect to any Unused Commitment
                              Fee, the applicable rate per annum set forth below based on the
                              applicable Borrowing Base Usage on such day:

                              (a) if such day is on or after the Exit Facility Conversion Date and is
                              not during a Leverage Ratio Based Pricing Reduction Period:

                                     Borrowing             Unused            Applicable Margin
                                     Base Usage          Commitment
                                                            Fee
                                                                             ABR        LIBOR
                                                                            Loans       Loans
                                   X ≤ 25%                   0.50%          2.50%       3.50%
                                  >25% X ≤50%                0.50%          2.75%       3.75%
                                  >50% X≤75%                 0.50%          3.00%       4.00%
                                  >75% X ≤90%                0.50%          3.25%       4.25%
                                   X >90%                    0.50%          3.50%       4.50%

                              (b) if such day is during a Leverage Ratio Based Pricing Reduction
                              Period:

                                     Borrowing             Unused            Applicable Margin
                                     Base Usage          Commitment
                                                            Fee
                                                                             ABR        LIBOR
                                                                            Loans       Loans
                                   X ≤ 25%                   0.50%          2.25%       3.25%
                                  >25% X ≤50%                0.50%          2.50%       3.50%
                                  >50% X≤75%                 0.50%          2.75%       3.75%
                                  >75% X ≤90%                0.50%          3.00%       4.00%
                                   X >90%                    0.50%          3.25%       4.25%


                              “Leverage Ratio Based Pricing Reduction Period” means the
                              period (a) beginning on the first business day immediately
                              following a Testing Date (i) on which the Leverage Ratio is less
                              than 1.50 to 1.00 and (ii) with respect to which the Borrower has
                              delivered a compliance certificate demonstrating such Leverage
                              Ratio and (b) ending on the first Testing Date on which the
                              Leverage Ratio is equal to or greater than 1.50 to 1.00.

Letter of Credit Fees:        A per annum fee equal to the spread over Adjusted LIBOR under
                              the Exit Facility will accrue on the aggregate face amount of
                              outstanding Letters of Credit, payable in arrears at the end of each
                              quarter, commencing with the first full fiscal quarter ending after
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 211 of 246



                              the Exit Facility Conversion Date, and upon the termination of the
                              Exit Facility, in each case for the actual number of days elapsed
                              over a 360-day year. Such fees shall be distributed to the Revolving
                              Lenders participating in the Exit Facility pro rata in accordance with
                              the amount of each such Revolving Lender’s Applicable Revolving
                              Commitment Percentage. In addition, the Borrower shall pay to the
                              relevant Issuing Bank, for its own account, (a) a fronting fee equal
                              to 0.125% per annum of the aggregate face amount of outstanding
                              Letters of Credit or such other amount as may be agreed in writing
                              by the Borrower and such Issuing Bank, payable in arrears at the
                              end of each quarter and upon the termination of the Exit Facility,
                              calculated based upon the actual number of days elapsed over a
                              360-day year, and (b) customary issuance and administration fees to
                              be mutually agreed.

LIBOR Periods:                The Borrower may elect interest periods of 1, 2, 3 or 6 months for
                              Adjusted LIBOR borrowings.

Interest Calculation:         Calculation of interest shall be on the basis of the actual days
                              elapsed in a year of 360 days (or 365 or 366 days, as the case may
                              be, in the case of ABR loans determined by reference to the Prime
                              Rate (as defined below)) and interest shall be payable at the end of
                              each interest period and, in any event, at least every three months.

                              “Prime Rate” means the rate of interest last quoted by The Wall
                              Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
                              Journal ceases to quote such rate, the highest per annum interest rate
                              published by the Federal Reserve Board in Federal Reserve
                              Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
                              prime loan” rate or, if such rate is no longer quoted therein, any
                              similar rate quoted therein (as determined by the Exit Facility
                              Administrative Agent) or any similar release by the Federal Reserve
                              Board (as determined by the Exit Facility Administrative Agent).
                              Each change in the Prime Rate shall be effective from and including
                              the date such change is publicly announced or quoted as being
                              effective.

                              “NYFRB Rate” means, for any day, the greater of (a) the Federal
                              Funds Effective Rate in effect on such day and (b) the Overnight
                              Bank Funding Rate in effect on such day (or if such day is not a
                              business day, the immediately preceding business day); provided
                              that if none of such rates are published for any day that is a business
                              day, the term “NYFRB Rate” means the rate for a federal funds
                              transaction quoted at 11:00 a.m. on such day received by the Exit
                              Facility Administrative Agent from a federal funds broker of
                              recognized standing selected by it; provided, further, that if any of
                              the aforesaid rates as so determined be less than zero, such rate shall
                              be deemed to be zero.

                              “Overnight Bank Funding Rate” means, for any day, the rate
                              comprised of both overnight federal funds and overnight LIBOR
                              borrowings by U.S.-managed banking offices of depository
                              institutions, as such composite rate shall be determined by the
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 212 of 246



                             NYFRB as set forth on its public website from time to time, and
                             published on the next succeeding business day by the NYFRB as an
                             overnight bank funding rate.

ABR:                         “ABR” is the Alternate Base Rate, which is the highest of (x) the
                             Prime Rate, (y) the NYFRB Rate plus 1/ 2 of 1.0% and (z) one-
                             month Adjusted LIBOR plus 1.00% per annum; provided that if the
                             Alternate Base Rate would be less than 1.00%, such rate shall be
                             deemed to be 1.00%.

Adjusted LIBOR               “LIBOR” means the London interbank offered rate as administered
                             by ICE Benchmark Administration (or any successor administrator
                             of such rate) for dollars for a period equal to the Interest Period
                             displayed on pages LIBOR01 or LIBOR02 by Reuters (or on any
                             successor or substitute page reasonably selected by the Exit Facility
                             Administrative Agent), or if not available on any such page, an
                             interpolated rate determined by the Exit Facility Administrative
                             Agent in accordance with its customary procedures; provided that if
                             such rate would be less than 1.00%, such rate shall be deemed to be
                             1.00%. Adjusted LIBOR will at all times include statutory reserves.

Commitment Fees:             The Borrower will pay a fee (the “Commitment Fee”), in an
                             amount computed on a daily basis equal to the Revolving Loan
                             Limit less the Total Revolving Outstandings on each date,
                             multiplied by the applicable percentage specified as the “Unused
                             Commitment Fee” in the table set forth above under the definition
                             of “Applicable Margin” corresponding to the Borrowing Base
                             Usage as of the end of such day. The Commitment Fee shall be
                             payable quarterly in arrears after the Exit Facility Conversion Date,
                             commencing with the first full fiscal quarter ending after the Exit
                             Facility Conversion Date, and upon the termination of the
                             Commitments, calculated based on the actual number of days
                             elapsed over a 360-day year. For purposes of calculating the
                             Commitment Fee, “Total Revolving Outstandings” shall not include
                             the amount of any outstanding swingline loans (if any).
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 213 of 246




                              Exhibit C

                         Organizational Chart
                          Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 214 of 246




As of the Petition Date
                                                                                        Outstanding Funded Indebtedness           RBL Credit Facility
                                                EP Energy
                                                                                                                             Borr ower: EP Energy, LLC /
                                                Corporation                                                                  Everest Acquisition Finance, Inc.
                                                                                     RBL Facility                 $629M
                                                (Delaware)                                                                   Outstanding Principal: $629M
                                                                                     1.125L Notes                 $1,000M
                                                                                                                             Mat ur ity: November 23, 2021
                                                                                     1.25L Notes                  $500M
                                                                                     1.5 L Notes                  $2,092M       7.750% 1.125L due 2026
                                                                                     Total Secured Debt           $4,221M
                                100%                                        100%                                             Issuer: EP Energy LLC /Ever est
                                                                                     Unsecured Debt:                         Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,000M
                                                                                     6.375% Senior Notes          $323M      Mat ur ity: May 15, 2026
                          EPE Acquisition,                         EPE Employee      7.75% Senior Notes           $182M
                               LLC                                Holdings II, LLC   9.375% Senior Notes          $182M         8.000% 1.25L due 2024
                            (Delaware)                              (Delaware)       Total Unsecured Debt         $688M
                                                                                                                             Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                100%                                                                                         Outstanding Principal: $500M
                                                                                                                             Mat ur ity: November 29, 2024
                                                                                     Total Funded Debt             $4,909M
                                                                                                                                 9.375% 1.5L due 2024
                          EP Energy LLC
                                                                                                                             Issuer: EP Energy LLC /Ever est
                            (Delaware)                                                                                       Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,092M
                                                                                                                             Mat ur ity: May 1, 2024
                                                                                            Debtor Entity
                                                                                                                                 8.000% 1.5L due 2025
          100%                                       100%
                                                                                            Non-Debtor Entity                Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $1,000M
 Everest Acquisition                          EP Energy Global                              RBL Obligor
                                                                                                                             Mat ur ity: Februar y 15, 2025
    Finance Inc.                                    LLC
    (Delaware)                                   (Delaware)                                 1.125L Obligor                       6.375% UNS due 2023
                                                                                                                             Issuer: EP Energy LLC /Ever est
                                                     100%                                   1.25L Obligor                    Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $323M
                                                                                                                             Mat ur ity: June 15, 2023
                                                                                            2024 1.5L Obligor
                                                EP Energy                                                                        7.775% UNS due 2022
                                             Management, L.L.C.
                                                                                            2025 1.5L Obligor                Issuer: EP Energy LLC /Ever est
                                                (Delaware)                                                                   Acquisition F inance, Inc.
                                                                                                                             Outstanding Principal: $182M
                                                                                            2023 Unsecured Notes Obligor     Mat ur ity: September 1, 2022
                                                     100%
                                                                                                                                 9.375% UNS due 2020
                                                                                            2022 Unsecured Notes Obligor
                                              EP Energy Resale                                                               Issuer: EP Energy LLC /Ever est
                                                                                                                             Acquisition F inance, Inc.
                                              Company, L.L.C.     1% (GP)                   2020 Unsecured Notes Obligor     Outstanding Principal: $182M
                                                 (Delaware)                                                                  Mat ur ity: May 1, 2020


                                                   99% (LP)



                                               EP Energy E&P
                                               Company, L.P.
                                                 (Delaware)
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 215 of 246




                              Exhibit D

                         Liquidation Analysis
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 216 of 246




                                     LIQUIDATION ANALYSIS

         As part of the chapter 11 process, Section 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court determine that a chapter 11 plan provides, with respect to each class, that each holder
of a claim or an equity interest in such class either (i) has accepted the plan or (ii) will receive under the
plan value that is not less than the amount that the holder would receive if the debtors had liquidated
under chapter 7.

        All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Debtors’ Chapter 11 Plan of Reorganization (the “Plan”).

          Below is a summary of an illustrative liquidation analysis (the “Liquidation Analysis”)
assuming that the Debtors pursue a hypothetical liquidation under chapter 7. Per chapter 7 requirements,
the Debtors’ assets would be disposed under the direction of a chapter 7 Trustee (“Trustee”). The
illustrative sale proceeds would provide for lower recoveries relative to the recoveries under the Plan and
as a result the Debtors believe that under the Plan, Holders of Claims would receive value greater than
the amounts that such Holders would receive if the Debtors were forced to liquidate under chapter 7, and
that the Plan satisfies the “best interests” test of section 1129(a)(7) of the Bankruptcy Code.

A.      Limitations and Key Assumptions Underlying the Hypothetical Liquidation


     THE ILLUSTRATIVE LIQUIDATION ANALYSIS PRESENTED HEREIN HAS BEEN
PREPARED SOLELY FOR THE PURPOSES AND USE OF THIS DISCLOSURE STATEMENT
AND DOES NOT REPRESENT OR CLAIM TO REPRESENT ANY ASSUMPTIONS OR
COMPARISONS FOR ANY OTHER PURPOSE. NOTHING CONTAINED IN THE
LIQUIDATION ANALYSIS IS INTENDED TO BE OR CONSTITUTES A CONCESSION BY
OR ADMISSION OF ANY DEBTOR FOR ANY PURPOSE.

       The Debtors prepared the illustrative Liquidation Analysis with the assistance of FTI Consulting.
The Liquidation Analysis contains numerous estimates, including estimated Allowed Claims based upon
a review of the Debtors’ financial statements to account for estimated liabilities as necessary. The
Liquidation Analysis does not contemplate a sale of the Debtors’ business on a going concern basis. The
Liquidation Analysis includes estimates for Claims as part of the Chapter 11 Cases which could be
asserted and allowed in a chapter 7 liquidation, including unpaid chapter 11 Administrative Claims, and
chapter 7 administrative claims such as wind down costs and Trustee fees. To date, the Bankruptcy Court
has not estimated or otherwise fixed the total amount of Allowed Claims used for purposes of preparing
the Liquidation Analysis, and while the bar date to file proofs of claim has passed, reconciliations are
ongoing. Therefore, the Debtors’ estimate of Allowed Claims set forth in the Liquidation Analysis should
not be relied on for any other purpose, including determining the value of any distribution to be made on
account of Allowed Claims and interests under the Plan. THE ACTUAL AMOUNT OF ALLOWED
CLAIMS IN THE CHAPTER 11 CASES COULD MATERIALLY DIFFER FROM THE
ESTIMATED AMOUNTS SET FORTH IN THE LIQUIDATION ANALYSIS.

         The Debtors note that the assumptions utilized in developing the Liquidation Analysis are
inherently subject to significant uncertainties and contingencies, many of which are beyond the control
of the Debtors or a chapter 7 Trustee. Accordingly, there can be no guarantees that the values assumed
in the Liquidation Analysis would be realized if the Debtors were actually liquidated. In addition, any
liquidation would take place in the future, at which time circumstances may exist which cannot presently
be predicted.
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 217 of 246



          The Debtors recognize that there are other potential alternatives that could occur in a hypothetical
 chapter 7 liquidation not presented in the Liquidation Analysis, including alternatives that would give
 rise to reduced and delayed creditor recoveries.

      THE DEBTORS RESERVE THEIR RIGHT TO SUPPLEMENT, MODIFY, OR ADJUST
 ANY PART OF THE ILLUSTRATIVE LIQUIDATION ANALYSIS, INCLUDING A CHANGE
 OF THE UNDERLYING ASSUMPTIONS AND ANALYSIS SET FORTH HEREIN.

         1.      General Assumptions


        The following general assumptions were considered by the Debtors and their advisors as
 assumptions that would be applicable in any hypothetical chapter 7 liquidation.

                  a)      Administrative Procedures and Conversion of Cases


          For purposes of the chapter 7 Liquidation Analysis, the Debtors assume that each of the Chapter
 11 Cases are converted to a chapter 7 case and consolidated during the chapter 7 proceeding for
 procedural purposes only. Since EP Energy Corporation (the “Parent Company”) is not a guarantor to
 the Debtors’ secured and unsecured debt, the Parent Company’s illustrative liquidation analysis has been
 presented separately from the other Debtors. In the event that the Debtors were to be liquidated in
 separately administered chapter 7 cases, the administrative costs to the Debtors in each of the cases,
 including professional fees, Trustee fees, the Debtors’ operational costs, etc. would likely be higher than
 if the cases were consolidated.

                  b)      Professionals Involved in the Chapter 7 Proceedings


         As part of the chapter 7 case, the Debtors assume that the Trustee would choose to retain certain
 professionals, including counsel, advisors and investment bankers, among others, to provide expertise
 and assistance in the liquidation of the Debtors. The Liquidation Analysis illustratively assumes that the
 existing counsel, advisors, and consultants would be replaced by the Trustee with new professionals.

                  c)      Timing Considerations of Chapter 7 Cases


          The Liquidation Analysis assumes the conversion to Chapter 7 occurs on September 30, 2020
 (the “Conversion Date”), and the Trustee’s advisors would require time to get up to speed before a
 process could begin to liquidate the assets. While the Debtors’ oil and gas properties may be sold in
 several transactions, this analysis assumes that they are all sold by January 31, 2021, four months after
 the start of the liquidation. The Liquidation Analysis assumes the oil and gas properties are sold as of an
 effective date on September 30, 2020. An additional four months are assumed for a wind down of the
 estate.
        It is assumed that the Debtors’ use of cash collateral would be limited and that the Debtors would
not have funds to support any process other than an orderly and expedited wind-down of the Debtors’
business by the trustee to convert the Debtors’ assets to cash and limit the amount of administrative
expenses. There can be no assurance, however, that the liquidation would be completed in a limited
timeframe, nor is there any assurance that the recoveries assigned to the Debtors’ assets would in fact be
realized.
        In an actual liquidation, the process and length of wind-down could be significantly longer and




                                                      2
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 218 of 246



more expensive than the amounts assumed herein and thereby significantly reduce the actual recoveries
compared to this analysis. For example, the potential for priority, contingent, and other Claims; litigation;
rejection costs; and the final determination of Allowed Claims could substantially impact both the timing
and amount of the distribution of the asset proceeds to the creditors. Also, in the context of a liquidation,
there would likely be potential offset Claims, particularly with respect to joint interest billings that would
take time to reconcile and resolve. Additionally, certain of the joint operating agreements may be non-
assignable (absent consent from the other working interest owners) which could result in potential asset
transfer issues in the context of a chapter 7 liquidation. Also, a number of factors in a liquidation could
affect the Trustee’s ability to sell the Debtors’ oil and gas assets for their current market value. These
risks include if they are forced to halt production for a period of time or lose relationships with vendors,
customers, royalty owners, joint interest owners, and midstream firms. There is a high risk that the
employee base could deteriorate and the Trustee could be challenged to gather appropriate information
on the assets for the sales process. Accordingly, there can be no assurance that the values reflected in the
Liquidation Analysis would be realized if the Debtors were, in fact, to undergo such a liquidation and
the actual amounts received could be materially different (including materially less) than the amounts
shown herein.

                 d)       Trustee Fees for Chapter 7 Administration


          The Debtors assume that under a chapter 7 liquidation, the Trustee would require fees necessary
to facilitate a sale of the Debtors’ business. The illustrative Liquidation Analysis assumes that such fees
would likely be approximately three percent (3%) of the available liquidation proceeds in excess of $1
million and excluding cash. These fees are assumed to be earned for the Trustee’s creation and
development of materials for marketing and the facilitation of the solicitation process for the parties, in
addition to general administrative expenses, such as Trustee’s compensation. Additionally, per section
326(a) of the Bankruptcy Code, for a case under chapter 7, the Court may allow reasonable compensation
for the Trustee’s services not to exceed three percent (3%) of such moneys disbursed or turned over in
the case by the Trustee to parties in interest, excluding the Debtors, but including holders of secured
Claims.

                 e)       Additional Claims


          The cessation of the Debtors’ business in a chapter 7 liquidation is likely to trigger certain Claims
that otherwise would not exist under the proposed Plan. Examples of these kinds of Claims include tax
liabilities, employee Claims, Claims related to rejection of executory contracts, incremental costs
associated with plugging and abandoning liabilities, and litigation Claims. While some of these Claims
could be significant, no adjustment has been made for these potential Claims unless specified in the
assumptions to the Liquidation Analysis.

B.      Consummation of the Plan Will Provide Greater Value than Under a Hypothetical
        Liquidation through Chapter 7 of the Bankruptcy Code


         As presented in the illustrative Liquidation Analysis, the Debtors believe that a liquidation of
the Debtors’ assets under chapter 7 of the Bankruptcy Code would result in reductions in the value to be
realized by constituents as compared to the distributions that are contemplated under the Plan. As a result,
the Debtors believe that Consummation of the Plan will provide a substantially greater return to
constituents than would any liquidation under chapter 7 of the Bankruptcy Code.




                                                      3
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 219 of 246



                                                    LIQUIDATION ANALYSIS
Guarantor Debtors30
Liquidation Analysis                                          Actual         Adj.         Forecast           Low                 Mid                 High
($000s)                                               Note    31‐Mar                       30‐Sep        $         %         $         %         $          %
Gross Liquidation Proceeds
  Cash & Cash Equivalents                              A        $15,515      $44,489         $60,004    $60,004    100%     $60,004    100%     $60,004     100%
  Trade Accounts Receivable                            B         80,251      (41,449)         38,801     34,921     90%      36,861     95%      38,801     100%
  Joint Interest Billing Receivable                    C          5,717       (5,122)            595        476     80%         506     85%         536      90%
  Other Receivable                                     D          7,802       (7,802)            ‐          ‐       N/A         ‐       N/A         ‐        N/A
  Net Derivatives Receivables                          E        211,943     (138,920)         73,023     47,465     65%      51,116     70%      54,767      75%
  Inventory                                            F         36,817        8,000          44,817      8,175     18%      13,060     29%      17,946      40%
  Other Current Assets                                 G         16,135      (12,614)          3,521        ‐        0%         ‐        0%         ‐         0%
  Net Oil & Gas Properties                             H      1,081,445      (40,758)      1,040,687    594,604     57%     628,786     60%     662,969      64%
  Other Net Property, Plant & Equipment                I         25,358       (3,586)         21,771        893      4%       1,563      7%       2,234      10%
  Other Non Current Assets                             J         10,086       (8,613)          1,473      1,179     80%       1,289     88%       1,399      95%
Total Gross Liquidation Proceeds                             $1,491,068    ($206,375) $1,284,693       $747,717            $793,186            $838,656
Encumbered Value                                                                                       $737,994            $782,665            $827,336
Unencumbered Value                                                                                       $9,723             $10,522             $11,320
 (‐) Net Wind‐Down Expenses                            K                                               ($23,490)           ($23,490)           ($23,490)
 (‐) Post‐Conversion Cash Flow                         L                                                (37,852)            (37,852)            (37,852)
 (‐) Chapter 7 Trustee Fees                            M                                                (20,631)   3.00%    (21,995)   3.00%    (23,360)    3.00%
 (‐) Chapter 7 Trustee Legal & Financial Advisors      N                                                (17,193)   2.50%    (16,497)   2.25%    (15,573)    2.00%
 (‐) Chapter 11 Professional Fees Carve‐Out            O                                                (17,267)            (17,267)            (17,267)
Total Net Liquidation Proceeds                                                                         $631,283            $676,085            $721,114
Remaining Encumbered Value                                                                             $631,283            $676,085            $721,114
Remaining Unencumbered Value                                                                                ‐                   ‐                   ‐




Claims Recovery Analysis ($000s)                                       Claims Estimates                      Low                 Mid                 High
Class Claims                                          Note     Low           Mid            High         $         %         $         %         $          %
  1   Other Secured Claims                              P           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  2   Other Priority Claims                            Q            ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  3   DIP Claims                                        R       217,456      217,456         217,456    217,456    100%     217,456    100%     217,456     100%
  3   RBL Claims                                        S       321,101      321,101         321,101    321,101    100%     321,101    100%     321,101     100%
  4   1.125L Notes Claims                               T     1,000,000    1,000,000       1,000,000     92,726      9%     137,528     14%     182,557      18%
      Administrative Claims                            U          6,900        6,900           6,900        ‐        0%         ‐        0%         ‐         0%
 5A   Deficiency Claims                                V        907,274      862,472         817,443        ‐        0%         ‐        0%         ‐         0%
 5A   Unsecured Claims                                 V      3,526,351    3,619,942       3,713,532        ‐        0%         ‐        0%         ‐         0%
 5B   Parent Unsecured Claims                          W            ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  6   Convenience Claims                                X           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  7   Intercompany Claims                               Y           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  8   Subordinated Claims                               Z           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
  9   Existing Equity Interests                        AA           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
 10   Other Equity Interests                           AB           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
 11   Intercompany Interests                           AC           ‐            ‐               ‐          ‐       N/A         ‐       N/A         ‐        N/A
Total Claims Recovery                                        $5,979,083   $6,027,872      $6,076,433   $631,283            $676,085            $721,114




30
  Guarantor Debtors include EPE Acquisition, LLC (5855), EP Energy LLC (1021), Everest Acquisition Finance
Inc. (0996), EP Energy Global LLC (7534), EP Energy Management, L.L.C. (5013), EP Energy Resale Company,
L.L.C. (9561), and EP Energy E&P Company, L.P. (7092).




                                                                     4
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 220 of 246



EP Energy Corporation
Liquidation Analysis                                         Actual          Adj.         Forecast              Low                     Mid                     High
($000s)                                             Note     31‐Mar                        30‐Sep       $             %         $             %         $              %
Gross Liquidation Proceeds
  Cash & Cash Equivalents                           A             $644        ($644)               $0           $0        N/A           $0        N/A           $0         N/A
  Other Receivable                                  D              320         (320)             ‐          ‐             N/A       ‐             N/A       ‐              N/A
  Investments in Subsidiaries                       AD      (1,532,562)         ‐         (1,532,562)       ‐              0%       ‐              0%       ‐               0%
Total Gross Liquidation Proceeds                           ($1,531,597)        ($965) ($1,532,562)              $0                      $0                      $0
 (‐) Net Wind‐Down Expenses                          K                                                          $0                      $0                      $0
 (‐) Post‐Conversion Cash Flow                       L                                                      ‐                       ‐                       ‐
 (‐) Chapter 7 Trustee Fees                          M                                                      ‐         3.00%         ‐         3.00%         ‐          3.00%
 (‐) Chapter 7 Trustee Legal & Financial Advisors    N                                                      ‐         2.50%         ‐         2.25%         ‐          2.00%
 (‐) Chapter 11 Professional Fees Carve‐Out          O                                                      ‐                       ‐                       ‐
Total Net Liquidation Proceeds                                                                                  $0                      $0                      $0


Claims Recovery Analysis ($000s)                                       Claims Estimates                         Low                     Mid                     High
Class Claims                                        Note      Low            Mid            High        $             %         $             %         $              %
5B    Parent Unsecured Claims                        W                $1            $1             $1       ‐             0%        ‐             0%        ‐              0%
Total Claims Recovery                                                 $1            $1             $1           $0                      $0                      $0




C.         Notes to Liquidation Analysis


Gross Liquidation Proceeds

A. Cash and Equivalents
     Cash consists of cash in bank accounts and highly liquid investment securities that have original
      maturities of one year or less.
     The Liquidation Analysis assumes that the Debtors will have access to the cash in its accounts upon
      conversion of the cases to Chapter 7. However, the secured lenders may have the right to sweep this
      cash to pay down their Claims upon conversion, which could adversely affect the Trustee’s ability to
      run an orderly liquidation.
     EP Energy Corporation’s cash balance is expected to be depleted as of the Conversion Date for the
      Parent Company’s post-petition obligations.

B. Trade Accounts Receivable
     Balances include amounts due for oil, gas and NGL production accrued through the chapter 7
      Conversion Date and not yet received from the Debtors’ customers.
     These receivables are expected to be highly collectible, but there could be a risk that the Debtors’
      customers could make Claims against the estate in a liquidation and attempt to set off their Claims
      with the Debtors’ receivables.
     The analysis assumes that the Trustee would be able to retain the necessary personnel at the Debtors
      to assist in calculating and collecting these receivables. If the Trustee did not have sufficient access to
      capital or for any other reason was not able to retain these key personnel, that could negatively impact
      recovery of these receivables.
     For the purposes of the Liquidation Analysis, recoveries of trade receivables are estimated to be highly
      recoverable due to the short-term contractual obligations of the receivable counterparties and the low
      probability of contractual breaches. An ultimate recovery range of 90% to 100% is estimated for trade
      receivables.




                                                                      5
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 221 of 246



C. Joint Interest Billing Receivables
   Joint Interest Billing Receivables include receivables from joint interest owners for their share of lease
    operating expenses, capital expenditures, production taxes, and gathering and transport fees, among
    other items.
   These receivables are expected to be less collectible than receipts for production as joint interest
    owners are likely to attempt to offset their potential Claims against the estate for unpaid royalties, lost
    revenue, and potential other disputes by holding back these receivables and potential other disputes.
   Furthermore, collecting these receipts is further dependent on retaining company personnel to
    calculate the appropriate bills, and any loss in personnel can negatively impact the Trustee’s ability to
    collect. An ultimate recovery range of 80% to 90% is estimated for Joint Interest Billing Receivables.

D. Other Receivables
   Other Receivables include tax receivable, intercompany receivables, and other miscellaneous
    receivables.
   The Debtors anticipate receiving certain tax receivables, which account for the majority of the assets
    in this category, before the Conversion Date.
   The Liquidation Analysis assumes that no Other Receivables remain as of the Conversion Date for
    the Debtors. Conversely, if any Other Receivables should remain, recovery would be negligible, if
    any.
   EP Energy Corporation’s Other Receivables include certain tax receivables, which are expected to be
    collected prior to the Conversion Date.

E. Net Derivatives Receivables
   Net Derivatives Receivables include net receivables from hedge settlement partners.
   These receivables are expected to be collectable but are highly susceptible to daily movements in
    commodity prices and hedge settlement partners may deduct fees or costs to terminate hedges
    prematurely.
   Values shown are net of derivative settlements expected to be received prior to the Conversion Date.
   To account for commodity price risk and potential termination costs, an ultimate recovery range of
    65% to 75% is estimated for Net Derivatives Receivables.

F. Inventory
   Inventory includes materials and supplies, long lead time items, and crude oil and natural gas storage.
   The Debtors anticipate an increase in materials and supplies to be used for future projects, which are
    expected to be received prior to the Conversion Date.
   For the purposes of the Liquidation Analysis, an ultimate recovery range of 18% to 40% is assumed
    for Inventory.

G. Other Current Assets
   Other Current Assets include prepaid expenses, prepaid insurance, and other vendor deposits.




                                                       6
          Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 222 of 246




        Prepaid insurance is assumed to be utilized during the liquidation period and provide no recovery
         value. Deferred charges related to the deferred retention plan are assumed to run off, or otherwise
         have no salvage value, in the course of the wind-down. All of the remaining Other Current Assets are
         not expected to be recoverable under a liquidation scenario.
        For the purposes of the Liquidation Analysis, no recovery is assumed for Other Current Assets.

    H. Net Oil & Gas Properties
        Given the daily production and depletion of oil and gas assets, the Liquidation Analysis assumes the
         Trustee will pursue a prompt and broad marketing of the assets over a four-month period, with the
         divestiture directed by a qualified investment bank or firm that specializes in managing oil and gas
         acquisitions and divestitures. It also assumes the Trustee will not incur additional risk or have access
         to capital necessary to continue development, drilling, or completion of the oil and gas assets. The
         Liquidation Analysis assumes that the Trustee will expend minimal capital necessary to maintain
         production and preserve asset value.
        The liquidation of the Debtors’ oil and gas properties includes proved reserves and unproved reserves
         that are assumed to generate an aggregate sale value in the range of $594.6 million to $663.0 million
         based on risk adjusted discount rates for proved and unproved reserves, adjusted to account for current
         market conditions, limited operational performance history for certain of the Debtors’ assets, and the
         impact of the sale in a forced liquidation.
        Proceeds from Net Oil & Gas Properties are assumed to be adjusted for a buyer’s assumption of
         approximately $17.1 million of royalties payable in suspense. The suspense liabilities represent
         royalty obligations of the Debtors where title work may still be in process or the applicable royalty
         owners cannot be located and payments may escheat to state governments in the future.
        The income approach considered the Debtors’ reserve report with an effective date as of September
         30, 2020 using the NYMEX strip as of June 24, 2020 for the commodity price forecast. The source
         of the reserve data and associated cash flows is the Debtors’ corporate model and business plan as of
         June 2020. Depending on the reserve category, certain risk adjustments were made to the discounted
         cash flow values for proved and unproved reserves.
        The Liquidation Analysis does not account for the potential loss of unproved reserves as a result of
         lease acreage that the Debtors may lose upon the cessation of drilling and completion capital
         expenditures, under contractual continuous drilling obligations or lease expiration provisions.

    I. Other Net Property, Plant & Equipment
       Net Other Property, Plant & Equipment, mainly consists of capitalized leases, office furniture, fixtures,
        and computer equipment, for which only a limited recovery is assumed.
       For the purpose of the Liquidation Analysis, an ultimate recovery of 4% to 10% is estimated for Net
        Other Property, Plant & Equipment.

    J. Other Non Current Assets
       Other Non Current Assets primarily consist of operating leases and crude oil inventory.
       Operating leases are forecasted to be written off prior to the Conversion Date, while crude oil inventory
        is assumed to remain at the Conversion Date.




                                                           7
          Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 223 of 246




       For the purposes of the Liquidation Analysis, an ultimate recovery range of 80% to 95% is assumed for
        Other Non Current Assets.



    Liquidation Costs

    K. Net Wind-Down Expenses
        The Liquidation Analysis assumes the sale of the Debtors’ oil and gas assets on January 31, 2020 and
         an additional four-month post-closing wind-down period. During the eight-month total wind-down
         period, the Liquidation Analysis assumes the Debtors will continue to employ the workforce required
         during the asset marketing and sale process and ensuing wind-down of the estate.
        The Trustee is assumed to reduce employee and other related expenses upon the conversion of the
         case and throughout the eight-month liquidation timeframe. This Liquidation Analysis includes the
         cost of an employee retention program equal to a blended rate of 35% of total employee compensation.

    L. Post-Conversion Cash Flow
        The Liquidation Analysis assumes that the Trustee will make payments necessary to maintain existing
         production during the four-month sales process to preserve value of the marketed oil and gas assets.
        These expenses include: (1) royalty payments where the Debtors have collected funds for the benefit
         of royalty owners; (2) oil and gas production taxes related to the sale of produced oil and gas assets
         prior to the Conversion Date and accrued and unpaid property taxes as of the Conversion Date; (3)
         gathering, processing and transportation counterparties that might be able to shut-in production of
         certain oil and gas properties in the event of nonpayment; (4) certain lease operating expense vendors
         necessary for the continued operation of producing oil and gas wells; and (5) certain liabilities related
         to employee benefits accrued prior to the Conversion Date.

    M. Chapter 7 Trustee Fees
        Section 326 of the Bankruptcy Code provides for fees payable to the Trustee of 3.0% for liquidation
         proceeds in excess of $1 million, excluding cash.

    N. Chapter 7 Trustee Legal and Financial Advisors
        Professional fees include estimates for certain legal and financial advisory professionals required
         during the wind-down period.
        These professionals are assumed to be paid 2.0% to 2.5% of the gross liquidation proceeds, excluding
         cash.

    O. Chapter 11 Professional Fees Carve-Out
        Chapter 11 Professional Fees Carve-Out includes unpaid professional fees for professionals retained
         by the Debtors pursuant to section 327, 238, or 363 of the Bankruptcy Code and the Committee
         pursuant to section 328 or 1103 of the Bankruptcy Code, incurred prior to the Carve Out Trigger Date
         as defined in the DIP Order.




                                                           8
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 224 of 246



Recovery Analysis

Any available net proceeds would be allocated to the applicable creditors and equity holders in strict
priority in accordance with section 726 of the Bankruptcy Code:

P. Class 1 – Other Secured Claims
   No Class 1 Claims are estimated, and, therefore, no recovery on account of these Claims is projected.

Q. Class 2 – Other Priority Claims
   No Class 2 Claims are estimated, and, therefore, no recovery on account of these Claims is projected.

R. Class 3 - DIP Claims
   Class 3 Claims consist of approximately $217.5 million in outstanding DIP Claims, consisting of
    principal and letters of credit assumed to be drawn on the Conversion Date, plus accrued and unpaid
    pre- and post-Conversion Date interest.
   While not included in the Class 3 Claims, unpaid professional fees included in the Chapter 11
    Professional Fees Carve-Out would otherwise be considered pari-passu with the other DIP Claims.
   The Liquidation Analysis projects that all allowed and undisputed DIP Claims (including all claims
    for adequate protection pursuant to the order approving the DIP) will be paid in full.

S. Class 3 - RBL Claims
   Class 3 Claims consist of approximately $321.1 million in outstanding RBL Claims, consisting of
    principal, plus accrued and unpaid pre- and post-Conversion Date interest.
   The Liquidation Analysis projects that all allowed and undisputed RBL Claims will be paid in full.

T. Class 4 – 1.125 Lien Notes Claims
   The Liquidation Analysis assumes there will be approximately $1.0 billion in outstanding Class 4
    Claims consisting of principal, plus any “Applicable Premium” due under the 1.125L Notes Indenture,
    accrued and unpaid interest thereon and any other amounts due under the 1.125L Notes Indenture and
    applicable law.
   The Liquidation Analysis excludes any potential make-whole claim that the 1.125 Lien Noteholders
    could attempt to assert. Since no recovery scenarios assume that Class 4 Claims will recover in full,
    no make-whole claim has been included in any of the recovery scenarios.
   The Liquidation Analysis projects the Class 4 Claims will be paid approximately 9% to 18%.

U. Administrative Claims
   Administrative Claims include approximately $6.9 million of unpaid post-petition trade vendor
    payables and accrued liabilities and other costs and expenses of administration of the Debtors’ estates
    during the Chapter 11 Cases. This estimate is exclusive of claims that might otherwise have
    administrative status but which are assumed to be paid in the Post-Conversion Cash Flow or which
    are included in the Chapter 11 Professional Fees Carve-Out.
   The cessation of the business in a liquidation would likely incur other Claims including contract
    rejection Claims unless specified herein. No attempt has been made here to value such liabilities,



                                                     9
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 225 of 246



    unless specified herein.
   The Liquidation Analysis projects no recovery for holders of Administrative Claims.

   Adequate protection claims in the form of superpriority administrative claims granted under the DIP
    Order (ECF No. 482) are entitled to recover out of all prepetition and postpetition property of the
    applicable Debtors, excluding the Carve-Out (provided, that such claims must be satisfied out of
    property other than avoidance actions or the proceeds thereof before being satisfied out of avoidance
    actions or the proceeds thereof). The Liquidation Analysis does not take into account recoveries that
    may occur on account of any such adequate protection claims.

V. Class 5A – Unsecured Claims
   The Liquidation Analysis assumes that there will be approximately $4.4 billion to $4.5 billion in Class
    5A Claims.
   Class 5A Claims consist of approximately:
        o   $817.4 million to $907.3 million of deficiency claims relating to the 1.125 Lien Notes Claims.
        o   $513.7 million in outstanding 1.25 Lien Notes Claims consisting of principal, plus accrued
            and unpaid pre-Petition Date interest.
        o   $2.187 billion in outstanding Secured 1.5 Lien Notes Claims consisting of principal, plus
            accrued and unpaid pre-Petition Date interest.
        o   $710.1 million of Unsecured Notes Claims, inclusive of principal plus pre-petition accrued
            and unpaid interest; and approximately $116.0 million to $303.2 million of General
            Unsecured Claims, inclusive of estimates of pending litigation claims and contract rejection
            damages for contracts included in contract rejection motions approved by the Court.
   The Liquidation Analysis excludes approximately $30 million of a potential make-whole claim that
    the 1.25 Lien Noteholders could attempt to assert. Since no recovery scenarios assume that Class 5A
    Claims will recover in full, no make-whole claim has been included in any of the recovery scenarios.
   The inclusion of estimates of pending litigation claims are provided for the illustrative purposes of
    this Liquidation Analysis and do not represent an admission of liability or degree of fault by the
    Debtors. In the event these Cases are converted to a Chapter 11 liquidation, additional contracts would
    likely be rejected, thereby increasing Class 5A Claims by the amount of additional damages arising
    out of such additional contract rejections.
   The Liquidation Analysis projects no estimated recovery for Class 5A Claims.

W. Class 5B – Parent Unsecured Claims
   The Debtors estimate that there will be no Class 5B recoveries.

X. Class 6 - Convenience Claims
   The Debtors estimate that there will be no Class 6 recoveries.

Y. Class 7 - Intercompany Claims
   The Liquidation Analysis does not take into account intercompany claims among the Debtors.




                                                    10
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 226 of 246




   The Debtors estimate that there will be no Class 7 recoveries.

Z. Class 8 – Subordinated Claims
   The Debtors estimate that there will be no Class 8 recoveries.

AA. Class 9 – Existing Equity Interests
   The Debtors estimate that there will be no Class 9 recoveries.

AB. Class 10 – Other Equity Interests
   The Debtors estimate that there will be no Class 10 recoveries.

AC. Class 11 – Intercompany Interests
   The Debtors estimate that there will be no Class 11 recoveries.

AD. Investment in Subsidiaries
   The Liquidation Analysis assumes that Investments in Subsidiaries, which include EP Energy
    Corporation’s equity interests in the Guarantor Debtors and have a negative value generate no
    liquidation proceeds for distribution.




                                                    11
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 227 of 246




                              Exhibit E

                         Financial Projections
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 228 of 246




                                    FINANCIAL PROJECTIONS

The prospective financial information included in this Disclosure Statement has been prepared by, and is
the responsibility of, the Debtors’ management team (“Management”). No independent auditors have
examined, compiled or performed any procedures with respect to the accompanying prospective financial
information.

The Debtors do not, as a matter of course, publish their business plans, budgets or strategies or disclose
projections or forecasts of their anticipated financial positions, results of operations or cash flows.
Accordingly, the Debtors do not anticipate that they will, and disclaim any obligation to, furnish updated
business plans, budgets, strategies, projections or forecasts of their anticipated financial positions,
results of operations or cash flows to creditors or equity interest holders prior to the Effective Date of the
Plan or to include such information in documents required to be filed with the SEC or otherwise make
such information publicly available.

The assumptions, projections and other financial information contained in this section contain “forward
looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.

The Debtors believe that the Plan meets the feasibility requirements set forth in section 1129(a)(11) of the
Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for further
financial reorganization of the Debtors or any successor under the Plan. In connection with the planning
and development of a plan of reorganization and for the purposes of determining whether such plan would
satisfy this feasibility standard, the Debtors analyzed their ability to satisfy their financial obligations
while maintaining sufficient liquidity and capital resources.

Management has prepared financial projections (the “Projections”) for October 2020 through December
2025 (the “Projection Period”). The Projections were prepared by Management and are based on a
number of assumptions made by Management with respect to the potential future performance of the
Reorganized Debtors’ operations assuming the consummation of the Plan. The Projections are presented
on a consolidated basis, including estimates of operating results for all Debtor entities. The Projections
will also assist each holder of a claim or interest in determining whether to vote to accept or reject the
Plan. In general, as illustrated by the Projections, the reduction of debt on the Debtors’ balance sheet will
substantially reduce future interest expense and improve future cash flows. Based on the Projections, the
Debtors should have sufficient cash flow to pay and service their post-restructuring debt obligations and
to operate their business. The Debtors believe that the Confirmation Date and Effective Date of the Plan
are not likely to be followed by the liquidation or further reorganization of the Reorganized Debtors.
Accordingly, the Debtors believe that the Plan satisfies the feasibility requirements of section 1129(a)(11)
of the Bankruptcy Code.

THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD
COMPLIANCE WITH PUBLISHED GUIDELINES OF THE SEC OR GUIDELINES ESTABLISHED
BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR PREPARATION
AND PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION. THE PROJECTED
BALANCE SHEETS DO NOT REFLECT THE IMPACT OF A COMPREHENSIVE FRESH START
ACCOUNTING ANALYSIS, WHICH COULD RESULT IN A MATERIAL CHANGE TO ANY OF
THE PROJECTED VALUES. ALTHOUGH MANAGEMENT HAS PREPARED THE PROJECTIONS
IN GOOD FAITH AND BELIEVES THE ASSUMPTIONS TO BE REASONABLE, IT IS
IMPORTANT TO NOTE THAT THE DEBTORS OR THE REORGANIZED DEBTORS CAN
PROVIDE NO ASSURANCE THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED
BELOW IN SECTION VIII, A VARIETY OF RISK FACTORS COULD AFFECT THE
REORGANIZED DEBTORS’ FINANCIAL RESULTS AND MUST BE CONSIDERED.
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 229 of 246



ACCORDINGLY, THE PROJECTIONS SHOULD BE REVIEWED IN CONJUNCTION WITH A
REVIEW OF THE RISK FACTORS SET FORTH IN SECTION XI BELOW AND THE
ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL RELEVANT QUALIFICATIONS AND
FOOTNOTES AND ANY RESULTING CHANGES TO THE PROJECTIONS COULD BE
MATERIAL.

1) General Assumptions

a. Overview

The Debtors are an independent energy company focused on the acquisition, production, exploration and
development of onshore liquids-rich oil and natural gas assets in the United States.

b. Presentation

The Projections are presented on a consolidated basis, including estimates of operating results for the
Debtor entities in total.

c. Accounting Policies

The Projections have been prepared using accounting policies that are materially consistent with those
applied in the Debtors’ historical financial statements. The Projections do not reflect all of the
adjustments necessary to implement fresh-start accounting pursuant to Accounting Standards Certification
(“ASC”) 852-10, as issued by the Financial Accounting Standards Board.

d. Methodology

Key personnel from all of the Debtors’ operating areas and across various functions provided input in the
development of the Projections. In preparation of the Projections, the Debtors considered the current
commodity price environment, historical operating/production performance and operating costs. The
Projections were developed on a bottoms-up basis and incorporate multiple sources of information,
including general business and economic conditions.

e. Plan Consummation

The operating assumptions assume that the Restructuring Transaction will be consummated pursuant to
the Plan and that the Plan will be confirmed and consummated by September 30, 2020 and reflect the
estimated cash impact of the Plan’s treatment of each class of claims or interests. The Debtors do not
believe a change in the assumed date of the consummation of the Plan would materially impact the post-
confirmation capital structure, their operating performance, these Projections or the underlying economics
associated with the Plan.

2) Assumptions with Respect to the Projected Income Statement

a. Production

Forecasted oil, natural gas and natural gas liquids (“NGL”) volumes for operated production are based on
production estimates by Management and contemplate future commodity prices and anticipated operated
rig activity. Forecasted volumes for non-operated production are based on anticipated development plans
of outside operators obtained through active dialogue with those operators.
     Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 230 of 246



FORECASTED VOLUMES                 Oct. 2020 -
Equivalent MBOE/day                Dec. 2020     FY 2021      FY 2022     FY 2023      FY 2024      FY 2025
Permian                                   18.2       16.4         14.6        13.3         12.1         11.1
Eagle Ford                                18.4       25.0         23.9        17.9         15.1         13.3
NEU/Altamont                              17.2       16.1         17.0        18.1         20.5         25.1
Total Volumes                             53.8       57.5         55.5        49.3         47.8         49.6

b. Revenues

Revenues are derived from the sale of the consolidated Reorganized Debtors’ share of oil, natural gas
and NGL production primarily from its owned working interests in the Permian Basin, Eagle Ford Basin
and Northeastern Utah.

c. Commodity Pricing

Revenues are sensitive to changes in the prices received for oil and natural gas production. Oil and natural
gas production are sold at prevailing market prices, which may be volatile and subject to numerous
factors which are outside of the Reorganized Debtors’ control. The Projections assume New York
Mercantile Exchange (“NYMEX”) futures strip pricing for crude oil and natural gas as of June 24, 2020,
as shown in the chart below: Assumptions regarding realized pricing (i.e., “differentials”) from NYMEX
are based on input from Management and existing marketing, gathering and transportation contracts with
purchasers of the Reorganized Debtors’ production.

FORECASTED PRICE DECK Oct. 2020 -
                      Dec. 2020 FY 2021                      FY 2022      FY 2023     FY 2024      FY 2025
Oil ($bbl)             $ 38.56 $ 39.53                       $ 40.82      $ 42.11     $ 43.34      $ 43.34
Gas ($/mcf)            $    2.25 $  2.59                     $   2.42     $   2.35    $   2.36     $   2.36

d. Rig Count

Contemplating the forecasted commodity pricing, Management has assumed the following operated rig
counts, as shown in the chart below:




e. Transportation Costs

Transportation costs are based on forecast production and the terms of existing transportation contracts.
Certain savings are forecast for contracts that are anticipated to be rejected or renegotiated. As contracts
expire, they are assumed to be replaced with new arrangements at Management’s estimate of market
rates.
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 231 of 246



f. Operating Costs

Lease operating expenses (“LOE”), gathering and transportation expenses, and production taxes are
based on Management estimates of future production, activity, and revenue. LOE includes, among other
items, lifting costs, fuel, certain payroll, maintenance and repair and outside services.

g. Income Taxes

For the forecast period, no Federal Income Taxes are projected to be paid due to the impact of deductions
for depletion, depreciation, intangible drilling costs, and NOLs. The projections show a net tax benefit
each year building a deferred tax asset until 2025. Tax projections have not been approved by a licensed
tax professional and do not constitute a thorough and exhaustive tax analysis performed on behalf of the
Debtors.

h. General and Administrative

General and Administrative Costs (“G&A”) are primarily comprised of labor costs and other expenses
associated with the Debtors’ corporate overhead. Projected G&A is based on a department by department
budget.

i. Depreciation, Depletion & Amortization

Depreciation, Depletion and Amortization (“DD&A”) is forecasted using the units of production method
(“UOP”) for oil and gas properties and the straight-line method for fixed assets. The amortization base in
the UOP calculation includes the sum of proved property, net of accumulated DD&A, estimated future
development costs (future costs to access and develop proved reserves), and asset retirement costs, less
related salvage value.

j. Reorganization Expenses

Reorganization expenses consist of actual and estimated fees for professional advisors, financing fees and
other costs directly attributable to the Chapter 11 Cases. Expenses and other costs associated with the
restructuring are forecasted to be approximately $87.4 million in 2020. These expenses are forecast to be
paid by September 30, 2020 and there are therefore no reorganization expenses in the Projection Period.
Reorganization expenses incurred since inception of these Chapter 11 Cases on October 3. 2019 are
forecasted to total $125.6 million through the end of the Case.

3) Assumptions with Respect to the Projected Balance Sheet and Projected Statement of Cash
Flows

The projected Consolidated Balance Sheet was developed using March 31, 2020 unaudited financial
results as a starting point and adjusted on a go-forward basis, incorporating projected results from
operations and cash flows over the Projection Period.

a. Capital Expenditures

Projections for capital expenditures were prepared with consideration of the Debtors’ current drilling
program and future estimates in the development of the Permian Basin, Eagle Ford Basin and
Northeastern Utah. These expenditures include capital associated with drilling and completing new wells,
improving operational efficiency and building infrastructure. Capital expenditures also include
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 232 of 246



expenditures directed at maintaining lease acreage positions, capitalized maintenance, and geological and
geophysical expenditures.

All plugging and abandonment related obligations anticipated during the Projection Period are assumed to
be addressed in the ordinary course, and are accounted for in the Projections.

b. Working Capital

The Projections contemplate timing of forecasted receivables, payables and interest payments that are
consistent with the timing experienced with the Debtors’ historical receipts and payments.

c. Pro Forma Adjustments Related to Emergence

The Balance Sheet included in the Projections presents a pro forma view assuming the effect of certain
adjustments related to the Debtors’ Restructuring Transactions. These adjustments primarily relate to the
exchange of 1.125L Notes for equity. While the 2020 through 2025 Projections roll-forward the effect of
such pro forma adjustments, fresh-start accounting pursuant to ASC 852-10 principles have not been
applied.

d. Capital Structure

The Projections include secured financing in the form of a $629 million reserve based revolving Exit
Facility. Proceeds under the Exit Facility will allow the Reorganized Debtors to finance day-to-day
operations and the forecasted capital plan.

Assuming an Effective Date of September 30, 2020, the Exit Facility will mature on September 30, 2023.
The Projections are presented through year end 2025 and the Exit Facility is assumed to be refinanced
upon its maturity. This is assumed for illustrative purposes only and the Projections do not contemplate
any other debt financings or equity issuances.

e. Interest Expense

Interest Expense includes interest on the Reorganized Debtors’ debt. Interest on the Exit Facility is
assumed at a constant LIBOR rate of 1.00% and the applicable rate grid is based on the Borrowing Base
of $650 million.
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 233 of 246



EP Energy Corp Disclosure Statement Exhibits
Prepared on July 6,2020



   CONSOLIDATED INCOME STATEMENT
   ($ in Thousands)                                             Oct - Dec 2020E      2021E          2022E          2023E          2024E          2025E
       OPERATING REVENUE
        Oil                                                             87,719         388,858        384,036        348,432        353,419        385,265
        Natural Gas                                                     10,556          60,608         55,097         45,627         42,481         40,562
        NGLs                                                             9,323          37,106         35,397         29,343         25,891         23,364
        TOTAL OPERATING REVENUE                                 $      107,598 $       486,572 $      474,530 $      423,402 $      421,790 $      449,190
       OPERATING EXPENSES
        Transportation Costs                                             6,959          29,629         28,128         23,326         20,516         18,650
        Lease Operating Expense                                         30,051         127,998        127,499        123,331        122,174        123,269
        General & Administrative                                        11,331          41,297         33,038         33,038         33,038         33,038
        Depreciation, Depletion & Amortization                          59,068         251,820        243,166        215,860        209,223        217,122
        Exploratory Costs                                                  375           1,402          1,402          1,402          1,402          1,402
        Other Terminations                                               3,000               -              -              -              -              -
        Taxes Other Than Income                                          6,968          34,403         33,226         30,042         29,989         31,835
        Total Operating Expenses                                $      117,753 $       486,549 $      466,460 $      426,998 $      416,342 $      425,316
         Operating Income (Loss)                                $       (10,154) $           22 $       8,070 $       (3,596) $       5,448 $       23,874
         Other-Income(Expense)                                             (343)        (1,373)        (1,373)        (1,373)        (1,373)        (1,373)
         Interest Expense                                                (5,934)       (18,944)       (14,802)       (10,234)        (7,134)        (6,165)
         Income (Loss) Before Income Taxes                      $       (16,432) $     (20,294) $      (8,104) $     (15,203) $      (3,058) $      16,336
        Income Tax Expense (Benefit)                                    (3,451)         (4,262)        (1,702)        (3,193)          (642)         3,431
       NET (LOSS) INCOME                                        $      (12,981) $      (16,032) $      (6,402) $     (12,010) $      (2,416) $      12,905

       NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS    $       (12,981) $     (16,032) $      (6,402) $     (12,010) $      (2,416) $      12,905
       EBITDAX RECONCILIATION
        Net Income (Loss) Attributable to Common Shareholders          (12,981)        (16,032)        (6,402)       (12,010)        (2,416)        12,905
        Depreciation, Depletion & Amortization                          59,068         251,820        243,166        215,860        209,223        217,122
        Interest Expense                                                 5,934          18,944         14,802         10,234          7,134          6,165
        Exploration Expense                                                375           1,402          1,402          1,402          1,402          1,402
        Hedge Settlements                                               50,710          11,837             -              -              -              -
        Income Tax Expense                                              (3,451)         (4,262)        (1,702)        (3,193)          (642)         3,431
        Other Non-Recurring                                              1,480           1,373          1,373          1,373          1,373          1,373
       Adjusted EBITDAX                                         $      101,135 $       265,081 $      252,639 $      213,666 $      216,074 $      242,399
        Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 234 of 246



EP Energy Corp Disclosure Statement Exhibits
Prepared on July 6,2020



                                                                                         Credit
CONSOLIDATED BALANCE SHEET                             Pre-Reorg         Debt            Facility     Post-Reorg
($ in Thousands)                                       9/30/2020       Discharge       Refinancing    9/30/2020       2020E         2021E         2022E         2023E         2024E         2025E
 ASSETS
  Current Assets
    Cash & Cash Equivalents                                58,575          (36,240)        (12,023)        10,312       20,048        23,001        19,000        21,737        20,718        17,984
    Accounts Receivable                                    52,136                                          52,136       74,218        69,893        64,035        61,486        64,116        65,419
    Inventory                                              44,817                                          44,817       44,817        36,817        36,817        36,817        36,817        36,817
    Derivative Instruments                                 62,546                                          62,546       11,837             -             -             -             -             -
    Other                                                  11,162                                          11,162       10,819         9,447         8,074         6,702         5,329         3,956
  Total Current Assets                             $      229,236 $        (36,240) $      (12,023) $     180,974 $    161,738 $     139,157 $     127,926 $     126,742 $     126,979 $     124,176
     Property, Plant & Equipment, net              $     1,062,458 $      (246,588) $          -      $   815,870 $    774,081 $     674,352 $     551,207 $     445,385 $     415,024 $     392,594
   Other Non-Current Assets
    Unamortized Debt Issue Costs                            1,967            (1,967)                           -             -             -             -             -             -             -
    Deferred Income Tax                                         -                                              -         3,451         7,712         9,414        12,607        13,249         9,819
    Other                                                   1,686                                          1,686         1,686         1,686         1,686         1,686         1,686         1,686
    Other Non-Current Assets                       $        3,653 $         (1,967) $              - $     1,686 $       5,137 $       9,399 $      11,100 $      14,293 $      14,935 $      11,505
   TOTAL ASSETS                                    $     1,295,347 $      (284,795) $      (12,023) $     998,530 $    940,956 $     822,908 $     690,234 $     586,420 $     556,938 $     528,275
 LIABILITIES AND EQUITY
   Current Liabilities
    Accounts Payable-Trade                                 94,897          (36,240)                       58,658        71,128        89,646        73,835        72,395        85,489        84,043
    Accrued Interest                                        1,931                           (1,931)            -         1,801         1,267           806           443           283           159
    Reserves-Current                                        1,443                                          1,443         1,443         1,443         1,443         1,443         1,443         1,443
    Asset Retirement Obligation                             2,178                                          2,178         2,178         2,178         2,178         2,178         2,178         2,178
    Accrued Taxes Other Than Income                         5,291                                          5,291         5,291         5,291         5,291         5,291         5,291         5,291
    Other                                                   1,607                                          1,607         2,744         2,744         2,744         2,744         2,744         2,744
   Total Current Liabilities                       $      107,348 $        (36,240) $       (1,931) $     69,178 $      84,585 $     102,569 $      86,297 $      84,493 $      97,428 $      95,859
   Debt
    DIP Facility                                          195,382                         (195,382)             -            -             -             -             -             -             -
    Exit Facility                                               -                          500,000        500,000      440,000       320,000       210,000       120,000        80,000        40,000
    RBL                                                   314,710                         (314,710)             -            -             -             -             -             -             -
   Total Debt                                      $      510,092 $                - $     (10,092) $     500,000 $    440,000 $     320,000 $     210,000 $     120,000 $      80,000 $      40,000
   Other Long Term Liabilities
    Asset Retirement Obligation                            43,292                                         43,292        43,292        43,292        43,292        43,292        43,292        43,292
    Other                                                   1,060                                          1,060         1,060         1,060         1,060         1,060         1,060         1,060
   Total Other Long Term Liabilities               $       44,352 $                - $             - $    44,352 $      44,352 $      44,352 $      44,352 $      44,352 $      44,352 $      44,352

   Liabilities Subject to Compromise
    1.125L Notes due May 2026                            1,000,000       (1,000,000)                           -              -             -             -             -             -             -
    8.000% 1.25L Notes Due November 2024                   500,000         (500,000)                           -              -             -             -             -             -             -
    9.375% 1.5L Notes Due May 2024                       1,091,792       (1,091,792)                           -              -             -             -             -             -             -
    8.000% 1.5L Notes due February 2025                  1,000,000       (1,000,000)                           -              -             -             -             -             -             -
    9.375% Senior Unsecured Notes Due May 2020             182,034         (182,034)                           -              -             -             -             -             -             -
    7.750% Senior Unsecured Notes Due Sept. 2022           182,319         (182,319)                           -              -             -             -             -             -             -
    6.375% Senior Unsecured Notes Due June 2023            323,801         (323,801)                           -              -             -             -             -             -             -
    Contracts                                              104,504         (104,504)                           -
    Debt interest payable                                  130,405         (130,405)                           -
    Legal Liabilities                                       26,417          (26,417)                           -
    AP unsecured liabilities                                 1,785           (1,785)                           -
   Total Liabilities Subject to Compromise         $     4,543,057 $     (4,543,057) $             - $         - $            - $           - $           - $           - $           - $           -
   STOCKHOLDERS' EQUITY
    Common Stock                                          2,548              (2,458)                           90           90            90            90            90            90            90
    Additional Paid-in-Capital                        3,546,856          (3,161,946)                      384,910      384,910       384,910       384,910       384,910       384,910       384,910
    Retained Earnings                                (7,457,894)          7,457,894                             -      (12,981)      (29,013)      (35,415)      (47,426)      (49,842)      (36,937)
    Treasury Stock                                       (1,012)              1,012                             -            -             -             -             -             -             -
   Total Stockholders' Equity                      $ (3,909,502) $        4,294,502 $              - $    385,000 $    372,019 $     355,987 $     349,585 $     337,574 $     335,158 $     348,063
   Total Liabilities & Equity                      $     1,295,347 $      (284,795) $      (12,023) $     998,530 $    940,956 $     822,908 $     690,234 $     586,420 $     556,938 $     528,275
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 235 of 246



EP Energy Corp Disclosure Statement Exhibits
Prepared on July 6,2020



   CONSOLIDATED STATEMENT OF CASH FLOWS                          Oct - Dec 2020E     2021E          2022E          2023E          2024E          2025E
   ($ in Thousands)
       OPERATING
        Net Income (loss)                                        $      (12,981) $     (16,032) $      (6,402) $     (12,010) $      (2,416) $      12,905
         Adjustments:
         DD&A                                                            59,068        251,820        243,166        215,860        209,223        217,122
         Deferred taxes                                                  (3,451)        (4,262)        (1,702)        (3,193)          (642)         3,431
                                                                         55,618        247,558        241,464        212,667        208,581        220,553
         Asset and Liability Changes
         Accounts receivable                                            (22,082)         4,324          5,858          2,549         (2,629)        (1,303)
         Accounts payable                                                12,470         18,519        (15,812)        (1,440)        13,094         (1,445)
         Derivative Instruments                                          50,710         11,837              -              -              -              -
         Accrued interest                                                 1,801           (534)          (460)          (364)          (159)          (124)
         Inventory                                                            -          8,000              -              -              -              -
         Other current asset changes                                        343          1,373          1,373          1,373          1,373          1,373
         Other current liability changes                                  1,136              -              -              -              -              -
           NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES   $       87,015 $      275,044 $      226,021 $      202,774 $      217,843 $      231,959
       INVESTING
         Capital expenditures                                           (17,279)      (152,091)      (120,021)      (110,038)      (178,862)      (194,692)
          NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES    $      (17,279) $    (152,091) $    (120,021) $    (110,038) $    (178,862) $    (194,692)
       FINANCING
         Exit Facility Draws / (Repayments)                             (60,000)      (120,000)      (110,000)       (90,000)       (40,000)       (40,000)
          NET CASH PROVIDED BY FINANCING ACTIVITIES              $      (60,000) $    (120,000) $    (110,000) $     (90,000) $     (40,000) $     (40,000)
       CASH - BEGINNING                                          $       10,312 $       20,048 $       23,001 $       19,000 $       21,737 $       20,718
       NET (DECREASE) INCREASE IN CASH                           $        9,736 $        2,953 $       (4,000) $       2,737 $       (1,019) $      (2,733)
       CASH - ENDING                                             $       20,048 $       23,001 $       19,000 $       21,737 $       20,718 $       17,984
       LIQUIDITY
        Exit Facility Commitments                                $      629,421 $      629,421 $      629,421 $      629,421 $      629,421 $      629,421
        Exit Facility Balance                                          (440,000)      (320,000)      (210,000)      (120,000)       (80,000)       (40,000)
        Outstanding LCs                                                 (16,931)       (16,931)       (16,931)       (16,931)       (16,931)       (16,931)
        Exit Facility Availability                               $      172,490 $      292,490 $      402,490 $      492,490 $      532,490 $      572,490
        Cash Balance                                                     20,048         23,001         19,000         21,737         20,718         17,984
       AVAILABLE LIQUIDITY                                       $      192,538 $      315,491 $      421,490 $      514,227 $      553,208 $      590,474
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 236 of 246




                              Exhibit F

                          Valuation Analysis
       Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 237 of 246




                                             VALUATION ANALYSIS

      THE VALUATION INFORMATION CONTAINED IN THE FOLLOWING ANALYSIS IS
NOT A PREDICTION OR GUARANTEE OF THE ACTUAL MARKET VALUE THAT MAY BE
REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT TO THE
PLAN. THIS VALUATION IS PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING
ADEQUATE INFORMATION AS REQUIRED BY SECTION 1125 OF THE BANKRUPTCY CODE
TO ENABLE THE HOLDERS OF CLAIMS OR EQUITY INTERESTS ENTITLED TO VOTE TO
ACCEPT OR REJECT THE PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN
AND SHOULD NOT BE USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING THE
PURCHASE OR SALE OF CLAIMS AGAINST THE DEBTORS. IN ADDITION, THE VALUATION
OF NEWLY-ISSUED SECURITIES IS SUBJECT TO ADDITIONAL UNCERTAINTIES AND
CONTINGENCIES, ALL OF WHICH ARE DIFFICULT TO PREDICT. ACTUAL MARKET PRICES
OF SUCH SECURITIES AT ISSUANCE WILL DEPEND UPON, AMONG OTHER THINGS,
PREVAILING INTEREST RATES, CONDITIONS IN THE FINANCIAL MARKETS, THE
ANTICIPATED INITIAL SECURITIES HOLDINGS OF PREPETITION CREDITORS, SOME OF
WHICH MAY PREFER TO LIQUIDITY THEIR INVESTMENT RATHER THAN HOLD IT ON A
LONG-TERM BASIS, AND OTHER FACTORS WHICH GENERALLY INFLUENCE PRICES OF
SECURITIES.

THE ESTIMATES OF THE ENTERPRISE VALUE AND EQUITY VALUE DETERMINED BY
EVERCORE REPRESENT ESTIMATED ENTERPRISE VALUES AND DO NOT REFLECT VALUES
THAT COULD BE ATTAINABLE IN PUBLIC OR PRIVATE MARKETS. THE IMPUTED ESTIMATE
OF THE RANGE OF THE EQUITY VALUE OF REORGANIZED DEBTORS ASCRIBED IN THE
ANALYSIS DOES NOT PURPORT TO BE AN ESTIMATE OF THE POST-REORGANIZATION
MARKET TRADING VALUE. ANY SUCH TRADING VALUE MAY BE MATERIALLY DIFFERENT
FROM THE IMPUTED ESTIMATED OF THE EQUITY VALUE RANGE FOR THE REORGANIZED
DEBTORS ASSOCIATED WITH EVERCORE’S VALUATION ANALYSIS.

            Solely for purposes of the Plan 1 and the Disclosure Statement, Evercore Group L.L.C.
    (“Evercore”), as investment banker and financial advisor to the Debtors, has estimated the total
    enterprise value (the “Total Enterprise Value”) and implied equity value (the “Equity Value”) of the
    Reorganized Debtors on a going concern basis and pro forma for the transactions contemplated by the
    Plan.

             In estimating the Total Enterprise Value of the Debtors, Evercore met with the Debtors’ senior
    management team to discuss the Debtors’ assets, operations and future prospects, reviewed the Debtors’
    historical financial information, reviewed certain of the Debtors’ internal financial and operating data,
    including the Debtors’ reserve report, reviewed the Debtors’ financial projections for the Reorganized
    Debtors provided in Exhibit F to the Disclosure Statement (the “Projections”), reviewed publicly
    available third-party information and conducted such other studies, analyses, and inquiries Evercore
    deemed appropriate.

            The valuation analysis herein represents a valuation of the Reorganized Debtors as the
    continuing operators of the businesses and assets of the Debtors, after giving effect to the Plan, based on
    the application of standard valuation techniques. The estimated values set forth in this Exhibit F: (a) do
    not purport to constitute an appraisal of the assets of the Reorganized Debtors; (b) do not constitute an

1
 Capitalized terms used but not otherwise defined in this Exhibit F have the meanings ascribed to such terms in the Amended Joint
Plan of Reorganization of EP Energy Corporation., et al., Pursuant to Chapter 11 of the Bankruptcy Code (the “Plan”).
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 238 of 246



opinion on the terms and provisions or fairness from a financial point of view to any Holder of the
consideration to be received by such Holder under the Plan; (c) do not constitute a recommendation to
any Holder of Claims or Equity Interests as to how such Holder should vote or otherwise act with respect
to the Plan; and (d) do not necessarily reflect the actual market value that might be realized through a
sale or liquidation of the Reorganized Debtors.

         In preparing the estimates set forth below, Evercore has relied upon the accuracy, completeness,
and fairness of financial, reserve and other information furnished by the Debtors. Evercore did not
attempt to independently audit or verify such information, nor did it perform an independent appraisal
of the assets or liabilities of the Reorganized Debtors.

         The estimated values set forth herein assume that the Reorganized Debtors will achieve their
Projections in all material respects. Evercore has relied on the Debtors’ representation and warranty that
the Projections: (a) have been prepared in good faith; (b) are based on fully disclosed assumptions, which,
in light of the circumstances under which they were made, are reasonable; (c) reflect the Debtors’ best
currently available estimates; and (d) reflect the good faith judgments of the Debtors. Evercore does not
offer an opinion as to the attainability of the Projections. As disclosed in the Disclosure Statement, the
future results of the Reorganized Debtors are dependent upon various factors, many of which are beyond
the control or knowledge of the Debtors and Evercore, and consequently are inherently difficult to
project.

       This analysis contemplates facts and conditions known and existing as of the date of the
Disclosure Statement. Events and conditions subsequent to this date, including updated projections, as
well as other factors, could have a substantial effect upon the Total Enterprise Value. Among other
things, failure to consummate the Plan in a timely manner may have a materially negative effect on the
Total Enterprise Value. For purposes of this valuation, Evercore has assumed that no material changes
that would affect value will occur between the date of the Disclosure Statement and the assumed
Effective Date.

       Evercore did not consider any one analysis or factor to the exclusion of any other analyses or
factors. Accordingly, Evercore believes that its analysis and views must be considered as a whole and
that selecting portions of its analysis and factors could create a misleading or incomplete view of the
processes underlying the preparation of the valuation. Reliance on only one of these methodologies used
or portions of the analysis performed could create a misleading or incomplete conclusion.

        The following is a summary of analyses performed by Evercore to arrive at its recommended
range of estimated Total Enterprise Value for the Reorganized Debtors.

    A. Net Asset Value

     The value of the Debtors’ oil and gas reserves was estimated using a net asset value (“NAV”)
analysis. The NAV analysis estimates the value of the business by calculating the sum of the present
value of expected future cash flows to be generated by the Company’s reserves. The cash flows from
the reserves are derived from wells that are currently producing hydrocarbons, as well as, from wells that
will be drilled in the future. Under this methodology, future cash flows are discounted using various
discount rates depending on the reserve category or type curve. The Total Enterprise Value for the
Company is then calculated by adjusting the reserve value for the aggregate discounted cash flows for
future general and administrative costs, non-drill capital expenditures, other fixed expenses and corporate
items not included in the cash flows from the reserves, hedges and cash taxes.
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 239 of 246



    B. Comparable Company Analysis

     The comparable company analysis estimates the value of a company based on a relative comparison
with other publicly traded companies with similar operating and financial characteristics. Under this
methodology, the enterprise value for each selected public company is determined by examining the
trading prices for the equity securities of such company in the public markets and adding either the
aggregate amount or market value of outstanding net debt for such company. Such enterprise values are
commonly expressed as multiples of various measures of financial and operating statistics, such as
earnings before interest, taxes, depreciation, depletion, amortization and exploration expenses
(“EBITDAX”) and production. The Total Enterprise Value is then calculated by applying these multiples
to the Reorganized Debtors’ projected financial and operational metrics. The selection of public
comparable companies for this purpose was based upon the geographic location, scale, percentage of
developed and undeveloped reserves, quantum of reserves relative to production and percentage of
reserves represented by oil and natural gas liquids relative to natural gas, as well as, other characteristics
that were deemed relevant.

    C. Precedent Transactions Analysis

    Precedent transactions analysis estimates the value of a company by examining public and private
transactions on both a corporate and asset-level basis. Under this methodology, transaction values are
commonly expressed as multiples of various measures of financial and operating statistics, such as
EBITDAX and production. The selection of asset-level transactions for this purpose was based upon the
commodity weighting, reserve life, asset type, commodity price environment, development level, relative
size, geographic location, and other characteristics that were deemed relevant.

    The selection of corporate transactions for this purpose was based upon the asset type, relative size
and other characteristics that were deemed relevant. The Total Enterprise Value in this case is calculated
by applying multiples of EBITDAX to the Reorganized Debtors’ actual and projected financial results.

    D. Total Enterprise Value and Implied Equity Value

    The assumed range of the reorganization value, as of an assumed Effective Date of September 30,
2020, reflects work performed by Evercore on the basis of information with respect to the business and
assets of the Debtors available to Evercore as of the date of the Disclosure Statement. It should be
understood that, although subsequent developments may affect Evercore’s conclusions, Evercore does
not have any obligation to update, revise, or reaffirm its estimate.

    As a result of the analysis described herein, Evercore estimated the Total Enterprise Value of the
Reorganized Debtors to be approximately $750 million to $1 billion, with a midpoint of $875 million as
of the assumed Effective Date of September 30, 2020. Based on the assumed pro forma net debt of $490
million as of the Emergence Date, the Total Enterprise Value implies an Equity Value range of $260
million to $510 million, with a midpoint of $385 million. This estimate is based in part on information
provided by the Debtors, solely for purposes of the Plan. For purposes of this analysis, Evercore assumes
that no material changes that would affect value as stipulated in the Plan between the date of the
Disclosure Statement and the Effective Date.

    The estimate of Total Enterprise Value set forth herein is not necessarily indicative of actual
outcomes, which may be significantly more or less favorable than those set forth herein depending on
the results of the Debtors’ operations or changes in the financial markets. Additionally, these estimates
of value represent hypothetical enterprise and equity values of the Reorganized Debtors as the continuing
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 240 of 246



operator of the Debtors’ businesses and assets, and do not purport to reflect or constitute appraisals,
liquidation values, or estimates of the actual market value that may be realized through the sale of any
securities to be issued pursuant to the Plan, which may be significantly different than the amounts set
forth herein. Such estimates were developed solely for purposes of formulation and negotiation of the
Plan and analysis of implied relative recoveries to creditors thereunder. The value of an operating
business such as the Debtors’ businesses is subject to uncertainties and contingencies that are difficult to
predict and will fluctuate with changes in factors affecting the financial condition and prospects of such
businesses.

    Evercore’s estimated valuation range of the Reorganized Debtors does not constitute a
recommendation to any Holder of Claims or Equity Interests as to how such Holder should vote or
otherwise act with respect to the Plan. The estimated value of the Reorganized Debtors set forth herein
does not constitute an opinion as to the fairness from a financial point of view to any Holder of the
consideration to be received by such Holder under the Plan or of the terms and provisions of the Plan.
Because valuation estimates are inherently subject to uncertainties, none of the Debtors, Evercore, or any
other person assumes responsibility for their accuracy or any differences between the estimated valuation
ranges herein and any actual outcome.

    Evercore is acting as investment banker and financial advisor to the Debtors, and will not be
responsible for, and will not provide, any tax, accounting, actuarial, legal or other specialist advice.
Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 241 of 246




                              Exhibit G

                          Release Provisions
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 242 of 246




                                    RELEASE PROVISIONS

               10.6    Plan Injunction.

                (a)       Except as otherwise provided in the Plan or in the Confirmation Order, from
and after the Effective Date, all Persons who have held, hold, or may hold Claims or Interests, and
other parties in interest, along with their respective present or former employees, agents, officers,
directors, principals, and affiliates, are, with respect to any such Claim or Interest, permanently
enjoined after the entry of the Confirmation Order from: (i) commencing, conducting, or
continuing in any manner, directly or indirectly, any suit, action, or other proceeding of any kind
(including any proceeding in a judicial, arbitral, administrative, or other forum) against or
affecting, directly or indirectly, a Debtor, a Reorganized Debtor, or an Estate or the property of
any of the foregoing, or any direct or indirect transferee of any property of, or direct or indirect
successor in interest to, any of the foregoing Persons mentioned in this subsection (i) or any
property of any such transferee or successor; (ii) enforcing, levying, attaching (including any
prejudgment attachment), collecting, or otherwise recovering in any manner or by any means,
whether directly or indirectly, any judgment, award, decree, or order against a Debtor, a
Reorganized Debtor, or an Estate or its property, or any direct or indirect transferee of any property
of, or direct or indirect successor in interest to, any of the foregoing Persons mentioned in this
subsection (ii) or any property of any such transferee or successor; (iii) creating, perfecting, or
otherwise enforcing in any manner, directly or indirectly, any encumbrance of any kind against a
Debtor, a Reorganized Debtor, or an Estate or any of its property, or any direct or indirect
transferee of any property of, or successor in interest to, any of the foregoing Persons mentioned
in this subsection (iii) or any property of any such transferee or successor; (iv) acting or proceeding
in any manner, in any place whatsoever, that does not conform to or comply with the provisions
of the Plan to the full extent permitted by applicable law; and (v) commencing or continuing, in
any manner or in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan; provided, that nothing contained in the Plan shall preclude such Persons
who have held, hold, or may hold Claims against, or Interests in, a Debtor, a Reorganized Debtor,
or an Estate from exercising their rights and remedies, or obtaining benefits, pursuant to and
consistent with the terms of the Plan.

                (b)    By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest shall be deemed to have affirmatively and specifically consented to be bound by
the Plan, including the injunctions set forth in Section 0 of the Plan.

               10. 7   Releases.

          (a)  RELEASES BY THE DEBTORS. AS OF THE EFFECTIVE DATE,
EXCEPT FOR THE RIGHTS AND REMEDIES THAT REMAIN IN EFFECT FROM
AND AFTER THE EFFECTIVE DATE TO ENFORCE THE PLAN AND THE
OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE PLAN
SUPPLEMENT, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES
WILL BE DEEMED CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY, AND FOREVER RELEASED AND DISCHARGED, BY THE
DEBTORS, THE REORGANIZED DEBTORS, AND THE ESTATES, IN EACH CASE ON
BEHALF OF THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 243 of 246




AND REPRESENTATIVES AND ANY AND ALL OTHER PERSONS THAT MAY
PURPORT TO ASSERT ANY CAUSE OF ACTION DERIVATIVELY, BY OR
THROUGH THE FOREGOING PERSONS, FROM ANY AND ALL CLAIMS,
INTERESTS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS,
RIGHTS, AND CAUSES OF ACTION, LOSSES, REMEDIES, OR LIABILITIES
WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED OR
ASSERTABLE ON BEHALF OF THE DEBTORS, THE REORGANIZED DEBTORS, OR
THE ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, ACCRUED OR UNACCRUED, EXISTING OR HEREINAFTER
ARISING, WHETHER IN LAW OR EQUITY, WHETHER SOUNDING IN TORT OR
CONTRACT, WHETHER ARISING UNDER FEDERAL OR STATE STATUTORY OR
COMMON LAW, OR ANY OTHER APPLICABLE INTERNATIONAL, FOREIGN, OR
DOMESTIC LAW, RULE, STATUTE, REGULATION, TREATY, RIGHT, DUTY,
REQUIREMENTS OR OTHERWISE THAT THE DEBTORS, THE REORGANIZED
DEBTORS, THE ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST
OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE CHAPTER 11 CASES, THE
RESTRUCTURING, THE PURCHASE, SALE, OR RESCISSION OF THE PURCHASE
OR SALE OF ANY SECURITY OF THE DEBTORS OR THE REORGANIZED
DEBTORS, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN ANY DEBTOR
AND ANY RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND
INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION,
FORMULATION, PREPARATION, OR CONSUMMATION OF THE PLAN, THE
DOCUMENTS IN THE PLAN SUPPLEMENT OR RELATED AGREEMENTS,
INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO, OR THE
SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES BASED
UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER
OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

           ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(a)
OF THE PLAN (the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE
EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND
FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT
THE DEBTOR RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD AND
VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (II) A
GOOD FAITH SETTLEMENT AND COMPROMISE OF THE RELEASED CLAIMS
RELEASED BY THE DEBTORS, THE REORGANIZED DEBTORS AND THE
ESTATES, (III) IN THE BEST INTERESTS OF THE DEBTORS, THE ESTATES AND
ALL HOLDERS OF CLAIMS AND INTERESTS, (IV) FAIR, EQUITABLE AND
REASONABLE, (V) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
   Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 244 of 246




FOR HEARING, AND (VI) A BAR TO ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THE ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION
RELEASED PURSUANT TO THE DEBTOR RELEASE.

           (b)  RELEASES BY HOLDERS OF CLAIMS AND INTERESTS. AS OF
THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES THAT
REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO ENFORCE THE
PLAN AND THE OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE
PLAN SUPPLEMENT, ON AND AFTER THE EFFECTIVE DATE, THE RELEASED
PARTIES     WILL    BE    DEEMED    CONCLUSIVELY,     ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED AND
DISCHARGED BY THE RELEASING PARTIES, FROM ANY AND ALL CLAIMS AND
CAUSES OF ACTION WHATSOEVER (INCLUDING ANY DERIVATIVE CLAIMS,
ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE REORGANIZED
DEBTORS, OR THEIR ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED,
FIXED OR CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW,
EQUITY, CONTRACT, TORT, OR OTHERWISE BY STATUTE, VIOLATIONS OF
FEDERAL OR STATE SECURITIES LAWS OR OTHERWISE, THAT SUCH HOLDERS
OR THEIR ESTATES, AFFILIATES, HEIRS, EXECUTORS, ADMINISTRATORS,
SUCCESSORS,    ASSIGNS,   MANAGERS,   ACCOUNTANTS,      ATTORNEYS,
REPRESENTATIVES, CONSULTANTS, AGENTS, AND ANY OTHER PERSONS
CLAIMING UNDER OR THROUGH THEM WOULD HAVE BEEN LEGALLY
ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER INDIVIDUALLY OR
COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY CLAIM OR INTEREST
OR OTHER PERSON, BASED ON OR RELATING TO, OR IN ANY MANNER ARISING
FROM, IN WHOLE OR IN PART, THE DEBTORS, THE REORGANIZED DEBTORS,
OR THEIR ESTATES, THE CHAPTER 11 CASES, THE RESTRUCTURING, THE
PURCHASE, SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY
SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS, THE SUBJECT
MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR
CONTRACTUAL ARRANGEMENTS OR INTERACTIONS BETWEEN ANY DEBTOR
AND ANY RELEASED PARTY, THE RESTRUCTURING, THE RESTRUCTURING OF
ANY CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE
NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF THE
PLAN, THE DOCUMENTS IN THE PLAN SUPPLEMENT, OR RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, RELATING THERETO,
OR THE SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES
BASED UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCES TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

         ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY
COURT SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL,
PURSUANT TO BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION 10.7(B)
OF THE PLAN (THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY
REFERENCE, EACH OF THE RELATED PROVISIONS AND DEFINITIONS UNDER
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 245 of 246




THE PLAN, AND, FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY
COURT’S FINDING THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL,
(II) ESSENTIAL TO THE CONFIRMATION OF THE PLAN, (III) GIVEN IN
EXCHANGE FOR THE GOOD AND VALUABLE CONSIDERATION PROVIDED BY
THE RELEASED PARTIES, (IV) A GOOD FAITH SETTLEMENT AND COMPROMISE
OF THE CLAIMS RELEASED BY THE THIRD-PARTY RELEASE, (V) IN THE BEST
INTERESTS OF THE DEBTORS AND THEIR ESTATES, (VI) FAIR, EQUITABLE AND
REASONABLE, (VII) GIVEN AND MADE AFTER DUE NOTICE AND OPPORTUNITY
FOR HEARING, AND (VIII) A BAR TO ANY OF THE RELEASING PARTIES
ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT TO THE
THIRD-PARTY RELEASE.

               (c)      Release of Liens. Except as otherwise specifically provided in the Plan
or in any contract, instrument, release, or other agreement or document contemplated under
or executed in connection with the Plan, including the Exit Credit Agreement (and the
definitive documentation related thereto), on the Effective Date and concurrently with the
applicable distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is secured and Allowed as of the
Effective Date, all mortgages, deeds of trust, Liens, pledges, or other security interests
against any property of the estates shall be fully released and discharged, and all of the right,
title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Reorganized Debtors and their successors and assigns,
in each case, without any further approval or order of the Bankruptcy Court and without
any action or filing being required to be made by the Debtors.

              10.8    Exculpation.

           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
EXCULPATED PARTY WILL HAVE OR INCUR, AND EACH EXCULPATED PARTY
WILL BE RELEASED AND EXCULPATED FROM, ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH OR ARISING OUT OF THE ADMINISTRATION OF
THE CHAPTER 11 CASES; THE NEGOTIATION AND PURSUIT OF THE DIP
FACILITY, EXIT FACILITY, THE EMPLOYEE INCENTIVE PLAN, THE
DISCLOSURE STATEMENT, THE RESTRUCTURING, AND THE PLAN (INCLUDING
THE DOCUMENTS IN THE PLAN SUPPLEMENT), OR THE SOLICITATION OF
VOTES FOR, OR CONFIRMATION OF, THE PLAN; THE FUNDING OF THE PLAN;
THE OCCURRENCE OF THE EFFECTIVE DATE; THE ADMINISTRATION OF THE
PLAN OR THE PROPERTY TO BE DISTRIBUTED UNDER THE PLAN; THE
ISSUANCE OF SECURITIES UNDER OR IN CONNECTION WITH THE PLAN; THE
PURCHASE, SALE, OR RESCISSION OF THE PURCHASE OR SALE OF ANY
SECURITY OF THE DEBTORS OR THE REORGANIZED DEBTORS; OR THE
TRANSACTIONS IN FURTHERANCE OF ANY OF THE FOREGOING; OTHER THAN
CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR RELATED TO ANY ACT OR
OMISSION OF AN EXCULPATED PARTY THAT CONSTITUTES INTENTIONAL
FRAUD OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL ORDER, BUT
IN ALL RESPECTS SUCH PERSONS WILL BE ENTITLED TO REASONABLY RELY
UPON THE ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND
    Case 19-35654 Document 1326 Filed in TXSB on 07/13/20 Page 246 of 246




RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED PARTIES
HAVE ACTED IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE
BANKRUPTCY CODE WITH REGARD TO THE SOLICITATION AND
DISTRIBUTION OF SECURITIES PURSUANT TO THE PLAN AND, THEREFORE,
ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS WILL NOT BE, LIABLE
AT ANY TIME FOR THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR
REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR
REJECTIONS OF THE PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO THE
PLAN, INCLUDING THE ISSUANCE OF SECURITIES THEREUNDER.        THE
EXCULPATION WILL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ALL
OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY OTHER
APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES FROM
LIABILITY.

              10.9    Injunction Related to Releases and Exculpation.

                 The Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or entity, whether directly, derivatively, or otherwise, of any Claims,
obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, losses, or
liabilities released pursuant to the Plan, including the claims, obligations, suits, judgments,
damages, demands, debts, rights, Causes of Action, and liabilities released or exculpated in the
Plan or the Confirmation Order.
